Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number:_____________

Revolving Credit CUSIP Number: _____________

Term Loan CUSIP Number: _____________

 

 

 

 

 

 

 

 

 

GRAPHIC [g114541kk01i001.jpg]

 

 

CREDIT AGREEMENT

 

dated as of May 2, 2013

 

among

 

SEMTECH CORPORATION,

as Borrower,

 

The Subsidiaries of Borrower party hereto,

as Subsidiary Guarantors,

 

The Financial Institutions party hereto,

as Lenders,

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

as Lead Arranger and Bookrunner

 

U.S. BANK NATIONAL ASSOCIATION, UNION BANK, N.A. AND SILICON VALLEY BANK,

 

as Co-Arrangers

 

U.S. BANK NATIONAL ASSOCIATION AND UNION BANK, N.A.,

 

as Co-Syndication Agents,

 

and

 

SILICON VALLEY BANK AND COMPASS BANK,

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

1

 

 

 

Section 1.01

Certain Defined Terms

1

 

 

 

Section 1.02

Certain Rules of Construction

40

 

 

 

ARTICLE II

CREDIT EXTENSIONS

45

 

 

 

Section 2.01

Revolving Credit Loans; Term Loans

45

 

 

 

Section 2.02

Procedures for Borrowing

46

 

 

 

Section 2.03

Letters of Credit

48

 

 

 

Section 2.04

Swing Line Loans

56

 

 

 

Section 2.05

Payments and Prepayments

59

 

 

 

Section 2.06

Termination or Reduction of Aggregate Revolving Credit Commitments

64

 

 

 

Section 2.07

Final Repayment of Revolving Credit Loans, Swing Loans and Term Loan Loans

64

 

 

 

Section 2.08

Interest; Applicable Margins

65

 

 

 

Section 2.09

Fees

66

 

 

 

Section 2.10

Computations of Interest and Fees

67

 

 

 

Section 2.11

Evidence of Indebtedness

67

 

 

 

Section 2.12

Payments Generally; Right of Administrative Agent to Make Deductions
Automatically

68

 

 

 

Section 2.13

Sharing of Payments

70

 

 

 

Section 2.14

Increase in Aggregate Commitments

70

 

 

 

Section 2.15

Cash Collateral

72

 

 

 

Section 2.16

Security for the Obligations

73

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

73

 

 

 

Section 3.01

Taxes

73

 

 

 

Section 3.02

Illegality

77

 

 

 

Section 3.03

Inability to Determine Rates

77

 

 

 

Section 3.04

Increased Costs

78

 

 

 

Section 3.05

Compensation for Losses

79

 

 

 

Section 3.06

Mitigation Obligations

79

 

 

 

Section 3.07

Defaulting Lenders

80

 

 

 

Section 3.08

Replacement of Lenders

82

 

 

 

Section 3.09

Survival

83

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

83

 

 

 

Section 4.01

Conditions to the Effectiveness of this Agreement

83

 

 

 

Section 4.02

Conditions to All Credit Extensions

87

 

 

 

Section 4.03

Conditions Subsequent

87

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

88

 

 

 

Section 5.01

Corporate Existence and Power

89

 

 

 

Section 5.02

Corporate Authorization; No Contravention

89

 

 

 

Section 5.03

Governmental Authorization; Compliance with Laws

89

 

 

 

Section 5.04

Binding Effect

90

 

 

 

Section 5.05

Litigation

90

 

 

 

Section 5.06

ERISA Compliance

90

 

 

 

Section 5.07

Use of Proceeds

91

 

 

 

Section 5.08

Title to Properties

91

 

 

 

Section 5.09

Taxes

92

 

 

 

Section 5.10

Financial Condition; No Material Adverse Effect; No Event of Default

92

 

 

 

Section 5.11

Margin Regulations; Regulated Entities

92

 

 

 

Section 5.12

Intellectual Property

93

 

 

 

Section 5.13

Capitalization and Subsidiaries

93

 

 

 

Section 5.14

Liens on Collateral

93

 

 

 

Section 5.15

Labor Relations

94

 

 

 

Section 5.16

Solvency

94

 

 

 

Section 5.17

Anti-Terrorism Laws/Foreign Asset Control Regulations

94

 

 

 

Section 5.18

Insurance

95

 

 

 

Section 5.19

Full Disclosure

95

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

95

 

 

 

Section 6.01

Financial Statements

95

 

 

 

Section 6.02

Other Information

97

 

 

 

Section 6.03

Notices

98

 

 

 

Section 6.04

Preservation of Existence and Entitlements

99

 

 

 

Section 6.05

Maintenance of Properties

100

 

 

 

Section 6.06

Maintenance of Insurance

100

 

 

 

Section 6.07

Compliance with Laws

100

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 6.08

Books and Records

101

 

 

 

Section 6.09

Inspection Rights

101

 

 

 

Section 6.10

Interest Rate Protection

101

 

 

 

Section 6.11

Covenant to Guarantee Obligations and Give Security

101

 

 

 

Section 6.12

Payment of Obligations

104

 

 

 

Section 6.13

Further Assurances

105

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

105

 

 

 

Section 7.01

Liens

105

 

 

 

Section 7.02

Investments

108

 

 

 

Section 7.03

Indebtedness

110

 

 

 

Section 7.04

Fundamental Changes

113

 

 

 

Section 7.05

Dispositions

114

 

 

 

Section 7.06

Restricted Payments

115

 

 

 

Section 7.07

Capital Expenditures

116

 

 

 

Section 7.08

Transactions with Affiliates

117

 

 

 

Section 7.09

Burdensome Agreements

118

 

 

 

Section 7.10

Use of Proceeds

118

 

 

 

Section 7.11

Maintenance of Business

118

 

 

 

Section 7.12

Amendments of Organization Documents and Certain Other Agreements; Limitations
on Voluntary Payments

119

 

 

 

Section 7.13

Accounting Changes

120

 

 

 

Section 7.14

Limitation on Issuance of Equity Interests

120

 

 

 

Section 7.15

Financial Covenants

120

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

120

 

 

 

Section 8.01

Events of Default

120

 

 

 

Section 8.02

Waivers of Events of Defaults

122

 

 

 

Section 8.03

Remedies Upon Event of Default

123

 

 

 

Section 8.04

Standards for Exercising Rights and Remedies

124

 

 

 

Section 8.05

Application of Funds

124

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

126

 

 

 

Section 9.01

Appointment and Authorization of Administrative Agent

126

 

 

 

Section 9.02

Rights as a Lender

126

 

 

 

Section 9.03

Exculpatory Provisions

126

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9.04

Reliance by Administrative Agent

127

 

 

 

Section 9.05

Delegation of Duties

128

 

 

 

Section 9.06

Resignation of Administrative Agent

128

 

 

 

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

129

 

 

 

Section 9.08

No Other Duties, Etc.

130

 

 

 

Section 9.09

Administrative Agent May File Proofs of Claim

130

 

 

 

Section 9.10

Collateral Matters

131

 

 

 

Section 9.11

Agency for Perfection

132

 

 

 

Section 9.12

Legal Representation of Administrative Agent

132

 

 

 

ARTICLE X

GENERAL PROVISIONS

132

 

 

 

Section 10.01

Amendments, Etc.

132

 

 

 

Section 10.02

Notices; Effectiveness; Electronic Communications

134

 

 

 

Section 10.03

No Waiver; Cumulative Remedies; Enforcement

136

 

 

 

Section 10.04

Expenses; Indemnity; Damage Waiver

137

 

 

 

Section 10.05

Marshalling; Payments Set Aside

139

 

 

 

Section 10.06

Successors and Assigns

139

 

 

 

Section 10.07

Treatment of Certain Information; Confidentiality

143

 

 

 

Section 10.08

Right of Setoff

144

 

 

 

Section 10.09

Interest Rate Limitation

145

 

 

 

Section 10.10

Counterparts; Integration; Effectiveness

145

 

 

 

Section 10.11

Survival of Representations and Warranties

145

 

 

 

Section 10.12

Severability

145

 

 

 

Section 10.13

Lender-Creditor Relationship

146

 

 

 

Section 10.14

USA Patriot Act Notice

146

 

 

 

Section 10.15

Guaranty

146

 

 

 

Section 10.16

Governing Law; Jurisdiction; Etc.

153

 

 

 

Section 10.17

Waiver of Right to Jury Trial

154

 

 

 

Section 10.18

Judgment Currency

155

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

SCHEDULES

 

 

 

1.01-A

Existing Facilities

1.01-B

Mortgages

2.01

Lenders; Commitments; Percentage Shares

5.05

Litigation

5.06

Pension Plans

5.12

Intellectual Property

5.13, Part (a)

Equity Interests

5.13, Part (b)

Investments

5.15

Labor Relations

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

A

Form of Assignment and Assumption

B

Form of Compliance Certificate

C

Form of Joinder Agreement

D

Form of Loan Notice

E-1

Form of Revolving Loan Note

E-2

Form of Term Loan Note

E-3

Form of Swing Line Loan Note

F

Form of Swing Line Loan Notice

G-1

Form of U.S. Tax Compliance Certificate

G-2

Form of U.S. Tax Compliance Certificate

G-3

Form of U.S. Tax Compliance Certificate

G-4

Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”), dated as of May 2, 2013, is entered
among SEMTECH CORPORATION, a Delaware corporation, as borrower (“Borrower”), the
Subsidiary Guarantors party hereto (including for the purposes of
Section 10.15), the several financial institutions party to this Agreement as
Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association, in its separate capacities as Administrative Agent, for the benefit
of the Secured Parties, and as Swing Line Lender and L/C Issuer.

 

RECITALS

 

A.        Borrower has requested that the Lending Parties make available to
Borrower the Credit Extensions to (i) finance the repayment in full of the
Existing Facilities and pay the related Transaction Costs, and (ii) fund ongoing
working capital and other general business needs not otherwise prohibited by
this Agreement and the other Loan Documents (collectively, the “Transactions”).

 

B.         The Lending Parties have agreed to make such Credit Extensions
available to Borrower, for Borrower’s benefit and for the benefit of each of the
other Loan Parties, each of which is a direct or indirect wholly-owned Domestic
Subsidiary of Borrower, but only on the terms and provisions, subject to the
conditions and in reliance on the representations and warranties set forth
below.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
Certain Defined Terms; Certain Rules of Construction

 

Section 1.01          Certain Defined Terms.

 

As used in this Agreement, the following terms will mean the following:

 

“Acceptable Commitment” has the meaning given such term in Section 2.05(c)(i).

 

“Acceptable Recovery Event Commitment” has the meaning given such term in
Section 2.05(c)(ii).

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition by any Loan Party or any
Subsidiary of a Loan Party of (i) all or substantially all of the assets of
another Person or (ii) any business unit or division of another Person, (b) the
acquisition by any Loan Party or any Subsidiary of a Loan Party of the Equity
Interests of another Person resulting in the acquiring Person having the ability
to Control the acquired Person, or otherwise causing any other Person to become
a Subsidiary of such Person or (c) a merger or consolidation, or any other
combination, of any Loan Party or any Subsidiary of a Loan Party with another
Person (other than a Person that is a Subsidiary) in which any Loan Party or any
Subsidiary of a Loan Party is the surviving Person.

 

“Acquisition Consideration” means, in connection with any Acquisition by
Borrower or any Subsidiary of any Target, the consideration paid or payable in
Cash or other property, including the

 

--------------------------------------------------------------------------------


 

issuance of Equity Interests of Borrower or any of its Subsidiaries (with the
value of such other property determined as of the closing date of such
Acquisition) in connection with such Acquisition or series of related
Acquisitions (such consideration, including any deferred portion thereof
constituting Deferred Purchase Price Obligations).

 

“Additional Alternative Currency” has the meaning given such term in
Section 1.02(l).

 

“Additional Commitment Documentation” has the meaning given such term in
Section 2.14(c).

 

“Additional Commitments Effective Date” has the meaning given such term in
Section 2.14(b).

 

“Additional Revolving Credit Commitment” means the commitment of an Additional
Revolving Credit Lender to make Additional Revolving Credit Loans pursuant to
Section 2.14.

 

“Additional Revolving Credit Lender” means, at any time, any lender providing an
Additional Revolving Credit Commitment, other than any such Person that
thereafter ceases to be a party hereto pursuant to an Assignment and Assumption.

 

“Additional Revolving Credit Loans” means any loans made in respect of
Additional Revolving Credit Commitments.

 

“Additional Term Borrowing” means a borrowing consisting of simultaneous
Additional Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Additional Term Lender
pursuant to Section 2.01(c).

 

“Additional Term Commitments” means the commitment of an Additional Term Lender
to make Additional Term Loans pursuant to Section 2.14.

 

“Additional Term Facility” means, at any time, the aggregate principal amount of
the Additional Term Loans of all Additional Term Lenders outstanding at such
time.

 

“Additional Term Lender” means, at any time, a lender providing Additional Term
Loans, other than any such Person that thereafter ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

“Additional Term Loan Maturity Date” means the earlier of (a) the Additional
Term Loan Stated Maturity Date and (b) the acceleration of the Additional Term
Loans pursuant to Section 8.03.

 

“Additional Term Loan Percentage Share” means as to any Additional Term Lender
at any time, the percentage (expressed as a decimal carried out to the ninth
decimal place) of (a) on or prior to the closing date of any Additional Term
Loans, the Aggregate Additional Term Commitments represented by such Additional
Term Lender’s Additional Term Commitment, subject to adjustment as provided in
Section 3.07; (b) following the closing date of any Additional Term Loans so
long as any Additional Term Loans are outstanding, the Outstanding Amount of all
Additional Term Loans represented by the Outstanding Amount of all Additional
Term Loans owing to such Additional Term Lender; and (c) following the closing
date of any Additional Term Loans if all Additional Term Loans have been repaid
in full, the Outstanding Amount of all Additional Term Loans represented by the
Outstanding Amount of all Additional Term Loans owing to such Additional Term
Lender immediately prior to such repayment in full, giving effect to any
subsequent assignments.  The Additional Term Loan Percentage Share of each
Additional Term Lender will be set forth in the Additional Commitment
Documentation or

 

2

--------------------------------------------------------------------------------


 

the Assignment and Assumption pursuant to which such Additional Term Lender
became a party hereto, as applicable.

 

“Additional Term Loan Stated Maturity Date” means the maturity date specified
for Additional Term Loans pursuant to the applicable Additional Term
Documentation.

 

“Additional Term Loans” means any loans made in respect of Additional Term
Commitments.

 

“Administrative Agent” means, at any time, the administrative and collateral
agent for the Secured Parties under the Loan Documents as appointed pursuant to
Article IX (which, initially, will be HSBC).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and each
Lending Party.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

 

“Agent Parties” has the meaning given such term in Section 10.02(b)(iii).

 

“Aggregate Additional Term Commitments” means, at any time, the combined
Additional Term Commitments of all Additional Term Lenders.

 

“Aggregate Commitments” means, at any time, the sum of:  (a) the Aggregate
Revolving Credit Commitments, plus (b) the Aggregate Term Loan Commitments plus
(c) if applicable, the Aggregate Additional Term Commitments.

 

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Revolving Credit Lenders.  As of the Closing
Date, the Aggregate Revolving Credit Commitments of all Revolving Credit Lenders
are $250,000,000.

 

“Aggregate Term Loan Commitments” means, at any time, the combined Term Loan
Commitments of all Term Loan Lenders.  As of the Closing Date and immediately
prior to the making of the initial Credit Extension hereunder, the Aggregate
Term Loan Commitments of all Term Loan Lenders are $150,000,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Sterling, Euros, Canadian Dollars, Swiss Francs,
Yen and each Additional Alternative Currency (other than Dollars) that is
approved from time to time in accordance with Section 1.02(l).

 

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $40,000,000 less (i) the Dollar Equivalent of the aggregate of
all Eurodollar Rate Loans then outstanding denominated in an Alternative
Currency, (ii) the Dollar Equivalent of the aggregate of all

 

3

--------------------------------------------------------------------------------


 

Credit Obligations then outstanding in respect of Credits denominated in an
Alternative Currency and (iii) the Alternative Currency Reserve as of such date,
and (b) the amount by which (i) the Aggregate Revolving Credit Commitments then
in effect exceeds (ii) the Total Revolving Credit Outstandings plus the
Alternative Currency Reserve as of such date.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Reserve” has the meaning given such term in
Section 2.01(a).

 

“Anti-Money Laundering Laws” has the meaning given such term in Section 5.17(d).

 

“Anti-Terrorism Laws” means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, the applicable Laws
administered by OFAC and all Anti-Money Laundering Laws.

 

“Applicable Margin” means, at any time with respect to, and as included in the
computation of the rate of interest for Eurodollar Rate Loans or Base Rate
Loans, in the computation of Credit Fees, or in the computation of Commitment
Fees, as the context requires and as otherwise provided in this Agreement, the
applicable rate percentage per annum set forth in the grid below, each such
percentage being based, subject to Section 2.08(d), upon the corresponding
Consolidated Leverage Ratio maintained by Borrower, measured as of the end of
the most recent Fiscal Period for which Borrower has furnished a Compliance
Certificate to Administrative Agent and the Lenders pursuant to Section 6.01(c).

 

Pricing
Level (Tier)

Consolidated Leverage

Ratio

Applicable
Margin for
Eurodollar Rate
Loans

 

(Revolving Credit
Loans, Credit
Fees and Term
Loans)

Applicable Margin
for Base Rate Loans

 

(Revolving Credit
Loans, Swing Line
Loans and Term
Loans)

Applicable
Margin for
Commitment
Fees

I

 

Less than 0.50:1.00

1.250%

0.250%

0.200%

II

Equal to or greater than 0.50:1.00 and less than 1.00:1.00

 

1.500%

0.500%

0.250%

III

Equal to or greater than 1.00:1.00 and less than 1.50:1.00

 

1.625%

0.625%

0.300%

IV

Equal to or greater than 1.50:1.00 and less than 2.25:1.00

 

1.750%

0.750%

0.350%

 

4

--------------------------------------------------------------------------------


 

Pricing
Level (Tier)

Consolidated Leverage

Ratio

Applicable
Margin for
Eurodollar Rate
Loans

 

(Revolving Credit
Loans, Credit
Fees and Term
Loans)

Applicable Margin
for Base Rate Loans

 

(Revolving Credit
Loans, Swing Line
Loans and Term
Loans)

Applicable
Margin for
Commitment
Fees

V

Equal to or greater than 2.25:1.00 and less than 2.50:1.00

 

1.875%

0.875%

0.400%

VI

Equal to or greater than 2.50:1.00

 

2.250%

1.250%

0.450%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period and at any time will be
subject to the provisions of Section 2.08(d).

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Applied Amount” has the meaning given such term in Section 2.05(d)(i).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means any Disposition (whether in one transaction or a series of
related transactions) by any Loan Party to any Person other than a Loan Party of
(a) any Equity Interests of any Subsidiary of a Loan Party or (b) any other
property of any Loan Party; provided that “Asset Sale” will not include any
Disposition permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i),
(j), (k) or (l).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Audited Financials Effective Date” means, with respect to any Fiscal Year of
Borrower, the date that is five Business Days following the date of receipt by
Administrative Agent of the audited Consolidated financial statements of
Borrower and its Subsidiaries for such Fiscal Year, delivered to Administrative
Agent pursuant to Section 6.01(a).

 

5

--------------------------------------------------------------------------------

 


 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Availability Period” means the period from the Closing Date to the date that is
(a) for Revolving Credit Loans, the Revolving Credit Maturity Date, and (b) for
Swing Line Loans, one Business Day prior to the Revolving Credit Maturity Date.

 

“Bank Undertaking” means any independent undertaking of L/C Issuer within the
meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.03.  Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

 

“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the Daily One Month LIBOR Rate for such day (determined on a
daily basis as set forth below) plus one percent (1.00%).  As used in this
definition of “Base Rate”, the “Daily One Month LIBOR Rate” means, with respect
to any interest rate calculation for a Loan or other Obligation bearing interest
at the Base Rate, the rate per annum (rounded upwards, as necessary, to the
nearest 1/100th of one percent (0.01%)) determined by Administrative Agent to be
the rate appearing on the Reuters “LIBOR01” screen displaying interest rates for
Dollar deposits in the London interbank market (or, in the event that such rate
does not appear on such screen or on any successor or substitute screen provided
by Reuters, or any successor to or commercially available substitute for such
service providing rate quotations comparable to those provided on such Reuters
screen, as determined by Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (for delivery on the first day of such
Interest Period) as the rate for Dollar deposits in the London interbank market
with a maturity with a maturity of one month.  Each determination by
Administrative Agent pursuant to this definition will be conclusive absent
manifest error.

 

“Base Rate Loan” means a Loan that bears interest based upon the Base Rate.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrower” has the meaning given such term in the Preamble.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.

 

“Business” means, for Borrower and its Subsidiaries, the businesses conducted by
such Persons on the Closing Date, including the design, production and marketing
of a broad range of analog and mixed-signal semiconductor products that are sold
principally into applications within the high-end consumer, industrial,
enterprise computing and communications end-markets.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or such other city and state where Administrative
Agent’s Office is located, and will also include:

 

6

--------------------------------------------------------------------------------


 

(a)                               if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, any day
that is a London Banking Day;

 

(b)                              if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, any TARGET Day;

 

(c)                               if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Canadian Dollars, any
fundings, disbursements, settlements and payments in Canadian Dollars in respect
of any such Eurodollar Rate Loan, or any other dealings in Canadian Dollars to
be carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan, any day on which banks are open for foreign exchange business in both
London and Toronto;

 

(d)                              if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in a currency other than
Dollars, Euro or Canadian Dollars, any day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(e)                               if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars, Euro
or Canadian Dollars in respect of a Eurodollar Rate Loan denominated in a
currency other than Dollars, Euro or Canadian Dollars, or any other dealings in
any currency other than Dollars, Euro or Canadian Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other
than any interest rate settings), any day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Camarillo Facility” means Borrower’s corporate offices and related facilities
owned in fee by Borrower and located at 200 Flynn Road, Camarillo, California,
including the land and all improvements located thereon.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Expenditures” means, as determined for any Person for any period, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of all Indebtedness under Capitalized
Leases incurred by such Person.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent or L/C Issuer (as
applicable) and the Lenders, as collateral for Credit Obligations, Obligations
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), Cash or, if L/C Issuer (in the case of Credit
Obligations) will agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to
(a) Administrative Agent and (b) L/C Issuer (as applicable).  “Cash Collateral”
will have a meaning correlative to the foregoing and will include the proceeds
of such cash collateral and other credit support.

 

7

--------------------------------------------------------------------------------


 

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (but only so
long as the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition; (b) domestic and Eurodollar certificates of deposit, time or demand
deposits or bankers’ acceptances maturing within one year after the date of
acquisition issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by any Lender or by any nationally or state chartered
commercial bank or any branch or agency of a foreign bank licensed to conduct
business in the United States having combined capital and surplus of not less
than $250,000,000 whose short-term securities are rated at least A or the
equivalent thereof by S&P or at least A2 or the equivalent thereof by Moody’s;
(c) fully collateralized repurchase obligations with a term of not more than 30
days for underlying securities of the types described in clause (a) of this
definition entered into with any bank meeting the qualifications specified in
clause (d) of this definition; (d) commercial paper issued by the parent
corporation of any Lender or any commercial bank (provided that such parent
corporation or bank is a U.S. Person) having capital and surplus in excess of
$250,000,000 and commercial paper issued by any Person incorporated in the
United States, which commercial paper is rated at least A-1 or the equivalent
thereof by S&P or at least P-1 or the equivalent thereof by Moody’s, and in each
case maturing not more than one year after the date of acquisition by such
Person; (e) investments, classified in accordance with GAAP as current assets of
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to investments of
the character, quality and maturity described in clauses (a) through (d) of this
definition; and (f) in the case of any Foreign Subsidiary only, substantially
similar investments of the type in clauses (a) through (e) above denominated in
Alternative Currencies and from similarly capitalized and rated foreign banks in
the jurisdiction in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including credit, debit and purchase cards and the processing thereof,
treasury, depository and overdraft services, electronic funds transfers
(including Automated Clearing House processing thereof through the direct
Federal Reserve Fedline system) and other cash management services and
arrangements (collectively, “Cash Management Services”).

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to any
Cash Management Bank pursuant to or evidenced by a Secured Cash Management
Agreement, irrespective of whether for the payment of money, direct or indirect,
absolute or contingent, due or to become due.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the

 

8

--------------------------------------------------------------------------------


 

United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.

 

“CDOR Rate” means for any Interest Period with respect to a Eurodollar Rate Loan
requested by Borrower pursuant to Section 2.02 to be funded in Canadian Dollars,
the rate per annum (rounded upwards, as necessary, to the nearest 1/100th of one
percent (0.01%)) determined by Administrative Agent to be the Canadian deposit
offered rate which, in turn, means, as determined as of any day, the rate equal
to the sum of: (a) the rate determined by Administrative Agent with reference to
the arithmetic average of the discount rate quotations of all institutions
listed in respect of the relevant interest period for CAD Dollar-denominated
bankers’ acceptances displayed and identified as such on the “Reuters Screen
CDOR Page” as defined in the International Swap Dealer Association, Inc.
definitions, as modified and amended from time to time, as of 10:00 a.m.,
Toronto time on such day, and if such day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by Administrative Agent after
10:00 a.m., Toronto time, to reflect any error in the posted rate of interest or
in the posted average annual rate of interest), and (b) 0.10% per annum;
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day will be calculated to be the rate determined by Administrative
Agent to be the annual discount rate (rounded upwards, as necessary, to the
nearest 1/100th of one percent (0.01%)) as of 10:00 A.M. on such day, and if
such day is not a Business Day, then on the immediately preceding Business Day,
at which a Canadian chartered bank listed on Schedule 1 of the Bank Act (Canada)
as selected by Administrative Agent is then offering to purchase Canadian Dollar
bankers’ acceptances accepted by it having a tenor equal (or as close as
possible) to such specified Interest Period.

 

“Change of Control” means any of the following occurs:

 

(a)                               any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act)  is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 30% or more on a fully diluted basis of the
economic or voting interests in Borrower’s capital stock;

 

(b)                              during any period of twenty-four consecutive
months commencing on or after the Closing Date, the occurrence of a change in
the composition of the Board of Directors of Borrower such that a majority of
the members of such Board of Directors are not Continuing Directors;

 

(c)                               except as expressly permitted by Section 7.04,
Borrower fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party; or

 

(d)                              the occurrence of any “Change in Control” as
defined in (or any covenant or other obligation having the equivalent effect
under) any loan agreement, indenture or other agreement or instrument evidencing
any Specified Permitted Indebtedness or in the documentation governing any
Qualified Preferred Stock.

 

“Closing Date” means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property and rights in property and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien now or
hereafter exists in favor of

 

9

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Secured Parties (or any of the
foregoing), whether under this Agreement or under any other Collateral Document.

 

“Collateral Documents” means, individually and collectively, the Security
Agreement, the Grants of IP Security Interests, the Mortgages, the Swiss Pledge
Agreement and the Financing Statements and such other agreements (including
deposit and securities account control agreements), assignments, documents and
instruments as are from time to time executed and delivered by any Loan Party
granting, assigning or transferring or otherwise evidencing or relating to any
Lien granted, assigned or transferred to Administrative Agent, for the benefit
of the Secured Parties, pursuant to or in connection with the transactions
contemplated by this Agreement.

 

“Collateral Information Certificate” means that Collateral Information
Certificate dated as of the Closing Date, signed on behalf of each Loan Party by
a Responsible Officer thereof in favor of Administrative Agent, completed with
appropriate insertions.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment,
Term Loan Commitment, Additional Revolving Credit Commitment or Additional Term
Commitment, as applicable, and as to Swing Line Lender, Swing Line Lender’s
Swing Line Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act of 1936 (7 U.S.C.
Sections 1 et seq.).

 

“Communications” means any Specified Materials distributed to Administrative
Agent or any Lending Party by means of electronic communications pursuant to
Section 10.02(b), including through an Electronic Platform.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, as calculated for Borrower and its Subsidiaries on
a Consolidated basis for any period, Consolidated Net Income for such period,
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income for such period (without duplication), all (i) Consolidated Interest
Expense, (ii) amounts treated as expenses for such period for depreciation and 
amortization, (iii) provision for Federal, state, local and foreign taxes on or
measured by income and foreign withholding taxes of Borrower and its
Consolidated Subsidiaries for such period, (iv) Transaction Costs incurred on or
concurrently with the Closing Date or prior to the last day of the Fiscal Period
ending closest to July 31, 2013 to the extent paid in Cash and not capitalized,
(v) fees and expenses incurred and associated with (A) the Existing Facilities
and (B) Borrower’s Acquisition of Gennum Corporation, in each case to the extent
incurred on or prior to the last day of the Fiscal Period ended closest to
July 31, 2012, (vi) compensation expenses which are not a Cash item during such
period arising from the issuance of Equity Interests, options to purchase Equity
Interests and any appreciation rights to officers, directors, employees or
consultants of Borrower or any of its Subsidiaries, (vii) reasonable and
customary costs and expenses incurred in such period in connection with a
Permitted Acquisition or Investment permitted by Section 7.02(p) or
Section 7.02(q), whether or not such Permitted Acquisition or Investment is
consummated, (viii) non-Cash purchase accounting adjustments for such period,
(ix) reasonable and customary costs and expenses incurred in such period in
connection with the issuance, prepayment or amendment or refinancing of
Indebtedness expressly permitted under the Loan Documents or the issuance of any
Equity Interests expressly permitted under the Loan Documents, whether or not
such transaction is consummated, (x) extraordinary losses for such period,
(xi) non-recurring losses or

 

10

--------------------------------------------------------------------------------


 

expenses, (xii) losses from the sales of assets other than inventory sold in the
ordinary course of business and (xiii) other non-Cash charges of Borrower and
its Consolidated Subsidiaries for such period; and minus (b) the following to
the extent included in calculating such Consolidated Net Income for such period
(without duplication), all (i) extraordinary gains for such period,
(ii) non-recurring gains for such period, (iii) any gains from sales of assets
other than inventory sold in the ordinary course of business, (iv) non-cash
income or non-cash gains for such period and (v) cash payments made (or
incurred) on account of any non-cash charges added back to Consolidated EBITDA
pursuant to preceding subclause (a)(xiii) in a previous period.  For purposes of
this definition, the term “non-recurring” means (1) any one-time costs incurred
in connection with a Permitted Acquisition or a Significant Investment and
(2) any other expense, loss or gain as of any date that is not reasonably likely
to recur within the two years following the date of occurrence of such expense,
loss or gain; provided that, without limiting the pro forma adjustments
permitted to be made pursuant to Section 1.02(i), if (in the case of this
sub-clause (2)) there is an expense, loss or gain similar to such expense, loss
or gain within the two years preceding such date, such expense, loss or gain
shall not be deemed non-recurring.

 

“Consolidated Funded Debt” means, as of any date of determination, calculated
for Borrower and its Subsidiaries and its Consolidated basis, the sum of
(without duplication) all Indebtedness of a type described in clauses
(a) through (h) inclusive (and all Guaranties of such Indebtedness) of the
definition of “Indebtedness” set forth in this Section 1.01.

 

“Consolidated Interest Expense” means, as calculated for Borrower and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest payable in Cash, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
all commissions, discounts, fees and other charges under Swap Contracts, letters
of credit and similar instruments and all capitalized interest) or in connection
with the deferred purchase price of assets during such period, in each case to
the extent treated as interest expense in accordance with GAAP, plus (b) the
portion of rent expense with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP that is payable in Cash,
plus (c) the “deemed interest expense” (i.e., the interest expense which would
have been applicable if the respective obligations were structured as on-balance
sheet financing arrangements) with respect to all Synthetic Lease Obligations to
the extent the same does not arise from a financing arrangement constituting an
operating lease; provided that “Consolidated Interest Expense” shall not include
for any period any original issue discount or debt financing costs related to
the Existing Facilities that are written down in connection with the payment in
full and termination of the Existing Facilities.

 

“Consolidated Interest Coverage Ratio” means, as determined as of the last day
of any Fiscal Period, calculated for Borrower and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date, the ratio of (a) Consolidated EBITDA for such
period to (b) Consolidated Interest Expense for such period.

 

“Consolidated Leverage Ratio” means, as determined as of the last day of any
Fiscal Period, calculated for Borrower and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Funded Debt as of such date of
determination to (b) Consolidated EBITDA for the period consisting of the Test
Period ending on such date.

 

“Consolidated Net Income” means, as calculated for Borrower and its Subsidiaries
on a Consolidated basis for any period, the sum of net income (or loss) for such
period, but excluding (a) any income of any Person if such Person is not a
Subsidiary, except that Borrower’s direct or indirect equity in the net income
of any such Person for such period will be included in such Consolidated Net
Income up to the aggregate amount of Cash actually distributed by such Person
during such period to Borrower or any Subsidiary as a Dividend, and (b) the
income of any Subsidiary to the extent that the declaration or

 

11

--------------------------------------------------------------------------------


 

payment of Dividends payable in Cash by the Subsidiary of that income is
prohibited by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary.

 

“Consolidated Net Worth” means, as determined as of the last day of any Fiscal
Period, the net worth of Borrower and its Subsidiaries calculated on a
Consolidated basis, as determined in accordance with GAAP as of such date.

 

“Continuing Directors” means the members of the Board of Directors of Borrower
on the Closing Date and each other individual who becomes a member of the Board
of Directors of Borrower if such Person’s nomination for election to the Board
of Directors of Borrower is recommended by a majority of the then Continuing
Directors.

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has the meaning correlative thereto.

 

“Controlled Entity” means any of the Subsidiaries of Borrower and any of their
or Borrower’s respective Controlled Affiliates.

 

“Credit” means any Letter of Credit or Bank Undertaking.

 

“Credit Advance” means a Revolving Credit Lender’s funding of its participation
in a Credit Borrowing in accordance with its Revolving Credit Percentage Share.

 

“Credit Application” means an application and agreement (including any related
reimbursement agreement) for the issuance or amendment of a Letter of Credit or
a Bank Undertaking in the form from time to time in use by L/C Issuer.

 

“Credit Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“Credit Expiration Date” means the day that is seven Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) a
continuation of any Eurodollar Rate Loan (or portion thereof) into a new
Eurodollar Rate Loan of a new Interest Period, (c) a conversion of any Base Rate
Loan (or portion thereof) into a Eurodollar Rate Loan of a new Interest Period
or the conversion of any Eurodollar Rate Loan (or portion thereof) into a Base
Rate Loan or (d) an L/C Credit Extension.

 

“Credit Fee” has the meaning given such term in Section 2.03(i).

 

“Credit Obligations” means, as determined at any time, the sum of (a) the
aggregate amount available to be drawn under all outstanding Credits and (b) the
aggregate of all Unreimbursed Amounts,

 

12

--------------------------------------------------------------------------------


 

including all Credit Borrowings.  For purposes of computing the amount available
to be drawn under any Credit, the amount of such Credit will be determined in
accordance with Section 1.02(i).

 

“Credit Sublimit” means an amount equal to $40,000,000.  The Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Cumulative Net Income Amount” means, as determined at any time, the amount (not
less than zero) equal to, initially, $50,000,000, as such amount will be
(a) increased annually, on a cumulative basis, by an amount equal to 50% of the
Consolidated Net Income of Borrower and its Subsidiaries determined for the
respective immediately preceding Fiscal Year (commencing with, and determined
with respect to, the Fiscal Year ending January 2014) and calculated based on
the audited Consolidated financial statements of Borrower and its Subsidiaries
for such Fiscal Year delivered to Administrative Agent pursuant to
Section 6.01(a), with such increase to be applicable as of the Audited
Financials Effective Date for such Fiscal Year (provided that if the
Consolidated Net Income as determined for any Fiscal Year is determined to be
negative, the amount of the increase for such Fiscal Year will be deemed to be 
$-0-), and (b) decreased by the aggregate amount of all Investments (determined
without regard to any write-downs or write-offs thereof and net of cash
repayments of principal in the case of loans or advances, sale proceeds in the
case of Investments in the form of debt instruments and cash equity returns
(whether as a Dividend, redemption or sale) in the case of equity investments)
heretofore made pursuant to Section 7.02(q) after the Closing Date.

 

“Cumulative Net Worth Amount” means, as determined at any time, the amount (not
less than zero) equal to, initially, the Consolidated Net Worth of Borrower and
its Subsidiaries as determined as of the last day of Borrower’s Fiscal Year
ended January 27, 2013 and calculated based on the audited Consolidated
financial statements of Borrower for such Fiscal Year delivered to
Administrative Agent prior to the Closing Date, as such amount will be
(a) increased quarterly, on a cumulative basis, by an amount equal to 66.7% of
the increase in the amount of the Consolidated Net Worth of Borrower and its
Subsidiaries Fiscal Period-over-Fiscal Period as determined as of the last day
of each respective Fiscal Period (commencing with, and determined with respect
to, the last day of the Fiscal Period ending July 2013) and measured against the
Consolidated Net Worth of Borrower and its Subsidiaries as determined as of the
last day of the immediately preceding Fiscal Period, in each case calculated
based on the  Consolidated financial statements of Borrower and its Subsidiaries
for such Fiscal Period delivered to Administrative Agent pursuant to Sections
6.01(a) or 6.01(b), as applicable, with each such increase to be effective as of
the date that is five Business Days following the date of receipt of the
applicable  Consolidated financial statements by Administrative Agent (provided
that if the Consolidated Net Worth as determined as of any Fiscal Period-end is
determined to have decreased from the immediately preceding Fiscal Period-end,
the amount of the increase for such Fiscal Year-end will be deemed to be   
$-0-), (b) further increased by the Net Equity Proceeds Amount as in effect at
such time and (c) decreased by the aggregate Acquisition Consideration paid or
payable for all other Permitted Acquisitions closed since the Closing Date.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that, with the giving of notice, the
passage of time, or both, would (unless cured or waived in accordance with this
Agreement) constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than
Credit Fees, a per annum interest rate equal to the sum of (i) the Base Rate,
plus (ii) the Applicable Margin, if any,

 

13

--------------------------------------------------------------------------------


 

applicable to Base Rate Loans, plus (iii) 2.0% per annum; provided that, with
respect to a Eurodollar Rate Loan, the Default Rate will be a per annum interest
rate equal to the sum of (A) the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus (B) 2.0%; and (b) when used with respect
to Credit Fees, a per annum interest rate equal to the sum of (1) the Applicable
Margin plus (2) 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Credits,
within two Business Days of the date any such funding obligation was required to
be funded hereunder unless such Lender notifies Administrative Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent or any Lending Party any other amount required to be paid
by it hereunder (including in respect of its participation in Credits) within
two Business Days of the date when due, (b) has notified Borrower,
Administrative Agent or any Lending Party in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Administrative Agent
or Borrower, to confirm in writing to Administrative Agent and Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender will not be deemed a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 3.07(b)) upon delivery of written notice
of such determination to Borrower and each Lending Party.

 

“Deferred Purchase Price Obligations” means unsecured obligations of Borrower or
any of its Subsidiaries arising in connection with any Acquisition, including
any Permitted Acquisition, permitted pursuant to Section 7.02 or any Investment
otherwise made pursuant to Section 7.02(p) or (q) to the seller or other Person
with respect to any Target and the payment of which is dependent on the future
earnings or performance of such Target or another Person and contained in the
agreement relating to such Acquisition or other Investment or in an employment
agreement delivered in connection therewith; provided that the documentation
evidencing any such Deferred Purchase Price Obligation shall be in form
satisfactory to Administrative Agent, in its Reasonable Discretion.

 

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person, including any sale,
assignment, transfer, conveyance or other disposal, with or without

 

14

--------------------------------------------------------------------------------


 

recourse, of any notes or accounts receivable or any rights and claims
associated therewith.  The term “Dispose” has a meaning correlative thereto. 
For purposes of clarification, the issuance, sale, assignment, transfer or other
disposition by any Person of Equity Interests in itself (or rights with respect
thereto) will not be deemed a Disposition by such Person.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in Cash pursuant
to a sinking fund obligation or other similar obligation (other than as a result
of a “change of control” so long as all Obligations are required to be paid in
full prior to any deposit or other payment in respect of such sinking fund
obligation or other similar obligation), (b) is redeemable in Cash at the option
of the holder thereof, or (c) requires or mandates the purchase, redemption,
retirement, defeasance or other similar payment (other than Dividends) for Cash
(other than as a result of a “change of control” so long as all Obligations are
required to be paid in full prior to any payment in respect of such Equity
Interest), in each case on or prior to the last to occur of the Revolving Credit
Maturity Date, the Term Loan Maturity Date and the Additional Term Loan Maturity
Date, as applicable.  The term “Disqualified Equity Interest” will also include
any options, warrants or other rights that are convertible into any Disqualified
Equity Interest or that are redeemable at the option of the holder, or required
to be redeemed, prior to the last to occur of the Revolving Credit Maturity
Date, the Term Loan Maturity Date and the Additional Term Maturity Date, as
applicable.

 

“Dividend” means, as to any Person, any dividend, distribution or return on
equity capital declared by such Person and paid or made to the stockholders,
members or partners of such Person, in their capacity as such, whether in Cash
or other property (other than Equity Interests of such Person that are not
Disqualified Equity Interests).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia, provided that any Subsidiary of a Foreign Subsidiary of the Borrower
that would otherwise constitute a Domestic Subsidiary will not constitute a
Domestic Subsidiary for purposes of the Loan Documents.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicateTM, SyndTrak Online TM or Intralinks
on Demand WorkspacesTM that may or may not be provided or administered by
Administrative Agent or an Affiliate thereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Employee Benefit Plan” means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

 

15

--------------------------------------------------------------------------------

 


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Indemnity” means the Environmental Indemnity dated as of the date
of this Agreement, by each Loan Party in favor of Administrative Agent, for the
benefit of the Secured Parties.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such Person was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate; or (i) any Foreign Benefit Event.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Reserve Requirement” means the stated maximum rate (rounded
upwards, as necessary, to the nearest 1/100th of one percent (0.01%)), as in
effect on any date of determination of all reserve requirements (including any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D) of the FRB as in effect on such day, whether
or not applicable to any Lending Party.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum (rounded upwards, as necessary, to the nearest
1/100th of one percent (0.01%)) determined by Administrative Agent to be the
rate appearing on the Reuters screen displaying the interest rates for

 

16

--------------------------------------------------------------------------------


 

deposits in Dollars or in the applicable Alternative Currency (except Canadian
Dollars), as the case may be, in the London interbank market (or, in the event
that such rate does not appear on such screen or on any successor or substitute
screen provided by Reuters, or any successor to or commercially available
substitute for such service providing rate quotations comparable to those
provided on such Reuters screen, as determined by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period (for delivery on the first day of such
Interest Period) as the rate for deposits in the applicable currency in the
London interbank market with a maturity comparable  to such Interest Period;
provided that, notwithstanding the foregoing, if the Alternative Currency is
Canadian Dollars, the Eurodollar Rate will be deemed to be the CDOR Rate
determined in accordance with that definition.  In the event the FRB imposes a
Eurocurrency Reserve Requirement on member banks of the Federal Reserve System,
the Eurodollar Rate will be calculated as the rate determined in accordance with
the preceding sentence, divided by 1 minus the Eurocurrency Reserve Requirement
then in effect.  Each determination by Administrative Agent pursuant to this
definition will be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning given such term in Section 8.01.

 

“Event of Loss” means, with respect to any property, any (a) loss, destruction
or damage of such property or (b) actual condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of such property, or
confiscation of such property or the requisition of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
and California withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 3.08) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
under FATCA.

 

“Existing Facilities” means, collectively, the credit facilities identified on
Schedule 1.01-A.

 

“Facility” means the Revolving Credit Facility, the Term Loan Facility or any
Additional Term Facility, as the context requires.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements

 

17

--------------------------------------------------------------------------------


 

entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreement or similar agreement between the United States and
one or more other governmental authorities that is entered into in order to
facilitate compliance with, or otherwise relates to, the preceding.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day will be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day will be the average rate
(rounded upward, if necessary, to a whole multiple of one one-hundredth of one
percent (0.01%)) charged to HSBC on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated the Closing Date, between
Borrower and Administrative Agent regarding certain fees to be paid by Borrower
in connection with the transactions contemplated by the Loan Documents.

 

“Financing Statements” means the Form UCC financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or other comparable
Law) separately naming each Loan Party as debtor and Administrative Agent as
secured party, authorized and delivered pursuant to the Collateral Documents,
including a description of the personal property Collateral granted by such Loan
Party to Administrative Agent, for the benefit of the Secured Parties, as
security for the Obligations, which Financing Statements will be caused to be
filed with the UCC (or comparable) filing office of the applicable Governmental
Authorities.

 

“FIRREA” means the Financial Institutions Reform Recovery and Enforcement Act of
1989.

 

“Fiscal Period” means, for any Fiscal Year, the fiscal quarters of Borrower
ending on or about the last Sunday in April, July and October of such Fiscal
Year (it being understood that the first and second fiscal months of each such
fiscal quarter are 4 weeks long and that the third fiscal month of each such
fiscal quarter is 5 weeks long) and on the last Sunday in January of such Fiscal
Year.

 

“Fiscal Year” means each fiscal year of Borrower ending on the last Sunday in
January of each calendar year.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority or other Person authorized to grant a
waiver, (b) the failure to make the required contributions or payments, under
any applicable law, on or before the due date for such contributions or
payments, (c) the receipt of a notice by a Governmental Authority relating to
the intention to terminate any such Foreign Pension Plan or to appoint a trustee
or similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan and (d) the incurrence of any
liability in excess of the Threshold Amount (or the Dollar equivalent thereof in
another currency) by Borrower or any of its Subsidiaries under applicable Law on
account of the complete or partial termination of such Foreign Pension Plan or
the complete or partial withdrawal of any participating employer therein, or (e)
the occurrence of any transaction that is prohibited under any applicable law
and could reasonably be expected to result in the incurrence of any liability by
Borrower or any of its Subsidiaries, or the imposition on Borrower or any of its
Subsidiaries of any fine, excise tax or penalty resulting from any

 

18

--------------------------------------------------------------------------------


 

noncompliance with any applicable law, in each case in excess of the Threshold
Amount (or the Dollar equivalent thereof in another currency).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Pension Plan” means any defined benefit pension plan that is maintained
or is contributed to outside the jurisdiction of the United States by Borrower
or any of its Subsidiaries and which under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority.

 

“Foreign Pledge Agreement” has the meaning given such term in Section 6.11(c).

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Investment Amount” means, as determined at any time, an
initial amount equal to $25,000,000, as such amount will be (a) decreased by the
aggregate amount of all Investments heretofore made pursuant to clause (ii) of
Section 7.02(d) after the Closing Date in excess of the initial $25,000,000 of
Investments heretofore made pursuant to such clause (ii) during such period, and
(b) further decreased by the aggregate amount of all Investments heretofore made
pursuant to clause (i) of Section 7.02(e) after the Closing Date (each such
Investment will be determined without regard to any write-downs or write-offs
thereof and net of cash repayments of principal in the case of loans or
advances, sale proceeds in the case of Investments in the form of Dispositions
and cash equity returns (whether as a Dividend, redemption or sale) in the case
of equity investments and cancellation or termination of obligations under the
applicable Guaranty in the case of Investments in the form of Guaranties).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Credit Percentage
Share of the outstanding Credit Obligations other than Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to Swing Line Lender, such Defaulting Lender’s Revolving Credit
Percentage Share of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gennum UK” means Gennum UK Limited, a company organized under the laws of
England and Wales.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority,

 

19

--------------------------------------------------------------------------------


 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Grants of IP Security Interests” means, collectively, the separate (a) Grants
of Security Interest (Patents), (b) Grants of Security Interest (Trademarks),
and (c) Grants of Security Interest (Copyrights), executed by each Loan Party to
the extent such Loan Party has any interest in any such registered intellectual
property rights (or an application therefor) in the United States, with cover
sheets for recording with the United States Patent and Trademark Office or
Copyright Office, as applicable, with respect to the Liens granted to
Administrative Agent, for the benefit of the Secured Parties.

 

“Guaranteed Obligations” has the meaning given such term in Section 10.15(a).

 

“Guarantor Applicable Insolvency Laws” has the meaning given such term in
Section 10.15(c)(i)(A).

 

“Guarantor Specified Lien” has the meaning given such term in Section
10.15(c)(i)(B).

 

“Guarantor Subordinated Indebtedness” has the meaning given such term in
Section 10.15(k).

 

“Guarantor Subordinated Indebtedness Payments” has the meaning given such term
in Section 10.15(k).

 

“Guarantors” means, collectively, (a) each Person that is party to this
Agreement and named herein as a Guarantor for the purposes of Section 10.15
(including each Domestic Subsidiary of Borrower that at a date subsequent to the
Closing Date executes a Joinder Agreement pursuant to Section 6.11 in order to
become a Guarantor hereunder for purposes of Section 10.15 following the date
hereof) and (b) each other Person who, at a date subsequent to the Closing Date,
becomes a guarantor of all or any portion of the Obligations.

 

“Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation; (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation; (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation; or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), and will include the guaranty set forth
in Section 10.15.  The amount of any Guaranty will be deemed to be the amount
recognized as a guaranty and shown on the guaranteeing Person’s financial
statements in accordance with GAAP provided that if such financial statements of
the guaranteeing Person are not reasonably available to Administrative Agent at
its reasonable request, the amount of such Guaranty will be deemed to be the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hedge Bank” means, with respect to any Swap Contract permitted under Section
7.03(e), including any such Swap Contract entered into by Borrower satisfying
Borrower’s obligations under

 

20

--------------------------------------------------------------------------------


 

Section 6.10, any Person that (a) was a counterparty to any such Swap Contract
as existed of the Closing Date and also became initial Lender hereunder (or was
an Affiliate of an initial Lender hereunder) as of the Closing Date or (b) at
the time it enters into such Swap Contract as a counterparty thereto is also a
Lender hereunder (or is an Affiliate of a Lender hereunder).

 

“Hedging Obligations” means, with respect to the Loan Parties, all liabilities
of any Loan Party under Secured Hedge Agreements, including any such Secured
Hedge Agreement entered into by Borrower to satisfy Borrower’s obligations under
Section 6.10; provided that such liabilities under any Secured Hedge Agreement
entered into with a Hedge Bank that is an Affiliate of a Lender will not
constitute “Hedging Obligations” hereunder unless and until the Lender or its
Affiliate as is the counterparty under such Swap Contract has provided written
notice of such liabilities to Administrative Agent as provided in the last
paragraph of Section 8.05.

 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by the L/C Issuer in respect of any draw thereunder.

 

“HSBC” means HSBC Bank USA, National Association, a national banking
association.

 

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included or characterized as
indebtedness or a liability in accordance with GAAP: (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind
received or held by such Person; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (c) all
direct or contingent obligations of such Person arising under letters of credit,
bank undertakings, letters of guaranty (including, for each of the foregoing,
the stated or available amount that is undrawn or that has been drawn but is
unreimbursed); (d) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; (e) all obligations of such Person to pay the
deferred purchase price of property or services; (f) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness will have been
assumed by such Person or is limited in recourse (provided that if such Person
has not assumed or become liable in respect of such indebtedness, such
indebtedness will be deemed to be an amount equal to the lesser of (i) the fair
market value of the property to which such Lien relates and (ii) the
indebtedness secured by a Lien on such property); (g) all Attributable Debt in
respect of all Capitalized Leases and Synthetic Lease Obligations of such
Person; (h) all obligations of such Person to purchase, redeem, retire, defease
or make other similar payments (other than dividends) in respect of Disqualified
Equity Interests in Cash valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (i) all Guarantees of such Person in respect of
any of the foregoing; and (j) the Swap Termination Value under all Swap
Contracts to which such Person is a party.  The Indebtedness of any Person will
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person's ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  Notwithstanding the foregoing, none of the
following will constitute Indebtedness for purposes of this Agreement:  (i)
trade or other accounts payable incurred in the ordinary course of such Person's
business, (ii) bonuses or other deferred compensation arrangements with respect
to officers, directors, employees or agents of such Person, (iii) customer
accounts and deposits, accrued employee compensation and other liabilities in
the nature of employee compensation accrued, (iv) rebates, credits for returned
products, discounts, refunds, allowances for customers and credits against
receivables, in each case in this clause (iv) in the ordinary course of such
Person's business, and (v) earn-outs and other deferred payment obligations
incurred in connection with an Acquisition to the extent not constituting
Deferred Purchase Price Obligations.

 

21

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), Lead Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

 

“Information” has the meaning given such term in Section 10.07.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in the cases of each of the foregoing clauses (a) and (b) undertaken
under Federal, state or foreign Law, including the Bankruptcy Code.

 

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(ii) a Base Rate Loan (other than a Swing Line Loan), the last Business Day of
each calendar month, and (iii) a Swing Line Loan, the last Business Day of each
calendar month; and (b) (i) in the case of Revolving Credit Loans and Swing Line
Loans, the Revolving Credit Maturity Date, (ii) in the case of Term Loans, the
Term Loan Maturity Date and (iii) in the case of Additional Term Loans, the
Additional Term Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six, or if
made available by each of the Lenders making such Eurodollar Rate Loan, twelve
months thereafter, as selected by Borrower in the related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for (i) any Revolving Credit
Loan will extend beyond the Revolving Credit Stated Maturity Date, (ii) any Term
Loan will extend beyond the Term Loan Stated Maturity Date and (iii) any
Additional Term Loan will extend beyond the Additional Term Stated Maturity
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitutes a business unit, or all or a substantial part of
the business of, such Person.  For purposes of calculating compliance with
Section 7.02, the amount of any Investment will be the original principal or
capital amount thereof without adjustment for subsequent increases or decreases
in the value of such Investment, but less all returns of principal or equity
thereon and distributions or dividends thereon, and will, if made

 

22

--------------------------------------------------------------------------------


 

by the transfer or exchange of Property other than Cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Credit, the “International Standby Practices
1998” (exclusive of Rule 3.14 thereof) published by the Institute of
International Banking Law & Practice (or, if the L/C Issuer agrees at the time
of issuance, such later version thereof as may be in effect at the time of
issuance of such Credit).

 

“Issuer Documents” means, with respect to any Credit, the Credit Application
relating thereto and any other document entered into by the L/C Issuer and
Borrower as account party or its permitted designee or otherwise delivered by
Borrower or its permitted designee to or for the benefit of the L/C Issuer, in
each case relating to such Credit.

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of Borrower
following the date hereof pursuant to Section 6.11(a) to join in the Guaranty
set forth in Section 10.15, in substantially the form of Exhibit C or any other
form approved by Administrative Agent.

 

“Joint Venture” means a joint venture, partnership, alliance, consortium or
similar arrangement, whether in corporate, partnership or other legal form;
provided that, as to any such arrangement in corporate form, such corporation
will not, as to any Person of which such corporation is a subsidiary, be
considered to be a Joint Venture to which such Person is a party.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law, and including all Debtor Relief Laws and Anti-Terrorism Laws.

 

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

 

“L/C Issuer” means HSBC in its capacity as the initial issuer of Credits
hereunder, or any successor or additional issuer of Credits hereunder, and
includes any branch or Affiliate thereof.

 

“Lead Arranger” means HSBC as sole lead arranger and sole book runner for the
transactions contemplated by the Loan Documents.

 

“Lender” means, collectively, (a) initially, each Person designated on
Schedule 2.01 as a “Lender” and (b) each Person that assumes a Revolving Credit
Commitment, an Additional Revolving Credit Commitment, a Term Loan Commitment
and/or an Additional Term Commitment pursuant to an Assignment and Assumption or
pursuant to the applicable Additional Commitment Documentation or which
otherwise holds a Revolving Credit Commitment, a Revolving Credit Loan, an
Additional Revolving Credit Loan, an Additional Revolving Credit Commitment, a
Term Loan, and Term Loan Commitment, an Additional Term Commitment, and
Additional Term Loan, a risk participation in a Swing Line Loan or a
participation in a Credit or a Credit Borrowing.

 

23

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Detail Form, or such other
office or offices as a Lender may from time to time notify Borrower,
Administrative Agent and the Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and the
L/C Issuers.

 

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Linked Undertaking” means a Bank Undertaking with respect to which the L/C
Issuer thereof is the beneficiary of a related Letter of Credit issued by such
L/C Issuer’s Affiliate supporting such Bank Undertaking on terms substantially
identical (other than the beneficiary) to those of such Bank Undertaking.

 

“Loan” means any Revolving Credit Loan, Swing Line Loan, Term Loan, Additional
Revolving Credit Loan or Additional Term Loan.

 

“Loan Documents” means this Agreement, the Notes, the Credits and related Issuer
Documents, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15, the Collateral Documents, the Fee
Letter, the Collateral Information Certificate, the Environmental Indemnity and
any and all other agreements, documents and instruments executed and/or
delivered by or on behalf of or in support of any Loan Party to Administrative
Agent or any Lending Party or their respective authorized designee evidencing or
otherwise relating to the Loans or the Credit Borrowings made or the Credits
issued hereunder (excluding, for the avoidance of doubt, Secured Cash Management
Agreements and Secured Hedge Agreements).

 

“Loan Notice” means a notice, pursuant to Section 2.02(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, Borrower and all Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Margin Stock” means “margin stock” as defined in Regulation U adopted by the
FRB (12 C.F.R. Part 221).

 

“Material Adverse Effect” means any of the following: (a) a material adverse
change in, or a material adverse effect on, the business, assets, properties,
liabilities, condition (financial or otherwise) or results of operations of
Borrower and its Subsidiaries taken as a whole; or (b) a material adverse effect
on the ability of Borrower and the Guarantors, taken as a whole, to perform
their obligations under any Loan Document; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against Borrower or any
Guarantor of any Loan Documents to which it is a party.

 

24

--------------------------------------------------------------------------------


 

“Material Contract” means any written contract, license or other written
arrangement to any Loan Party is a party (other than the Loan Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have or result in a Material Adverse Effect.

 

“Material Subsidiary” means each Subsidiary of Borrower now existing or
hereafter acquired or formed and each successor thereto which accounts for more
than 5% of (i) the Consolidated gross revenues (after intercompany eliminations)
of Borrower and its Subsidiaries or (ii) the Consolidated assets (after
intercompany eliminations) of Borrower and its Subsidiaries, in each case as of
the last day of the most recently completed Fiscal Period as reflected on the
financial statements for such Fiscal Period.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of Cash, an amount equal to 103% of the Fronting Exposure
of L/C Issuer with respect to Credits issued and outstanding at such time and
(b) otherwise, an amount determined by Administrative Agent and L/C Issuer in
their sole discretion.

 

“Minimum Liquidity Condition” means, as of any date of determination, that the
sum of (a) the Aggregate Revolving Credit Commitments minus the Total Revolving
Credit Outstandings, and (b) the aggregate amount of Unrestricted Cash and Cash
Equivalents of Borrower and its Subsidiaries on such date equals or exceeds
$150,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means, collectively, all property subject to the Liens of
the Mortgages.

 

“Mortgages” means each deed of trust, mortgage or other document listed on
Schedule 1.01-B, together with each other deed of trust or mortgage or similar
document executed and delivered to Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms of this Agreement, including Section
6.11, after the Closing Date.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

 

“Net Cash Proceeds” means, with respect to any Recovery Event, any Disposition
of property or assets or any incurrence or issuance of any Indebtedness, the
aggregate amount of Cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration, as
and when received in Cash) by or on behalf of such Person in connection with
such transaction after deducting therefrom only (without duplication)
(a) reasonable and customary brokerage commissions, legal fees, finders’ fees
and other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, (c) the amount of any
Indebtedness secured by a Lien on such asset (other than the Obligations) that,
by the terms of such transaction, is required to be and is repaid upon such
disposition and (d) other transaction costs and expenses customary and
reasonable for

 

25

--------------------------------------------------------------------------------


 

such transactions, in each case to the extent, but only to the extent, that the
amounts so deducted are properly attributable to such transaction or to the
asset that is the subject thereof and are, at the time of receipt of such Cash,
actually paid to a Person that is not a Loan Party and, in the case of
clause (b) above, on the earlier of the dates on which the tax return covering
such taxes is filed or required to be filed; provided, that (x) in the case of
taxes that are deductible under clause (b) above but for the fact that at the
time of receipt of such Cash, such taxes have not been actually paid or are not
then payable, such Person may deduct an amount (the “Reserved Tax Amount”) equal
to the amount reserved in accordance with GAAP as a reasonable estimate for such
taxes; provided, that at the time such taxes are paid, an amount equal to the
amount, if any, by which the Reserved Tax Amount exceeds the amount actually so
paid, will constitute Net Cash Proceeds; provided, further, that at the time any
tax indemnification in respect of a Reserved Tax Amount is received by such
Person an amount equal to the amount, if any, by which the tax indemnification
amount received exceeds the amount actually paid in respect of the underlying
indemnified event, will constitute Net Cash Proceeds, and (y) in the case of any
Cash reserved or held back in connection with a Disposition for purposes of
securing payment of related indemnity obligations, such Person may deduct an
amount (the “Indemnity Holdback”) equal to the amount reserved or held back for
such purpose pursuant to the documents governing such Disposition and to the
extent permitted or required pursuant to GAAP; provided, that at the time such
indemnity obligations are paid or the Indemnity Holdback is otherwise released,
an amount equal to the amount, if any, by which the Indemnity Holdback exceeds
the amount, if any, actually paid with respect to such indemnity obligations,
will constitute Net Cash Proceeds; provided, further, that at the time any
indemnification in respect of an Indemnity Holdback is received by such Person
an amount equal to the amount, if any, by which such indemnification amount
received exceeds the amount actually paid in respect of the underlying
indemnified event, will constitute Net Cash Proceeds.

 

“Net Equity Proceeds Amount” means, as of any time of determination, an amount
equal to the aggregate Net Equity Proceeds received by Borrower or any of its
Subsidiaries after the Closing Date which are used solely to fund all or a
portion of the Acquisition Consideration for Permitted Acquisitions permitted
pursuant to Section 7.02 or to fund Capital Expenditures permitted pursuant to
Section 7.07, with the Net Equity Proceeds Amount to be immediately reduced by
(a) the amount of the Acquisition Consideration for any such Permitted
Acquisition made with such Net Equity Proceeds and (b) the amount of such
Capital Expenditures made with such Net Equity Proceeds.

 

“Net Equity Proceeds” means, with respect to any issuance of any Equity
Interest, including any securities convertible into or exchangeable for Equity
Interests or any warrants, rights, options or other securities to acquire Equity
Interests by an Person, the aggregate amount of Cash received from time to time
(whether as initial consideration or through payment or disposition of deferred
consideration, as and when received in Cash) by or on behalf of such Person in
connection with such transaction after deducting therefrom only (without
duplication):  (a) reasonable and customary brokerage commissions, underwriting
fees and discounts, legal fees, finders’ fees and other similar fees and
commissions and (b) other transaction costs customary and reasonable for such
transactions, in each case to the extent, but only to the extent, that the
amounts so deducted are properly attributable to such transaction and are, at
the time of receipt of such Cash, actually paid to a Person that is not a Loan
Party.

 

“Non-Consenting Lender” means any Lender that does not (as determined by
Administrative Agent in its Reasonable Discretion) approve any consent, waiver
or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (b) has been approved by Required
Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

26

--------------------------------------------------------------------------------

 


 

“Note” means any promissory note executed by Borrower in favor of a Lender
pursuant to Section 2.11 in substantially the form of Exhibit E.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credit or constituting Hedging Obligations
or Cash Management Obligations, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” has the meaning given such term in Section 5.17(b).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.08).

 

“Outstanding Amount” means, as determined as of any date, (a) with respect to
any Loans, the aggregate outstanding principal amount thereof after giving
effect to any Borrowings and prepayments or repayments of such Loans, as the
case may be, occurring on such date; and (b) with respect to any
Credit Obligations on any date, the amount of such Credit Obligations after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the Credit Obligations as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning given to such term in Section 10.06(d).

 

27

--------------------------------------------------------------------------------


 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan that is maintained or is
contributed to by any Loan Party and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Percentage Share” means, as to any Lender, its Revolving Credit Percentage
Share, Term Loan Percentage Share, or Additional Term Loan Percentage Share, as
applicable.

 

“Permitted Acquisition” means (a) the Acquisition by Borrower or any Subsidiary
of (i) all or substantially all of the assets of another Person, (ii) an
identifiable business unit or division of another Person or (iii) Equity
Interests of another Person resulting in the acquiring Person having the ability
to Control the acquired Person or otherwise causing another Person to become a
Subsidiary of such Person, or (b) the Acquisition of another Person or an
identifiable business unit or division of another Person by Borrower or any
Subsidiary in a merger, consolidation, amalgamation, reorganization or other
similar transaction (in each case, the Person or identifiable business unit or
division being so acquired is referred to as the “Target”), excluding (A) any
Acquisition (including those effected through a merger, consolidation,
amalgamation, reorganization or other similar transaction) by Borrower of the
assets or identifiable business unit or division of, or Equity Interests in, any
Subsidiary or (B) any Acquisition (including those effected through a merger,
consolidation, amalgamation, reorganization or other similar transaction) by any
Subsidiary of the assets or identifiable business unit or division of, or Equity
Interests in, any other Subsidiary; provided that the Acquisition meets the
following conditions:

 

(a)                               the proposed Acquisition will be undertaken
and consummated in accordance and in compliance in all material respects with
all applicable Laws;

 

(b)                              such proposed Acquisition only involves assets
or businesses comprising a business, or those assets of a business of the type
permitted pursuant to Section 7.11;

 

(c)                               such proposed Acquisition will be consensual
and be approved by (i) the Target’s Board of Directors and (ii) to the extent
required by applicable Law, the holders of the Equity Interests in the Target;

 

(d)                              (i) no Default or Event of Default will have
occurred and be continuing at the time of the consummation of such proposed
Acquisition or immediately after giving effect thereto and (ii) the Loan Parties
will be in compliance with all other applicable conditions set forth in
Section 4.02 as of the date of such proposed Acquisition;

 

28

--------------------------------------------------------------------------------


 

(e)                               Borrower will be in compliance with the
financial covenants set forth in Section 7.15, for the Test Period ended as of
the last day of the Fiscal Period immediately preceding the closing date of the
proposed Acquisition, on a pro forma basis as if such proposed Acquisition (as
well as all other Permitted Acquisitions closed subsequent to such Fiscal Period
end) occurred on the first day of the Test Period ended on such date (but
assuming, for purposes of determining pro forma compliance with Section 7.15(a)
for such Test Period, that the maximum Consolidated Leverage Ratio permitted
pursuant to Section 7.15(a) for such Test Period was the lower of (i) the
maximum Consolidated Leverage Ratio actually permitted to be maintained for such
Test Period pursuant to Section 7.15(a) and (ii) 2.50:1.00);

 

(f)                                after giving effect to the proposed
Acquisition and the payment of all amounts (including fees and expenses) owing
in connection therewith, the Minimum Liquidity Condition is satisfied;

 

(g)                               if the Aggregate Consideration payable for the
proposed Acquisition equals or exceeds $25,000,000, based on good faith
projections prepared by Borrower for the period from the closing date of the
proposed Acquisition to the first anniversary thereof, the level of financial
performance measured by the financial covenants set forth in Section 7.15 will
be equal to or better than such level as would be required to provide that no
Default or Event of Default would exist under the financial covenants set forth
in Section 7.15, as compliance with such financial covenants would be required
through the date which is the first anniversary of the closing date of the
proposed Acquisition (it being recognized that such projections relate to future
events and as such are not to be viewed as fact, and that the actual results
during the period covered thereby may differ from such revised projections and
that such differences may be material);

 

(h)                              all representations and warranties set forth in
Article V or in any of the other Loan Documents will be true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation or warranty that is already qualified or
modified by materiality in the text thereof) with the same effect as though such
representations and warranties had been made on and as of the closing date of
the proposed Acquisition, it being understood that any representation or
warranty that by its terms is made as of a specified date will be required to be
accurate and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation or
warranty that is already qualified or modified by materiality in the text
thereof) only as of such specified date;

 

(i)                                  the business and assets of the Target will
be free and clear of Liens, except Permitted Liens;

 

(j)                                  the consideration to be paid by Borrower or
any Subsidiary thereof (whether in one or a series of transactions) consists
solely of (i) Cash, (ii) common Equity Interests of Borrower, (iii) Qualified
Preferred Stock, or (iv) the issuance, incurrence or assumption (calculated at
the face value thereof) of Indebtedness permitted under Section 7.03;

 

(k)                              with respect to any Acquisition by a Foreign
Subsidiary (or of any Acquisition involving a Target which has a substantial
portion of its assets located outside the United States), the Acquisition
Consideration payable for the proposed Acquisition will not exceed the
Cumulative Net Worth Amount;

 

(l)                                  if the Acquisition Consideration payable
for the proposed Acquisition equals or exceeds $25,000,000, Borrower will have
delivered to Administrative Agent the historical audited financial statements of
Target for the three immediately preceding fiscal years of Target (or, if less,
the number of years available) and unaudited financial statements thereof for
the most recent interim period that is available;

 

29

--------------------------------------------------------------------------------


 

(m)                          in the case of the proposed Acquisition of 100% of
the Equity Interests of any Target (including by way of merger), such Target
will not own any Equity Interests of any other Person unless either (i) such
other Person is a wholly-owned Subsidiary of such Target or (ii) if such Target
owns Equity Interests in any other Person which is not a wholly-owned Subsidiary
of such Target, (A) such other Person has not been created or established in
contemplation of, or for purposes of consummating, such Acquisition and (B) such
Target and/or its wholly-owned Subsidiaries own at least 90% of the total value
of all the assets owned by such Target and its Subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of Persons that
are not wholly-owned Subsidiaries and which are held by such Target and its
wholly-owned Subsidiaries);

 

(n)                              Borrower will have provided to Administrative
Agent at least five Business Days’ prior written notice of such Acquisition (or
such shorter period agreed to by Administrative Agent in writing in its
Reasonable Discretion), which notice describes in reasonable detail the
principal terms and conditions of such Acquisition and the proposed closing date
thereof;

 

(o)                              Borrower will have delivered to Administrative
Agent a certificate executed by a Responsible Officer of Borrower certifying, to
the best of such Responsible Officer’s knowledge, the compliance with each of
the conditions set forth in the preceding clauses (a) through (n), inclusive,
and containing the calculations (in reasonable detail) and the projections
required by the preceding clauses (e), (f) and (g);

 

(p)                              in connection with any Acquisition involving
the creation or acquisition of a Subsidiary, or the acquisition of any Equity
Interest of any Person, such Equity Interests thereof created or acquired in
connection with such Acquisition are pledged for the benefit of the Secured
Parties pursuant to (and to the extent required by) the Loan Documents within
the time period prescribed in Section 6.11(b); and

 

(q)                              Borrower will cause each Subsidiary which is
formed to effect, or is acquired pursuant to, an Acquisition to comply with, and
to execute and deliver all of the documentation as and to the extent required by
the Loan Documents and within the time period prescribed therein (including
Section 6.11) to the satisfaction of Administrative Agent in its Reasonable
Discretion.

 

“Permitted Asset Sale” means any Asset Sale so long as (a) the aggregate Cash
and non-Cash consideration (including all deferred debt or earn-out obligations)
payable in connection therewith (whether in one or a series of transactions)
does not exceed $50,000,000 and the aggregate Cash and non-Cash consideration
payable in connection with all Asset Sales after the Closing Date does not
exceed $150,000,000; (b) immediately prior to and immediately after giving
effect to any such Asset Sale, no Default or Event of Default has occurred and
is continuing on the date of, or will result after giving effect to, such Asset
Sale; (c) such Asset Sale is in an arm’s-length transaction and Borrower or such
Subsidiary conducting such Asset Sale receives fair market value for such
property Disposed of in such Asset Sale; (d) the consideration received by
Borrower or such Subsidiary consists of at least 75% Cash and such Cash
consideration is paid at the time of the closing of such Asset Sale; and (e) the
Net Cash Proceeds received from such Asset Sale are subject to Section
2.05(c)(i).

 

“Permitted Encumbrances” means any Cash Collateral or other credit support
provided to any L/C Issuer in respect of a Defaulting Lender pursuant to clause
(D) of Section 2.03(a)(iv).

 

“Permitted Liens” has the meaning given such term in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

30

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Preferred Equity” means, as applied to the Equity Interests of any Person,
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

“Prime Rate” means the per annum rate of interest in effect for such day as
publicly announced from time to time by HSBC as its “Prime Rate,” such rate
being the rate of interest most recently announced within HSBC at its principal
office in New York, New York as its “Prime Rate,” with the understanding that
HSBC’s “Prime Rate” is one of HSBC’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as HSBC may
designate.  HSBC’s “Prime Rate” is not intended to be the lowest rate of
interest charged by HSBC in connection with extensions of credit to borrowers. 
Any change in HSBC’s “Prime Rate” as announced by HSBC will take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Proceeding” has the meaning given such term in Section 6.03(b).

 

“Qualified Preferred Stock” means any Preferred Equity of Borrower so long as
the terms of any such Preferred Equity (and the terms of any Equity Interests
into which such Preferred Equity is convertible or for which it is exchangeable,
either mandatorily or at the option of the holder thereof) (a) do not provide
for any mandatory put, redemption, repayment, sinking fund or other similar
mandatory event prior to the one year anniversary of the latest Maturity Date
then in effect, (b) do not require the Cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement
or any other agreement or contract of the Borrower or any of its Subsidiaries
and (c) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in the exercise of such Person’s reasonable (from the
perspective of a secured commercial lender) business judgment.

 

“Recipient” means (a) Administrative Agent and (b) any Lending Party, as
applicable.

 

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

 

“Recovery Event” means any event that gives rise to the receipt by Borrower or
any of its Subsidiaries of any insurance proceeds or condemnation awards (to the
extent the same are paid or payable in Cash) (a) by reason of theft, loss,
physical damage, taking or any other similar event with respect to any property
or assets (including any Collateral) of Borrower or any of its Subsidiaries and
(b) under any policy of insurance required to be maintained under Section 6.06
or any provision of any of the Collateral Documents (other, in each case, than
on account of any (i) business interruption insurance, (ii) directors’ or
officers’ (or similar) liability insurance or (iii) any other liability
insurance policy).

 

31

--------------------------------------------------------------------------------


 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and Credit Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Business” means any business that is the same, similar or otherwise
reasonably related, ancillary or complementary to the businesses of the Loan
Parties on the Closing Date.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates, and specifically includes, in the case of HSBC, HSBC
in its separate capacities as Administrative Agent, as Swing Line Lender and as
L/C Issuer, and in its capacity as Lead Arranger.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Credit Loans or Term Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, a Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Additional Term Loan Lenders” means, as determined at any time,
Additional Term Loan Lenders holding in excess of 50.0% of the Outstanding
Amount of all Additional Term Loans; provided that each determination of
Required Additional Term Loan Lenders will disregard the Outstanding Amount of
all Additional Term Loan Loans held by any then Defaulting Lender.

 

“Required Lenders” means, as determined at any time, Lenders holding in excess
of 50.0% of the sum of (a) (i) the Revolving Credit Commitments then in effect
or (ii) if the Aggregate Revolving Credit Commitments have been terminated
following the occurrence of an Event of Default, the Total Revolving Credit
Outstandings at such time, plus (b) the Outstanding Amount of all Term Loans at
such time; provided that each determination of Required Lenders will disregard
the Revolving Credit Commitment of, the portion of the Total Revolving Credit
Outstandings and the Outstanding Amount of all Term Loan Loans, as the case may
be, of any then Defaulting Lender.

 

“Required Revolving Credit Lenders” means, as determined at any time, (a)
Revolving Credit Lenders holding in excess of 50.0% of the Revolving Credit
Commitments then in effect or (b) if the Aggregate Revolving Commitments have
been terminated following the occurrence of an Event of Default, Revolving
Credit Lenders holding in excess of 50.0% of the Total Revolving Credit
Outstandings at such time; provided that each determination of Required
Revolving Credit Lenders will disregard the Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held, by
any then Defaulting Lender.

 

“Required Term Loan Lenders” means, as determined at any time, Term Loan Lenders
holding in excess of 50.0% of the Outstanding Amount of all Term Loans; provided
that each determination of Required Term Loan Lenders will disregard the
Outstanding Amount of all Term Loan Loans held by any then Defaulting Lender.

 

“Responsible Officer” means (a) with respect to Borrower in connection with any
Request for Credit Extension to be delivered by Borrower hereunder, the chief
executive officer, president, chief financial officer, treasurer or controller
of Borrower; (b) with respect to Borrower in connection with any Compliance
Certificate or any other certificate or notice pertaining to any financial
information required to be delivery by Borrower hereunder or under any other
Loan Document, the chief financial officer,

 

32

--------------------------------------------------------------------------------


 

treasurer, controller or other officer having primary responsibility for the
financial affairs of such Person; and (c) otherwise, with respect to Borrower or
any other Loan Party, the chief executive officer, president, chief operating
officer, chief financial officer, treasurer, controller, secretary or general
counsel of such Person.

 

“Restricted” means, when referring to Cash or Cash equivalents of Borrower and
its Subsidiaries, that such Cash or Cash Equivalents (a) appear (or would be
required to appear) as “restricted” on a Consolidated balance sheet of Borrower
(unless such appearance is related to the Loan Documents or the Liens created
thereunder), (b) are subject to any Liens in favor of any Person other than
Collateral for the benefit of the Secured Parties or (c) are not otherwise
generally available for use by Borrower or such Subsidiary.

 

“Restricted Payment” means, as to any Person, (a) any Dividend by such Person
(whether in Cash, securities or other property) with respect to any Equity
Interest of such Person, (b) any payment (whether in Cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Equity Interest or on account of any return of capital to any holder of any
such Person’s Equity Interests and (c) the acquisition for value by such Person
of any Equity Interests issued by such Person or any other Person that Controls
such Person.

 

“Revaluation Date” means with respect to any Loan, each of the following: (a)
each date of the funding of a Eurodollar Rate Loan hereunder denominated in an
Alternative Currency, (b) each date of an amendment or modification of any such
Loan having the effect of increasing the amount thereof (solely with respect to
the increased amount), (c) each date of any prepayment or repayment of any Loan
denominated in an Alternative Currency and (d) such additional dates as
Administrative Agent or any Lending Party will reasonably determine in
accordance with the provisions of this Agreement.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Revolving Credit Lender
pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender at any
time, its obligation to do the following pursuant to the terms hereof: (a) make
Revolving Credit Loans to Borrower; (b) purchase participations in
Credit Obligations; and (c) purchase participations in Swing Line Loans; all in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto or
pursuant to the applicable Additional Commitment Documentation, as such amount
may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Fee” has the meaning given such term in Section
2.09(a).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in Credit
Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, collectively, (a) initially, each Lender
designated on Schedule 2.01 as a Lender having a Revolving Credit Commitment as
of the Closing Date and (b) each Lender that assumes a Revolving Credit
Commitment pursuant to an Assignment and Assumption or

 

33

--------------------------------------------------------------------------------


 

pursuant to the applicable Additional Commitment Documentation or which
otherwise holds a Revolving Credit Commitment, a Revolving Credit Loan, a risk
participation in a Swing Line Loan or a participation in a Credit or a L/C
Borrowing, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“Revolving Credit Loan” has the meaning given such term in Section 2.01(a).

 

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.06 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of any
L/C Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

 

“Revolving Credit Percentage Share” means as to any Revolving Credit Lender at
any time, the percentage (expressed as a decimal carried out to the ninth
decimal place) of the Aggregate Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 3.07; provided that, if the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of any
L/C Issuer to issue L/C Credit Extensions have been terminated pursuant to
Section 8.03 or if the Aggregate Revolving Credit Commitments have expired, then
the Revolving Credit Percentage Share of each Revolving Credit Lender will be
determined based upon such Lender’s Revolving Credit Percentage Share most
recently in effect, giving effect to any subsequent assignments.  The initial
Revolving Credit Percentage Share of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation
pursuant to which such Lender became a party hereto, as applicable.

 

“Revolving Credit Stated Maturity Date” means May 1, 2018.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Administrative Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in the
relevant Alternative Currency.

 

“SEC” means the Securities Exchange Commission and any successor thereto.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(e), including any such Swap Contract entered into by Borrower to satisfy
Borrower’s obligations under Section 6.10, that is entered into by and between
any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, Administrative Agent, the Lending
Parties, the Hedge Banks and the Cash Management Banks.

 

“Security Agreement” means the Security Agreement dated as of the date of this
Agreement by Borrower, each other Loan Party that is a party to this Agreement
as of the Closing Date and, upon their

 

34

--------------------------------------------------------------------------------


 

joinder thereto pursuant to Section 6.11(a), each other Person as will hereafter
become a Loan Party, in favor of Administrative Agent, for the benefit of the
Secured Parties.

 

“Semtech (International)” means Semtech (International) AG, a corporation
organized under the laws of Switzerland.

 

“Significant Acquisition” means each Acquisition (or series of related
Acquisitions) for which the Acquisition Consideration, including any Deferred
Purchase Price Obligations, is equal to or greater than $3,000,000.

 

“Significant Disposition” means each Disposition (or series of related
Dispositions) for which the all-in consideration paid or payable in Cash or
other property, including any deferred consideration included or characterized
as indebtedness or a liability in accordance with GAAP, is equal to or greater
than $3,000,000.

 

“Significant Investment” means each Investment (or series of related
Investments) permitted pursuant to Section 7.02(p) or Section 7.02(q) for which
the all-in consideration paid or payable in Cash or other property, including
any deferred consideration included or characterized as indebtedness or a
liability in accordance with GAAP, is equal to or greater than $3,000,000.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to Borrower or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.  For the purposes of the foregoing, the amount of contingent
liabilities at any time will be computed as the amount that, in light of all
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Lender” means, at any time, any Lender that (a) has (i) requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof or (ii) to whom Borrower must pay an
additional amount (or on whose behalf Borrower must pay an additional amount to
a Governmental Authority) pursuant to Section 3.01, and in the case of either of
clauses (i) or (ii), such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06; (b) gives a notice
pursuant to Section 3.02; (c) is a Defaulting Lender; or (d) is a Non-Consenting
Lender.

 

“Specified Materials” means, collectively, all notices, demands, communications,
documents and other materials or information provided by or on behalf of
Borrower or any other Loan Party or any of their respective Subsidiaries or
Affiliates, as well as documents and other written materials relating to

 

35

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party or any of their respective Subsidiaries or
Affiliates or any other materials or matters relating to this Agreement or any
of the other Loan Documents (including any amendments or waivers of the terms
thereof or supplements thereto) or the transactions contemplated herein or
therein.

 

“Specified Permitted Debt Documents” means, on and after the execution and
delivery thereof, each note, indenture, purchase agreement, loan agreement,
guaranty and other material agreement relating to the incurrence or issuance of
Specified Permitted Indebtedness, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Specified Permitted Indebtedness” means any unsecured Indebtedness of Borrower,
which may be guaranteed on an unsecured basis by any Subsidiary Guarantor, all
of the terms of which satisfy the requirements of Section 7.03(b).

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
L/C Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Credit denominated in an Alternative
Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise Controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” will refer to a Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Guarantor” means, collectively, each Domestic Subsidiary of Borrower
that executes this Agreement as a Guarantor as of the Closing Date and each
other Domestic Subsidiary that becomes a Guarantor hereunder pursuant to Section
6.11(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master

 

36

--------------------------------------------------------------------------------


 

agreement including any such obligations or liabilities under any such master
agreement (in each case, together with any related schedules).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts,  (a) for any date on or after the
date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a) of this definition, the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, will be HSBC).

 

“Swing Line Loan” has the meaning given such term in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, will be substantially in the form of
Exhibit F.

 

“Swing Line Sublimit” means, as determined as of any date, an amount equal to
the lesser of (a) $25,000,000 and (b) the Aggregate Revolving Credit
Commitments.  The Swing Line Sublimit is a part of, but is not in addition to,
the Aggregate Revolving Credit Commitments.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Pledge Agreement” means that pledge agreement dated on or around the
Closing Date pursuant to which Borrower pledges and grants a security interest
to Administrative Agent, on behalf and for the benefit of the Secured Parties,
in 65% of the issued and outstanding Equity Interests in Semtech
(International), which pledge agreement is governed by the laws of Switzerland.

 

“Synthetic Lease Obligation” means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

“Target” has the meaning given to such term in the first term in the first
sentence of the definition of “Permitted Acquisition” set forth in this Section
1.01.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

37

--------------------------------------------------------------------------------

 


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning given such term in Section 2.01(b), and will
include, collectively, the Term Loans and, if applicable, the Additional Term
Loans.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each Term Loan Lender pursuant to Section 2.01(b).

 

“Term Loan Commitment” means, as to each Term Loan Lender at any time, its
obligation to make Term Loans to Borrower in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as applicable.

 

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time and (b) following
the Closing Date, and the funding of the initial Credit Extensions hereunder,
the aggregate principal amount of the Term Loans of all Term Loan Lenders
outstanding at such time.

 

“Term Loan Lender” means, initially, each Lender designated on Schedule 2.01 as
a Lender having a Term Loan Commitment as of the Closing Date, and thereafter,
each Lender holding a Term Loan Commitment or a Term Loan, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Term Loan Maturity Date” means the earlier of (a) the Term Loan Stated Maturity
Date and (b) the acceleration of the Term Loan Loans pursuant to Section 8.03.

 

“Term Loan Percentage Share” means as to any Term Loan Lender at any time, the
percentage (expressed as a decimal carried out to the ninth decimal place) of
(a) on or prior to the Closing Date, the Aggregate Term Loan Commitments
represented by such Lender’s Term Loan Commitment, subject to adjustment as
provided in Section 3.07; (b) following the Closing Date so long as any Term
Loans are outstanding, the Outstanding Amount of all Term Loans represented by
the Outstanding Amount of all Term Loans owing to such Lender; and (c) following
the Closing Date if all Term Loans have been repaid in full, the Outstanding
Amount of all Term Loans represented by the Outstanding Amount of all Term Loans
owing to such Lender immediately prior to such repayment in full, giving effect
to any subsequent assignments.  The initial Term Loan Percentage Share of each
Term Loan Lender is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable.

 

“Term Loan Stated Maturity Date” means May 1, 2018.

 

“Test Period” means each period of four consecutive Fiscal Periods then last
ended, in each case taken as one accounting period.

 

“Threshold Amount” means $15,000,000.

 

“Title Policy” has the meaning set forth in Section 4.03(a)(i).

 

38

--------------------------------------------------------------------------------


 

Total Credit Exposure” means, as determined as to any Lender at any time, the
sum of (a) such Lender’s unused Revolving Credit Commitment, plus (b) the
Outstanding Amount of all Revolving Credit Loans owed to such Lender, plus (c)
such Lender’s Revolving Credit Percentage Share of the Outstanding Amount of all
Credit Obligations and all Swing Loans and plus (d) and the Outstanding Amount
of all Term Loans and Additional Term Loans owed to such Lender, in each case at
such time.

 

“Total Revolving Credit Outstandings” means, as determined as at any time, the
sum of (a) the aggregate Outstanding Amount of all Revolving Credit Loans, plus
(b) the Outstanding Amount of all Credit Obligations and plus (c) the
Outstanding Amount of all Swing Line Loans.

 

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

 

“Transactions” has the meaning given such term in Recital A.

 

“Transaction Costs” means the fees, costs and expenses paid or payable by the
Loan Parties in connection with the consummation of the transactions
contemplated by the Loan Documents, including the initial funding of the Credit
Extensions under this Agreement on the Closing Date.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any commercial Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, UCP 600, published by the
International Chamber of Commerce (or, if L/C Issuer will agree at the time of
issuance, such later version thereof as may be in effect immediately prior to
the issuance of such Credits, the extension of the expiry date thereof or any
increase of the amount thereof).

 

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority
(including any successor thereto, the “FSA”) (or other United Kingdom
governmental authorities or agencies) of a requirement to place
non-interest-bearing deposits or special deposits (whether interest-bearing or
not) with the Bank of England to meet cash ratio requirements and/or pay fees to
the FSA calculated by reference to liabilities used to fund such Eurodollar Rate
Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, to the extent perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“Unreimbursed Amount” means, with respect to any Credit, any amount (in Dollars,
or if the applicable Credit is denominated in an Alternative Currency, the
Dollar Equivalent thereof) drawn thereunder that Borrower has failed to
reimburse to L/C Issuer by the time specified in Section 2.03(c)(i).

 

39

--------------------------------------------------------------------------------


 

“Unrestricted” means, when referring to Cash or Cash Equivalents of Borrower or
any of its Subsidiaries, that such Cash or Cash Equivalents are not Restricted.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness, the
quotient obtained by dividing (a) the sum of the product of (i) the number of
years (calculated to the nearest 1/12th) from the date of determination to the
date each successive scheduled principal payment (including payment at maturity)
of such indebtedness multiplied by (ii) the amount of such payment, by (b) the
sum of all such payments.

 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

Section 1.02                                         Certain Rules of
Construction.

 

(a)                              General Rules.

 

(i)                                  Unless the context otherwise clearly
requires, the meaning of a defined term is applicable equally to the singular
and plural forms thereof.

 

(ii)                              The words “hereof,” “herein,” “hereunder” and
similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

(iii)                          The word “documents” includes instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

 

(iv)                          The words “include” and “including” are not
limiting and the word “or” is not exclusive.

 

(v)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(vi)                          Unless the context otherwise clearly requires, the
words “property,” “properties,” “asset” and “assets” refer to both personal
property (whether tangible or intangible, including Cash, securities, accounts
and contract rights) and real property.

 

(vii)                      Whenever a representation or warranty is made to any
Person’s knowledge or awareness or with a similar qualification, knowledge or
awareness means the actual knowledge of the Responsible Officers, after such
investigation into the applicable matter as is customary for the Responsible
Officers in the ordinary course of their conduct of the applicable Person’s
business.

 

(viii)                  Whenever this Agreement refers to any “wholly-owned”
Subsidiary of any Person, such reference will be deemed to include any Foreign
Subsidiary of such Person in which a nominal amount of Equity Interests are held
by residents of the jurisdiction in which such Subsidiary is organized in order
to comply with requirements of local Law.

 

40

--------------------------------------------------------------------------------


 

(ix)                          Any reference to a Person will be construed to
include such Person’s successors and assigns.

 

(x)                              Unless the context otherwise requires, terms
that are used but not defined herein but are defined in Article 8 or Article 9
of the UCC will have the meaning so given to them in Article 8 or Article 9 of
the UCC.

 

(xi)                          Unless the context otherwise clearly requires,
(A) Article, Section, subsection, clause, Schedule and Exhibit references are to
this Agreement; (B) references to documents (including this Agreement) will be
deemed to include all subsequent amendments, renewals, extensions, replacements,
restatements and other modifications thereto, but only to the extent such
amendments, renewals, extensions, replacements, restatements and other
modifications are not prohibited by the terms of any Loan Document; and
(C) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(b)                              Time References.  Unless the context requires
otherwise, all references herein to times of day will be references to New York
time (daylight or standard, as applicable).

 

(c)                               Captions.  The captions and headings of this
Agreement are for convenience of reference only and will not affect the
interpretation of this Agreement.

 

(d)                              Cumulative Nature of Certain Provisions.  This
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters.  All such
limitations, tests and measurements are cumulative and will be performed in
accordance with their respective terms.

 

(e)                               No Construction Against Any Party.  This
Agreement and the other Loan Documents are the result of negotiations among, and
have been reviewed by counsel to, the Loan Parties, Administrative Agent and the
Lending Parties and are the products of all parties.  Accordingly, they will not
be construed against Administrative Agent or any Lending Party merely because of
the involvement of any or all of the preceding Persons in their preparation.

 

(f)                                 Paid in Full.  Any reference in this
Agreement or in any other Loan Document to the satisfaction or repayment in full
of the Obligations means the repayment in full in Cash (or, in the case of (i)
Credits, (ii) Cash Management Obligations or (iii) Hedging Obligations (other
than Hedging Obligations arising under or with respect to the interest rate Swap
entered into pursuant to Section 6.10), the cash collateralization or support by
a standby letter of credit in accordance with the terms hereof) of all
Obligations other than unasserted contingent indemnification and expense
reimbursement obligations and other than any Cash Management Obligations or
Hedging Obligations described in the parenthetical above that, at such time, are
allowed by the applicable Cash Management Bank or Hedge Bank to remain
outstanding and not be repaid or cash collateralized.

 

(g)                              GAAP.  Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein will be construed,
and all financial computations required under this Agreement will be made, in
accordance with GAAP.  If at any time any change in GAAP or any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions) or
other regulatory body with jurisdiction over GAAP or any financial reporting by
Borrower, that results in a material change in the

 

41

--------------------------------------------------------------------------------


 

method of accounting in the financial statements required to be furnished to
Administrative Agent hereunder or in the calculation of financial covenants,
standards or terms contained in this Agreement, and either Borrower or Required
Lenders will so request, Administrative Agent, the Lending Parties and Borrower
will negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Required Lenders); provided that, until so amended:  (i) such ratio or
requirement will continue to be computed in accordance with GAAP prior to such
change therein; and (ii) Borrower will provide to Administrative Agent and the
Lending Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(h)                              Rounding.  Any financial ratios required to be
maintained by the Loan Parties or any of them pursuant to the Loan Documents
will be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number using the common – or symmetric arithmetic – method of rounding (in other
words, rounding-up if there is no nearest number).

 

(i)                                  Computations of Certain Financial
Covenants.

 

(i)                                  For purposes of computing the Consolidated
Leverage Ratio or the Consolidated Interest Coverage Ratio as of any date
(excluding, however, any calculation for purposes of determining the Applicable
Margin), all components of such ratios will include or exclude, as the case may
be, for the Test Period ending on such date all financial results (without
duplication of amounts) attributable to any business or assets that are the
subject of any Significant Acquisition, Significant Investment or Significant
Disposition by Borrower or any Subsidiary thereof effected during such period,
as reviewed and confirmed by Administrative Agent in its Reasonable Discretion
on a pro forma basis for such period (including pro forma adjustments (A)
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and (B) in the case of any Significant Acquisition or
Significant Investment, that are appropriate, in the reasonable determination of
a Responsible Officer as set forth in reasonable detail in an officer’s
certificate delivered to Administrative Agent, to reflect the cost savings,
other operating improvements and synergies that are factually supportable and
identifiable and projected in good faith to be realized as a result of such
Significant Acquisition or Significant Investment (including the termination or
discontinuance of activities constituting such business), net of actual benefits
realized during such period from such actions to the extent already included in
Consolidated EBITDA for such period, provided that (I) such cost savings,
operating improvements and synergies are reasonably anticipated to result from
such actions, (II) such actions have been taken, or have been committed to be
taken and the benefits resulting therefrom are reasonably anticipated by
Borrower to be realized within twelve months) as if such Significant
Acquisition, Significant Investment or Significant Disposition had occurred (and
any Indebtedness incurred or repaid in connection therewith had been incurred
and repaid and any such cost savings and other operating improvements and
synergies had been realized, as the case may be) at the beginning of such Test
Period on the first day of such measurement period.

 

(ii)                              For the purposes of computing the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of any date, to
the extent that any Joint Venture is included in Borrower's Consolidated
financial statements, such calculations will disregard the ratable portion of
such Joint Venture attributable to the ownership of any Joint Venture by any
Person who is not a Loan Party or a Subsidiary of a Loan Party.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of Borrower and its Subsidiaries will be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825-10-25 (relating to “fair value” accounting for financial

 

42

--------------------------------------------------------------------------------


 

assets and financial liabilities) for purposes of the calculation of, and
compliance with, financial covenants will be disregarded.

 

(j)                                 Calculations with Respect to Credits. 
Unless otherwise specified herein, the amount of a Credit at any time will be
deemed to be the stated amount of such Credit in effect at such time; provided
that, with respect to any Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Credit will be deemed to be the
maximum stated amount of such Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

(k)                             Documents Executed by Responsible Officers.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party will be conclusively presumed to have been authorized by all necessary
corporate or other organizational action on the part of such Loan Party and such
Responsible Officer will be conclusively presumed to have acted on behalf of
such Loan Party.

 

(l)                                  Additional Alternative Currencies. 
Borrower may from time to time request that Loans be made and Credits be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Each such request will be subject to the prior
approval of all Revolving Credit Lenders.  Any such request will be made to
Administrative Agent not later than 12:00 noon, ten Business Days prior to the
desired date for making the requested Loan or desired issuance date of the
requested Credit, as applicable.  Administrative Agent will notify Borrower, not
later than 9:00 a.m., five Business Days after receipt of such request whether
the Revolving Credit Lenders have consented, in their sole discretion, to the
making of the requested Loan or the issuance of the requested Credit, as
applicable, in such requested currency.  Any failure by Administrative Agent to
respond to such request within the time period specified in the preceding
sentence will be deemed to be a refusal by the Revolving Credit Lenders to
permit such Loan to be made or such Credit to be issued in such requested
currency.  If the Revolving Credit Lenders consent to the making of such Loan or
the issuance of such Credit, as applicable, in such requested currency (an
“Additional Alternative Currency”), such Additional Alternative Currency will
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of such Loan or Credit.

 

(m)                         Exchange Rates.  Administrative Agent will determine
the Spot Rates as of each Revaluation Date to be used for calculating the Dollar
Equivalent of (i) Loans and other Obligations and (ii) issued and undrawn
Credits, in each case outstanding hereunder denominated in Alternative
Currencies.  Such Spot Rates will become effective as of such Revaluation Date
and will be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of the audited and unaudited financial statements to be prepared and
delivered by Borrower pursuant to Section 6.01(a) and Section 6.01(b) or the
calculation of financial covenants hereunder, including pursuant to Section 7.07
and Section 7.15 or except as otherwise provided herein, the applicable amount
of any currency for purposes of the Loan Documents will be such Dollar
Equivalent as so determined by Administrative Agent.

 

(n)                              Redenomination of Certain Foreign Currencies;
New Currency.

 

(i)                                  Each obligation of Borrower to make a
payment denominated in the National Currency Unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
will be redenominated into Euro at the time of such adoption (in accordance with
the EMU Legislation).  If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency will be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the

 

43

--------------------------------------------------------------------------------


 

Euro, such expressed basis will be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Loan denominated in the currency of such member
state is outstanding immediately prior to such date, such replacement will take
effect, with respect to such Loan, at the end of the then current Interest
Period.

 

(ii)                              If, after the making of any Loan or the
issuance of any Credit, as applicable, in any Alternative Currency, currency
control or exchange regulations are imposed in the country which issues such
Alternative Currency with the result that different types of such Alternative
Currency (the “New Currency”) are introduced and the type of currency in which
the Loan was made or the Credit was issued (the “Original Currency”) no longer
exists or Borrower is not able to make payment to Administrative Agent for the
account of the Lending Parties or Administrative Agent in such Original
Currency, then all payments to be made by Borrower hereunder in such currency
will be made to Administrative Agent in such amount and such type of the New
Currency as will be equivalent to the amount of such payment otherwise due
hereunder in the Original Currency, it being the intention of the parties hereto
that Borrower takes all risks of the imposition of any such currency control or
exchange regulations.  In addition, notwithstanding the foregoing provisions of
this Section 1.02(n), if, after the making of any Loan or the issuance of any
Credit, as applicable, in any Alternative Currency, Borrower is not able to make
payment to Administrative Agent for the account of the Revolving Credit Lenders
or Administrative Agent in the type of currency in which such Loan was made or
such Credit was issued because of the imposition of any such currency control or
exchange regulation, then such Loan will instead be repaid or such Credit will
be reimbursed, as applicable, when due in Dollars in a principal amount equal to
the Dollar Equivalent (as of the date of repayment) of such Loan or Credit
reimbursement amount.

 

(iii)                          If, after the making of any Eurodollar Rate Loan
denominated in Euros with respect to the business operations of Borrower in any
member state of the European Union, that member state ceases to use the Euro as
its lawful currency, then Borrower and Administrative Agent will negotiate in
good faith to determine whether such Eurodollar Rate Loan shall be redenominated
into the National Currency Unit of such state and, if so, the terms on which
such redenomination will be made.

 

(o)                              Currency of Account.  Dollars are the currency
of account and payment for each and every sum at any time due from Borrower
hereunder in each case except as expressly provided in this Agreement; provided
that, subject to Section 1.02(n):

 

(i)                                  each repayment of a Loan or a part thereof,
and each reimbursement of a draw on a Credit, as applicable, will be made in the
currency in which such Loan or Credit is denominated at the time of that
repayment or reimbursement;

 

(ii)                              each payment of interest will be made in the
currency in which such principal or other sum in respect of which such interest
is payable, is denominated;

 

(iii)                          each payment of fees will be in Dollars;

 

(iv)                          each payment in respect of costs, expenses and
indemnities will be made in the currency in which the same were incurred or the
Dollar Equivalent thereof; and

 

(v)                              any amount expressed to be payable in a
currency other than Dollars will be paid in that other currency.

 

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and

 

44

--------------------------------------------------------------------------------


 

until Administrative Agent or such Lending Party will have received payment in
full in the currency in which such obligation or liability was incurred, and to
the extent that the amount of any such payment will, on actual conversion into
such currency, fall short of such obligation or liability actual or contingent
expressed in that currency, Borrower agrees to indemnify and hold harmless
Administrative Agent or such Lending Party, as applicable, with respect to the
amount of the shortfall, with such indemnity surviving the termination of this
Agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.

 

ARTICLE II
Credit Extensions

 

Section 2.01                                         Revolving Credit Loans;
Term Loans.

 

(a)                              Revolving Credit Loans.  Upon the terms,
subject to the conditions and in reliance upon the representations and
warranties of Borrower and each other Loan Party set forth in this Agreement and
in the other Loan Documents, each Revolving Credit Lender having a Revolving
Credit Commitment severally (but not jointly) agrees to make loans (each such
loan, a “Revolving Credit Loan”) of immediately available funds to Borrower, on
a revolving basis from time to time on any Business Day during the Availability
Period, in an aggregate principal amount outstanding not to exceed at any time
such Revolving Credit Lender’s Revolving Credit Commitment as then in effect,
provided that, and notwithstanding the foregoing, after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings will not
exceed the Aggregate Revolving Credit Commitments less, if applicable, the
Alternative Currency Reserve, and (ii) the sum of (A) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender plus (B)
such Lender’s Revolving Credit Percentage Share multiplied by the Outstanding
Amount of all Credit Obligations plus (C) such Lender’s Revolving Credit
Percentage Share multiplied by the Outstanding Amount of all Swing Line Loans,
plus (D) such Lender’s Revolving Credit Percentage Share multiplied by the
Alternative Currency Reserve will not exceed such Lender’s Revolving Credit
Commitment, and so long as the requirements of clauses (i) and (ii) of this
Section 2.01(a) are not satisfied, the Revolving Credit Lenders will not be
obligated to fund any Revolving Credit Loans; provided, further, that at any
time any Revolving Credit Loans are outstanding and denominated in Alternative
Currencies, Administrative Agent will establish a reserve in an amount equal to
five percent (5%) multiplied by the amount of Total Revolving Credit
Outstandings at such time which are denominated in Alternative Currencies (such
amount, the “Alternative Currency Reserve”).  Each Revolving Credit Loan will be
denominated in Dollars or in an Alternative Currency as permitted by this
Agreement and no Revolving Credit Lender will be obligated to make any Revolving
Credit Loan if the requested Revolving Credit Loan is to be denominated in a
currency other than Dollars or an Alternative Currency as permitted under this
Agreement.  Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01.  Revolving Credit Loans may be requested and made as Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.  All Revolving
Credit Loans to be denominated in an Alternative Currency will be Eurodollar
Rate Loans.

 

(b)                              Term Loans.  Upon the terms, subject to the
conditions and in reliance upon the representations and warranties of Borrower
and each other Loan Party set forth in this Agreement and in the other Loan
Documents, each Term Loan Lender severally (but not jointly) agrees to make a
loan (each such loan, a “Term Loan”) of immediately available funds to Borrower
upon the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment.  On the Closing Date, immediately upon the making of a Term Loan by
any Lender having a Term Loan Commitment, such Lender’s Term Loan Commitment
will be permanently reduced to zero.  Each Term Loan will be denominated in
Dollars or in an Alternative Currency as permitted by this Agreement and no Term
Loan Lender will be obligated

 

45

--------------------------------------------------------------------------------


 

to make any Term Loan if the requested Term Loan is to be denominated in a
currency other than Dollars or an Alternative Currency as permitted under this
Agreement.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  All Term Loans to be denominated in an Alternative
Currency will be Eurodollar Rate Loans.  Amounts borrowed as Term Loans that are
repaid or prepaid by Borrower may not be reborrowed.

 

(c)                               Additional Term Loans.  Each Additional Term
Lender severally agrees to make a loan to Borrower (each such loan, an
“Additional Term Loan”) on the date specified in the Additional Commitment
Documentation in the amount of such Lender’s Additional Term Commitment. 
Additional Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  Amounts borrowed as Additional Term Loans that are
repaid or prepaid by Borrower may not be reborrowed.

 

(d)                              Repayment of Existing Facilities.  Borrower
confirms and acknowledges its obligation to pay all amounts due under the
Existing Facilities and covenants and agrees that the proceeds of the initial
Credit Extensions under this Agreement will be used to pay (i) all principal and
accrued interest (if any) and all other amounts due under the Existing
Facilities on the Closing Date and (ii) all Transaction Costs.

 

(e)                               Loans Generally.  Each Loan will be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Revolving Credit Commitments, Term Loan
Commitments or Additional Term Commitments, as applicable; provided, however,
that the failure of any Lender to make any Loan will not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender will be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender).

 

Section 2.02                                         Procedures for Borrowing.

 

(a)                              Notices of Borrowing, Conversion and
Continuation.  Each Borrowing (other than a Swing Line Borrowing), each
conversion of Loans from one Type to the other and each continuation of
Eurodollar Rate Loans will be made upon Borrower’s irrevocable notice to
Administrative Agent, which may, subject to the provisions of Section 10.02, be
given by approved electronic communication.  Each such notice must be received
by Administrative Agent not later than 12:00 noon (i) three Business Days prior
to the requested date of any Borrowing (other than a Swing Line Borrowing) of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans; provided that if Borrower requests
such Borrowing in an Alternative Currency, such notice must be received by
Administrative Agent not later than 12:00 noon five Business Days (or six
Business Days in the case of Special Notice Currency) prior to the requested
date of the applicable Borrowing, and (ii) one Business Day prior to the
requested date of any Borrowing (other than a Swing Line Borrowing) of Base Rate
Loans; provided, however, that if Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by Administrative Agent not later than 12:00 noon
(1) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurodollar Rate Loans denominated in Dollars, or (2) six
Business Days (or seven Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans denominated in Alternative Currencies, whereupon
Administrative Agent will give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Not later than 12:00 noon, (A) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurodollar Rate Loans denominated
in Dollars, or (B) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of

 

46

--------------------------------------------------------------------------------


 

Eurodollar Rate Loans denominated in Alternative Currencies, Administrative
Agent shall notify Borrower whether or not the requested Interest Period has
been consented to by all the Lenders.  Notwithstanding anything to the contrary
contained herein, but subject to the provisions of Section 10.02, any electronic
communication by Borrower pursuant to this Section 2.02(a) may be given by an
individual who has been authorized in writing to do so by an appropriate
Responsible Officer of Borrower.  Each such electronic communication must be
confirmed promptly by delivery to Administrative Agent of a written Loan Notice,
appropriately completed and signed by an appropriate Responsible Officer of
Borrower.  Further, and notwithstanding anything to the contrary set forth in
this Agreement, including this Section 2.02(a), the Lenders will have no
obligation to make, convert or continue make any Eurodollar Rate Loan
denominated in an Alternative Currency to the extent the principal amount of
such requested Eurodollar Rate Loan exceeds the Alternative Currency Available
Credit as of the date of the requested Borrowing, conversion or continuation.

 

(b)                              Amount of Borrowing, Conversion or
Continuation.  (i) Each Borrowing (other than a Swing Line Borrowing) of,
conversion to or continuation of Eurodollar Rate Loans will be in a principal
amount of $5,000,000 or a whole multiple of $100,000 in excess thereof, or, in
the case of a Borrowing denominated in an Alternative Currency, in a principal
amount of a Dollar Equivalent of $5,000,000 or a whole multiple of a Dollar
Equivalent of $100,000 in excess thereof; and (ii) except as provided in
Sections 2.03(c) and Section 2.04(c), each Borrowing of or conversion to Base
Rate Loans will be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.

 

(c)                               Loan Notices Generally.  Each Loan Notice
(including by electronic communication to the extent permitted by this
Agreement) will specify (i) that Borrower is requesting, as applicable:  (A) a
Revolving Credit Borrowing or a Term Loan Borrowing, (B) a conversion of
outstanding Loans from one Type to the other or (C) a continuation of Eurodollar
Rate Loans; (ii) the requested date (which will be a Business Day) of such
Borrowing, conversion or continuation, as the case may be; (iii) the principal
amount of the Loans to be borrowed, converted or continued; (iv) the Type of
Loans to be borrowed or to which existing Loans are to be converted; (v) whether
such Borrowing is to be denominated in Dollars or in an Alternative Currency,
and if the latter, which Alternative Currency; and (vi) if applicable, the
duration of the Interest Period with respect thereto.  If Borrower fails to
specify a Type of Loan in a Loan Notice or if Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans will
be made as, or converted to, Base Rate Loans; provided, however, that
notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrower will be deemed to have elected to continue
any Loan constituting a Eurodollar Rate Loan into a new Eurodollar Rate Loan
having an Interest Period of one month.  Any such automatic conversion to a Base
Rate Loan (or continuation of a Eurodollar Rate Loan into a new Eurodollar Rate
Loan having an Interest Period of one month) will be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans; provided, further, that if Borrower requests a Borrowing
in an Alternative Currency but Borrower fails to specify a Type of Loan in such
Loan Notice or if Borrower fails to give a timely notice requesting a conversion
or continuation of a Loan in an Alternative Currency, then the applicable Loans
will be deemed to have specified an Interest Period of one month.  If Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(d)                              Procedures Concerning the Making of Loans. 
Following receipt of a Loan Notice, Administrative Agent will promptly notify
each applicable Lender of the amount of its applicable Percentage Share of the
requested Borrowing.  If Borrower does not timely provide notice of a conversion
or continuation, then Administrative Agent will notify each applicable Lender of
the details of any automatic conversion to Base Rate Loans to the extent
described in the preceding subsection.  Each Lender will make the amount of its
applicable Loan available to Administrative Agent in immediately

 

47

--------------------------------------------------------------------------------


 

available funds at Administrative Agent’s Office (or, at the request of
Administrative Agent, in the case of a Eurodollar Rate denominated in an
Alternative Currency, at such bank as Administrative Agent may designate to the
Revolving Credit Lenders or the Term Lenders or the Additional Term Lenders, as
applicable) not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Subject to the prior satisfaction as of the Closing
Date of the conditions precedent set forth in Section 4.01, upon the
satisfaction of the applicable conditions precedent set forth in Section 4.02,
Administrative Agent will make all funds so received available to Borrower in
like funds as received by Administrative Agent either by:  (i) crediting the
account of Borrower on the books of HSBC with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) Administrative Agent by Borrower;
provided that, if, on the date the Loan Notice with respect to such Borrowing is
given by Borrower, there are Credit Borrowings outstanding, then the proceeds of
such Borrowing will be applied, first, to the payment in full of any such Credit
Borrowings and, second, to Borrower as provided in this Section 2.02(d).

 

(e)                               Special Provisions Applicable to Continuation
or Conversions of Eurodollar Rate Loans.  Subject to Section 3.05, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan.  During the existence of an Event of
Default:  (i) no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of Administrative Agent or Required
Lenders; and (ii) Required Revolving Credit Lenders, Required Term Loan Lenders
or Required Additional Term Lenders may demand that any or all of the then
outstanding Revolving Credit Loans, Term Loans or Additional Term Loans,
respectively, that are Eurodollar Rate Loans be converted immediately to Base
Rate Loans, whereupon Borrower will pay any amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

 

(f)                                 Notification of Interest Rate. 
Administrative Agent will promptly notify Borrower and the applicable Lenders of
the interest rate (including the Applicable Margin, if any) applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.

 

(g)                              Limitation on Interest Periods.  After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there will not be more than:
(i) seven Interest Periods in effect with respect to Revolving Credit Loans; and
(ii) five Interest Periods in effect with respect to all Term Loans.

 

(h)                              Discretion of Lenders as to Manner of Funding. 
Subject only to Section 3.06 and otherwise notwithstanding any provision of this
Agreement to the contrary, each Lender will be entitled to fund and maintain its
funding of all or any part of such Lender’s interest in Loans made hereunder in
any manner such Lender deems to be appropriate (including funding such Loans
through a foreign branch or Affiliate of such Lender, so long as such funding
does not adversely affect the Borrowers).

 

Section 2.03                                         Letters of Credit.

 

(a)                              Letter of Credit Subfacility.  Subject to the
terms and conditions set forth herein:

 

(i)                                  Upon the terms, subject to the conditions
and in reliance upon the representations and warranties of Borrower and each of
the other Loan Parties set forth in this Agreement and in the other Loan
Documents and upon the agreements of the Revolving Credit Lenders set forth in
this Section 2.03, each L/C Issuer agrees (A) from time to time on any Business
Day, during the period from the Closing Date until the Credit Expiration Date,
to issue Credits, in the form of standby Letters of Credit or Bank Undertakings
denominated in Dollars or in an Alternative Currency in accordance with

 

48

--------------------------------------------------------------------------------


 

this Agreement for the account of Borrower on behalf of Borrower (or other Loan
Parties and/or such Subsidiaries as Borrower designates) and amend or extend
Credits previously issued by it, in accordance with subsection (b) of this
Section 2.03; and (B) to honor drawings under the Credits.

 

(ii)                              Each Revolving Credit Lender severally agrees
to participate in each Credit issued by any L/C Issuer and each drawing
thereunder; provided that, after giving effect to any L/C Credit Extension with
respect to any Credit, (A) the Total Revolving Credit Outstandings will not
exceed the Aggregate Revolving Credit Commitments; (B) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus an
amount equal to such Lender’s Revolving Credit Percentage Share multiplied by
the Outstanding Amount of all Credit Obligations, plus an amount equal to such
Lender’s Revolving Credit Percentage Share multiplied by the Outstanding Amount
of all Swing Line Loans will not exceed such Lender’s Revolving Credit
Commitment; and (C) the Outstanding Amount of the Credit Obligations will not
exceed the Credit Sublimit.  Each request by Borrower for the issuance or
amendment of a Credit will be deemed to be a representation by Borrower that
each such issuance or amendment complies with the applicable conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, Borrower’s ability to obtain
Credits will be fully revolving, and, accordingly, Borrower may, during the
period described in Section 2.03(a)(i), obtain Credits to replace Credits that
have expired or that have been drawn upon and reimbursed.

 

(iii)                          Subject to Section 2.03(b)(v), no L/C Issuer will
issue or extend any Credit if (A) the expiry date of such requested Credit would
occur more than twelve months after the date of issuance or last extension,
unless the L/C Issuer will have approved such expiry date, (B) the expiry date
of such requested Credit would occur after the Credit Expiration Date, unless
all Revolving Credit Lenders will have approved such expiry date or (C) with
respect to any Credit denominated in an Alternative Currency, to the extent that
the face amount of such requested Credit exceeds the Alternative Currency
Available Credit as of the requested issuance date.

 

(iv)                          No L/C Issuer will have any obligation to issue a
Credit if:

 

(A)                           any order, judgment or decree of any Governmental
Authority or arbitrator will by its terms purport to enjoin or restrain the
L/C Issuer from issuing such Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer will prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Credit in particular or will impose upon the L/C Issuer with
respect to such Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or will impose upon the L/C Issuer any unreimbursed loss, cost
or expense that was not applicable on the Closing Date and which the L/C Issuer
in good faith deems material to it;

 

(B)                            the issuance of such Credit would violate one or
more policies of the L/C Issuer;

 

(C)                           such Credit is to be denominated in a currency
other than Dollars or an Alternative Currency;

 

(D)                           in the case of any Credit to be denominated in an
Alternative Currency, the L/C Issuer does not, as of the issuance date of such
requested Credit, issue Credits in the requested currency; or

 

49

--------------------------------------------------------------------------------

 


 

(E)                            any Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 3.07(a)(iv)) with respect to
the Defaulting Lender arising from either the Credit then proposed to be issued
or that Credit and all other Credit Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

(v)                              The L/C Issuer will have no obligation to amend
any Credit if the L/C Issuer would not be obligated to issue such Credit in its
amended form under the terms hereof or if the beneficiary of such Credit does
not accept the proposed amendment to such Credit.

 

(vi)                          The L/C Issuer will act on behalf of all Revolving
Credit Lenders with respect to any Credits issued by it and the documents
associated therewith, and L/C Issuer will have all of the benefits and
immunities (A) provided to Administrative Agent in Article IX with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Credits issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Credits as fully as if the term “Administrative Agent” as
used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

(b)                              Procedures for Issuance and Amendment of
Credits; Automatic Extensions of Credits.

 

(i)                                  Each Credit will be issued or amended, as
the case may be, upon the request of Borrower delivered to the L/C Issuer
thereof (with a copy to Administrative Agent) in the form of an Credit
Application, appropriately completed and signed by a Responsible Officer of
Borrower.  Such Credit Application must be received by the L/C Issuer and
Administrative Agent (A) in the case of any Credits to be denominated in an
Alternative Currency or any Bank Undertakings, not later than 12:00 noon at
least ten Business Days prior to the proposed issuance date or date of
amendment, as the case may be, and (B) in the case of any other Credits, not
later than 12:00 noon at least two Business Days prior to the proposed issuance
date or date of amendment, as the case may be, or in each case such other date
or time as the L/C Issuer and Administrative Agent may agree.  In the case of a
request for an initial issuance of a Credit, such Credit Application will
specify in form and detail satisfactory to the L/C Issuer (A) the proposed
issuance date of the requested Credit (which will be a Business Day), (B) the
stated amount and currency thereof, (C) the expiry date thereof, (D) the name
and address of the beneficiary thereof, (E) the documents to be presented by
such beneficiary in case of any drawing thereunder, (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (G) whether the Credit is a Bank Undertaking or a Letter of Credit,
and if any Linked Undertaking will exist in respect of the issuance of any
Credit, (H) if the Credit is a Letter of Credit, whether it is a standby or
commercial Letter of Credit, and (I) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Credit,
such Credit Application will specify in form and detail satisfactory to the
L/C Issuer (1) the Credit to be amended, (2) the proposed date of the amendment
thereof (which will be a Business Day), (3) the nature of the proposed amendment
and (4) such other matters as the L/C Issuer may require.  Additionally,
Borrower will furnish to the L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may require.

 

(ii)                              Promptly after receipt of any Credit
Application at the address provided pursuant to Section 10.02 for receiving
Credit Applications and related correspondence, the L/C Issuer will confirm with
Administrative Agent in writing (which, subject to the provisions of
Section 10.02, may be by approved electronic communication) that Administrative
Agent has received a copy of such

 

50

--------------------------------------------------------------------------------


 

Credit Application from Borrower and, if not, the L/C Issuer will provide
Administrative Agent with a copy thereof (provided that such confirmation will
not be required if the L/C Issuer and Administrative Agent are the same
Person).  Unless the L/C Issuer has received written notice from any Revolving
Credit Lender, Administrative Agent or any Loan Party at least one Business Day
prior to the requested date of issuance or amendment of the applicable Credit
that one or more applicable conditions in Article IV will not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer will, on the
requested date, issue the Credit requested by Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

 

(iii)                          The L/C Issuer will promptly notify
Administrative Agent in writing, and Administrative Agent will in turn notify
each Lender in writing, of each such issuance of a Credit (including the amount,
the expiry date and the beneficiary thereof).  Immediately upon the issuance of
each Credit, each Revolving Credit Lender will be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Credit equal to such Lender’s Revolving Credit Percentage
Share multiplied by the face amount of such Credit.

 

(iv)                          Promptly after its delivery of any Credit or any
amendment to a Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such Credit or amendment.

 

(v)                              If Borrower specifically requests in any
applicable Credit Application, the L/C Issuer may issue an Automatic Extension
Letter of Credit.  Unless otherwise directed by the L/C Issuer, Borrower will
not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Automatic Extension Letter of Credit has been issued,
Revolving Credit Lenders will be deemed to have authorized (but may not require)
the L/C Issuer to permit the extension of such Automatic Extension Letter of
Credit at any time to an expiry date not later than the earlier to occur of (A)
twelve months after the date of the last extension and (B) the Credit Expiration
Date; provided that the L/C Issuer will not permit any such extension if (1) the
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Automatic Extension Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of Section 2.03(a) or otherwise), or (2) the L/C Issuer has received
notice in writing (which, subject to the provisions of Section 10.02, may be by
approved electronic communication) on or before the day that is thirty days
before any date provided for in such Automatic Extension Letter of Credit as the
last day by which notice of the non-extension thereof must be given (x) from
Administrative Agent that Required Revolving Credit Lenders have elected not to
permit such extension, or (y) from Administrative Agent, any Revolving Credit
Lender or Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the
L/C Issuer not to permit such extension.

 

(c)                               Drawings and Reimbursements; Funding of
Participations.

 

(i)                                  Upon receipt from the beneficiary of any
Credit of any drawing under such Credit (or any notice thereof), the L/C Issuer
thereof will notify Borrower and Administrative Agent thereof.  If the
L/C Issuer will make any payment in respect of a Credit, Borrower will reimburse
the L/C Issuer the amount of such payment not later than 1:00 p.m. on the
related Honor Date if Borrower will have received notice of such payment prior
to 11:00 a.m. on the Honor Date, or, if such notice has not been received by
Borrower prior to 11:00 a.m. on such Honor Date, then not later than 12:00 noon
on the Business Day immediately following the day that Borrower receives such
notice.  If Borrower fails to so reimburse the L/C Issuer, then Administrative
Agent will promptly notify each Revolving Credit Lender of the related Honor
Date, the Unreimbursed Amount and the amount of such Lender’s Revolving Credit
Percentage Share of such Unreimbursed Amount.  In such event, Borrower will be
deemed to have

 

51

--------------------------------------------------------------------------------


 

requested a Revolving Credit Borrowing consisting of Base Rate Loans to be
disbursed on such Honor Date in an amount equal to such Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice).

 

(ii)                              Each Revolving Credit Lender will, upon
receipt of any notice pursuant to Section 2.03(c)(i), make funds available (and
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at Administrative Agent’s Office in an amount
equal to such Lender’s Revolving Credit Percentage Share multiplied by the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
will be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
Borrower in such amount on the Honor Date.  Administrative Agent will remit the
funds so received to the L/C Issuer.

 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing pursuant to Section
2.03(c)(ii), whether because each of the conditions (other than the delivery of
a Loan Notice) set forth in Section 4.02 cannot be satisfied or otherwise,
Borrower will be deemed to have incurred from the L/C Issuer a Credit Borrowing
on the Honor Date in the amount of the Unreimbursed Amount that is not so
refinanced, which Credit Borrowing will be due and payable on demand (together
with interest) and will bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) will be deemed payment in respect of
its participation in such Credit Borrowing and will constitute a Credit Advance
from such Revolving Credit Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                          Until each Revolving Credit Lender funds its
Revolving Credit Loan or Credit Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Credit, interest in
respect of the amount of such Lender’s Revolving Credit Percentage Share of such
amount will be solely for the account of the L/C Issuer.

 

(v)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or Credit Advances to reimburse any L/C Issuer for
amounts drawn under Credits issued by it, as contemplated by this
Section 2.03(c), will be absolute and unconditional and will not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the L/C Issuer, Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or Event of Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Loan Notice).  No such making of a Credit Advance
will relieve or otherwise impair the obligation of Borrower to reimburse any
L/C Issuer for the amount of any payment made by the L/C Issuer under any
Credit, together with interest as provided herein.

 

(vi)                          If any Revolving Credit Lender fails to make
available to Administrative Agent for the account of any L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer will be entitled
to recover from such Revolving Credit Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is

 

52

--------------------------------------------------------------------------------


 

immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through Administrative Agent) with respect to any amounts owing
under this clause (vi) will be conclusive absent manifest error.

 

(d)                              Repayment of Participations.

 

(i)                                  If, at any time after any L/C Issuer has
made a payment under any Credit issued by it and has received from any Revolving
Credit Lender such Lender’s Credit Advance in respect of such payment in
accordance with Section 2.03(c), Administrative Agent receives for the account
of the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender an amount that equals its
Revolving Credit Percentage Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
Credit Advance was outstanding) in the same funds as those received by
Administrative Agent.

 

(ii)                              If any payment received by Administrative
Agent for the account of any L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
L/C Issuer in its discretion), each Revolving Credit Lender will pay to
Administrative Agent for the account of the L/C Issuer an amount equal to its
Revolving Credit Percentage Share thereof on the demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of Revolving Credit Lenders under
this clause (ii) will survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                               Obligations Absolute.  The obligation of
Borrower to reimburse each L/C Issuer for each drawing under each Credit issued
by it and to repay each Credit Borrowing is absolute, unconditional and
irrevocable and will be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                  any lack of validity or enforceability of
such Credit, this Agreement or any other Loan Document;

 

(ii)                              the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any other Loan Party may have at
any time against any beneficiary or any transferee of such Credit (or any Person
for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Credit or any agreement or
instrument relating thereto, or any unrelated transaction (including any
underlying transaction between any Loan Party or any of their respective
Subsidiaries and the beneficiary for which any Credit was procured);

 

(iii)                          any draft, demand, certificate or other document
presented under such Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)                          any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Credit;

 

53

--------------------------------------------------------------------------------


 

(v)                              any payment by the L/C Issuer under such Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Credit;

 

(vi)                          any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
or of any other Loan Party or of any of their respective Subsidiaries;

 

(vii)                      the fact that a Default or Event of Default will have
occurred and be continuing;

 

(viii)                  any payment made by the L/C Issuer under such Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Credit, including any arising in connection with any proceeding under any Debtor
Relief Law;

 

(ix)                          any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to Borrower or in
the relevant currency markets generally; or

 

(x)                              any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Loan Party or any of their respective Subsidiaries.

 

Borrower will promptly examine a copy of each Credit and each amendment thereto
that is delivered to it and will notify the L/C Issuer thereof in writing of any
claim of noncompliance with Borrower’s instructions or other irregularity. 
Borrower will be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless Borrower will have given written notice
thereof to the L/C Issuer within three Business Days of the L/C Issuer’s
delivery to Borrower of a copy of the such Credit or amendment thereto, as
applicable.

 

(f)                                 Role of the L/C Issuer.  Each Revolving
Credit Lender and Borrower agree that, in paying any drawing under a Credit, the
L/C Issuer thereof will not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Credit issued, or requested to be issued, by it) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document.  None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties and any
correspondent, participant or assignee of the L/C Issuer will be liable to any
Lender for:  (i) any action taken or not taken, at the request or with the
approval of Lenders or Required Revolving Credit Lenders, as applicable, in
connection with a Credit or any Issuer Document; (ii) in the absence of gross
negligence or willful misconduct of the L/C Issuer under the circumstances in
question, as determined in a final, nonappealable judgment by a court of
competent jurisdiction, any action taken or not taken in connection with a
Credit or any Issuer Document; or (iii) the due execution, effectiveness,
validity or enforceability of any document related to any Credit or Issuer
Document.  As between Borrower and any L/C Issuer, Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Credit issued by such L/C Issuer; provided that this assumption
is not intended to, and will not, preclude Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement.  None of the L/C Issuer, Administrative Agent or any
of their respective Related Parties or any correspondent, participant or
assignee of the L/C Issuer will be liable or responsible for any of the matters
described in clauses (i) through (x) of Section 2.03(e); provided that,
notwithstanding anything to the contrary contained in such clauses, Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower that were

 

54

--------------------------------------------------------------------------------


 

caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful or grossly negligent failure to pay under any Credit issued
by it after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Credit, as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer will not be responsible for the
validity or sufficiency of any document transferring or assigning or purporting
to transfer or assign a Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, that may prove to be invalid or ineffective for
any reason.

 

(g)                              Applicability of ISP and UCP.  Unless otherwise
expressly agreed by L/C Issuer and Borrower, when a Credit is issued, (i) the
rules of the ISP and Article 5 of the UCC will apply to each standby Credit,
provided that in the event of a conflict between applicable provisions of the
ISP and Article 5 of the UCC, the ISP will govern and (ii) the rules of the UCP
and Article 5 of the UCC will apply to each commercial Credit, provided that in
the event of a conflict between applicable provisions of the UCP and Article 5
of the UCC, the UCP will govern.

 

(h)                              Credit Issued for the Benefit of the Issuers
Thereof. The parties hereto recognize that some or all of the Credit from time
to time issued under this Agreement will be issued by L/C Issuer for the benefit
of itself or its Affiliate in connection with the simultaneous issuance of a
Linked Undertaking.  Notwithstanding anything to the contrary in the ISP or the
UCP (to the extent applicable to a Credit) or under applicable Laws, it is the
express intention of the parties that (i) each such Credit shall constitute, and
be governed by the rules generally applicable to, a Credit hereunder and a
“credit” under the ISP, the UCP and other applicable Laws as if the L/C Issuer
of and beneficiary under such Credit were different Persons, (ii) Borrower’s
reimbursement obligation hereunder shall exist, without duplication, with
respect to any such Credit issued by or outstanding from L/C Issuer as well as
any Linked Undertaking, and (iii) the L/C Issuer of a Credit and a Linked
Undertaking will be entitled to funding of participations by the Lenders with
respect to either the Credit or the Linked Undertaking, but not with respect to
both.

 

(i)                                  Credit Fees.  Borrower will pay to
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Revolving Credit Percentage Share a fee (the “Credit Fee”)
equal to (i) for each standby Letter of Credit or Bank Undertaking, the
Applicable Margin corresponding to the Eurodollar Rate Loans multiplied by the
actual daily amount available to be drawn under such Credit and (ii) for each
commercial Letter of Credit, a rate per annum to be determined by L/C Issuer and
Administrative Agent consistent with then prevailing market terms for issuances
of commercial letters of credit; provided, however, any Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
L/C Issuer pursuant to this Section 2.03 will be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Credit Lenders in accordance
with the upward adjustments in their respective Revolving Credit Percentage
Share allocable to such Credit pursuant to Section 3.07(a)(iv), with the balance
of such fee, if any, payable to L/C Issuer for its own account.  For purposes of
computing the actual daily amount available to be drawn under all Credits, the
amount of each Credit will be determined in accordance with Section 1.02(j). 
Credit Fees will be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the last Business Day of each March, June, September and December
(in each case for the calendar quarter then ending), commencing with the first
such date to occur after the issuance of such Credit, on the Credit Expiration
Date and thereafter on demand.  If there is any change in the Applicable Margin
during any quarter, then the actual daily amount available to be drawn under all
Credits will be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, upon

 

55

--------------------------------------------------------------------------------


 

written notice to Borrower from Required Revolving Credit Lenders, all
Credit Fees will accrue at the Default Rate.

 

(j)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  Borrower will pay directly to each L/C Issuer
for its own account in respect of any Credits issued by or outstanding from such
L/C Issuer, a fee (the “Fronting Fee”) in Dollars with respect to each such
Credit equal to one-quarter of one percent (0.25%) per annum, computed quarterly
in arrears on the Dollar Equivalent of the daily maximum amount available to be
drawn thereunder, due and payable quarterly in arrears on the last Business Day
of each March, June, September and December (in each case for the calendar
quarter then ending), commencing with the first such date to occur after the
issuance of such Credit, on the Credit Expiration Date and thereafter on
demand.  In addition, Borrower will pay directly to L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit and bank undertakings as from time to time in effect, in
Dollars. Such customary fees and standard costs and charges are due and payable
on demand of the L/C Issuer and are nonrefundable.

 

(k)                             Additional L/C Issuers.  Borrower may from time
to time, upon not less than ten Business Days’ notice to Administrative Agent
(or such shorter period as may be agreed by Administrative Agent in its sole
discretion), designate a Lender hereunder as an additional L/C Issuer (upon
obtaining such Lender’s prior consent thereto).  Any such designation or
increase in the number of L/C Issuers will be subject to the approval of
Administrative Agent (such approval not to be unreasonably withheld). 
Administrative Agent will promptly notify Borrower and the Lenders of any
designation and approval of an additional L/C Issuer.  Upon any such approval of
an additional L/C Issuer by Administrative Agent, such Lender will be an L/C
Issuer for all purposes of this Agreement, and references to the L/C Issuers
will mean and include such Lender in its capacity as an L/C Issuer.  Any such
additional L/C Issuer will be entitled to specify from time to time any Dollar
limit on the stated amount of Credits permitted to be outstanding from such L/C
at any time (an “Issuer Sublimit”).  In the absence of any notice from an
additional L/C Issuer to Administrative Agent specifying its Issuer Sublimit
from time to time in effect, such additional L/C Issuer’s Issuer Sublimit shall
be deemed to equal the Credit Sublimit.

 

(l)                                  Conflict with Issuer Documents.  If a
conflict exists between the terms hereof and the terms of any Issuer Document,
the terms hereof will control.

 

Section 2.04                                         Swing Line Loans.

 

(a)                              The Swing Line.  Upon the terms, subject to the
conditions and in reliance upon the representations and warranties of Borrower
and each of the other Loan Parties set forth in this Agreement and in the other
Loan Documents and upon the agreements of the Revolving Credit Lenders set forth
in this Section 2.04, Swing Line Lender may in its sole and absolute discretion
make loans (each such loan, a “Swing Line Loan”) in immediately available funds
denominated in Dollars to Borrower on a revolving basis from time to time on any
Business Day from the Closing Date through the tenth Business Day immediately
preceding the last day of the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Credit Percentage Share of the Outstanding Amount of Revolving Credit
Loans and Credit Obligations of the Revolving Credit Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan,  (i) the Total
Revolving Credit Outstandings will not exceed the Aggregate Revolving Credit
Commitments; and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender (other than Swing Line Lender in such
capacity), plus such Lender’s Revolving Credit Percentage Share of the
Outstanding Amount of all Credit

 

56

--------------------------------------------------------------------------------


 

Obligations, plus such other Lender’s Revolving Credit Percentage Share of the
Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment.  Each Swing Line Loan will be a Base Rate Loan. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
will be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to such Lender’s Revolving Credit Percentage Share multiplied by
the amount of such Swing Line Loan.

 

(b)                              Swing Line Borrowing Procedures.  Each Swing
Line Borrowing will be made upon Borrower’s irrevocable notice (a “Swing Line
Loan Notice”) to Swing Line Lender and Administrative Agent, which, subject to
the provisions of Section 10.02, may be given by approved electronic
communication.  Each such notice must be received by Swing Line Lender and
Administrative Agent not later than 12:00 noon on the requested borrowing date,
and must specify (i) the amount to be borrowed, which will be a minimum of
$100,000, and (ii) the requested borrowing date, which must be a Business Day. 
Each such notice by electronic communication must be confirmed promptly by
delivery to Swing Line Lender and Administrative Agent of a separate written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower.  Promptly after receipt by Swing Line Lender of any
electronic communication Swing Line Loan Notice, Swing Line Lender will confirm
with Administrative Agent (in writing, including by electronic communication)
that Administrative Agent has also received such Swing Line Loan Notice and, if
not, Swing Line Lender will notify Administrative Agent (in writing, including
by electronic communication) of the contents thereof.  Unless (A) the Swing Line
has been terminated or suspended by Swing Line Lender as provided in this
Agreement, including Section 2.04(a), (B) Swing Line Lender has received notice
(in writing, including by electronic communication) from Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (1) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (2) that at least one of
the applicable conditions specified in Article IV is not then satisfied, or (C)
Swing Line Lender has otherwise determined, in its sole and absolute discretion,
not to fund the Swing Line Borrowing requested by Borrower in such Swing Line
Loan Notice, then, subject to the terms and conditions hereof, Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in the related
Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower at its office by crediting the account of Borrower on the books of
Swing Line Lender in immediately available funds.  Revolving Credit Lenders
agree that Swing Line Lender and Borrower may agree to modify the borrowing
procedures used in connection with the Swing Line in its discretion and without
affecting any of the obligations of Revolving Credit Lenders hereunder other
than notifying Administrative Agent of a Swing Line Loan Notice.

 

(c)                               Refinancing of Swing Line Loans.

 

(i)                                  Swing Line Lender at any time in its sole
and absolute discretion may request, on behalf of Borrower (which hereby
irrevocably authorizes Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Revolving Credit Loan that is a Base Rate Loan in
an amount equal to such Lender’s Revolving Credit Percentage Share of the then
aggregate Outstanding Amount of Swing Line Loans.  Such request will be made in
writing (which written request will be deemed to be a Swing Line Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  Swing Line Lender will furnish Borrower with a copy of the
applicable Swing Line Loan Notice promptly after delivering such notice to
Administrative Agent.  Each Revolving Credit Lender will make an amount equal to
its Revolving Credit Percentage Share multiplied by the aggregate amount of the
requested Revolving Credit Loans specified in such Swing Line Loan Notice
available to Administrative Agent in immediately available funds (and
Administrative Agent may

 

57

--------------------------------------------------------------------------------


 

apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of Swing Line Lender at Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Swing Line Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available will be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to Borrower in such amount.  Administrative Agent will promptly remit
the funds so received to Swing Line Lender.

 

(ii)                              If for any reason the outstanding amount of
all Swing Line Loans cannot be refinanced by such a Revolving Credit Borrowing
in accordance with Section 2.04(c)(i), then the request for Revolving Credit
Loans that are Base Rate Loans submitted by Swing Line Lender as set forth
herein will be deemed to be a request by Swing Line Lender that each Revolving
Credit Lender fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to Administrative Agent for the account
of Swing Line Lender pursuant to Section 2.04(c)(i) will be deemed payment in
respect of such participation.

 

(iii)                          If any Revolving Credit Lender fails to make
available to Administrative Agent for the account of Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(c) by the time specified in Section 2.04(c)(i), Swing Line
Lender will be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing.  A certificate of Swing Line Lender
submitted to any Revolving Credit Lender (through Administrative Agent) with
respect to any amounts owing under this clause (iii) will be conclusive absent
manifest error.

 

(iv)                          Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) will be absolute and unconditional and
will not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against Swing Line Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
will relieve or otherwise impair the obligation of Borrower to repay Swing Line
Loans together with interest as provided herein.

 

(v)                              .For the avoidance of doubt, Borrower may not
use the proceeds of an Swing Line Loan borrowed pursuant to this Section 2.04 to
refinance an outstanding Swing Line Loan.

 

(d)                              Repayment of Participations.

 

(i)                                  If, at any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, Swing
Line Lender receives any payment on account of such Swing Line Loan, then Swing
Line Lender will distribute to such Lender an amount equal to its Revolving
Credit Percentage Share multiplied by such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
Swing Line Lender.

 

58

--------------------------------------------------------------------------------

 


 

(ii)                              If any payment received by Swing Line Lender
in respect of principal or interest on any Swing Line Loan is required to be
returned by Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by Swing Line
Lender in its discretion), each Revolving Credit Lender will pay to Swing Line
Lender an amount equal to its Revolving Credit Percentage Share multiplied by
the amount to be returned on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  Administrative Agent will make
such demand upon the request of Swing Line Lender.  The obligations of Revolving
Credit Lenders under this clause will survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                               Interest for Account of Swing Line Lender. 
Swing Line Lender will be responsible for invoicing Borrower for interest on
Swing Line Loans.  Until each Revolving Credit Lender funds its Revolving Credit
Loan that is a Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Revolving Credit Percentage Share of any
Swing Line Loan, interest in respect of such proportionate share will be solely
for the account of Swing Line Lender.

 

(f)                                 Payments Directly to Swing Line Lender. 
Borrower will make all payments of principal and interest in respect of Swing
Line Loans directly to Swing Line Lender.

 

Section 2.05                                         Payments and Prepayments.

 

(a)                              Payments of the Swing Line Loans and Term
Loans.  Subject to the other terms and provisions of this Agreement, including
the acceleration of the Obligations outstanding hereunder and under the other
Loan Documents pursuant to Section 8.03 following the occurrence of an Event of
Default:

 

(i)                                  The Swing Line Loans.  Borrower will repay
each Swing Line Loan (A) on the tenth Business Day following the Borrowing
thereof, and (B) to the extent outstanding on the Revolving Credit Maturity
Date, on the Revolving Credit Maturity Date.

 

(ii)                              The Term Loans.  The Term Loans will be
payable in quarterly principal installments on the dates and in the
corresponding amounts set forth below:

 

Last day of Borrower’s Fiscal Period ending closest to October 31, 2013

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to January 31, 2014

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to April 30, 2014

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to July 31, 2014

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to October 31, 2014

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to January 31, 2015

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to April 30, 2015

 

$4,687,500

 

59

--------------------------------------------------------------------------------


 

Last day of Borrower’s Fiscal Period ending closest to July 31, 2015

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to October 31, 2015

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to January 31, 2016

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to April 30, 2016

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to July 31, 2016

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to October 31, 2016

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to January 31, 2017

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to April 30, 2017

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to July 31, 2017

 

$4,687,500

Last day of Borrower’s Fiscal Period ending closest to October 31, 2017

 

$7,500,000

Last day of Borrower’s Fiscal Period ending closest to January 31, 2018

 

$7,500,000

Last day of Borrower’s Fiscal Period ending closest to April 30, 2018

 

$7,500,000

 

Subject to the above scheduled amortization of the Term Loans, the entire
remaining Outstanding Amount of the Term Loans will be due and payable on the
Term Loan Stated Maturity Date.

 

(iii)                          The Additional Term Loans will be payable on such
dates and in such amounts as set forth in the applicable Additional Term
Documentation.

 

(b)                              Voluntary Prepayments.

 

(i)                                  Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by Administrative Agent not later than 12:00 noon
(1) three Business Days prior to any date of prepayment of Revolving Credit
Loans that are Eurodollar Rate Loans and (2) four Business Days (or five
Business Days, in the case of the prepayment of Loans determined in Special
Notice Currencies) prior to any date of prepayment of Revolving Credit Loans
that are Eurodollar Rate Loans denominated in any Alternative Currency permitted
hereunder and (3) one Business Day prior to any date of prepayment of Revolving
Credit Loans that are Base Rate Loans; and (B) any prepayment of Revolving
Credit Loans that are Eurodollar Rate Loans will be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof, or that are Base
Rate Loans will be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, or, if less, the entire principal amount thereof
then outstanding.  Each such notice will specify the date and amount of such
prepayment and the Type(s) of Revolving Credit Loans to be prepaid. 
Administrative Agent will

 

60

--------------------------------------------------------------------------------


 

promptly notify each Revolving Credit Lender of its receipt of each such notice
and of the amount of such Lender’s Revolving Credit Percentage Share thereof. 
If Borrower gives such notice, then Borrower’s prepayment obligation will be
irrevocable, and Borrower will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein. 
Notwithstanding the foregoing, any such notice of prepayment delivered in
connection with any refinancing of all of the Obligations hereunder with the
proceeds of such refinancing or of any incurrence of Indebtedness, may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or incurrence and may be revoked by Borrower in the event such refinancing is
not consummated.  Any prepayment of a Revolving Credit Loan that is a Eurodollar
Rate Loan will be accompanied by any additional amounts required pursuant to
Section 3.05 (including amounts required pursuant to Section 3.05(c) and any
foreign exchange losses).  Subject to Section 3.07, each such prepayment will be
applied to the Revolving Credit Loans of the Revolving Credit Lenders in
accordance with their respective Revolving Credit Percentage Shares.

 

(ii)                              Borrower may, upon notice to Swing Line Lender
(with a copy to Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that:  (A) such notice must be received by Swing Line Lender
and Administrative Agent not later than 1:00 p.m. on the date of the prepayment;
and (B) any such prepayment will be in a minimum principal amount of $100,000
or, if the aggregate Outstanding Amount of Swing Line Loans is less, the entire
Outstanding Amount thereof.  Each such notice will specify the date and amount
of such prepayment.  If Borrower gives such a notice, then Borrower’s prepayment
obligation will be irrevocable, and Borrower will make such prepayment and the
payment amount specified in such notice will be due and payable on the date
specified therein.

 

(iii)                          Borrower may, upon notice to Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part without premium or penalty; provided that:  (A) such notice must be
received by Administrative Agent not later than 12:00 noon three Business Days
prior to the date of the prepayment thereof; and (B) any prepayment of any Term
Loans that are Eurodollar Rate Loans will be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof, or that are Base Rate Loans
will be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding.  Each such notice will specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid.  Administrative Agent
will promptly notify each Term Lender of its receipt of each such notice and of
the amount of such Lender’s Term Loan Percentage Share thereof.  If Borrower
gives such notice, then Borrower’s prepayment obligation will be irrevocable,
and Borrower will make such prepayment and the payment amount specified in such
notice will be due and payable on the date specified therein.  Notwithstanding
the foregoing, any such notice of prepayment delivered in connection with any
refinancing of all of the Facilities with the proceeds of such refinancing or of
any incurrence of Indebtedness, may be, if expressly so stated to be, contingent
upon the consummation of such refinancing or incurrence and may be revoked by
Borrower in the event such refinancing is not consummated.  Each prepayment of a
Term Loan will be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment will be applied to the Term Loans of the Term Loan Lenders in
accordance with their respective Term Loan Percentage Shares.

 

(c)                               Mandatory Prepayments.

 

(i)                                  Promptly upon, and in no event later than
one Business Day following, the date of receipt by Borrower or any other Loan
Party or any of their respective Subsidiaries of any Net Cash Proceeds from any
Disposition or series of Dispositions (other than a Disposition permitted by
Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (j), (k) or (l)) Borrower
will prepay the Term Loans

 

61

--------------------------------------------------------------------------------


 

outstanding under this Agreement in an amount equal to 100% of such Net Cash
Proceeds realized from each such Disposition (such prepayments to be applied as
set forth in Section 2.05(d)).  Notwithstanding the foregoing, Borrower at its
election (as notified by Borrower to Administrative Agent on or prior to the
date of realization of such Net Cash Proceeds), so long as no Event of Default
has occurred and is continuing, may exclude from the mandatory prepayment
obligation of this Section 2.05(c)(i) Net Cash Proceeds (A) realized from any
Disposition for which the aggregate Net Cash Proceeds received in connection
therewith are less than $1,000,000 (for such purpose, treating any series of
related Dispositions as a single such transaction) or (B) to the extent
reinvested in operating assets used or useful in the Business (whether or not
similar to the disposed assets giving rise to such Net Cash Proceeds) so long as
within 360 days of such Person’s initial receipt of such Net Cash Proceeds such
reinvestment will have been consummated; provided that a binding commitment will
be treated as a permitted reinvestment of the Net Cash Proceeds from the date of
such commitment so long as such Loan Party enters into such commitment with a
reasonable, good faith expectation that such Net Cash Proceeds will be applied
to satisfy such commitment within ninety days of the end of such 360 day period
following receipt of such Net Cash Proceeds (an “Acceptable Commitment”);
provided, however, that if any Acceptable Commitment is later cancelled or
terminated for any reason before such Net Proceeds are applied, then, to the
extent the 360 day period referred to in such clause (B) has lapsed, such Net
Cash Proceeds will be applied to the prepayment of the Loans in the manner set
forth in Section 2.05(d); and provided, further, however, that any Net Cash
Proceeds not so reinvested within such period will be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(c)(i).

 

(ii)                              Promptly upon, and in no event later than
three Business Days following, the date of receipt by Borrower or any other Loan
Party or any their respective Subsidiaries of any Net Cash Proceeds from any
Recovery Event, Borrower will prepay the Term Loans outstanding under this
Agreement, in an amount equal to 100% of such Net Cash Proceeds realized from
each such Recovery Event (such prepayments to be applied as set forth in Section
2.05(d)). Notwithstanding the foregoing, Borrower at its election (as notified
by Borrower to Administrative Agent on or prior to the date of realization of
such Net Cash Proceeds), so long as so long as no Event of Default has occurred
and is continuing, may exclude from the mandatory prepayment obligation of this
Section 2.05(c)(ii) Net Cash Proceeds (A) realized from any Recovery Event for
which the aggregate Net Cash Proceeds received in connection therewith are less
than $1,000,000 or (B) to the extent reinvested in operating assets used or
useful in the Business (whether or not similar to the disposed assets giving
rise to such Net Cash Proceeds) so long as within 360 days of such Person’s
initial receipt of such Net Cash Proceeds such reinvestment will  have been
consummated; provided that a binding commitment will be treated as a permitted
reinvestment of the Net Cash Proceeds from the date of such commitment so long
as such Loan Party enters into such commitment with a reasonable, good faith
expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within ninety days of the end of such 360 day period following
receipt of such Net Cash Proceeds (an “Acceptable Recovery Event Commitment”);
provided, however, that if any Acceptable Recovery Event Commitment is later
cancelled or terminated for any reason before such Net Proceeds are applied,
then, to the extent the 360 day period referred to in such clause (B) has
lapsed, such Net Cash Proceeds will be applied to the prepayment of the Loans in
the manner set forth in Section 2.05(d); and provided, further, however, that
any Net Cash Proceeds not so applied within such period will be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(c)(ii).

 

(iii)                          If, on any date, and for any reason, including
following any reduction of the Aggregate Revolving Credit Commitments pursuant
to Section 2.06, the Outstanding Amount of Credit Obligations exceeds the Credit
Sublimit, Borrower will promptly (and in any event within three Business Days
thereof) Cash Collateralize the Outstanding Amount of such Credit Obligations in
an amount equal to such excess.  Any Cash Collateral required to be provided
pursuant to this Section 2.05 will be subject to release in accordance with
Section 2.15(d).

 

62

--------------------------------------------------------------------------------


 

(iv)                          If, on any date the Total Revolving Credit
Outstandings, less the amount of Credit Obligations Cash Collateralized, exceeds
the Aggregate Revolving Credit Commitments then in effect, including after
giving effect to any reduction of the Aggregate Revolving Credit Commitments
pursuant to Section 2.06, Borrower will immediately, and without notice or
demand, prepay the outstanding principal amount of the Revolving Credit Loans,
Swing Line Loans and Credit Borrowings by an amount equal to the applicable
excess.  Any such prepayment will be applied, first, to any Credit Borrowings,
second, to prepay any outstanding Swing Line Loans and third, to prepay any
outstanding Revolving Credit Loans.

 

(v)                              If, on any Revaluation Date, the Dollar
Equivalent of the Total Revolving Credit Outstandings in Alternative Currencies
exceeds the lesser of (A) 105% times the Alternative Currency Available Credit
then in effect and (B) the Aggregate Revolving Credit Commitments then in
effect, including after giving effect to any reduction of the Aggregate
Revolving Credit Commitments pursuant to Section 2.06, Borrower will
immediately, and without notice or demand, (x) prepay the Dollar Equivalent of
the outstanding principal amount of the Revolving Credit Loans in Alternative
Currencies and Credit Borrowings in Alternative Currencies by an amount equal to
the applicable excess or (y) Cash Collateralize the Dollar Equivalent of the
Outstanding Amount of such Credit Obligations in Alternative Currencies in an
amount equal to the applicable excess.  Any Cash Collateral required to be
provided pursuant to this Section 2.05 will be subject to release in accordance
with Section 2.15(d).

 

(vi)                          If, following any reduction of the Aggregate
Revolving Credit Commitments pursuant to Section 2.06, the aggregate Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit (including as
reduced by such reduction), Borrower will prepay on the reduction date the
Outstanding Amount of Swing Line Loans by an amount equal to the amount by which
such Outstanding Amount exceeds the Swing Line Sublimit.

 

(vii)                      Concurrently with any prepayment of the Loans
pursuant to Section 2.05(c)(i) or (ii), Borrower will deliver to Administrative
Agent an officer’s certificate signed by a Responsible Officer demonstrating the
calculation of the amount of the applicable Net Cash Proceeds that gave rise to
such prepayment, which will be reasonably acceptable to Administrative Agent. 
In the event that Borrower will subsequently determine that the actual Net Cash
Proceeds were greater than the amount set forth in such officer’s certificate,
Borrower will either promptly make an additional prepayment of the Loans to the
extent required hereunder in an amount equal to the amount of such excess or
reinvest such excess as provided in Section 2.05(c)(i) or Section 2.05(c)(ii).

 

(d)                              Application of Certain Payments.

 

(i)                                  Subject to Section 8.03, any amount
required to be applied as a mandatory prepayment of the Loans pursuant to
Section 2.05(c)(i) or (ii) (the “Applied Amount”) will be applied to prepay Term
Loans outstanding under the Term Loan Facility to the full extent thereof.

 

(ii)                              Optional prepayments of Term Loans pursuant to
Section 2.05(b) will be applied to the Outstanding Amount of the Term Loan Loans
until paid in full, and within each of the Term Loans to the remaining scheduled
principal payments thereunder on a pro rata basis.  Mandatory prepayments of
Term Loans pursuant to Section 2.05(c)(i) or (ii) will be applied to the
Outstanding Amount of the Term Loan Loans until paid in full, and within each of
the Term Loans to the remaining scheduled principal payments thereunder on a pro
rata basis.

 

(iii)                          Subject to the other provisions of this Agreement
applicable to the prepayment of Loans, any prepayment of Loans will be applied
first to Base Rate Loans to the full extent

 

63

--------------------------------------------------------------------------------


 

thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by Borrower
pursuant to Section 3.05.

 

In the event Borrower is required to make any mandatory prepayment of the Loans
pursuant to Section 2.05(c)(i) or (ii) and the application of the Applied Amount
in accordance with this Section 2.05(d) to the Outstanding Amount of the Term
Loans pursuant to clause (i) above would result in Borrower being required to
pay, pursuant to a Secured Hedge Agreement maintained pursuant to Section 6.10,
any termination amount in respect of the principal amount of any Term Loans so
prepaid, Borrower may request that the Lenders consent to such prepayment being
applied instead first to repay Obligations outstanding under the Revolving
Credit Facility to the full extent thereof, and second to prepay the Outstanding
Amount of the Term Loans to the full extent thereof.  Any such consent to be
given by the Lenders to so modify the application of clause (i) above to any
such mandatory prepayment will be at the sole discretion of each Lender, as
determined at the time such request is made by Borrower.  Each Lender agrees to
consider each such request in good faith (including any related request to
adjust the amortization of scheduled Term Loan principal repayments pursuant to
Section 2.05(a)(ii) in connection with the application of such mandatory
prepayment); provided, however, that no Lender will be deemed by virtue of this
paragraph to have committed, undertaken or otherwise agreed in advance to
provide any such consent under any circumstance.

 

Section 2.06                                         Termination or Reduction of
Aggregate Revolving Credit Commitments.

 

Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Revolving Credit Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (a) any such notice will be
irrevocable and received by Administrative Agent not later than 12:00 noon three
Business Days prior to the requested effective date of such termination or
reduction; (b) any such partial reduction will be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof; (c) Borrower
will not terminate or reduce the Aggregate Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments; and (d) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Credit Commitments, such
sublimit(s) will be automatically reduced by the amount of such excess. 
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Revolving Credit Commitments will be applied to the commitment of each
Revolving Credit Lender according to its Revolving Credit Percentage Share
thereof.  All Revolving Credit Commitment Fees accrued until the effective date
of any termination of the Aggregate Revolving Credit Commitments will be paid on
the effective date of such termination.

 

Section 2.07                                         Final Repayment of
Revolving Credit Loans, Swing Loans and Term Loan Loans.

 

(a)                              Payments Due on Revolving Credit Maturity
Date.  On the Revolving Credit Maturity Date, Borrower will repay (i) to
Revolving Credit Lenders in full the aggregate Outstanding Amount of all
Revolving Credit Loans and (ii) to Swing Line Lender in full the aggregate
Outstanding Amount of all Swing Line Loans, and in each case all accrued and
unpaid interest thereon.

 

(b)                              Payments Due on Term Loan Maturity Date.  On
the Term Loan Maturity Date, Borrower will repay to Term Loan Lenders in full
the aggregate Outstanding Amount of all Term Loans, and all accrued and unpaid
interest.

 

64

--------------------------------------------------------------------------------


 

(c)                               Payments Due on Additional Term Maturity
Date.  On the Additional Term Maturity Date, Borrower will repay to Additional
Term Lenders in full the aggregate Outstanding Amount of all Additional Term
Loans.

 

Section 2.08                                         Interest; Applicable
Margins.

 

(a)                              Interest Generally.  Subject to the provisions
of Section 2.08(b), (i) each Eurodollar Rate Loan will bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin then in effect corresponding to Eurodollar Rate Loans and (ii) each Base
Rate Loan (including each Swing Line Loan) will bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin then in effect corresponding
to Base Rate Loans.

 

(b)                              Default Rate.

 

(i)                                  If (A) an Event of Default occurs under
Section 8.01(a)(i) as a result of Borrower’s failure to timely make any
principal payment on the Obligations when due and payable under this Agreement
or any of the other Loan Documents, whether at stated maturity, by acceleration
or otherwise, or (B) an Event of Default occurs under Section 8.01(f) or Section
8.01(g), or (C) an Event of Default occurs under Section 8.01(l) as the result
of the occurrence of a Change of Control, then in any such event the entire
outstanding Obligations under this Agreement and the other Loan Documents
(except for undrawn Credits) will thereafter, from the date such Event of
Default occurred and continuing until the related Event of Default has been
cured or waived in accordance with Section 10.01, without any required notice
from Lenders or Administrative Agent, bear interest at a fluctuating rate per
annum at all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(ii)                              If any Event of Default occurs (other than an
Event of Default under Section 8.01(a)(i) as a result of Borrower’s failure to
timely make any principal payment on the Obligations when due and payable under
this Agreement or any of the other Loan Documents, whether at stated maturity,
by acceleration or otherwise, Section 8.01(f), Section 8.01(g) or Section
8.01(l)), then, without limitation of and in addition to clause (i) of this
Section 2.08(b), upon written notice to Borrower from Required Lenders (or from
Administrative Agent at the direction of Required Lenders), the outstanding
Obligations under this Agreement and the other Loan Documents will, effective as
of the date of delivery of such written notice to Borrower and continuing until
the related Event of Default has been cured or waived in accordance with Section
10.1 of this Agreement, will bear interest at a fluctuating rate per annum at
all times equal to the Default Rate, to the fullest extent permitted by
applicable Laws.

 

(iii)                          Accrued and unpaid interest on past due amounts
(including interest on past due interest) will be due and payable upon demand.

 

(c)                               Payment Dates; Accrual of Interest.  Interest
on each Loan will be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder (including interest at the Default Rate, to the extent applicable in
accordance with Section 2.08(b)) will be due and payable in accordance with the
terms hereof both before and after judgment, and both before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)                              Increases and Decreases of Applicable Margins. 
Any increase or decrease in any Applicable Margin resulting from a change in the
Consolidated Leverage Ratio will become effective as of the date that is the
earlier of (i) the last date by which Borrower is otherwise required to deliver
a

 

65

--------------------------------------------------------------------------------


 

Compliance Certificate in accordance with Section 6.01(c) for given period (each
such date, a “calculation date”) and (ii) the date that is two Business Days
after the date on which Borrower actually delivers a Compliance Certificate in
accordance with Section 6.01(c) for a given period; provided that the Applicable
Margins in effect from the Closing Date to the date that is two Business Days
following receipt by Administrative Agent of a timely delivered Compliance
Certificate with respect to the Fiscal Period ending closest to October 31, 2013
will be set at levels corresponding to Tier IV as indicated on the grid set
forth in the definition of “Applicable Margin”; provided, further, that, if any
Compliance Certificate required to be delivered in accordance with
Section 6.01(c) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier VI as indicated
on the grid set forth in the definition of “Applicable Margin” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, as a result of
any restatement of or other adjustment to the financial statements of Borrower
or for any other reason, Borrower or Administrative Agent (which may be at the
direction of Required Lenders) determine that (A) the Consolidated Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(B) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, Borrower will immediately and retroactively
be obligated to pay to Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer(s), as the case may be, promptly on demand
by Administrative Agent accompanied by calculations supporting Administrative
Agent’s determination (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by Administrative Agent, any Lender or
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period.  The foregoing will in no way limit the rights of
Administrative Agent to impose the Default Rate of interest pursuant to
Section 2.08(b) or to exercise any other remedy available at law or as provided
hereunder or under any of the other Loan Documents.

 

(e)                               Interest Act (Canada). For the purposes of the
Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder is
calculated on the basis of a year (the “deemed year”) that contains fewer days
than the actual number of days in the calendar year of calculation, such rate of
interest or fee rate shall be expressed as a yearly rate by multiplying such
rate of interest or fee rate by the actual number of days in the calendar year
of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

Section 2.09                                         Fees.

 

In addition to certain fees described in Sections 2.03(i) and (j):

 

(a)                              Revolving Credit Facility Commitment Fee. 
Subject to Section 3.07(a)(iii), Borrower will pay to Administrative Agent for
the account of each Revolving Credit Lender (other than a Defaulting Lender) in
accordance with its Revolving Credit Percentage Share, a commitment fee (the
“Revolving Credit Commitment Fee”) equal to the Applicable Margin then in effect
corresponding to the Revolving Credit Commitment Fees multiplied by the actual
daily amount by which the Aggregate Revolving Credit Commitments exceed the sum
of the Total Revolving Credit Outstandings less the Outstanding Amount of Swing
Line Loans as of and for such date of determination, subject to adjustment as
provided in Section 3.07; provided that the Applicable Margin in effect from the
Closing Date to the date that is two Business Days following receipt by
Administrative Agent of a timely delivered

 

66

--------------------------------------------------------------------------------


 

Compliance Certificate with respect to the Fiscal Period ending closest to
October 31, 2013 will be set at levels corresponding to Tier IV as indicated on
the grid set forth in the definition of “Applicable Margin”; provided, further,
that, if any Compliance Certificate required to be delivered in accordance with
Section 6.01(c) is not delivered to Administrative Agent on or before the
related calculation date, then the levels corresponding to Tier VI as indicated
on the grid set forth in the definition of “Applicable Margin” will apply,
effective on the related calculation date until two Business Days after such
Compliance Certificate is actually received by Administrative Agent.  The
Revolving Credit Commitment Fee will accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and will be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.  The Revolving Credit Commitment Fee will be calculated quarterly
in arrears, and if there is any change in the Aggregate Revolving Credit
Commitments or in the Applicable Margin during any quarter, the actual daily
amount will be computed and multiplied by such Aggregate Revolving Credit
Commitments or such Applicable Margin separately for each period during such
quarter that such Aggregate Revolving Credit Commitments or such Applicable
Margin was in effect.

 

(b)                              Administrative Agent’s and Lead Arranger’s
Fees.  Borrower will pay to Administrative Agent for Administrative Agent’s own
account and to Lead Arranger for Lead Arranger’s own account such fees as are
specified as owing to such Person in the Fee Letter.

 

Section 2.10                                         Computations of Interest
and Fees.

 

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees hereunder will be
made on the basis of a year of 360 days and actual days elapsed (which results
in more interest being paid than if computed on the basis of a year of 365 or
366 days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.12(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.  Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan denominated in
an Alternative Currency, such Loan will have added to it the U.K. Regulatory
Cost, if any, associated with such Loan.

 

Section 2.11                                         Evidence of Indebtedness.

 

(a)                              Evidence of Payments.  The Credit Extensions
made by each Lender will be evidenced by one or more accounts or records
maintained by such Lender and by Administrative Agent in the ordinary course of
business, including the Register as described in Section 10.06(c).  The accounts
or records maintained by Administrative Agent and each Lender will be conclusive
absent manifest error of the amount of the Credit Extensions made by Lenders to
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so will not, however, limit or otherwise affect the obligation of
Borrower hereunder to pay any amount owing with respect to the Obligations.  If
any conflict exists between the accounts and records maintained by any Lender
and the accounts and records of Administrative Agent in respect of such matters,
the accounts and records of Administrative Agent will control in the absence of
manifest error.  Upon the request of any Lender or the Swing Line Lender made
through Administrative Agent, Borrower will execute and deliver to such Lending
Party (through Administrative Agent) a Note, which Note will be, for Revolving
Credit Loans, a “Revolving Credit

 

67

--------------------------------------------------------------------------------


 

Note” substantially in the form attached as Exhibit E-1, for Term Loans, a “Term
Loan Note” substantially in the form attached as Exhibit E-2, and for Swing Line
Loans, a “Swing Line Note” substantially in the form attached as Exhibit E-3,
each of which will evidence such Lending Parties’ Loans in addition to such
accounts or records.  Each Lending Party may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

 

(b)                              Evidence of Certain Participations.  In
addition to the accounts and records referred to in Section 2.11(a), each Lender
and Administrative Agent will maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Credits and Swing Line Loans.  If any conflict exists between
the accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent will control in the absence of manifest error.

 

Section 2.12                                         Payments Generally; Right
of Administrative Agent to Make Deductions Automatically.

 

(a)                              Payments Generally.

 

(i)                                  All payments to be made by Borrower will be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder will be made to Administrative Agent, for the account of the
respective Lender to which such payment is owed, at Administrative Agent’s
Office in Same Day Funds not later than (i) 12:00 noon on the date specified
herein or (ii) after the Applicable Time specified by Administrative Agent in
the case of payments in an Alternative Currency. If, for any reason, Borrower is
prohibited by any requirement of applicable Law from making any required payment
hereunder in an Alternative Currency, Borrower will make such payment in Dollars
in the Dollar Equivalent of the Alternative Currency payment amount. 
Administrative Agent will promptly distribute to each Lender its Percentage
Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lending Party’s Lending Office.  All
payments received by Administrative Agent after 12:00 noon will be deemed
received on the next succeeding Business Day and any applicable interest or fee
will continue to accrue; provided, however, that at the request of
Administrative Agent, payments of interest on Eurodollar Rate Loans denominated
in an Alternative Currency will be made in the applicable Alternative Currency
in immediately available funds to such account at such bank as Administrative
Agent may designate to Borrower, no later than 12:00 noon (local time in the
place where such bank is located) on the due date.  If any payment to be made by
Borrower will come due on a day other than a Business Day, payment will be made
on the next following Business Day, and such extension of time will be reflected
in computing interest or fees, as the case may be.

 

(ii)                              Borrower hereby authorizes Administrative
Agent (A) to deduct automatically all principal, interest or fees when due
hereunder or under any Note from any account of Borrower maintained with
Administrative Agent and (B) if and to the extent any payment of principal,
interest or fees under this Agreement or any Note is not made when due to deduct
any such amount from any or all of the accounts of Borrower maintained at
Administrative Agent.  Administrative Agent agrees to provide written notice to
Borrower of any automatic deduction made pursuant to this Section 2.12(a)(ii)
showing in reasonable detail the amounts of such deduction.  Each Lender agrees
to reimburse Borrower based on its applicable Percentage Share for any amounts
deducted from such accounts in excess of amount due hereunder and under any
other Loan Documents.

 

(b)                              Fundings by the Lenders, Payments by Borrower
and Presumptions by Administrative Agent.

 

68

--------------------------------------------------------------------------------

 


 

(i)                                  Unless Administrative Agent will have
received notice from a Lender (A) in the case of Base Rate Loans (including
Swing Line Loans), two hours prior to the proposed time of such Borrowing, and
(B) otherwise prior to the proposed date of any Borrowing that such Lender will
not make available to Administrative Agent such Lender’s share of such
Borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender, on the one hand,
and Borrower, on the other hand, each severally agrees to pay to Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from the date such amount is made
available to Borrower to the date of payment to Administrative Agent, at (1) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing; and (2) in the case of a payment to be made by
Borrower, the interest rate applicable to Revolving Credit Loans that are Base
Rate Loans.  If Borrower and such Lender will pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
will promptly remit to Borrower the amount of such interest paid by Borrower for
such period.  If such Lender pays its share of the applicable Borrowing to
Administrative Agent, then the amount so paid will constitute such Lender’s Loan
included in such Borrowing.  Any payment by Borrower will be without prejudice
to any claim Borrower may have against a Lender that will have failed to make
such payment to Administrative Agent.

 

(ii)                              Unless Administrative Agent will have received
notice from Borrower prior to the date on which any payment is due hereunder to
Administrative Agent for the account of the Lenders or any L/C Issuer that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then the Lenders and the L/C Issuer, as the case may be, each
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lenders or the L/C Issuer, as the case may be, in
immediately available funds with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.  A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this Section 2.12(b) will be conclusive, absent manifest
error.

 

(c)                               Failure to Satisfy Conditions Precedent. 
Subject to Section 2.03 and Section 2.04, if any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Administrative Agent will promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                              Obligations of the Lenders are Several and not
Joint.  The obligations of the Lenders hereunder to make Loans, to fund
participations in Credits and Swing Line Loans and to make payments under
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make its payment under Section 2.12(b)(ii),
Section 10.04(c) or Section 10.05.

 

69

--------------------------------------------------------------------------------


 

(e)                               Funding Sources.  Nothing herein will be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.  Without limitation of the preceding sentence, neither Administrative
Agent nor any Lender will be required actually to acquire eurodollar deposits to
fund or otherwise match fund any Obligation as to which interest accrues at the
Eurodollar Rate.  The provisions of this Section 2.12(e) will apply as if each
Lender had match funded any Obligation as to which interest is accruing at the
Eurodollar Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the Eurodollar Rate Loans.

 

Section 2.13                                         Sharing of Payments.

 

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Credit Obligations or in Swing
Line Loans held by it, resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its Percentage Share (or other applicable share as
provided herein) thereof as provided herein, then the Lender receiving such
greater proportion will: (a) notify Administrative Agent of such fact; and
(b) purchase (for Cash at face value) participations in the Loans and
subparticipations in Credit Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as will be equitable, so that the
benefit of all such payments will be shared by Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them; provided that:  (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations will be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section 2.13 will not be construed to apply to (A) any payment made by or on
behalf of Borrower pursuant to and in accordance with the express terms of this
Agreement including the application of funds arising from the existence of a
Defaulting Lender, (B) the application of Cash Collateral provided for in
Section 2.15 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in Credit Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Loan Party or any Affiliate thereof
(as to which the provisions of this Section 2.13 will apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14                                         Increase in Aggregate
Commitments.

 

(a)                              Increase in Aggregate Commitments Generally. 
Subject to the further conditions set forth in Section 2.14(c), upon notice to
Administrative Agent, at any time after the Closing Date but not less than
thirty days prior to the Revolving Credit Maturity Date, Borrower may request
one or more Additional Term Commitments or, so long as the Aggregate Revolving
Credit Commitments have not previously been voluntarily reduced pursuant to
Section 2.06, one or more  Additional Revolving Credit Commitments; provided
that (i) after giving effect to any such addition, the aggregate amount of
Additional Revolving Credit Commitments and Additional Term Commitments that
have been added pursuant to this Section 2.14 will not exceed $100,000,000;
(ii) any such addition will be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof (provided that such amount may be
less than $10,000,000 if such amount represents all remaining availability under
the aggregate limit in respect of Additional Revolving Credit Commitments and
Additional Term Commitments set forth in clause (i) of this proviso); (iii) no
Lender will be required to participate in the

 

70

--------------------------------------------------------------------------------


 

Additional Revolving Credit Commitments or Additional Term Commitments; and
(iv) the interest rate, fees, premium, required prepayments and participation in
prepayments, amortization schedule and final maturity applicable to the
Additional Term Commitments will be determined by Borrower and the lenders
thereof; provided that such Additional Term Loans will have a Weighted Life to
Maturity of no less than the Weighted Life to Maturity as then in effect for the
Term Loans; and, provided, further, that the final maturity date of any
Additional Term Loans will be no earlier than the Term Loan Maturity Date.

 

(b)                              Certain Provisions Regarding Increase of
Aggregate Commitments.  If any Additional Revolving Credit Commitments or
Additional Term Commitments are added in accordance with this Section 2.14,
Administrative Agent and Borrower will determine the effective date (the
“Additional Commitments Effective Date”) of such addition and the amount of, and
the Persons who will provide, such Additional Revolving Credit Commitments or
Additional Term Commitments, as applicable; provided that (i) no Person who is
not at the time a Revolving Credit Lender will be selected to provide Additional
Revolving Credit Commitments until each existing Revolving Credit Lender has
been provided with a reasonable opportunity to provide all or a portion of such
Additional Revolving Credit Commitments in an amount not less than its Revolving
Credit Percentage Share thereof and has either accepted, declined or failed to
respond to such opportunity to provide such percentage share of such Additional
Revolving Credit Commitments and (ii) no Person who is not at the time a Term
Loan Lender will be selected to provide Additional Term Commitments until each
existing Term Loan Lender has been provided with a reasonable opportunity to
provide all or a portion of such Additional Term Commitments in an amount not
less than its Term Loan Percentage Share thereof and has either accepted,
declined or failed to respond to such opportunity to provide such percentage
share of such Additional Term Commitments; provided, further, that no existing
Lender will have any obligation to provide all or any portion of such Additional
Revolving Credit Commitments or Additional Term Commitments.  Administrative
Agent will promptly notify Borrower and Lending Parties of the final amount of
such addition and the Additional Commitments Effective Date, as well as in the
case of each notice to any Revolving Credit Lender, the respective interests in
such Revolving Credit Lender’s Revolving Credit Loans, in each case subject to
the assignments contemplated by this Section 2.14.  As conditions precedent to
each such addition:  (A) the representations and warranties contained in
Article V and the other Loan Documents (including all documents required
pursuant to Section 2.14(c)) will be true and correct in all material respects
(except that such materiality qualifier will not be applicable to any portion of
any representation or warranty that is already qualified or modified by
materiality in the text thereof) on and as of the Additional Commitments
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they will have been true
and correct in all material respects (except that such materiality qualifier
will not be applicable to any portion of any representation or warranty that is
already qualified or modified by materiality in the text thereof) as of such
earlier date, and except that, for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.10 will be deemed to refer
to the most recent financial statements furnished pursuant to Section 6.01(a)
and Section 6.01(b), respectively; (B) no Default or Event of Default will exist
immediately before or immediately after giving effect to such addition; (C) as
of (1) the date of any Additional Revolving Credit Loan or Additional Term Loan
and (2) the last day of the Fiscal Period ending immediately prior to the making
of any Additional Revolving Credit Loan or Additional Term Loan, Borrower will
be in compliance with the financial covenants set forth in Section 7.15 after
giving pro forma effect to the making of Additional Revolving Credit Loans or
Additional Term Loans, as applicable, in connection with such addition;
(D) Borrower, Administrative Agent and Lending Parties (including any new
Lending Parties being added in connection with such addition) will have entered
into all documents required pursuant to Section 2.14(c), and Borrower will have
complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, Lead Arranger and the
Lending Parties, including any new Lending Parties); and (E) Borrower will have
delivered to Administrative Agent a certificate dated as of the Additional
Commitments Effective Date signed by a

 

71

--------------------------------------------------------------------------------


 

Responsible Officer of Borrower, certifying as to the truth, accuracy and
correctness of the matters set forth in the immediately preceding clauses (A),
(B) and (C).  On each Additional Commitments Effective Date, each applicable
Lender, Eligible Assignee or other Person who is providing an Additional
Revolving Credit Commitment or an Additional Term Commitment:  (I) in the case
of any Additional Revolving Credit Commitment, will become a “Revolving Credit
Lender” for all purposes of this Agreement and the other Loan Documents; and
(II) in the case of any Additional Term Commitment, will make an Additional Term
Loan to Borrower in a principal amount equal to such Additional Term
Commitment.  Any Additional Revolving Credit Loan will be a “Revolving Credit
Loan” for all purposes of this Agreement and the other Loan Documents.  In
furtherance of the foregoing, on any Additional Commitments Effective Date on
which Additional Revolving Credit Commitments are made, subject to the
satisfaction of the other terms and conditions contained in this Section 2.14,
(x) each of the existing Revolving Credit Lenders will assign to each Person
providing an Additional Revolving Credit Commitment, and each such Person will
purchase from each of the existing Revolving Credit Lenders, in an amount equal
to the Outstanding Amount thereof (together with accrued but unpaid interest
thereon), such interests in the Revolving Credit Loans outstanding on such date
as will be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans will be held by existing Revolving
Credit Lenders and the Person making the Additional Revolving Credit Commitments
ratably in accordance with their Revolving Credit Percentage Shares after giving
effect to the addition of such Additional Revolving Credit Commitments to the
existing Revolving Credit Commitments; and (y) each Person making an Additional
Revolving Credit Commitment will be deemed for all purposes to have made a
Revolving Credit Commitment and each Additional Revolving Credit Loan will be
deemed, for all purposes, a Revolving Credit Loan.

 

(c)                               Terms and Documentation.  The terms of and
documentation entered into in respect of any Additional Revolving Credit
Commitments made or any Additional Term Commitments provided in each case
pursuant to this Section 2.14 (collectively, the “Additional Commitment
Documentation”) will be consistent with the Revolving Credit Commitments and
Term Loan Commitments (including with respect to voluntary and mandatory
prepayments), other than as contemplated by Section 2.14(a)(iv); provided that
such other terms and documentations in respect of any Additional Term Loans may
be materially different from those of the Term Loans to the extent such
difference will be reasonably satisfactory to Administrative Agent.  Any
Additional Revolving Credit Commitments or Additional Term Loans, as applicable,
made or provided pursuant to this Section 2.14 will be evidenced by one or more
entries in the Register maintained by Administrative Agent in accordance with
the provisions set forth in Section 10.06(c).  Any Additional Revolving Credit
Commitments or Additional Term Loans will be secured by and share in the
Collateral on a pari passu basis with the Aggregate Commitments existing
immediately prior to the making of any Additional Revolving Credit Commitment or
Additional Term Loan.

 

Section 2.15                                         Cash Collateral.

 

(a)                              Certain Credit Support Events.

 

(i)                                  Upon the request of Administrative Agent or
any L/C Issuer, if, as of the Credit Expiration Date, any Credit Obligation for
any reason remains outstanding, or, in the case of any Bank Undertakings, such
Bank Undertakings have not been surrendered, Borrower will immediately Cash
Collateralize the Outstanding Amount of all Credit Obligations.

 

(ii)                              At any time that there exists a Defaulting
Lender, within one Business Day following the written request of Administrative
Agent or any L/C Issuer (with a copy to Administrative Agent) Borrower will Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect

 

72

--------------------------------------------------------------------------------


 

to such Defaulting Lender (determined after giving effect to Section 3.07(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than 100% of such Fronting Exposure.

 

(b)                              Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
will be maintained in blocked, non-interest bearing deposit accounts at HSBC. 
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender hereby grants to (and subjects to the control of) Administrative Agent,
for the benefit of the L/C Issuers, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of Credit Obligations, to
be applied pursuant to Section 2.15(c).  If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent and the L/C Issuers as herein provided other
than the security interests created by the Collateral Documents in favor of
Administrative Agent, for the benefit of the Secured Parties, to secure the
Obligations, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency after giving effect to any Cash
Collateral provided by the Defaulting Lender.

 

(c)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.15 or Section 3.07 in respect of Credits will be held and applied to
the satisfaction of the applicable Defaulting Lender’s obligations to fund
participations in respect of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                              Release.  Cash Collateral (or the appropriate
excess portion thereof in the case of clause (ii) below) provided to reduce any
L/C Issuer’s Fronting Exposure will no longer be required to be held as Cash
Collateral pursuant to this Section 2.15 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (ii) the determination by Administrative
Agent and the L/C Issuer that there exists excess Cash Collateral; provided,
however, (A) that Cash Collateral furnished by or on behalf of a Loan Party will
not be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.05); (B) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral will not be released but instead held to support future anticipated
Fronting Exposure or other obligations; and (C) to the extent Cash Collateral
was provided by Borrower, such cash Collateral will remain subject to the
security interest created by the Collateral Documents in favor of Administrative
Agent, for the benefit of the Secured Parties, to secure the Obligations.

 

Section 2.16                                         Security for the
Obligations.

 

Except as otherwise specifically provided in any Loan Document, all Obligations
will be secured pursuant to the terms of the Collateral Documents.



 

ARTICLE III
Taxes, Yield Protection and Illegality

 

Section 3.01                                         Taxes.

 

(a)                              Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
will be made without deduction or withholding

 

73

--------------------------------------------------------------------------------


 

for any Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent will be entitled to
make such deduction or withholding and will timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                              Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of Section 3.01(a), the Loan Parties will timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.

 

(c)                               Indemnification.

 

(i)                                  Indemnification by Each Loan Party.  The
Loan Parties will jointly and severally indemnify each Recipient, within ten
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail as to
the amount or amounts of such payment or liability delivered to Borrower by a
Lending Party (with a copy to Administrative Agent), or by Administrative Agent
on its own behalf or on behalf of a Lending Party, will be conclusive absent
manifest error.

 

(ii)                              Indemnification by the Lending Parties.  Each
Lending Party will severally indemnify Administrative Agent, within ten days
after written demand therefor, for (i) any Indemnified Taxes attributable to
such Lending Party (but only to the extent that any Loan Party has not already
indemnified Administrative Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lending Party’s failure to comply with the provisions of Section 10.06(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lending Party, in each case, that are payable or paid
by Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail as to the amount or
amounts of such payment or liability delivered to any Lending Party by
Administrative Agent shall be conclusive absent manifest error.  Each Lending
Party hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lending Party under any Loan Document or
otherwise payable by Administrative Agent to the Lending Party from any other
source against any amount due to Administrative Agent under this
Section 3.01(e).

 

(d)                              Evidence of Payments.  If and to the extent
requested by Administrative Agent, in its Reasonable Discretion, as soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party will deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence
satisfactory to Administrative Agent, in its Reasonable Discretion, a copy of
any return reporting such payment or other evidence of such payment satisfactory
to Administrative Agent, in its Reasonable Discretion.

 

74

--------------------------------------------------------------------------------


 

(e)                               Status of Lenders.

 

(i)                                  Any Lending Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document will deliver to Borrower and Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lending
Party, if reasonably requested by Borrower or Administrative Agent, will deliver
such other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lending Party is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (B) and (D)) will not be required if in the Lending Party’s
reasonable judgment such completion, execution or submission would subject such
Lending Party to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lending Party.  For purposes
of this Section 3.01(e), Administrative Agent will be treated as a Lending
Party.

 

(ii)                              Without limiting the generality of the
foregoing,

 

(A)                           any Lending Party that is a U.S. Person will
deliver to Borrower and Administrative Agent on or prior to the date on which
such Lending Party becomes a Lending Party under this Agreement (and from time
to time thereafter upon the reasonable request of Borrower or  Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lending Party is
exempt from U.S. federal backup withholding tax;

 

(B)                            any Foreign Lender will, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lending Party under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(1)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)                              executed originals of IRS Form W-8ECI;

 

(3)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “ten percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a

 

75

--------------------------------------------------------------------------------


 

U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)                           any Foreign Lender will, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lending Party under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                           if a payment made to a Lending Party under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lending Party will deliver to Borrower and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by  Borrower or Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Lending Party has complied with such Lending Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

Each Lending Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it will
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

 

(f)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it will pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, will repay to such indemnified party the amount paid over
pursuant to this Section 3.01(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 3.01(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 3.01(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 3.01(f) will not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

76

--------------------------------------------------------------------------------


 

Section 3.02                                         Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on written notice thereof by such Lender
to Borrower through Administrative Agent, (a) any obligation of such Lender to
make or continue Eurodollar Rate Loans in the affected currency or currencies,
or, in the case of Eurodollar Rate Loans  denominated in Dollars, to convert
Revolving Credit Loans that are Base Rate Loans to Eurodollar Rate Loans will be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender will, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (i) Borrower
will, upon written demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender will, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans as indicated by a written notice from such Lender to
Administrative Agent and Borrower, and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, Administrative Agent will during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, Borrower will also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.  A Lender seeking
payment of any amount under this Section 3.02 will use commercially reasonable
efforts to deliver to Borrower a certificate setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.02, which certificate will be conclusive absent manifest error;
provided that the failure to deliver a certificate hereunder will not relieve
Borrower from any liability that it may have under this Section 3.02.

 

Section 3.03                                         Inability to Determine
Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof,  (a) Administrative Agent determines that (i) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, or (b) Required Lenders determine
that for any reason  the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, 
Administrative Agent will promptly so notify Borrower and each Lender. 
Thereafter, (1) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans in the affected currency or currencies shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods),

 

77

--------------------------------------------------------------------------------


 

and (y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until Administrative Agent (upon the instruction of Required
Lenders) revokes such notice.  Upon receipt of such notice, Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein; provided that, in the case of a
pending request for a Loan denominated in an Alternate Currency, Borrower,
Administrative Agent and Required Lenders may alternatively establish a mutually
acceptable alternative rate.

 

Section 3.04                                         Increased Costs.

 

(a)                              Increased Costs Generally.  If any Change in
Law will:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lending Party;

 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                          impose on any Lender or L/C Issuer or the London
interbank offered market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Credit or
participation therein;

 

and the result of any of the foregoing will be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Credit (or of
maintaining its obligation to participate in or to issue any Credit), or to
reduce the amount of any sum received or receivable by such Lending Party
hereunder (whether of principal, interest or any other amount), then, upon
request of such applicable Lending Party, Borrower will pay to such Lending
Party such additional amount or amounts as will compensate such Lending Party
for such additional costs incurred or reduction suffered.

 

(b)                              Capital Requirements.  If any Lending Party
determines that any Change in Law affecting such Lending Party or the Lending
Office of such Lending Party or such Lending Party’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lending Party’s capital or on the capital of
such Lending Party’s holding company, if any, as a consequence of this
Agreement, the Commitments of any such Lender or the Loans made by, or
participations in Credits held by, any such Lender, or the Credits issued by any
such L/C Issuer, to a level below that which such Lending Party or such Lending
Party’s holding company could have achieved but for such Change in Law (taking
into consideration such Lending Party’s policies and the policies of such
Lending Party’s holding company with respect to capital adequacy), then from
time to time Borrower will pay to such Lending Party such additional amount or
amounts as will compensate such Lending Party or such Lending Party’s holding
company for any such reduction suffered.

 

(c)                               Certificates for Reimbursement.  The L/C
Issuer or the Lender seeking payment of any amount under this Section 3.04 will
use commercially reasonable efforts to deliver to Borrower a certificate setting
forth in reasonable detail the amount or amounts necessary to compensate

 

78

--------------------------------------------------------------------------------


 

such Lender or L/C Issuer or its holding company, as the case may be, as
specified in Sections 3.04(a) and 3.04(b), as well as the basis for determining
such amount or amounts, which certificate will be conclusive absent manifest
error; provided that the failure to deliver a certificate hereunder will not
relieve Borrower from any liability that it may have under this Section 3.04. 
Borrower will pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten days after receipt thereof.

 

(d)                              Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 will not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that
Borrower will not be required to compensate a Lender or L/C Issuer pursuant to
the foregoing provisions of this Section 3.04 for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
L/C Issuer, as the case may be, notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to in this subsection (d) will be extended to include the
period of retroactive effect thereof).

 

Section 3.05                                         Compensation for Losses.

 

Upon written demand of any Lender (with a copy to Administrative Agent) from
time to time, Borrower will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of (a)
any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), (b) any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than to continue a Loan as, or to convert a Loan to, a Base Rate Loan on
the date or in the amount notified by Borrower or (c) any assignment of a
Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by Borrower, including  pursuant to
Section 3.08, in the case of each of the foregoing clauses (a) through (c) for
any loss of anticipated profits, any foreign exchange losses and any loss or
expense arising from the liquidation or redeployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  Borrower will also pay any customary administrative
fees charged by such Lender in connection with the foregoing.  For purposes of
calculating amounts payable by Borrower to Lenders under this Section 3.05, each
Lender will be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank offered market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.  For purposes of calculating amounts payable to
any Lender under this Section 3.05, such Lender will be deemed to have funded
each Eurodollar Rate Loan denominated in an Alternative Currency made by it at
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.  A Lender seeking payment of any amount under this Section 3.05 will use
commercially reasonable efforts to deliver to Borrower a certificate setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in this Sections 3.05, as well as the basis for determining
such amount or amounts, which certificate will be conclusive absent manifest
error; provided that the failure to deliver a certificate hereunder will not
relieve Borrower from any liability that it may have under this Section 3.05. 
Borrower will pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

Section 3.06                                                    Mitigation
Obligations.

 

79

--------------------------------------------------------------------------------

 


 

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or Borrower is required
to pay additional amounts to any Lending Party or any Governmental Authority for
the account of any Lender pursuant to Section 3.01, or if any Lending Party
gives a notice pursuant to Section 3.02, then such Lending Party, at the request
of Borrower, will use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lending Party, such designation or assignment: 
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable; and (ii) in each case, would not
subject such Lending Party to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lending Party as reasonably determined by
such Lending Party.  Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lending Party in connection with any such designation
or assignment.

 

Section 3.07              Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
will be restricted as set forth in Section 10.01.

 

(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), will
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with
respect to that Defaulting Lender in accordance with Section 2.15; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a non-interest bearing deposit account and released pro
rata in order to (1) satisfy that Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (2) Cash
Collateralize each L/C Issuer’s future Fronting Exposure with respect to that
Defaulting Lender with respect to future Credits issued under this Agreement in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (2) such Loans were made or the
related Credits were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment will be applied solely to
pay the Loans of, and L/C

 

80

--------------------------------------------------------------------------------


 

Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Credit Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 3.07(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 3.07(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)         Certain Fees.

 

(A)         No Defaulting Lender will be entitled to receive any Revolving
Credit Commitment Fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and Borrower will not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)         A Defaulting Lender will be entitled to receive Credit Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Percentage Share of the stated amount of
Credits for which it has provided Cash Collateral pursuant to Section 2.15.

 

(C)         With respect to any Revolving Credit Commitment Fee or Credit Fee
not required to be paid to any Defaulting Lender pursuant to the preceding
clauses (A) or (B), Borrower will (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Credit Obligations or Swing Line
Loans that has been reallocated to such Non-Defaulting Lender pursuant to
Section 3.07(a)(iv), (2) pay to the L/C Issuer and the Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of that Defaulting Lender’s participation in Credit Obligations and
Swing Line Loans will be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Percentages Shares (calculated
without regard to that Defaulting Lender’s Revolving Credit Commitment) but only
to the extent that (A) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless Borrower will have otherwise
notified  Administrative Agent at such time, Borrower will be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder will constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)          Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in Section 3.07(a)(iv) cannot or can only partially be
effected, Borrower will, without prejudice to any right or remedy available to
it hereunder or under applicable Law, first, prepay all Swing Line Loans then
outstanding in an amount equal to the Swing Line Lenders’ Fronting Exposure and
second, Cash Collateralize each L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.15.

 

81

--------------------------------------------------------------------------------


 

(b)          Defaulting Lender Cure.  If Borrower, Administrative Agent, the L/C
Issuers and Swing Line Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Credits and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Revolving Credit Percentage Share (without giving effect to
Section 3.07(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)          New Swing Line Loans/Credits.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender will not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuers will not be
required to issue, extend, renew or increase any Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

Section 3.08              Replacement of Lenders.

 

(a)          Notwithstanding anything to the contrary contained in
Section 10.01, Borrower may, with respect to any Specified Lender, at its sole
expense and effort and upon written notice to such Lender and Administrative
Agent, require such Specified Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06(b)), all of its interests, rights (except to the
extent provided in Section 3.07(b)) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)           Borrower will have paid to Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

 

(ii)          such Specified Lender will have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other Obligations payable to it hereunder and under the
other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)         such assignment does not conflict with applicable Law; and

 

(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee will have consented to the
applicable amendment, waiver or consent;

 

82

--------------------------------------------------------------------------------


 

provided; however, that a Lender will not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.

 

Each Lender hereby grants to Administrative Agent a power of attorney (which
power of attorney, being coupled with an interest, is irrevocable) to execute
and deliver, on behalf of such Lender, as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in circumstances contemplated by this Section 3.08(a).

 

(b)          Certain Rights as a Lender.  Upon the prepayment of all amounts
owing to any Specified Lender and the termination of such Lender’s Commitments
pursuant to this Section 3.08, such Specified Lender will no longer constitute a
“Lender” for purposes hereof; provided that such Specified Lender will continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the date on which all
amounts owing to such Specified Lender were prepaid in full and the Commitments
of such Specified Lender were terminated pursuant to this Section 3.08.

 

(c)          Evidence of Replacement.  Promptly following the replacement of any
Specified Lender in accordance with this Section 3.08, Administrative Agent will
distribute an amended Schedule 2.01, which will be deemed incorporated into this
Agreement, to reflect changes in the identities of Lenders and adjustments of
their respective Commitments or Percentage Shares, as applicable, resulting from
any such removal or replacement.

 

Section 3.09              Survival.

 

All obligations of the Loan Parties under this Article III will survive
termination of the Aggregate Commitments and repayment of all other Obligations.

 

ARTICLE IV
Conditions Precedent

 

Section 4.01              Conditions to the Effectiveness of this Agreement.

 

The effectiveness of this Agreement and the agreement of the Lending Parties to
provide the Credit Extensions described herein (including the initial Credit
Extensions hereunder) is subject to the satisfaction of the following conditions
precedent:

 

(a)          Receipt of Certain Documents.  Administrative Agent will have
received the following, each of which will be, unless otherwise specified herein
or otherwise required by Administrative Agent, originals (or facsimiles or
portable document format versions thereof (in either such case, promptly
followed by originals thereof), each, to the extent to be executed by a Loan
Party, duly executed by a Responsible Officer of such Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date), all, in the case of originals, in
sufficient number as Administrative Agent will separately identify (including,
if specified by Administrative Agent, for purposes of the distribution thereof
to Administrative Agent, the Lending Parties and Borrower):

 

(i)           This Agreement.  This Agreement, executed by Borrower and each of
Borrower’s Domestic Subsidiaries (as the initial Guarantors hereunder), each
Lending Party and Administrative Agent, together with all completed Schedules to
this Agreement;

 

83

--------------------------------------------------------------------------------


 

(ii)          Notes.  If requested by any Lender, separate Notes executed by
Borrower in favor of each such requesting Lending Party evidencing, as
applicable, the Swing Line Loans, Revolving Credit Loans or Term Loan to be made
by such Lender, duly executed by Borrower;

 

(iii)         Secretary’s Certificates.  Separate certificates, executed by the
secretary or assistant secretary of each Loan Party on behalf of such Loan
Party, certifying, among other things, (A) that such Loan Party has the
authority to execute, deliver and perform its obligations under each of the Loan
Documents to which it is a party, (B) that attached to such certificate are
true, correct and complete copies of (1) the Organizational Documents of such
Loan Party then in full force and effect, (2) the resolutions then in full force
and effect adopted by the Board of Directors of such Loan Party authorizing and
ratifying the execution, delivery and performance by such Loan Party of the Loan
Documents to which it is a party, and (3) a certificate of good standing or
status from the secretary of state of the state under whose laws such Loan Party
was incorporated or organized, as applicable, (C) the name(s) of the Responsible
Officers of such Loan Party authorized to execute Loan Documents on behalf of
such Loan Party, together with a incumbency samples of the true signatures of
such Responsible Officers, and (D) that Administrative Agent and the Lending
Parties may conclusively rely on such certificate;

 

(iv)         Collateral Information Certificate.  The Collateral Information
Certificate, executed by Borrower, completed with appropriate insertions;

 

(v)          Environmental Indemnity.  The Environmental Indemnity, executed by
each Loan Party in favor of Administrative Agent and the Secured Parties,
together with all completed schedules thereto;

 

(vi)         Bring-Down Certificate.  A certificate executed by a Responsible
Officer of each Loan Party, certifying that the conditions specified in
Section 4.02 to the initial Credit Extension have been satisfied;

 

(vii)       Opinions of the Loan Parties’ Counsel.  Such favorable opinion(s) of
counsel to the Loan Parties, reasonably acceptable to Administrative Agent and
its counsel, addressed to Administrative Agent and each Lending Party, as to
such matters as are reasonably required by Administrative Agent or any Lending
Party with respect to the Loan Parties and the Loan Documents; and

 

(viii)      Collateral Documents.  The following Collateral Documents:

 

(A)         Security Agreement.  The Security Agreement, executed by each Loan
Party in favor of Administrative Agent, for the benefit of the Secured Parties,
together with all completed schedules thereto and original stock
certificate(s) (or equivalent certificate(s)) evidencing all of the outstanding
shares of issued and outstanding Equity Interests in each of Borrower’s direct
and indirect Subsidiaries to be delivered pursuant to the Security Agreement,
with assignments in blank;

 

(B)         Grants of IP Security Interests.  Separate Grants of IP Security
Interests covering any Collateral comprising an ownership interest in registered
intellectual property rights (or an application therefor) in the United States,
including all patents, copyrights, trademarks, trade names and service marks,
executed by the Loan Party having such ownership interest, together with a
completed cover sheet for filing with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, which Grants of IP
Security Interests will concurrently with the Closing Date be caused to be duly
filed with such Governmental Authority;

 

84

--------------------------------------------------------------------------------


 

(C)         Control Agreements.  Separate deposit account and securities account
control agreements covering such deposit accounts and securities account as
Administrative Agent will require, in its Reasonable Discretion, executed by the
Loan Party maintaining such deposit account or securities account, the
applicable depositary bank or securities intermediary, as the case may be, and
Administrative Agent;

 

(D)         Financing Statements.  Separate Financing Statements naming each
Loan Party as debtor and Administrative Agent, as secured party, to be caused to
be filed concurrently with the Closing Date with such governmental UCC filing
offices as Administrative Agent will reasonably require to perfect those
security interests created by the Security Agreement in favor of Administrative
Agent, for the benefit of the Secured Parties, that may be perfected by the
filing of a Financing Statement;

 

(E)         Foreign Collateral Documents.  the Swiss Pledge Agreement, executed
by Borrower, together with (1) all completed schedules thereto and (2) original
stock certificate(s) evidencing 65% of the outstanding shares of issued and
outstanding voting Equity Interests in Semtech (International), with assignments
in blank;

 

(F)          Landlord Consents and Estoppels and Lien Waivers and Access
Agreements.  Separate fully executed warehouse/bailee letters, landlord consents
and estoppel certificates, landlord lien waivers, and landlord access
agreements, each in a form acceptable to Administrative Agent, in its Reasonable
Discretion, as to such third party warehouses and locations leased from third
parties, as Administrative Agent may require, in its Reasonable Discretion.

 

(ix)         Fee Letter.  The Fee Letter, executed among Borrower,
Administrative Agent and Lead Arranger.

 

(b)          Repayment of Existing Facilities.  Administrative Agent will have
received evidence, such as in the form of pay-off letters, escrow instructions
and/or funds flow memoranda, acceptable to Administrative Agent in its
Reasonable Discretion, that (i) all commitments under the Existing Facilities
have been terminated not later than the Closing Date, and all outstanding
amounts thereunder has been paid in full or will be paid in full with proceeds
of the initial Credit Extension hereunder in accordance with the Escrow
Instructions, and (ii) all Liens securing obligations under the Existing
Facilities have been released and terminated not later than the Closing Date or
will be released and terminated, upon the repayment of such Existing Facilities
with proceeds of the initial Credit Extension hereunder.

 

(c)          Insurance.  Administrative Agent will have received documentation
satisfactorily demonstrating that all insurance required to be maintained
pursuant to Section 6.06 has been obtained and is in effect, including
(i) binders for each of the Loan Parties’ policies of liability, business
interruption and property or casualty insurance and (ii) the certificates and
loss payable endorsement naming Administrative Agent, for the benefit of the
Secured Parties, as lender loss payee or mortgagee in respect of each policy of
property insurance, and Administrative Agent, on behalf and for the benefit of
itself and the Lending Parties, as additional insureds in respect of each policy
of liability insurance.

 

(d)          No Litigation.  No Proceeding instituted by any Person (including
any Governmental Authority) will be pending in any court or before any
arbitrator or mediator or before any Governmental Authority, or will have been
threatened in writing by any Person (including any Governmental Authority) to be
instituted, (i) with respect to this Agreement or any of the related Loan
Documents, or (ii) which could, if adversely determined, reasonably be expected
to have or result in a Material Adverse Effect.

 

85

--------------------------------------------------------------------------------


 

(e)          Due Diligence.  Administrative Agent will have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Loan Parties and their respective Subsidiaries
in scope and determination satisfactory to Administrative Agent in its sole
discretion.

 

(f)           Historic Financial Performance.  Administrative Agent will have
received and approved (i) the audited Consolidated financial statements for
Borrower and its Subsidiaries for the last three Fiscal Years, including the
Fiscal Year ended January 27, 2013, and (ii) projected financial statements
(including balance sheets, income statements and statements of cash flows) of
Borrower and its Subsidiaries, on a Consolidated basis, for the five-year period
after the Closing Date (which for the first Fiscal Year will be shown on a
quarterly basis) prepared on a pro forma basis after giving effect to the
Transactions.

 

(g)          Know Your Customer.  Administrative Agent will have received, at
least five Business Days prior to the Closing Date, all documentation and other
information from the Loan Parties required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

(h)          No Material Adverse Effect.  No Material Adverse Effect will have
occurred since January 27, 2013.

 

(i)           Post-Closing Items Agreement.  Administrative Agent will have
received a letter agreement, dated the Closing Date and executed by Borrower, on
behalf of the Loan Parties, and detailing certain actions to be taken and items
to be delivered by the Loan Parties within specified time periods following the
Closing Date.

 

(j)           Payment of Fees.  Borrower will have paid (i) all fees required to
be paid to Administrative Agent, Lead Arranger and any Lending Party on or
before the Closing Date and (ii) unless Administrative Agent will have agreed in
writing to any delay in such payment, all fees, charges and disbursements of
counsel to Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as will constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate will not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

 

Notwithstanding anything to the contrary contained herein, this Agreement will
not become effective or be binding on any party hereto unless all of the
conditions precedent to the effectiveness of this Agreement as specified in this
Section 4.01(a) are satisfied (or are otherwise waived in writing in accordance
with this Agreement) at or before 2:00 p.m. on May 31, 2013.  Administrative
Agent will promptly notify each Borrower and each Lending Party of the
occurrence of the Closing Date, and such notice will be conclusive and binding
on all parties hereto.  For purposes of determining compliance with the
conditions specified in this Section 4.01 (but without limiting the generality
of the provisions of Section 9.04), each (a) Lending Party that has signed this
Agreement will be deemed to have consented to, approved or accepted or become
satisfied with, each document or other matter required hereunder to be consented
to or approved by or to be acceptable or satisfactory to a Lending Party unless
Administrative Agent will have received written notice from such Lending Party
prior to the proposed Closing Date specifying its objection thereto and (b) the
making or issuance of the initial Credit Extension hereunder by a Lending Party
being conclusively deemed to be its satisfaction or waiver of the conditions
precedent set forth in this Section 4.01 and in Section 4.02 with respect to
such initial Credit Extension.

 

86

--------------------------------------------------------------------------------


 

Section 4.02              Conditions to All Credit Extensions.

 

Commencing with the Closing Date and the satisfaction of the conditions
precedent set forth in Section 4.01, the obligation of each Lending Party to
make any Credit Extension (including its initial Credit Extensions) hereunder or
to honor any Request for Credit Extension is further subject to the
satisfaction, as determined by Administrative Agent, of each of the following
separate and additional conditions precedent:

 

(a)          Truth and Correctness of Representations and Warranties.  The
representations and warranties of Borrower and each other Loan Party contained
in this Agreement (including Article V) or in any other Loan Document will be
true and correct in all material respects (except that such materiality
qualifier will not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) on and as of the date of such Credit Extension, except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case such representation or warranty will be true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.10 will be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b).

 

(b)          No Default or Event of Default.  No Default or Event of Default
will then exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any Request for
Credit Extension.

 

(c)          No Material Adverse Effect.  No Material Adverse Effect will have
occurred since January 27, 2013.

 

(d)          Requests for Credit Extensions.  Administrative Agent and, if
applicable, the Swing Line Lender or L/C Issuer will have received the
applicable Request for Credit Extension.

 

(e)          Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there will not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

Section 4.03              Conditions Subsequent.

 

The obligation of each Lending Party to continue to make Credit Extensions
hereunder or to honor any Request for Credit Extension is further subject to the
satisfaction, as determined by Administrative Agent, of each of the following
separate and additional conditions subsequent within thirty days of the Closing
Date (the failure of the Loan Parties to satisfy such conditions subsequent will
constitute an immediate Event of Default):

 

(a)          Mortgages.  A Mortgage encumbering the Camarillo Facility, duly
executed by the applicable Loan Party, as trustor or mortgagor (as applicable),
to the named trustee (in the case of deeds of trust), for the benefit of
Administrative Agent, for the benefit of the Secured Parties, and duly
notarized, together with a legal description of the encumbered premises attached
thereto as Exhibit A, in a

 

87

--------------------------------------------------------------------------------


 

form suitable for recording in the real estate record offices of Ventura County,
California in order to create a valid and enforceable first Lien on the
encumbered property described therein, subject only to Permitted Liens, together
with:

 

(i)           Title Policy.  Fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy (the “Title Policy”), with endorsements
and in amounts acceptable to Administrative Agent, issued by a title insurer
acceptable to Administrative Agent, insuring the Mortgage to be a valid first
and enforceable subsisting Lien on the real property described therein, free and
clear of all defects and encumbrances, excepting only Permitted Liens permitted
under the Loan Documents (as determined by Administrative Agent in its
Reasonable Discretion), and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) as
Administrative Agent may deem necessary or desirable (and in connection
therewith, the Loan Parties agree to provide or obtain any customary affidavits
and indemnities as may be required or necessary to obtain title insurance
satisfactory to Administrative Agent, in its Reasonable Discretion, as
contemplated by this Section 4.03(a)(i));

 

(ii)          Survey.  American Land Title Association/American Congress on
Surveying and Mapping form survey, prepared and certified to Administrative
Agent and the issuer of the Mortgage Policies in a manner satisfactory to
Administrative Agent by a duly registered and licensed land surveyor, covering
the Camarillo Facility; provided that Administrative Agent and the Lenders agree
that the survey conducted by U.S. Surveyor and certified on April 5, 2012 and
provided to Administrative Agent by Borrower is acceptable for the purpose of
this Section 4.03, subject to (A) the re-certification of such survey by U.S.
Surveyor in favor of Administrative Agent and (B) the delivery by Borrower such
affidavits as the title company may require from Borrower to avoid the inclusion
of a survey exception to the title policy;

 

(iii)         Appraisals.  Real estate appraisal of the Camarillo Facility,
which appraisal will (A) be dated within ninety days of the Closing Date, (B) be
prepared by a certified real estate appraiser acceptable to Administrative Agent
in its Reasonable Discretion, (C) comply with the applicable requirements of
FIRREA and (D) otherwise be in form and substance acceptable to Administrative
Agent, in its Reasonable Discretion;

 

(iv)         Environmental Review.  Environmental assessment reports (which will
include any Phase II or other follow up testing, reports, investigations or
analyses as Administrative Agent may require in its Reasonable Discretion), from
one or more environmental consulting firms acceptable to Administrative Agent,
in its Reasonable Discretion, which reports will identify existing and potential
environmental noncompliance or liability at the Camarillo Facility, and (A) the
Lending Parties will be satisfied, in their Reasonable Discretion, with the
nature and amount (including estimated remediation costs) of all such matters
and with the Loan Parties’ plans, if any, with respect thereto and
(B) Administrative Agent will have received a reliance letter from each of the
environmental consulting firms preparing the foregoing environmental assessment
reports acceptable to Administrative Agent, in its Reasonable Discretion, and
authorizing Administrative Agent, for the benefit of the Secured Parties, to
rely on such environmental assessment reports; and

 

(v)          Flood Hazard Properties.  Flood certification in accordance with
FEMA standards provided by a service provider acceptable to Administrative Agent
regarding the Camarillo Facility acceptable to Administrative Agent, in its
Reasonable Discretion.

 

ARTICLE V
Representations and Warranties

 

88

--------------------------------------------------------------------------------


 

As of the Closing Date, each Loan Party, in order to induce Administrative Agent
and each Lending Party to enter into this Agreement and the Lending Parties to
make or issue the Credit Extensions hereunder, hereby represents and warrants to
Administrative Agent and each Lending Party as follows, and will be deemed to
have been brought down and to apply anew (other than representations and
warranties made as of a specific date, which will be deemed to have been made as
of such specified date) to the making or issuance of each Credit Extension
hereunder.

 

Section 5.01              Corporate Existence and Power.

 

Each Loan Party and each of its Subsidiaries (a) is a corporation, partnership
or limited liability company duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation (subject to such changes after the date hereof as are permitted
under the Loan Documents); (b) has the legal power and authority (i) to own its
assets and carry on its business substantially as currently conducted by it and
such business as contemplated to be conducted by it upon and following the
consummation of the Transactions, and (ii) to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party; and (c) is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing under the laws of
each jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except, in the
case of the preceding clauses (a) (but only as to any Subsidiary that is not a
Loan Party), (b) and (c), to the extent that the failure to do so could not
reasonably be expected to have or result in a Material Adverse Effect.

 

Section 5.02              Corporate Authorization; No Contravention.

 

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to any Loan Party or any of its Subsidiaries
or any of their respective properties.

 

Section 5.03              Governmental Authorization; Compliance with Laws.

 

(a)          Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party or any of its Subsidiaries of this Agreement or any
other Loan Document, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the validity or perfection of the
Liens created under the Collateral Documents (including the first priority
nature thereof, subject only to Permitted Liens) or (iv) the exercise by
Administrative Agent or any Lending Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except (A) as have been obtained or made as of the Closing Date and
are in full force and effect and (B) for the authorizations, approvals, actions,
notices and filings necessary for the perfection of Liens created pursuant to
the Collateral Documents or the exercise of remedies pursuant thereto.

 

(b)          Compliance with Laws.  Each Loan Party and each of its Subsidiaries
is in compliance in all material respects with the requirements of all Laws
applicable to such Person or any of its properties and with all orders, writs,
injunctions and decrees applicable to it or to its properties, except

 

89

--------------------------------------------------------------------------------


 

in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have or
result in a Material Adverse Effect.  Each Loan Party and each of its
Subsidiaries has all governmental licenses, authorizations, consents and
approvals required or otherwise necessary to own its assets and carry on its
business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except to the extent the
failure to have such licenses, authorizations, consents and approvals could not
reasonably be expected to have or result in a Material Adverse Effect.

 

Section 5.04              Binding Effect.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as enforcement thereof may be limited by Debtor Relief Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in law
or equity).

 

Section 5.05              Litigation.

 

Except as specifically disclosed on Schedule 5.05, (a) there are no Proceedings
pending or, to each Loan Party’s knowledge, threatened in writing against any
Loan Party or any of its respective Subsidiaries, or against any of such
Persons’ properties, at law or in equity, before any court, arbitrator, mediator
or other Governmental Authority, and (b) to each Loan Party’s knowledge, there
is no investigation by any Governmental Authority of any Loan Party’s or any
such Subsidiary’s affairs or properties, except (in the cases of the preceding
clauses (a) and (b)) for such claims, actions, suits, proceedings, litigation
and investigations as (i) could not reasonably be expected to have or result in
a Material Adverse Effect, and (ii) notwithstanding the preceding clause (i), as
do not purport to affect or pertain to any Loan Document or any of the
transactions contemplated thereby.

 

Section 5.06              ERISA Compliance.

 

(a)          Except as could not reasonably be expected to have or result in a
Material Adverse Effect, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal, foreign or,
to the extent not pre-empted by ERISA, state Laws.  Except as could not
reasonably be expected to have or result in a Material Adverse Effect, each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code is so qualified or is entitled to rely upon an opinion or notification
letter issued to the sponsor of an IRS-approved master or prototype plan or
volume submitter plan document or an application for such a letter is currently
being processed by the IRS.  Except as could not reasonably be expected to have
or result in a Material Adverse Effect, each trust related to any such Plan is
exempt from Federal income tax under Section 501(a) of the Code.  To the
knowledge of each Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)          There are no pending or, to the knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to have or result in a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

(c)          Except as could not reasonably be expected to have or result in a
Material Adverse Effect, (i) no ERISA Event has occurred, and no Loan Party is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60.0% or higher and no Loan Party knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60.0% as of
the most recent valuation date; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
or by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)          Neither any Loan Party nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.06 and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

 

(e)          Each Foreign Pension Plan is in compliance in all material respects
with all requirements of Law applicable thereto and the respective requirements
of the governing documents for such plan except to the extent such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.  With respect to each Foreign Pension Plan, none of Borrower, its
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction which would subject Borrower or any of its
Subsidiaries, directly or indirectly, to a tax or civil penalty which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.  With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Administrative
Agent and the Lenders in respect of any unfunded liabilities in accordance with
applicable Law or, where required, in accordance with ordinary accounting
practices, if any, in the jurisdiction in which such Foreign Pension Plan is
maintained, in each case except to the extent the failure to establish any such
reserves could not reasonably be expected to have or result in a Material
Adverse Effect.  The aggregate unfunded liabilities with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect.  There are no actions, suits or claims (other than routine claims for
benefits) pending or threatened against Borrower or any of its Subsidiaries with
respect to any Foreign Pension Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Section 5.07              Use of Proceeds.

 

Borrower will use the proceeds of the Loans and other Credit Extensions made
available hereunder solely for the purposes set forth in and as permitted by
Section 7.10.

 

Section 5.08              Title to Properties.

 

Each Loan Party has good record and marketable title in fee simple to, or valid
leasehold interests in, or valid rights to use (including easements) all real
property necessary to the ordinary conduct of their respective businesses,
except for Permitted Liens and for defects in title that do not interfere in any
material respect with such Loan Party’s ability to conduct its business or to
use such property for its

 

91

--------------------------------------------------------------------------------


 

intended purpose.  As of the Closing Date, no property owned by any Loan Party
or any of its respective Subsidiaries is subject to any Liens other than
Permitted Liens.

 

Section 5.09              Taxes.

 

All Federal and other material state, local and foreign tax returns, reports and
statements required to be filed by any Loan Party or any of its Subsidiaries
have been filed with the appropriate Governmental Authorities and all material
taxes, assessments, fees and other governmental charges and impositions shown
thereon to be due and payable by such Person have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof, or any such fine, penalty, interest, late charge or loss has
been paid, or such Person is diligently contesting its liability therefor in
good faith by appropriate proceedings and has fully reserved all such amounts in
the audited and unaudited Consolidated financial statements of Borrower, as the
case may be, delivered to Administrative Agent and the Lenders pursuant to
Sections 6.01(a) and (b), respectively.

 

Section 5.10              Financial Condition; No Material Adverse Effect; No
Event of Default.

 

(a)          All balance sheets, and all statements of income, of shareholders’
equity, and of changes in cash flow furnished to Administrative Agent and the
Lenders by or on behalf of Borrower for the purposes of or in connection with
this Agreement or any of the other Loan Documents have been prepared in
accordance with GAAP consistently applied (from period to period except as and
to the extent disclosed in the financial statements; provided, that any such
disclosed changes will continue to be in accordance with GAAP) throughout the
periods involved and such data, together with all other financial data (other
than projections and financial data calculated on a pro forma basis and other
forward-looking statements) will present fairly in all material respects the
financial condition of the entities involved as of the dates thereof and the
result of their operations for the periods covered thereby (except that interim
financial statements will be subject to audit and customary year-end adjustments
and may not have footnotes).  All financial projections and forecasts which have
been furnished to Administrative Agent and the Lenders for purposes of or in
connection with this Agreement were prepared in good faith on the basis of
assumptions which were, in the opinion of the management of Borrower, reasonable
at the time made; and at the time of delivery, the management of Borrower
believed, in good faith, that the assumptions used in preparation of the
financial projections and forecasts remain reasonable (it being understood that
such financial projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond the control of any Loan Party, and no
assurances can be given that such financial projections and forecasts will be
realized).

 

(b)          Since January 27, 2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have or result in a Material Adverse Effect.

 

(c)          No Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.  Other than this Agreement and the other Loan Documents, no
default exists under any Material Contract or other document to which any Loan
Party or any of their Subsidiaries is a party or otherwise subject to that has
had or could reasonably be expected to have or result in a Material Adverse
Effect.

 

Section 5.11              Margin Regulations; Regulated Entities.

 

No Loan Party nor any of its Subsidiaries is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the

 

92

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying Margin Stock.  No Loan Party nor any of its
Subsidiaries nor any Person controlling Borrower is required to register as an
“investment company” within the meaning of the Investment Company Act of 1940. 
No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, any state public utilities code or any other Federal or state
regulatory Law limiting its ability to incur Indebtedness or to secure
Indebtedness by creating Liens on the Collateral.

 

Section 5.12              Intellectual Property.

 

Except as specifically disclosed on Schedule 5.12, each Loan Party and each of
its Subsidiaries owns or is licensed or otherwise has the right to use all of
the patents, copyrights, trademarks, service marks, trade names, contractual
franchises and licenses, domain names, mask works, trade secrets, proprietary
information, formulas, rights in computer programs and databases and other
intellectual property rights that are reasonably necessary for the operation of
its respective businesses (including the Business) as currently conducted by it,
except to the extent that failure to hold such ownership, license or other right
could not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.  No Loan Party has any knowledge (or should
reasonably be expected to have any knowledge) that the use of such intellectual
property by such Loan Party or any of its Subsidiaries and the operation of its
business as currently conducted infringes any valid and enforceable intellectual
property rights of any other Person, except to the extent any such infringement
could not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.  No claim or litigation regarding any of
the foregoing is pending nor, to each Loan Party’s knowledge, overtly
threatened, except for such claims or litigation as both (a) could not
reasonably be expected to have or result in a Material Adverse Effect, and
(b) do not purport to affect or pertain to any Loan Document or any of the
transactions contemplated thereby.

 

Section 5.13              Capitalization and Subsidiaries.

 

As of the Closing Date, Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party free and clear of all Liens
except those created under the Collateral Documents.  Set forth on Part (a) of
Schedule 5.13 is a complete and accurate list of all Loan Parties as of the
Closing Date, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and each jurisdiction in which it is qualified to business.  The copy
of each Organizational Document of each Loan Party provided pursuant to
Section 4.01(a)(iii) is a true and correct copy of such document, and is valid
and in full force and effect as of the Closing Date.  Aside from its
Subsidiaries disclosed in Part (a) of Schedule 5.13, as of the Closing Date no
Loan Party owns, of record or beneficially, any Equity Interests in any other
Person other than those specifically disclosed in Part (b) of Schedule 5.13.

 

Section 5.14              Liens on Collateral.

 

The provisions of the Collateral Documents and the other Loan Documents create
legal and valid Liens in and on the Collateral in favor of Administrative Agent,
for the benefit of the Secured Parties, and such Liens constitute valid and, in
the case of the personal property Collateral, perfected and continuing Liens on
the Collateral (except to the extent otherwise provided or permitted by the
Security Agreement) securing, in the case of Borrower, the Obligations, and in
the case of the Guarantors (on a joint and several basis), the Guaranteed
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens in and on the Collateral
except in the (a) Permitted Liens, to the extent any such Permitted Liens would
have priority over the Liens in favor of Administrative Agent pursuant to
applicable Law, and (b) Liens perfected only by possession (including possession
of

 

93

--------------------------------------------------------------------------------


 

any certificate of title) to the extent Administrative Agent has not obtained or
does not maintain possession of such Collateral.

 

Section 5.15              Labor Relations.

 

Except as set forth on Schedule 5.15, (a) there are no strikes, lockouts or
other material labor disputes against any Loan Party nor any Subsidiary thereof,
nor to each Loan Party’s knowledge, threatened against or affecting any Loan
Party or any Subsidiary thereof, and no significant unfair labor practice
complaint is pending against any Loan Party or any its Subsidiaries nor, to the
knowledge of each Loan Party, threatened against any of them before any
Governmental Authority, in each case except which would not reasonably be
expected to have or result in a Material Adverse Effect, and (b) as of the
Closing Date, neither any Loan Party nor any of its Subsidiaries is a party to
any collective bargaining agreements or contracts.

 

Section 5.16              Solvency.

 

Borrower is, and the Loan Parties, taken as a whole on a Consolidated basis,
are, Solvent, including upon the consummation of the transactions contemplated
by this Agreement to be consummated on the Closing Date.

 

Section 5.17              Anti-Terrorism Laws/Foreign Asset Control Regulations.

 

(a)          No Loan Party nor any Controlled Entity is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(b)          No Loan Party nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (A) any OFAC Listed Person or (B) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in this clause (ii), a “Blocked Person”).

 

(c)          No part of the proceeds of the Loans and other Credit Extensions
made or issued hereunder constitutes or will constitute funds obtained on behalf
of any Blocked Person or will otherwise be used, directly by Borrower or
indirectly through any other Loan Party or Controlled Entity, in connection with
any investment in, or any transactions or dealings with, any Blocked Person.

 

(d)          To each Loan Party’s actual knowledge after making due inquiry, no
Loan Party nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable Law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws.  Each Loan Party has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law) to ensure that each Loan Party and each Controlled Entity is
and will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

 

(e)          No part of the proceeds of the Loans and other Credit Extensions
made or issued hereunder will be used, directly or indirectly, for any improper
payments to any governmental official or

 

94

--------------------------------------------------------------------------------


 

employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage.  Each Loan Party has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each Loan Party and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
anti-corruption laws and regulations.

 

(f)           No Loan Party nor any Controlled Entity has engaged in any
business or activity prohibited by the Trading with the Enemy Act.

 

Section 5.18              Insurance.

 

The assets, properties and businesses of each Loan Party and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties and as required to
be maintained pursuant to Section 6.06.

 

Section 5.19              Full Disclosure.

 

The Loan Parties have disclosed or made available, including pursuant to public
filings with the SEC, to Administrative Agent and the Lending Parties all
agreements, instruments and corporate or other restrictions to which any Loan
Party and any of its Subsidiaries is subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally) by or on behalf of any Loan Party or any Subsidiary thereof to
Administrative Agent or any Lending Party in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information, other projected or estimated information and
other forward-looking statements, such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

ARTICLE VI
Affirmative Covenants

 

Each Loan Party hereby covenants that, until the Obligations have been paid in
full and each of the Commitments hereunder have terminated, it will, and will
cause each of its Subsidiaries to:

 

Section 6.01              Financial Statements.

 

Deliver to Administrative Agent, in form and detail to Administrative Agent in
its Reasonable Discretion (and Administrative Agent will promptly make such
information available to the Lending Parties in accordance with its customary
practice):

 

(a)          Annual Financial Statements.  No later than ninety days after the
end of each Fiscal Year, a Consolidated balance sheet as at the end of such year
and related Consolidated statements of income, shareholders’ equity and cash
flows of Borrower and its Consolidated Subsidiaries prepared for such Fiscal
Year, setting forth, in comparative form the figures for such Fiscal Year and
the previous

 

95

--------------------------------------------------------------------------------


 

Fiscal Year, all in reasonable detail and accompanied by (i) a report thereon of
Ernst & Young LLP or other independent public accountants of recognized national
standing selected by Borrower and otherwise reasonably satisfactory to Required
Lenders, which report will not contain an adverse opinion, a disclaimer of
opinion or be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the records of
Borrower or any of its Consolidated Subsidiaries or be unqualified but subject
to a “going concern” uncertainty or other similar required explanatory language,
and will state that such financial statements present fairly in all material
respects the financial position of Borrower and its Subsidiaries on a
Consolidated basis as at the dates indicated and the results of its operations
and changes in its financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
stated therein) and that the examination by such accountants in connection with
such Consolidated financial statements has been made in accordance with
generally accepted auditing standards, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year;

 

(b)          Fiscal Period Financial Statements.  No later than forty-five days
after the end of each of the first three Fiscal Periods during each Fiscal Year,
a Consolidated balance sheet as at the end of such period and the related
Consolidated statements of income and cash flows of Borrower and its
Consolidated Subsidiaries prepared for such Fiscal Period and (for such
financial statements prepared for the first three Fiscal Periods of any Fiscal
Year) for such Fiscal Year to date, setting forth in each case in comparative
form the figures for the corresponding period(s) of the previous Fiscal Year and
the corresponding figures for such period from the budget delivered pursuant to
Section 6.01(d) and the then current Fiscal Year, all in reasonable detail and
certified by a Responsible Officer of Borrower having responsibility for
financial matters that they (i) present fairly in all material respects the
financial condition of Borrower and its Consolidated Subsidiaries as at the
dates indicated and the results of its operations and changes in their cash flow
for the periods indicated  and (ii) have been prepared in accordance with GAAP,
subject to the absence of footnotes and changes resulting from audit and
customary year-end adjustments.  With each such quarterly financial reports,
Borrower will also deliver management’s discussion and analysis of the important
operational and financial developments during such Fiscal Period;

 

(c)          Compliance Certificate.  Together with the financial statements
delivered pursuant to Sections 6.01(a) and (b), a Compliance Certificate dated
as of the last day of such reporting period, in each case certified by a
Responsible Officer of Borrower having responsibility for financial matters,
with appropriate insertions satisfactory to Administrative Agent in its
Reasonable Discretion (which delivery may, unless Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and will be deemed to be an original authentic counterpart thereof for
all purposes);

 

(d)          Budget.  No later than forty-five Business Days after approval
thereof by Borrower’s Board of Directors (and in any event no later than
forty-five days following the last day of each Fiscal Year), an annual operating
budget of Borrower and its Subsidiaries on a Consolidated basis for the
forthcoming Fiscal Year prepared on a quarterly basis, including a pro forma
balance sheet and statements of income and of sources and uses of cash in form
and substance satisfactory to Administrative Agent in its Reasonable Discretion;
provided that in the event any budget is materially revised in any Fiscal Year
and is subsequently approved by Borrower’s Board of Directors, such revised
budget will be delivered to Administrative Agent promptly and in any event no
later than twenty Business Days after approval thereof by Borrower’s Board of
Directors; and provided further that each such budget shall be prepared in good
faith on the basis of assumptions which are, in the opinion of the management of
Borrower, reasonable at the time made;

 

96

--------------------------------------------------------------------------------


 

(e)          Accountants’ Statement.  Together with each delivery of audited
financial statements pursuant to Section  6.01(a), a written statement by the
independent public accountants giving the report thereon (i) stating that their
audit examination has included a review of the terms of this Agreement as it
relates to accounting matters, and (ii) stating whether they obtained knowledge
during the course of their examination of such financial statements of any Event
of Default to the extent such Event of Default relates to accounting matters
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such accountants will not be responsible for any
failure to obtain knowledge of a Default or Event of Default that would not be
disclosed in the course of their audit examination; and

 

(f)           Other Reports.  Promptly upon any request by Administrative Agent
or any Lending Party, a copy of any detailed audit reports, management letters
or recommendations submitted to the Board of Directors (or the audit committee
of the Board of Directors) of Borrower by independent accountants in connection
with the accounts or books of Borrower or any Subsidiary thereof, or any audit
of any of them.

 

Section 6.02              Other Information.

 

Deliver to Administrative Agent, in form and detail satisfactory to
Administrative Agent in its Reasonable Discretion (which will promptly make such
information available to the Lending Parties in accordance with its customary
practice):

 

(a)          Equity Interest Reports and Public Filings.  Promptly after the
same are filed or delivered, copies of each annual report, proxy or financial
statement or other material report or communication sent to the holders of
Equity Interests of Borrower (including any Qualified Preferred Stock) in their
capacity as shareholders, and copies of all annual, regular, periodic and
special reports and registration statements that Borrower or any of its
Subsidiaries may file or be required to file with the SEC under Section 13 or
Section 15(d) of the Exchange Act, and, in each case, not otherwise required to
be delivered to Administrative Agent pursuant hereto;

 

(b)          Materials from Governmental Authorities.  Promptly, and in any
event within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each material notice or other material non-routine
correspondence received from any Governmental Authority (including the SEC or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding any material financial or other material operational results of
Borrower and Subsidiaries, together or individually;

 

(c)          Insurance Reports.  Promptly upon the request of Administrative
Agent, a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for Borrower and its Subsidiaries and containing such
additional information as Administrative Agent may reasonably specify;

 

(d)          “Know Your Customer”.  Promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and Anti-Money Laundering Laws (including
the PATRIOT Act), as from time to time reasonably requested by Administrative
Agent or any Lending Party;

 

(e)          Accounting Policies and Financial Reporting Practices. Promptly
upon the occurrence thereof, notice of any material change in Borrower’s or any
of its Consolidated Subsidiaries’ accounting policies or financial reporting
practices, except changes required by GAAP;

 

97

--------------------------------------------------------------------------------


 

(f)           Security Agreement Schedules.  Together with the delivery of each
Compliance Certificate pursuant to Section 6.01(c), provide Administrative Agent
with supplements to the schedules to the Security Agreement to the extent
necessary to update or correct such schedules so that such schedules are
accurate in all material respects; and

 

(g)          Additional Information.  Promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary thereof or compliance with the terms of the Loan Documents, as
Administrative Agent or any Lending Party may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a), (b) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, will be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); or (iii) on which such documents are posted to EDGAR;
provided that: (A) Borrower will deliver paper copies of such documents to
Administrative Agent or any Lender upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by Administrative Agent or such Lender and (B) Borrower will notify
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents within three
Business Days after such documents have been posted.  Administrative Agent will
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 

Section 6.03              Notices.

 

Promptly, and in no event more than five Business Days after any Responsible
Officer or any other senior executive officer of any Loan Party becomes aware
thereof, notify Administrative Agent (which will promptly make such information
available to the Lending Parties in accordance with its customary practice) of:

 

(a)          Defaults and Events of Default.  The occurrence of any Default or
Event of Default;

 

(b)          Litigation.  The (i) institution of any investigation, litigation,
alternative dispute proceeding (including any Insolvency Proceeding) or other
similar suit or proceeding (a “Proceeding”) (or written threat to institute any
of the foregoing) by any Person, including any Governmental Authority, (A) which
creates a material risk of resulting, after giving effect to any applicable
insurance, in the payment by any Loan Party of more than the Threshold Amount,
(B) with respect to which there is a reasonable likelihood of a finding adverse
to a Loan Party, which adverse finding, if made, could reasonably be expected to
have or result in a Material Adverse Effect, or (C) which seeks in any manner to
invalidate any Loan Document or any provision thereof or to otherwise enjoin the
performance of any Loan Document or any provision thereof, and (ii) of any
material development in any Proceeding described in the foregoing clause (i);

 

(c)          ERISA Events.  The occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of  Borrower and its Subsidiaries in an
aggregate amount exceeding the Threshold Amount;

 

98

--------------------------------------------------------------------------------


 

(d)          Certain Events.  The (i) occurrence of any Disposition of property
or assets for which Borrower is required to make a mandatory prepayment pursuant
to Section 2.05(c)(i), (ii) receipt of any insurance proceeds or condemnation
awards in respect of any Recovery Event for which Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(c)(ii), or (iii) the occurrence of
a Change of Control.

 

(e)          Swap Contracts.  Upon request from time to time of Administrative
Agent, the Swap Termination Values, together with a description of the method by
which such values were determined, relating to any then-outstanding Swap
Contracts to which any Loan Party is a party;

 

(f)           Collective Bargaining Agreements; Labor Controversies.  Any
(i) Loan Party or any of its Subsidiaries becoming party to any collective
bargaining agreement or contract or (ii) controversy resulting in or threatening
to result in any strike, work stoppage, boycott, shutdown or other labor
disruption against or involving Borrower or any Subsidiary thereof, in each case
which could reasonably be expected to have or result in a Material Adverse
Effect;

 

(g)          Material Adverse Effect.  Any other event or occurrence (including
any event or occurrence with respect to the Collateral) in addition to those
listed in clauses (a) through (h) above which has resulted or could reasonably
be expected to result in a Material Adverse Effect; and

 

(h)          Margin Stock.  Any purchase or other acquisition by any Loan Party
of any Margin Stock that, upon such Loan Party acquiring rights therein, will
directly or indirectly secure the Obligations (within the meaning of Regulations
U and X adopted by the FRB (12 C.F.R. Part 221)), and in connection therewith,
the Loan Parties will comply with all requirements of Section 6.13 and
applicable Law with respect to such Margin Stock and will complete, execute and
deliver to Administrative Agent such documentation with respect to the
acquisition of such Margin Stock, including a Form U-1 or Form G-3, as
applicable, of the FRB, as Administrative Agent may require in its Reasonable
Discretion.

 

Each notice pursuant to this Section 6.03 will be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action, if any,
Borrower (or the other applicable Person) has taken or proposes to take with
respect thereto.

 

Section 6.04              Preservation of Existence and Entitlements.

 

(a)          Preserve, renew and maintain in full force and effect its
respective legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or
Section 7.05;

 

(b)          Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its respective businesses, except to the extent that the failure to do so could
not reasonably be expected to have or result in a Material Adverse Effect; and

 

(c)          Preserve or renew all of their respective registered copyrights,
patents, trademarks, trade names, service marks, trade secrets, mask works,
contractual franchises and licenses, domain names, inventions, proprietary
information, rights in computer programs and databases and other intellectual
property, the non-preservation or non-renewal of which could reasonably be
expected to have or result in a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

Section 6.05              Maintenance of Properties.

 

Maintain, preserve and protect (or replace in the ordinary course of business)
all of their respective material properties and equipment necessary to the
operation of its respective businesses in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty
events, and make all necessary repairs thereto and renewals and replacements
thereof, in each case except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to have or result in a Material
Adverse Effect.

 

Section 6.06              Maintenance of Insurance.

 

(a)          Property and Liability Insurance.  Maintain or cause to be
maintained, with financially sound and reputable insurance companies or other
insurers, such commercial general liability insurance (including coverage for
third party bodily injury (including death) and property damage) and “special
perils” form property insurance (including business interruption insurance),
with respect to bodily injury and liabilities, losses or damage in respect of
the assets, properties and businesses of the Loan Parties and their Subsidiaries
as may customarily be carried or maintained under similar circumstances by
companies of similar size engaged in similar businesses and owning similar
properties, in each case in such amounts with such deductibles, covering such
risks and otherwise on such terms and conditions as will be customary for
companies similarly situated in the industry, subject to commercially reasonable
and prudent adjustments made by Borrower and its Subsidiaries.  Each such policy
of insurance will (i) name Administrative Agent, for the benefit of the Secured
Parties, as an additional insured in respect of public liability policies and
(ii) in the case of each property or casualty insurance policy, contain a lender
loss payable or mortgagee clause or endorsement, as the case may be,
satisfactory to Administrative Agent in its Reasonable Discretion, that names
Administrative Agent, for the benefit of the Secured Parties, as the loss lender
payee or mortgagee thereunder, as the case may be.  Borrower will use
commercially reasonable efforts to obtain endorsements to is public liability
policies and property and casualty policies that provide for at least thirty
days (or ten days in the case of nonpayment of premiums) prior written notice to
Administrative Agent of any cancellation of such policy and any material
modification of such policy that reduces or releases coverage or otherwise
adversely limits or affects the protection afforded by such policy.  The
provisions of this Section 6.06 will be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Document that requires the
maintenance of insurance.

 

(b)          Flood Insurance.  If at any time any Mortgaged Property is located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agent or any successor thereto, Borrower will, and will cause each of
its Subsidiaries, as applicable, to, at all times keep and maintain flood
insurance in an amount satisfactory to Administrative Agent but in no event less
than the amount sufficient to comply with the rules and regulations promulgated
under the National Flood Insurance Act of 1968 and the Flood Disaster Protection
Act of 1973 (and any other applicable similar Law).

 

Section 6.07              Compliance with Laws.

 

Comply in all material respects with the requirements of all applicable Laws and
all orders, writs, injunctions and decrees applicable to them or to their
respective assets, properties or businesses, and will use and operate all of its
facilities and properties in compliance with all applicable Laws and keep all
permits, approvals, certificates and other authorizations of Governmental
Authorities as is required by applicable Law in effect and remain in compliance
therewith, except, in each case, where the failure to comply therewith could not
reasonably be expected to have or result in a Material Adverse Effect.

 

100

--------------------------------------------------------------------------------


 

Section 6.08              Books and Records.

 

Maintain proper books of record and account, in which full, true and correct (in
all material respects) entries in conformity with GAAP consistently applied are
made of all financial transactions and matters involving its respective
properties and businesses.

 

Section 6.09              Inspection Rights.

 

Permit representatives and independent contractors of Administrative Agent to
visit and inspect any of their respective properties, to examine their
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, managers and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided that, unless an Event of Default has occurred and is continuing, only
one such visit and related inspection may occur during any Fiscal Year and
Borrower agrees to bear the reasonable and documented out-of-pocket costs and
expenses of such visits and related inspections; provided, however, that,
notwithstanding the foregoing, if and for so long as an Event of Default has
occurred and is continuing, Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time and without advance notice and
as many times as Administrative Agent or any Lender may require.

 

Section 6.10              Interest Rate Protection.

 

Not later than 60 days following the Closing Date, Borrower will have entered
into and will thereafter maintain in effect one or more Swap Contracts (with one
or more financial institutions as counterparties) with respect to the Term
Loans, providing protection against fluctuations in interest rates, in the
aggregate notional principal amount equal to not less than 50.0% of the sum of
the aggregate principal amounts of the Term Loans (as reduced from time to time
by the proportional amount of projected scheduled amortization of the Terms
Loans as a whole pursuant to Section 2.05(a)); provided that each such Swap
Contract (including the counterparties thereto) will be satisfactory to
Administrative Agent in its Reasonable Discretion and will have an aggregate
term (taking into account all Swap Contracts, including any forward Swap
Contracts, entered into by Borrower not less than 60 days following the Closing
Date) at execution of not less than the period from the entry into each such
Swap Contracts until at least the date which is the third anniversary of the
Closing Date.

 

Section 6.11              Covenant to Guarantee Obligations and Give Security.

 

(a)          New or Acquired Subsidiaries.  Upon the formation or acquisition by
any Loan Party of any new direct or indirect Subsidiary that constitutes a
Domestic Subsidiary, Borrower will (subject to the proviso at the end of this
Section 6.11(a)), in each case at Borrower’s expense:

 

(i)           within ten Business Days after such formation or acquisition (or
such longer period as may be agreed by Administrative Agent in its sole
discretion), cause such Subsidiary to duly execute and deliver to Administrative
Agent a Joinder Agreement in the form attached to this Agreement as Exhibit C,
satisfactory to Administrative Agent in its Reasonable Discretion, pursuant to
which such Person is joined to this Agreement and becomes a Guarantor hereunder
for all purposes of this Agreement, including Section 10.15, and the other Loan
Documents, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents;

 

(ii)          within twenty Business Days after such formation or acquisition,
(A) furnish to Administrative Agent a description of the property so acquired in
detail satisfactory to

 

101

--------------------------------------------------------------------------------


 

Administrative Agent in its Reasonable Discretion; provided that no such
description will be required to be furnished for any personal property that
(1) does not constitute Collateral (as defined in the Security Agreement), or
(2) is Collateral of a type that, without further action of any kind,
automatically becomes subject to an existing perfected Lien in favor of
Administrative Agent under the Collateral Documents upon such Loan Party first
acquiring rights therein; and (B) cause such Subsidiary (and cause each direct
and indirect parent of such Subsidiary, if it has not already done so) to duly
execute and deliver to Administrative Agent such Loan Documents, or joinders,
supplements or addenda thereto, as applicable, including the Environmental
Indemnity and such Collateral Documents as may be deemed necessary or advisable
by Required Lenders or Administrative Agent, in their Reasonable Discretion,
which Loan Documents, including any joinders, supplements or addenda thereto,
will be in form and substance satisfactory to Administrative Agent, in its
Reasonable Discretion;

 

(iii)         within sixty days after such formation or acquisition (or such
longer period as may be agreed by Administrative Agent in its sole discretion),
cause such Subsidiary (and cause each direct and indirect parent of such
Subsidiary, if it has not already done so) to take whatever action (including
the execution and delivery of a joinder to the Security Agreement, the recording
of Mortgages, the filing of Financing Statements, the giving of notices and the
execution and delivery of Grants of IP Security Interests (or supplements
thereto) and deposit account and securities account control agreements) as may
be necessary or advisable in the opinion of Administrative Agent, in its
Reasonable Discretion, to vest in Administrative Agent valid Liens on and
perfected security interests in the properties purported to be subject to the
Collateral Documents delivered pursuant to this Section 6.11, in each case
enforceable against all third parties in accordance with their terms, subject
only to Permitted Liens; provided that only 65% of the total combined power of
all classes of entitled to vote for any first tier Foreign Subsidiary that is a
corporation (or treated as such for U.S. federal tax purposes) will be required
to be pledged to secure the Obligations of Borrower (or the Guarantied
Obligations of any Guarantor) (although 100% of the non-voting Equity Interest
of each first tier Foreign Subsidiary will be required to be pledged);

 

(iv)         if requested by Administrative Agent, in its Reasonable Discretion,
within sixty days after such formation or acquisition (or such longer period as
may be agreed by Administrative Agent in its sole discretion), deliver to
Administrative Agent a favorable opinion, addressed to Administrative Agent and
the Lending Parties, of counsel for the Loan Parties as to the matters contained
in clauses (i), (ii) and (iii) above, and as to such other matters as
Administrative Agent may reasonably request; and

 

(v)          as promptly as practicable after such formation or acquisition,
deliver, upon the request of Administrative Agent in its Reasonable Discretion,
to Administrative Agent with respect to each parcel of real property that is
required to be pledged as Collateral owned by the Person that is the subject of
such formation or acquisition, appraisals (satisfactory to the requirements of
FIRREA), title reports, surveys and engineering, flood, soils and other reports,
flood certificates and environmental assessment reports, each in scope, form and
substance reasonably satisfactory to Administrative Agent (it being understood
that the recordation of a Mortgage against any such parcel of real property 
required to be pledged as Collateral will further be subject to compliance with
Section 6.06(b) and applicable Law),

 

provided that, notwithstanding the foregoing and subject to Section 6.11(c),
such Person will not be required to execute and deliver a Joinder Agreement to
Administrative Agent and thereby become a Guarantor hereunder or to execute and
deliver or otherwise provide the Collateral Documents and other documents
contemplated of a new Guarantor under this Section 6.11(a) if such Person is a
Foreign Subsidiary; and provided, further, that this Section 6.11(a) will not
apply to (and Borrower and the other Loan Parties are not required to grant a
Mortgage in) (x) any fee-owned real property assets, the fair market value of
which is less than $5,000,000 as of the date of such Loan Party’s acquisition
thereof, and

 

102

--------------------------------------------------------------------------------


 

(y) any real property leased or subleased (as opposed to fee-owned) by Borrower
or such other Loan Party).

 

(b)          Acquisitions of Property by Loan Parties.  Following the Closing
Date, upon the acquisition by any Loan Party of a fee interest in any real
property assets having a fair market value as of the date of such Loan Party’s
acquisition thereof of $5,000,000 or greater, and of any personal property to
the extent constituting Collateral, as described and defined in the Security
Agreement, if such property, in the judgment of Administrative Agent, will not
already be subject to a valid mortgage lien or a perfected security interest, in
each case in favor of Administrative Agent, for the benefit of the Secured
Parties (or is otherwise carved out as an exception in the Security Agreement to
the Loan Parties’ obligation to perfect security interests in the Collateral),
then Borrower will, at Borrower’s expense:

 

(i)           furnish to Administrative Agent a description of the property so
acquired in detail satisfactory to Administrative Agent, in its Reasonable
Discretion, (1) within twenty Business Days after such acquisition, if such
acquisition is of (A) a fee interest in any real property assets having a fair
market value as of the date of such Loan Party’s acquisition thereof of
$5,000,000 or greater or (B) personal property for which the consideration paid
or payable by the Loan Parties in Cash or other property (including any Deferred
Purchase Price Obligations) is excess of the Threshold Amount, or (2) otherwise
by the next date on which supplemental schedules to the Security Agreement are
required to be delivered pursuant to Section 6.02(f); provided that no such
description will be required to be furnished for any personal property that
(x) does not constitute Collateral (as defined in the Security Agreement) or
(y) is Collateral of a type that, without further action of any kind,
automatically becomes subject to an existing perfected Lien in favor of
Administrative Agent under the Collateral Documents upon such Loan Party first
acquiring rights therein;

 

(ii)          cause the applicable Loan Party, (1) within twenty Business Days
after such acquisition, if such acquisition is of (A) a fee interest in any real
property assets having a fair market value as of the date of such Loan Party’s
acquisition thereof of $5,000,000 or greater or (B) personal property for which
the consideration paid or payable by the Loan Parties in Cash or other property
(including any Deferred Purchase Price Obligations) is excess of the Threshold
Amount, or (2) otherwise by the next date on which supplemental schedules to the
Security Agreement are required to be delivered pursuant to Section 6.02(f) (or
in either case, such longer period as may be agreed to by Administrative Agent
in its sole discretion), to take whatever action (including the recording of
Mortgages, the filing of Financing Statements, the giving of notices, the
execution and delivery of Grants of IP Security Interests (or supplements
thereto) and of deposit account and security account control agreements) as may
be necessary or advisable in the opinion of Administrative Agent in its
Reasonable Discretion to vest in Administrative Agent valid and subsisting Liens
on such property pursuant to and in accordance with the Collateral Documents, in
each case enforceable against all third parties in accordance with their terms,
subject only to Permitted Liens; provided that only 65% of the total combined
power of all classes of Equity Interests entitled to vote for any first tier
Foreign Subsidiary that is a corporation (or treated as such for U.S. federal
tax purposes) will be required to be pledged to secure the Obligations of
Borrower (or the Guarantied Obligations of any Guarantor) (although 100% of the
non-voting Equity Interest of each first tier Foreign Subsidiary will be
required to be pledged);

 

(iii)         deliver to Administrative Agent (if requested by Administrative
Agent in its Reasonable Discretion), (1) within twenty Business Days after such
acquisition, if such acquisition is of (A) a fee interest in any real property
assets having a fair market value as of the date of such Loan Party’s
acquisition thereof of $5,000,000 or greater or (B)  personal property for which
the consideration paid or payable by the Loan Parties in Cash or other property
(including any Deferred Purchase Price Obligations) is excess of the Threshold
Amount, or (2) otherwise by the next date on which supplemental schedules to the
Security Agreement are required to be delivered pursuant to Section 6.02(f) (or
in either

 

103

--------------------------------------------------------------------------------


 

case, such longer period as may be agreed to by Administrative Agent in its sole
discretion), a favorable opinion, addressed to Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties as to the matters
contained in clause (ii) above and as to such other matters as Administrative
Agent may reasonably request; and

 

(iv)         as promptly as practicable after any acquisition of any such real
property, deliver, upon the request of Administrative Agent in its Reasonable
Discretion, to Administrative Agent with respect to such real property
appraisals (satisfying the requirements of FIRREA), title reports, surveys and
engineering, flood, soils and other reports, flood certificates and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to Administrative Agent (it being understood that the recordation
of a Mortgage against any such parcel of real property  required to be pledged
as Collateral will further be subject to compliance with Section 6.06(b) and
applicable Law).

 

(c)          Foreign Pledge Agreements.  Within sixty  days (or such longer
period as may be agreed  by Administrative Agent in its sole discretion), after
any request by Administrative Agent, with respect to any Equity Interests in one
or more Persons organized under the Laws of a non-U.S. jurisdiction which have
been pledged pursuant to the Collateral Documents, if Administrative Agent in
its Reasonable Discretion determines (based on advice of local counsel and to
the extent legally permitted by the relevant applicable foreign law) that it
would be in the interests of the Secured Parties that the respective Loan Party
or Loan Parties which own such Equity Interests authorize, execute and deliver
one or more additional pledge agreements governed by the laws of the
jurisdiction or jurisdictions in which the Person or Persons whose Equity
Interest are being pledged is (or are) organized, then the respective Loan Party
or Loan Parties will, subject to local Law limitations, (i) so authorize,
execute and deliver one or more such additional pledge agreements (each, a
“Foreign Pledge Agreement”), and (ii) take such reasonable actions as may be
necessary or desirable under local law (as advised by local counsel) to create,
maintain, effect, perfect, preserve, maintain and protect the security interests
granted (or purported to be granted) by each such Foreign Pledge Agreement
(including the delivery of a favorable opinion, addressed to Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties as to such
Foreign Pledge Agreement(s)).  Each Foreign Pledge Agreement will (A) be
prepared by local counsel satisfactory to the Administrative Agent in its
Reasonable Discretion and (B) be in form and substance satisfactory to the
Administrative Agent in its Reasonable Discretion, it being understood and
agreed, however, in the case of any Foreign Pledge Agreement entered into by
Borrower or any other Loan Party, the respective Loan Party will not be required
to pledge more than 65% of the total combined voting power of all classes of
Equity Interests entitled to vote of any Foreign Subsidiary that is a
corporation (or treated as such for U.S. federal tax purposes) in support of its
obligations (x) as Borrower under this Agreement (in the case of the Borrower)
or (y) under its Guaranty in respect of the Guaranteed Obligations (in the case
of the other Loan Parties) (although 100% of the non-voting Equity Interests, if
any, of each such Foreign Subsidiary will be required to be pledged in support
of such obligations).  In determining whether to require one or more Foreign
Pledge Agreements as permitted above, Administrative Agent will, in its
Reasonable Discretion, consider the costs of the actions required in connection
with the execution and delivery of the respective Foreign Pledge Agreements as
against the relative value of the security interests and additional protection
provided thereby.

 

Section 6.12              Payment of Obligations.

 

Pay and discharge as the same will become due and payable, (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets the failure of which to pay could reasonably be expected to
have or result in a Material Adverse Effect, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by such Person; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than a Permitted Lien), except as could not reasonably be expected to
have

 

104

--------------------------------------------------------------------------------


 

or result in a Material Adverse Effect; and (c) all Indebtedness, as and when
due and payable (but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness), except as could not
reasonably be expected to have or result in a Material Adverse Effect.

 

Section 6.13              Further Assurances.

 

In addition to the obligations and documents which this Agreement expressly
requires that any Loan Party or any Subsidiary thereof execute, acknowledge,
deliver and perform, each Loan Party will, and will cause each of its
Subsidiaries to, execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Administrative Agent all documents, and take all
actions, that may be reasonably requested by Administrative Agent or the Lending
Parties from time to time hereunder to confirm the rights created or now or
hereafter intended to be created under the Loan Documents, to protect and
further the validity, extent, priority and enforceability of the Liens created
under the Collateral Documents, to subject to the Liens created under the
Collateral Documents any property or assets intended by the terms of any Loan
Document to be covered by the Collateral Documents, or otherwise to carry out
the purposes of the Loan Documents and the transactions contemplated hereunder
and thereunder.

 

ARTICLE VII
Negative Covenants

 

Each Loan Party hereby covenants that, until the Obligations have been paid in
full and each of the Commitments hereunder have terminated, it will not, and
will not permit any of its Subsidiaries, directly or indirectly, to:

 

Section 7.01              Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)          Liens created under any Collateral Document securing the
Obligations for the benefit of the Secured Parties;

 

(b)          (i) Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under Section 7.03 and
(ii) deposits in the ordinary course of business securing liability for
reimbursement obligations of insurance carriers providing insurance to Borrower
or any of its Subsidiaries;

 

(c)          Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals, extensions or  replacements thereof; provided that (i) the
outstanding or committed principal amount secured or benefited thereby is not
increased (except by the amount of any accrued and unpaid interest and premium
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses related thereto and any unutilized commitments thereunder), (ii) the
direct or any contingent obligor with respect thereto is not changed and
(iii) and any renewal, extension or replacement of the obligations secured or
benefited thereby is permitted by Section 7.03(c);

 

(d)          Liens for tax liabilities, fees, assessments and other governmental
charges or levies not yet delinquent or remaining payable without penalty or to
the extent that non-payment thereof is permitted by Section 6.12; provided that
no notice of lien has been filed or recorded under the Code;

 

105

--------------------------------------------------------------------------------


 

(e)          Landlord’s, grower’s, supplier’s, producer’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Liens
(whether arising by operation of law, contract or otherwise) arising in the
ordinary course of business and which in the aggregate at any one time do not
materially detract from the value of Borrower’s or its Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
Borrower or such Subsidiary, or that are being contested in good faith and by
appropriate proceedings timely instituted and diligently conducted, if adequate
reserves with respect thereto, if any, in accordance with GAAP are set aside on
the financial statements of the applicable Person;

 

(f)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(g)          deposits to secure the performance of bids, trade contracts or
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

 

(h)          zoning, building and other land use restrictions, easements,
rights-of-way, covenants, restrictions and other similar encumbrances incurred
in the ordinary course of business which do not in any case materially detract
from the value of the real property subject thereto or materially interfere with
the ordinary conduct of the businesses of such Person and, to the extent
acceptable to Administrative Agent in its Reasonable Discretion, such additional
exceptions to title as are set forth in any policy of lender’s title insurance
delivered with respect to any Mortgaged Property (including the Title Policy);

 

(i)           Liens securing Indebtedness permitted under Section 7.03(g);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing and/or improving
such property and (iii) such security interests and the Indebtedness secured
thereby are incurred and attach prior to or within ninety days after such
acquisition or the completion of such construction or improvement;

 

(j)           rights of a licensor or sublicensor under any license agreement
for the use of intellectual property or other intangible assets as to which any
Loan Party or any of its Subsidiaries is the licensee or sublicensee, as
applicable;

 

(k)          rights of a licensee or sublicensee under any license agreement for
the use of intellectual property or other intangible assets of any Loan Party or
any of its Subsidiaries as to which such Person is the licensor or sublicensor,
as applicable, permitted under Section 7.05(i);

 

(l)           leases or subleases granted to others in the ordinary course of
business not interfering, alone or in the aggregate, with the conduct of the
business of Borrower and its Subsidiaries taken as a whole;

 

(m)        interests or title of a lessor or sublessor under an operating lease;

 

(n)          Liens securing a judgment for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing an appeal or other surety
bond related to any such judgment;

 

106

--------------------------------------------------------------------------------


 

(o)          Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit or security accounts or other funds or financial assets
maintained with a creditor depository institution or securities intermediary;
provided that such deposit account is not a dedicated cash collateral account in
favor of such depository institution and the primary purpose of which is not to
provide collateral security (other than for customary account commissions, fees
and reimbursable expenses relating solely to such deposit account, and for
returned items);

 

(p)          Liens existing on any property or assets of a Person prior to the
Acquisition thereof by any Loan Party or any Subsidiary thereof or existing on
any property or asset of any Person that thereafter becomes a Subsidiary of
Borrower after the Closing Date; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary of Borrower; (ii) such Lien does not extend or attach (including by
being in the nature of a floating Lien) to any other property of any Loan Party
or any of its Subsidiaries following such Acquisition; and (iii) such Lien will
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary of Borrower, and extensions,
renewals and replacements thereof, provided that (A) the outstanding principal
amount secured or benefited thereby is not increased, (B) the direct or any
contingent obligor with respect thereto is not changed and (C) the Indebtedness
secured or benefited thereby (including any such extension, renewal or
replacement) is permitted by Sections 7.03(f) or (g);

 

(q)          Liens securing Indebtedness permitted under
Section 7.03(e) (provided that the counterparty to any such permitted Swap
Contract is a Hedge Bank);

 

(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by any Loan Party or any
Subsidiary thereof in the ordinary course of business to the extent such Liens
do not attach to any assets other than the goods subject to such arrangements
and the proceeds thereof;

 

(s)           Liens deemed to exist in connection with repurchase agreements
permitted under the definition of “Cash Equivalents” set forth in Section 1.01;

 

(t)           real estate security deposits with respect to leaseholds in the
ordinary course of business;

 

(u)          interests of any collection agency in accounts receivable assigned
to it by the Borrower or any Subsidiary in the ordinary course of business for
the purpose of facilitating the collection of such accounts receivable;

 

(v)          Liens in favor of customs and revenues authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods;

 

(w)         reservations by vendors of security interests in the ordinary course
of business pursuant to Section 2-401(1) of the Uniform Commercial Code as in
effect in the applicable jurisdiction;

 

(x)          Permitted Encumbrances;

 

(y)          Liens on earnest money deposits made in connection with any
agreement in respect of an anticipated Permitted Acquisition; and

 

107

--------------------------------------------------------------------------------


 

(z)          Liens not otherwise permitted under this Section 7.01, provided
that the obligations secured by such other Liens will not exceed $25,000,000 in
the aggregate at any time outstanding.

 

Section 7.02              Investments.

 

Except as may be permitted by Section 7.04, make any Acquisition or enter into
any agreement to make any Acquisition, or make, purchase or acquire any
Investment, except for:

 

(a)          Investments in Cash and Cash Equivalents;

 

(b)          Investments to the extent constituting Permitted Acquisitions;

 

(c)          Guaranties constituting Indebtedness to the extent permitted by
Section 7.03;

 

(d)          (i) Investments in any Loan Party by Borrower or any other Loan
Party, (ii) Investments by Borrower or any other Loan Party in any wholly-owned
Foreign Subsidiary (including, (A) making capital contributions to wholly-owned
Foreign Subsidiaries, and capitalizing or forgiving any Indebtedness owed to
them by a wholly-owned Foreign Subsidiary and permitted by Section 7.03(i),
(B) all Guarantees by Loan Parties of the obligations of Foreign Subsidiaries
permitted by Section 7.03(d) and (C) all Dispositions by Loan Parties to Foreign
Subsidiaries permitted by Section 7.05(d)), (iii) Investments by any Subsidiary
which is not a Loan Party in any Loan Party, and (iv) Investments by any Foreign
Subsidiary to any other Foreign Subsidiary that is a wholly-owned Subsidiary;
provided that (1) the amount of all Investments made since the Closing Date
pursuant to clause (ii) above, when combined with (I) the principal amount of
all Indebtedness outstanding and owing from all wholly-owned Foreign
Subsidiaries to the Loan Parties permitted by Section 7.03(i), (II) all
Guarantees by Loan Parties of the obligations of Foreign Subsidiaries permitted
by Section 7.03(d) and (III) all Dispositions by the Loan Parties to Foreign
Subsidiaries permitted by Section 7.05(d), will not exceed, in the aggregate,
the sum of (x) $25,000,000 and (y) the Foreign Subsidiary Investment Amount (in
each case determined without regard to any write-downs or write-offs thereof and
net of cash repayments of principal in the case of loans or advances, sale
proceeds in the case of Investments in the form of Dispositions, cash equity
returns (whether as a Dividend, redemption or sale) in the case of equity
investments and cancellation or termination of obligations under the applicable
Guaranty in the case of Investments in the form of Guaranties), (2) no
Investment may be made pursuant to clause (ii) above at any time that a Default
or an Event of Default has occurred and its continuing and (3) any Investment
made to any Loan Party (other than Borrower) or any wholly-owned Foreign
Subsidiary pursuant to this Section 7.02(d) will cease to be permitted by this
Section 7.02(d) if such Loan Party or wholly-owned Foreign Subsidiary, as the
case may be, ceases to be a Loan Party or a wholly-owned Foreign Subsidiary, as
the case may be;

 

(e)          (i) Investments by Borrower or any other Loan Party in any
non-wholly-owned Foreign Subsidiary (including, (A) making capital contributions
to non-wholly-owned Foreign Subsidiaries, and capitalizing or forgiving any
Indebtedness owed to them by a non-wholly-owned Foreign Subsidiary and permitted
by Section 7.03(i), (B) all Guarantees by Loan Parties of the obligations of
non-wholly-owned Foreign Subsidiaries permitted by Section 7.03(d) and (C) all
Dispositions by Loan Parties to non-wholly-owned Foreign Subsidiaries permitted
by Section 7.05(d)) and (ii) Investments by any Foreign Subsidiary to any other
Foreign Subsidiary that is a non-wholly-owned Subsidiary; provided that (1) the
amount of all Investments made since the Closing Date pursuant to clause
(i) above, when combined with (I) the principal amount of all Indebtedness
outstanding and owing from all non-wholly-owned Foreign Subsidiaries to the Loan
Parties permitted by Section 7.03(i), (II) all Guarantees by Loan Parties of the
obligations of non-wholly-owned Foreign Subsidiaries

 

108

--------------------------------------------------------------------------------


 

permitted by Section 7.03(d) and (III) all Dispositions by the Loan Parties to
non-wholly-owned Foreign Subsidiaries permitted by Section 7.05(d), will not, in
the aggregate, exceed the Foreign Subsidiary Investment Amount (determined
without regard to any write-downs or write-offs thereof and net of cash
repayments of principal in the case of loans or advances, sale proceeds in the
case of Investments in the form of Dispositions, cash equity returns (whether as
a Dividend, redemption or sale) in the case of equity investments and
cancellation or termination of obligations under the applicable Guaranty in the
case of Investments in the form of Guaranties), (2) no Investment may be made
pursuant to clause (i) above at any time that a Default or an Event of Default
has occurred and its continuing and (3) any Investment made to any
non-wholly-owned Foreign Subsidiary pursuant to this Section 7.02(e) will cease
to be permitted by this Section 7.02(e) if such non-wholly-owned Foreign
Subsidiary ceases to be a Subsidiary;

 

(f)           Investments in the form of loans and advances to employees of
Borrower and its Subsidiaries (including the acquisition and holding of
obligations of such employees in connection with such employees’ acquisition of
shares of the common Equity Interests of Borrower (so long as no Cash is
actually advanced by Borrower or any of its Subsidiaries in connection with the
acquisition of such obligations)); provided that with respect to any loans or
advances for moving, relocation and travel expenses and other similar
expenditures, all such loans or advances will not exceed an aggregate principal
amount of $2,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances);

 

(g)          Swap Contracts to the extent permitted by Section 7.03(e);

 

(h)          Investments existing on the Closing Date and set forth on Schedule
7.02;

 

(i)           Investments arising from transactions by Borrower or any of its
Subsidiaries with customers or suppliers in the ordinary course of business,
including Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers and suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(j)           Investments constituting Capital Expenditures to the extent
permitted by Section 7.07;

 

(k)          Investments constituting extensions of trade credit (including in
the form of accounts receivable) in the ordinary course of business;

 

(l)           Investments constituting prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits provided to third parties, in each case, in the
ordinary course of business;

 

(m)        Investments in the form of promissory notes or other non-Cash
consideration received by a Loan Party in connection with a Permitted Asset
Sale;

 

(n)          Investments contemplated by Sections 7.04(a), 7.04(e) and 7.04(f);
and

 

(o)          Investments in wholly-owned Foreign Subsidiaries by Borrower or any
other Loan Party made solely with (i) the Net Cash Proceeds received by Borrower
from the incurrence of Specified Permitted Indebtedness, (ii) the proceeds of
any Loans made hereunder (including Additional Term Loans and Additional
Revolving Credit Loans) or (iii) Net Equity Proceeds utilizing the Net Equity
Proceeds Amount as in effect immediately prior to the respective Investment,
provided that, in each case, (A) no Default or Event of Default has occurred and
is continuing or would result from the making of

 

109

--------------------------------------------------------------------------------


 

such Investment and (B) the proceeds of such Investment are immediately used by
the respective wholly-owned Foreign Subsidiary to consummate a Permitted
Acquisition;

 

(p)          In addition to Investments permitted by Sections 7.02 (a) through
7.02(o), so long as no Default or Event of Default has occurred and is
continuing or would result from the making of such Investment, Borrower and its
Subsidiaries may make additional Investments in any Person in an aggregate
amount for all such Investments made pursuant to this
Section 7.02(p) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans or advances,
sale proceeds in the case of Investments in the form of debt instruments and
cash equity returns (whether as a Dividend, redemption or sale) in the case of
equity investments, not to exceed $50,000,000; and

 

(q)          In addition to Investments permitted by Sections 7.02 (a) through
7.02(p), Borrower and its Subsidiaries may make additional Investments in any
Person so long as (i) the amount for any such Investment made pursuant to this
Section 7.02(q) (determined without regard to any write-downs or write-offs
thereof) and net of cash repayments of principal in the case of loans or
advances, sale proceeds in the case of Investments in the form of debt
instruments and cash equity returns (whether as a Dividend, redemption or sale)
in the case of equity investments, does not exceed the Cumulative Net Income
Amount, (ii) no Default or Event of Default has occurred and is continuing or
would result from the making of such Investment, (iii) immediately after giving
effect to the proposed Investment, the Minimum Liquidity Condition is satisfied,
(iv) Borrower will be in compliance with the financial covenants set forth in
Section 7.15, for the Test Period ended as of the last day of the Fiscal Period
immediately preceding the date such proposed Investment is to be made, on a pro
forma basis as if such proposed Investment (as well as all other Investments
closed subsequent to such Fiscal Period end) were made on the first day of the
Test Period ended on such date (but assuming, for purposes of determining pro
forma compliance with Section 7.15(a) for such Test Period, that the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.15(a) for such Test
Period was the lower of (A) the maximum Consolidated Leverage Ratio actually
permitted to be maintained for such Test Period pursuant to Section 7.15(a) and
(B) 2.50:1.00), and (v) prior to the making of such Investment, Borrower will
have delivered to Administrative Agent a certificate executed by a Responsible
Officer of Borrower, certifying to the best of such Responsible Officer’s
knowledge, compliance with the requirements of preceding clauses (ii), (iii) and
(iv), and containing the calculations (in reasonable detail) required by
preceding clauses (ii), (iii) and (iv).

 

Section 7.03              Indebtedness.

 

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

 

(a)          Indebtedness under this Agreement and the other Loan Documents;

 

(b)          unsecured Indebtedness incurred by Borrower, which may be
guaranteed on an unsecured basis by the Subsidiary Guarantors so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) Borrower will be in compliance with
the financial covenants set forth in Section 7.15, for the Test Period ended as
of the last day of the Fiscal Period immediately preceding the incurrence of
such Indebtedness, on a pro forma basis after giving effect to the incurrence of
such Indebtedness (but assuming, for purposes of determining pro forma
compliance with Section 7.15(a) for such Test Period, that the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.15(a) for such Test
Period was the lower of (i) the maximum Consolidated Leverage Ratio actually
permitted to be maintained for such Test Period pursuant to Section

 

110

--------------------------------------------------------------------------------


 

7.15(a) and (ii) 2.50:1.00), (iii) such Indebtedness is not subject to any
scheduled amortization, mandatory redemption, mandatory repayment or mandatory
prepayment, sinking fund or similar payment (other than, in each case, customary
offers to repurchase upon a change of control or asset sale and acceleration
rights after an event of default) or have a final maturity date, in either case
prior to the date occurring one year following the latest stated maturity date
under any Facility hereunder then in effect, (iv) the applicable agreement
governing such Indebtedness (including any related Guaranties and any other
related Specified Permitted Debt Document) will not include any financial
performance “maintenance” covenants (whether stated as a covenant, default or
otherwise, although “incurrence-based” financial tests may be included) or
cross-defaults (but may include cross-defaults at final stated maturity and
cross-acceleration), (v) the terms of such Indebtedness (including all
covenants, defaults, guaranties, and remedies, but excluding as to interest
rate, call protection and redemption premium), taken as a whole, are no more
restrictive or onerous in any material respect than the terms applicable to
Borrower and its Subsidiaries under this Agreement and the other Loan Documents,
and (vi) at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, Borrower has delivered to Administrative Agent a certificate from
a Responsible Officer of the Borrower certifying as to compliance with the
requirements of preceding clauses (i) through (v) (including a reasonably
detailed description of the material terms and conditions of such Indebtedness
or the then most current drafts of the documentation relating thereto,
certifying that Borrower has determined in good faith that such terms and
conditions satisfy the requirements of the preceding clause (v)) and containing
the calculations (in reasonable detail) required by the preceding clause (ii);

 

(c)          Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension (except by the amount of any
accrued and unpaid interest and premium thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses related thereto and any
unutilized commitments thereunder);

 

(d)          Guarantees incurred by (i) any Loan Party in support of the
obligations of any other Loan Party, (ii) any Foreign Subsidiary in support of
the obligations of any Loan Party, (iii) subject to the limitations set forth in
Section 7.02(d) and Section 7.02(e), as applicable, any Loan Party in support of
the obligations of any Foreign Subsidiary, and (iv) any Foreign Subsidiary in
support of the obligations of any other Foreign Subsidiary;

 

(e)          Indebtedness in the form of any Swap Contracts (i) entered into
pursuant to Section 6.10 or (ii) entered into in the ordinary course of business
and providing protection to Borrower and its Subsidiaries against fluctuations
in currency values or commodity prices in connection with Borrower’s or any of
its Subsidiaries’ operations, in either case so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

 

(f)           existing Indebtedness of any Person that becomes a Subsidiary of
Borrower after the Closing Date in connection with a Permitted Acquisition or
other Acquisition permitted by Section 7.02; provided that (i) such Indebtedness
is not created in contemplation of or in connection with such Acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Indebtedness
does not constitute debt for borrowed money, it being understood and agreed that
obligations under Capitalized Leases and purchase money Indebtedness will not
constitute debt for borrowed money for purposes of this Section 7.03(f), and
(iii) the aggregate principal amount of all such Indebtedness permitted by this
Section 7.03(f), including any extensions, renewals and replacements thereof,
will not exceed $75,000,000 outstanding at any time;

 

111

--------------------------------------------------------------------------------


 

(g)          Indebtedness (including Capitalized Leases, Synthetic Lease
Obligations, mortgage financings, construction-in-process financings secured by
real estate and purchase money obligations) incurred to finance the acquisition,
construction or improvement of goods or other fixed or capital assets (whether
initially incurred by Borrower or any of its Subsidiaries or assumed by Borrower
or any of its Subsidiaries in connection with an acquisition of such goods or
other fixed or capital assets);  provided that if all or any portion of such
Indebtedness is secured, the Liens securing such Indebtedness will be subject
the limitations set forth in clauses (i), (ii) and (iii) of Section 7.01(i); and
provided, further, that the aggregate principal amount of all such Indebtedness
permitted by this Section 7.03(g), including any extensions, renewals and
replacements thereof, will not exceed $35,000,000 outstanding at any time;

 

(h)          Indebtedness constituting endorsements for collection or deposit in
the ordinary course of business;

 

(i)           Indebtedness constituting Investments permitted under
Section 7.02(d), Section 7.02(e), Section 7.02(o), Section 7.02(p) and
Section 7.02(q) to the extent constituting intercompany loans among Loan Parties
and/or any of their Subsidiaries, provided that (i) such Indebtedness is
unsecured, (ii) such Indebtedness is evidenced by one or more promissory notes
which, together with allonges, will be endorsed in favor of Administrative Agent
or in blank and delivered to Administrative Agent, and (iii) to the extent the
obligor thereof is a Loan Party, such Indebtedness will be subject to a
subordination agreement in form and substance satisfactory to Administrative
Agent in its Reasonable Discretion;

 

(j)           Indebtedness arising from any judgment, order, decree or award not
constituting an Event of Default under Section 8.01(h), and Indebtedness with
respect to performance bonds, surety bonds, appeal bonds, bid bonds, customs
bonds or other obligations of like nature required in the ordinary course of
business;

 

(k)          Deferred Purchase Price Obligations incurred in connection with
Permitted Acquisitions or other Acquisitions permitted by Section 7.02;

 

(l)           Indebtedness which may be deemed to exist in connection with
agreements providing for indemnification, purchase price adjustments and similar
obligations in connection with a Permitted Asset Sale, so long as any such
obligations are those of the Loan Party making the Disposition, and are not
guaranteed by any other Loan Party or its Subsidiaries except as permitted by
Section 7.03(d);

 

(m)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

 

(n)          customary obligations to banks in respect of netting services,
overdraft protections and similar arrangements, in each case in connection with
maintaining deposit accounts in the ordinary course of business;

 

(o)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months; and

 

112

--------------------------------------------------------------------------------


 

(p)          Indebtedness not otherwise permitted under this Section 7.03,
provided that such additional Indebtedness is (i) unsecured (provided, however,
that any such Indebtedness incurred by a Foreign Subsidiary of Borrower may be
secured so long as the Lien is permitted at such time pursuant to
Section 7.01(z)) and (ii) taken together with all other Indebtedness permitted
under this Section 7.03(p), does not exceed, in the aggregate principal amount
outstanding at any time, $25,000,000.

 

Section 7.04              Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions (or enter into an
agreement to do the same) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default has occurred and is continuing or would result therefrom:

 

(a)          any Subsidiary may merge or consolidate with (i) Borrower (provided
that Borrower is the continuing or surviving Person) or (ii) any one or more
other Subsidiaries (provided that when (A) any Loan Party is merging or
consolidating with a Subsidiary that is not a Loan Party, such Loan Party will
be the continuing or surviving Loan Party, (B) any wholly owned Subsidiary that
is not a Loan Party is merging or consolidating with a Subsidiary that also is
not a Loan Party, such wholly-owned Subsidiary is the continuing or surviving
Person, and (C) any such merger or consolidation involving a Subsidiary that is
not wholly owned immediately prior to such merger or consolidation is otherwise
an Investment permitted under Section 7.02);

 

(b)          any Loan Party (other than Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Borrower or to another Loan Party;

 

(c)          any Subsidiary of Borrower that is not a Loan Party may Dispose of
all or substantially all its assets, and Borrower or any of its Subsidiaries may
Dispose of all or a Controlling interest in the Equity Interests of any of such
Person’s Subsidiaries that is not a Loan Party or otherwise a Material
Subsidiary, in each case for not less than fair market value as determined in
good faith by the Board of Directors of Borrower;

 

(d)          in connection with any Permitted Acquisition or other Acquisition
permitted by Section 7.02, (i) Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it,
provided that Borrower will be the surviving Person of such merger or
consolidation; and (ii) any Subsidiary of Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it, provided that, subject to the preceding clause (i), (1) the Person
surviving such merger or consolidation will be a direct or indirect wholly owned
Subsidiary of Borrower and (2) in the case of any such merger or consolidation
to which any Loan Party (other than Borrower) is a party, such Loan Party is the
surviving Person; and

 

(e)          the liquidation or dissolution of any Subsidiary if the Board of
Directors of Borrower determines in good faith that such liquidation or
dissolution is in the best interest of Borrower; provided that, in the case of
any Subsidiary that is a Loan Party, (i) Borrower provides written notice to
Administrative Agent at least ten days prior to the effectiveness of such
liquidation or dissolution and (ii) all assets and property of such Subsidiary
is transferred to another Loan Party; and

 

(f)           the drop-down contribution by Borrower of its Equity Interests in
Gennum UK to Semtech (International) or any direct or indirect Subsidiary of
Semtech (International), provided that upon the consummation of such drop-down
contribution, Gennum UK will remain a wholly-owned (indirect) Subsidiary of
Borrower.

 

113

--------------------------------------------------------------------------------


 

Section 7.05              Dispositions.

 

Sell, assign, lease, convey, transfer or otherwise Dispose of (whether in one or
a series of transactions) any property or assets (or enter into any agreement to
do the same), except, subject to Section 2.05(c)(i):

 

(a)          Dispositions of used, obsolete, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
the abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of Borrower, no longer economically practicable to maintain
or useful in the conduct of the business of Borrower and its Subsidiaries, taken
as a whole;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of real property, equipment or other tangible assets
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property (provided that in the case of the Disposition of any
Mortgaged Property, the requirements of Section 6.11(b) applicable to the real
property acquired in exchange or in replacement of such Mortgaged Property will
be satisfied as of the date such Loan Party first acquires fee title ownership
in such exchanged or replacement real property (or such later date as may be
agreed  by Administrative Agent in its sole discretion));

 

(d)          Dispositions by (i) any Loan Party to any other Loan Party,
(ii) any Foreign Subsidiary to any Loan Party,  (iii) subject to the limitation
set forth in Section 7.02(d) or Section 7.02(e), any Loan Party to any Foreign
Subsidiary, and (iv) any Foreign Subsidiary to any other Foreign Subsidiary;

 

(e)          Dispositions to the extent permitted by Section 7.04;

 

(f)           Permitted Asset Sales;

 

(g)          (i) the unwinding of any Swap Contract; (ii) to the extent
permitted hereunder and otherwise constituting Dispositions, Restricted
Payments; (iii) to the extent permitted hereunder and otherwise constituting
Dispositions, Investments; (iv) to the extent permitted hereunder and otherwise
constituting Dispositions, Capital Expenditures; and (v) to the extent permitted
hereunder and otherwise constituting Dispositions, Liens;

 

(h)          leases of property, including real property, and Dispositions of
leases, in each case in the ordinary course of business not materially
interfering with the conduct of the business of Borrower and its Subsidiaries,
taken as a whole;

 

(i)           licenses, sublicenses, leases or subleases to other Persons not
materially interfering with the conduct of the business of Borrower or any of
its Subsidiaries, in each case so long as no such grant otherwise affects
Administrative Agent’s security interest in the asset or property subject
thereto in any material respect;

 

(j)           Dispositions of Cash and Cash Equivalents in the ordinary course
of business;

 

(k)          Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business;

 

114

--------------------------------------------------------------------------------


 

(l)           within ninety days following the consummation of any Permitted
Acquisition or an Investment pursuant to Section 7.02(p) or Section 7.02(q), in
either case, by Borrower or any other Loan Party, Borrower or such other Loan
Party may Dispose of intellectual property and other general intangibles
acquired in such Permitted Acquisition or Investment to a Foreign Subsidiary of
Borrower so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such Disposition, (ii) each such sale is on
terms substantially as favorable to Borrower or such other Loan Party as would
reasonably be obtained at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate of Borrower, (iii) the consideration
received by Borrower or such other Loan Party consists of all Cash, and (iv) the
aggregate amount of all proceeds received from all assets sold pursuant to this
clause (l) since the Closing Date does not exceed $50,000,000; and

 

(m)        Borrower and its Subsidiaries may Dispose of intellectual property
that (i) Borrower has determined in the exercise of its reasonable business
judgment are not of material value to the business of Borrower and its
Subsidiaries, taken as a whole, and (ii) all such Dispositions since the Closing
Date have an aggregate value not exceeding $25,000,000; provided that (x) no
Default or Event of Default has occurred and is continuing or would result from
such Disposition and (y) the Net Cash Proceeds are subject to
Section 2.05(c)(i).

 

Section 7.06              Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)          each Subsidiary of Borrower may make Restricted Payments to
Borrower and to wholly-owned Subsidiaries of Borrower (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, to Borrower and any
Subsidiary of Borrower and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis based on their relative ownership interests);

 

(b)          Borrower may redeem, repurchase or otherwise acquire for value
outstanding shares of Borrower’s common stock (or options, warrants or other
rights to acquire such common stock) following the death, disability, retirement
or termination of employment of officers, directors or employees of Borrower or
any of its Subsidiaries; provided that (i) the aggregate amount of all such
redemptions and repurchases pursuant to this Section 7.06(b) will not exceed
$2,500,000 in any Fiscal Year of Borrower and (ii) at the time of any such
redemption or repurchase, no Default or Event of Default has occurred and is
continuing or will result from result such redemption or repurchase;

 

(c)          Borrower may pay regularly scheduled dividends on its outstanding
Qualified Preferred Stock pursuant to the terms thereof solely through the
issuance of additional shares of such Qualified Preferred Stock (other than in
Cash); provided that in lieu of issuing additional shares of such Qualified
Preferred Stock as dividends, Borrower may increase the liquidation preference
of the shares of Qualified Preferred Stock in respect of which such dividends
have accrued;

 

(d)          Borrower may pay Dividends on its outstanding Equity Interests in
Cash in lieu of issuing fractional shares of Equity Interests of Borrower or as
payments to dissenting stockholders pursuant to applicable Law in connection
with a transaction permitted by this Agreement; provided that the aggregate
amount of all such Dividends paid in Cash pursuant to this Section 7.06(d) since
the Closing Date will not exceed $1,500,000;

 

(e)          Borrower may declare and pay Dividends on its outstanding Equity
Interests consisting solely of Equity Interests of Borrower otherwise permitted
to be issued under this Agreement, whether in connection with a stock split of
common Equity Interests issued by Borrower or otherwise;

 

115

--------------------------------------------------------------------------------


 

(f)           Borrower may redeem, retire, purchase or otherwise acquire for
value outstanding Equity Interests of Borrower (i) in exchange for other Equity
Interests of Borrower permitted to be issued under this Agreement, (ii) upon the
conversion of Qualified Preferred Stock or the exercise, exchange or conversion
of stock options, warrants or other rights to acquire Equity Interests of
Borrower and (iii) tendered to Borrower by a holder of Equity Interests of
Borrower in settlement of indemnification or similar claims by Borrower against
such holder, in each case so long as no Cash or other consideration is paid in
connection with any such redemption, retirement, purchase or other acquisition
for value (unless otherwise independently permitted under another clause of this
Section 7.06);

 

(g)          Borrower may redeem, retire, purchase or otherwise acquire for
value outstanding Equity Interests of Borrower tendered by the holder thereof in
payment of withholding or other taxes relating to the vesting, delivery,
exercise, exchange or conversion of stock options, restricted stock, restricted
stock units, warrants or other Equity Interests of  Borrower;

 

(h)          Borrower may purchase, redeem or otherwise acquire for Cash any
outstanding Equity Interests of Borrower so long as (i) no Default or Event of
Default has occurred and is continuing at the time of such purchase, redemption
or acquisition or would result therefrom and (ii) the consideration therefor
consists solely of proceeds received by Borrower from a substantially concurrent
issuance or sale of its common Equity Interests (including an issuance or sale
of shares of its common Equity Interests in connection with the exercise of
options or warrants); and

 

(i)           Borrower may declare and pay or make additional Dividends in Cash
(including to purchase, redeem or otherwise acquire for Cash any outstanding
Equity Interests of Borrower); provided that (i) no Default or Event of Default
has occurred and is continuing at the time of the payment of such Dividend or
would result therefrom, (ii) after giving effect to the making of such
Dividends, the Minimum Liquidity Condition is satisfied, (iii) Borrower will be
in compliance with the financial covenants set forth in Section 7.15, for the
Test Period ended as of the last day of the Fiscal Period immediately preceding
the payment or making of such Dividend, on a pro forma basis after giving effect
to the making of such Dividend (but assuming, for purposes of determining pro
forma compliance with Section 7.15(a) for such Test Period, that the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.15(a) for such Test
Period was the lower of (A) the maximum Consolidated Leverage Ratio actually
permitted to be maintained for such Test Period pursuant to Section 7.15(a) and
(B) 2.50:1.00), and (iv) prior to the payment or making of such Dividend,
Borrower will have delivered to Administrative Agent a certificate executed by a
Responsible Officer of Borrower, certifying to the best of such Responsible
Officer’s knowledge, compliance with the requirements of preceding clauses
(ii) and (iii), and containing the calculations (in reasonable detail) required
by preceding clauses (ii) and (iii).

 

Section 7.07              Capital Expenditures.

 

(a)          Make (whether in one transaction or a series of transactions)
Capital Expenditures in an aggregate amount for Borrower and its Subsidiaries,
taken as a whole, in excess of the amount set forth below with respect to each
Fiscal Year:

 

Fiscal Year

 

Amount

 

Fiscal Year ending closest to
January 31, 2014

$50,000,000

 

116

--------------------------------------------------------------------------------


 

Fiscal Year

 

Amount

 

Fiscal Year ending closest to
January 31, 2015

 

$50,000,000

Fiscal Year ending closest to
January 31, 2016

 

$56,000,000

Fiscal Year ending closest to
January 31, 2017

 

$60,000,000

Fiscal Year ending closest to
January 31, 2018 and thereafter

 

$65,000,000

 

provided, however, that if, at the end of any Fiscal Year set forth above, the
amount specified above for such Fiscal Year exceeds the amount of Capital
Expenditures made by Borrower and its Subsidiaries during such Fiscal Year (the
amount of such excess being the “Excess Amount”), Borrower and its Subsidiaries
will be entitled to make additional Capital Expenditures in the succeeding
Fiscal Year in an amount equal to the lesser of (x) the Excess Amount or (y) 50%
of such amount set forth above for the corresponding Fiscal Year then ended;
provided, further, that (1) no Excess Amounts once carried forward may be
carried forward to any subsequent Fiscal Year and (2) no Excess Amount may be
used in such subsequent Fiscal Year until the amount permitted above is first
used.

 

(b)          In addition to the Capital Expenditures permitted by
Section 7.07(a), Borrower and its Subsidiaries may make additional Capital
Expenditures (i) with Net Sale Proceeds received by Borrower or any of its
Subsidiaries from any Disposition to the extent such Net Sale Proceeds are being
reinvested pursuant to and as permitted by Section 2.05(c)(i), (ii) with Net
Cash Proceeds received by Borrower or any of its Subsidiaries from any Recovery
Event to the extent such Net Sale Proceeds are being reinvested pursuant to and
as permitted by Section 2.05(c)(ii), (iii) with Net Equity Proceeds utilizing
the Net Equity Proceeds Amount as in effect immediately prior to the respective
Capital Expenditure and (iv) to the extent constituting a Permitted Acquisition.

 

Section 7.08              Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of any Loan Party,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms at least as favorable to Borrower and the other Loan
Parties as would be obtainable by such Person at the time in a comparable
arms’-length transaction with a Person other than an Affiliate; provided that
the foregoing restriction will not apply to (a) transactions between or among
(i) Borrower and its wholly-owned Subsidiaries or between or among Borrower’s
wholly-owned Subsidiaries not involving any other Affiliate that is not a wholly
owned Subsidiary or (ii) any Loan Party and any other Loan Party to the extent
otherwise permitted by this Agreement, (b) Restricted Payments permitted under
Section 7.06, (c) Guaranties permitted under Section 7.03(d), (d) employment and
severance arrangements (including equity incentive plans and employee benefit
plans and arrangements) with their respective officers and employees in the
ordinary course of business, (e) payment of fees and other compensation and
reimbursement and reasonable out-of-pocket costs to, and indemnities for the
benefit of, directors, officers, employees and consultants of Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership, directorship, management or operation of such Person, (f) the
transactions described on Schedule 7.08, (g) the issuance of Equity Interests
permitted to be issued under this Agreement and (h) 

 

117

--------------------------------------------------------------------------------


 

the payment by any Subsidiary of management fees, licensing fees and similar
fees to Borrower or any Loan Party that is a wholly-owned Subsidiary.

 

Section 7.09              Burdensome Agreements.

 

Except for agreements described on Schedule 7.09 or otherwise as provided or
permitted in this Agreement:

 

(a)          create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of Borrower to pay dividends or make any other distributions on any
of such Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary,
in each case other than with respect to specific property (including Equity
Interests of any Subsidiary) to be sold pursuant to an executed agreement in
connection with a Disposition permitted under Section 7.05 (but solely during
the pendency of such sale prior to its consummation);

 

(b)          create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any of its Subsidiaries to (i) repay or prepay any Indebtedness owed by
such Loan Party or Subsidiary to Borrower or any other Loan Party, (ii) make
loans or advances to Borrower or any other Loan Party or (iii) transfer any of
its property or assets to Borrower or any other Loan Party, in each case other
than (A) customary non-assignment provisions of leases, subleases and
sublicenses and similar agreements, (B) with respect to the specific property to
be sold pursuant to an executed agreement in connection with a Disposition
permitted under Section 7.05, or (C) any agreement with respect to the
incurrence of Indebtedness permitted under Sections 7.03(c) and (g); or

 

(c)          enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Loan Party or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (i) any
agreements governing any purchase money Liens or Indebtedness under Capitalized
Leases otherwise permitted hereby (in which case, any prohibition or limitation
will only be effective against the assets financed thereby), and (ii) customary
restrictions on the assignment of leases, licenses and other agreements.

 

Section 7.10              Use of Proceeds.

 

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry Margin Stock, (b) to repay or otherwise refinance indebtedness of
Borrower or others incurred to purchase or carry Margin Stock, (c) to extend
credit to others for the purpose of purchasing or carrying any Margin Stock or
(d) or for any other purpose other than (i) with respect to the proceeds of the
Term Loans made on the Closing Date, (A) to refinance the repayment in full of
the Existing Facilities and (B) to pay the related Transaction Costs and
(ii) with respect to the proceeds of any other Credit Extension hereunder
(including any Revolving Credit Loan), (A) for Capital Expenditures permitted
hereunder, Restricted Payments (including any repurchase of Equity Interests of
Borrower or any of its Subsidiaries) permitted hereunder and Permitted
Acquisitions, (B) to fund the ongoing working capital and general business needs
of Borrower and its Subsidiaries, and (C) for general corporate purposes.

 

Section 7.11              Maintenance of Business.

 

Engage to any material extent in any business other than businesses of the type
conducted by Borrower and its Subsidiaries on the Closing Date and any Related
Business, provided that Borrower and

 

118

--------------------------------------------------------------------------------


 

its Subsidiaries may discontinue or dispose of existing product lines or product
groups, subject to the other restrictions of this Agreement.

 

Section 7.12              Amendments of Organization Documents and Certain Other
Agreements; Limitations on Voluntary Payments.

 

(a)          Amend, modify or change the terms of Borrower’s or any other Loan
Party’s Organizational Document or any agreement entered into by it with respect
to its capital stock or other Equity Interests (including any Qualified
Preferred Stock), or enter into any new agreement with respect to its capital
stock or other Equity Interests, other than such amendments, modifications,
changes or other action as do not adversely affect, in any material respect, the
ability of the Loan Parties to pay the Obligations in full when and as payable
under the Loan Documents and to otherwise timely perform each of their material
obligations under the Loan Documents or the ability of Administrative Agent and
any Lending Party to enforce the Loan Documents in accordance with their terms.

 

(b)          On and after the execution and delivery of any Specified Permitted
Debt Document, amend, modify or change, or permit the amendment, modification or
change of, any provision of any Specified Permitted Debt Document(s) to the
extent that the Specified Permitted Indebtedness described in and evidenced by
the applicable Specified Permitted Debt Document in its amended, modified or
changed form would have initially been permitted to be incurred in accordance
with Section 7.03(b) if such Specified Permitted Debt Documents had been so
amended, modified or changed at the time of incurrence.

 

(c)          On and after the execution and delivery of any Specified Permitted
Debt Document, make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), any Specified
Permitted Indebtedness; provided, however, Borrower may make voluntary or
optional payments, prepayments, redemptions, repurchases or acquisitions of or
with respect to any Specified Permitted Indebtedness so long as (i) no Default
or Event of Default has occurred and is continuing at the time such Specified
Permitted Indebtedness is issued or immediately after giving effect to such
issuance, (ii) after giving effect to such voluntary or optional payment,
prepayment, redemption, repurchase or acquisition, the Minimum Liquidity
Condition is satisfied, (iii) Borrower will be in compliance with the financial
covenants set forth in Section 7.15, for the Test Period ended as of the last
day of the Fiscal Period immediately preceding the payment or making of such
payment, prepayment, redemption, repurchase or acquisition, on a pro forma basis
after giving effect to such voluntary or optional payment, prepayment,
redemption, repurchase or acquisition (but assuming, for purposes of determining
pro forma compliance with Section 7.15(a) for such Test Period, that the maximum
Consolidated Leverage Ratio permitted pursuant to Section 7.15(a) for such Test
Period was the lower of (A) the maximum Consolidated Leverage Ratio actually
permitted to be maintained for such Test Period pursuant to Section 7.15(a) and
(B) 2.50:1.00), and (iv) prior to the payment or making of such payment,
prepayment, redemption, repurchase or acquisition Borrower will have delivered
to Administrative Agent a certificate executed by a Responsible Officer of
Borrower, certifying to the best of such Responsible Officer’s knowledge,
compliance with the requirements of preceding clauses (ii) and (iii), and
containing the calculations (in reasonable detail) required by preceding clauses
(ii) and (iii).

 

119

--------------------------------------------------------------------------------


 

Section 7.13              Accounting Changes.

 

Make any (a) material change in Borrower’s or any of its Consolidated
Subsidiary’s accounting policies or financial reporting practices, except as
required by GAAP, or (b) change in Borrower’s or any of its Consolidated
Subsidiary’s Fiscal Year.

 

Section 7.14              Limitation on Issuance of Equity Interests.

 

(a)          Issue (i) any Preferred Equity (other than (A) Qualified Preferred
Stock issued by Borrower and (B) Preferred Equity issued by a Subsidiary of
Borrower to its direct parent company or companies) or (ii) any redeemable
common Equity Interests other than redeemable common Equity Interests that is or
are redeemable at the sole option of Borrower or such Subsidiary, as the case
may be.

 

(b)          Permit any Subsidiary to issue any Equity Interests (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, Equity Interests, except (i) for transfers and
replacements of then outstanding shares of Equity Interests, (ii) for stock
splits, stock dividends and other issuances which do not decrease the percentage
ownership of Borrower and its Subsidiaries in any class of the Equity Interests
of such Subsidiary, (iii) in the case of any Foreign Subsidiary, to qualify
directors to the extent required by applicable Law and for other nominal share
issuances to Persons other than Borrower and its Subsidiaries to the extent
required under applicable Law, (iv) for issuances by Subsidiaries which are
newly created or acquired in accordance with the terms of this Agreement, (v) in
connection with any transaction permitted under Sections 7.02(d), 7.02(e),
7.04(a), 7.04(b) or 7.05(d) which does not decrease the percentage ownership of
Borrower and its Subsidiaries in any class of Equity Interests of its
Subsidiaries and (vi) as permitted by clause i(B) of the parenthetical contained
in Section 7.14(a).

 

Section 7.15              Financial Covenants.

 

(a)          Maximum Consolidated Leverage Ratio.  Maintain a Consolidated
Leverage Ratio, as determined as of the last day of each Fiscal Period, of
greater than 3.00:1.00.

 

(b)          Minimum Consolidated Interest Coverage Ratio.  Maintain a
Consolidated Interest Coverage Ratio, as determined as of the last day of each
Fiscal Period, of less than 3.50:1.00.

 

ARTICLE VIII
Events of Default and Remedies

 

Section 8.01              Events of Default.

 

Each of the following will constitute an event of default hereunder (each, an
“Event of Default”):

 

(a)          Non-Payment.  Borrower fails to (i) pay when and as required to be
paid herein, any amount of principal of any Loan or any Credit Obligation or
deposit of funds as Cash Collateral in respect of Credit Obligations; or
(ii) pay within three Business Days after the same becomes due, any interest on
any Loan or on any Credit Obligation, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

 

(b)          Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 4.03, Section 6.03(a),
Section 6.04 (as it relates to Borrower), or Section 6.10 or Article VII; or any
Guarantor fails to make any payment required by its Guaranty of the Obligations
(any Guaranty contained in Section 10.15); or

 

120

--------------------------------------------------------------------------------


 

(c)          Representations and Warranties.  Any representation, warranty,
statement or certification made by any Loan Party or any of its Subsidiaries in
this Agreement or in any other Loan Document or in any other document,
instrument or Record delivered or made available to Administrative Agent or any
other Lending Party in connection with any Loan Document that is subject to
materiality or a Material Adverse Effect qualification will not be true and
correct in any respect when made or deemed made or any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or any of its Subsidiaries in this Agreement or in any other Loan
Document or in any other document, instrument or Record delivered or made
available to Administrative Agent or any other Lending Party in connection with
any Loan Document that is not subject to materiality or a Material Adverse
Effect will not be true and correct in any material respect when made or deemed
made; or

 

(d)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a),
Section 8.01(b) or Section 8.01(c)) contained in this Agreement or in any other
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier of (i) the date which a Responsible Officer of
any Loan Party becomes aware, or (ii) the date on which notice thereof is given
to a Loan Party by Administrative Agent or any Lending Party or otherwise; or

 

(e)          Cross-Default.  (i) Any Loan Party or Subsidiary thereof (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
grace or cure period) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount; or (B) after giving effect to any applicable
grace or cure period, fails to observe or perform any other agreement or
condition relating to any such Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or contained in any document evidencing, securing or
relating to any of the foregoing, or any other default or event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders), as the case may be, to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity
(including the foreclosure or similar action on any Lien securing such
Indebtedness); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Borrower or any of its Subsidiaries is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)           Insolvency; Voluntary Proceedings.  Any Loan Party or any Material
Subsidiary thereof (i) ceases or fails to be Solvent (for purposes of this
Section 8.01(f), determined without regard to any intercompany payables), or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) except as permitted under Section 7.04, voluntarily
liquidates, dissolves or ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

 

(g)          Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Loan Party or any Material Subsidiary thereof,
or any writ, judgment,

 

121

--------------------------------------------------------------------------------


 

warrant of attachment, execution or similar process, is issued or levied against
a substantial part of any Loan Party’s properties or assets or the properties or
assets of any Material Subsidiary thereof, and any such proceeding or petition
will not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process will not be released, vacated or fully bonded within sixty
days after commencement, filing or levy; (ii) any Loan Party or any Material
Subsidiary thereof admits the material allegations of a petition against it in
any Insolvency Proceeding, or an order for relief (or similar order under
non-United States Debtor Relief Law) is ordered in any Insolvency Proceeding; or
(iii) any Loan Party or any Material Subsidiary thereof acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property, assets or business; or

 

(h)          Judgments.  There is entered or issued against any Loan Party or
any Subsidiary thereof (i) a final (non-interlocutory) judgment, order or decree
by any Governmental Authority or a final or binding award by an arbitrator or
arbitration panel or other similar alternative dispute resolution body for the
payment of money in an amount, singularly or in the aggregate, exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage); or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have
or result in, individually or in the aggregate, a Material Adverse Effect and,
in either case, (A) enforcement proceedings are commenced by any creditor upon
such judgment or order and such enforcement proceedings have not been stayed
within ten days after the commencement thereof or (B) there is a period of
thirty consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount that could reasonably be expected to have or result in a
Material Adverse Effect; or

 

(j)           Invalidity of Loan Documents.  Any Loan Document or any material
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

 

(k)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01 or Section 6.11 will for any reason (other than
in accordance with or as otherwise permitted by the terms of this Agreement or
such Collateral Document) cease to create a valid and perfected first priority
Lien (subject to Permitted Liens) on the Collateral purported to be covered
thereby and the aggregate fair market value of all Collateral failing to have a
valid and perfected first priority Lien in favor of Administrative Agent is
greater than or equal to the Threshold Amount; or

 

(l)           Change of Control.  A Change of Control occurs.

 

Section 8.02              Waivers of Events of Defaults.

 

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that an Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g), (j) or (k) may only be waived
with the written consent of all Lenders.  Any Event of Default (or Default) so
waived will be

 

122

--------------------------------------------------------------------------------


 

deemed to have been cured and not to be continuing; but no such waiver will be
deemed a continuing waiver or will extend to or affect any subsequent like
default or impair any rights arising therefrom.

 

Section 8.03              Remedies Upon Event of Default.

 

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lending Parties will have no obligation to advance money or extend
any additional credit to or for the benefit of Borrower, whether in the form of
the making of Loans, the issuance of Credits or otherwise.  In addition, upon
the occurrence and during the continuance of any Event of Default,
Administrative Agent will, at the request of, or may, with the consent of,
Required Lenders, take any or all of the following actions, all of which are
hereby authorized by Borrower and each of the other Loan Parties:

 

(a)          Termination of Commitments.  Declare, by written notice to
Borrower, the Aggregate Commitments, including any commitments of any Lender or
the Swing Line Lender to make and advance Loans and any obligation of any
L/C Issuer to make or issue L/C Credit Extensions, to be terminated, whereupon
such commitments and obligations will be terminated, but without affecting the
Secured Parties’ Liens in and on the Collateral;

 

(b)          Acceleration of Obligations.  Declare all or any portion of the
unpaid principal amount the outstanding Loans, the interest accrued and unpaid
thereon and the other amounts and Obligations owing or payable under this
Agreement or under any other Loan Document or any other instrument executed by
Borrower or any other Loan Party pursuant to the Loan Documents (exclusive of
any Secured Cash Management Agreement and any Secured Hedge Agreement) to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower and
each such other Loan Party;

 

(c)          Cash Collateralization of Credit Obligations.  Require that
Borrower Cash Collateralize the Credit Obligations in an amount equal to 103.0%
of the then Outstanding Amount thereof;

 

(d)          Discretionary Advances.  Make advances of Loans after the
occurrence of any Event of Default, without thereby waiving their right to
demand payment of the Obligations under this Agreement, or any of the other Loan
Documents, or any other rights or remedies described in this Agreement or any
other Loan Document, and without liability to make any other or further
advances, notwithstanding Administrative Agent’s or any Lending Party’s previous
exercise of any such rights and remedies; or

 

(e)          Exercise of Rights and Remedies.  Exercise on behalf of itself and
the Lending Parties, in addition to all rights and remedies granted or otherwise
made available to Administrative Agent or the Lending Parties under this
Agreement, any and all rights and remedies granted or otherwise made available
to Administrative Agent or the Lending Parties under the Collateral Documents
and other Loan Documents or otherwise under applicable Law or in equity;

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under any Debtor Relief Law, the obligation of
each Lender or Swing Line Lender to make or advance Loans and any obligation of
any L/C Issuer to make or issue L/C Credit Extensions will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts and Obligations as aforesaid will automatically become due and
payable, and the obligation of Borrower to Cash Collateralize the Credit
Obligations in an amount equal to 103.0% of the then Outstanding Amount thereof
will automatically become effective, in each case, without further act of
Administrative Agent or any Lending Party.

 

123

--------------------------------------------------------------------------------


 

Section 8.04              Standards for Exercising Rights and Remedies.

 

To the extent that applicable Law imposes duties on Administrative Agent to
exercise remedies in a commercially reasonable manner, Borrower and each other
Loan Party acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent (a) to fail to incur expenses reasonably deemed significant
by Administrative Agent to prepare Collateral for disposition or otherwise to
fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Borrowers, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Administrative Agent
against risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, (l) to the extent deemed appropriate by Administrative Agent, to
obtain the services of brokers, investment bankers, consultants and other
professionals to assist Administrative Agent in the collection or disposition of
any of the Collateral or (m) conduct going out of business sales and otherwise
liquidate the inventory.  Borrower and each Loan Party acknowledge that the
purpose of this Section 8.04 is to provide non-exhaustive indications of what
actions or omissions by Administrative Agent would fulfill Administrative
Agent’s duties under the UCC of the state or any other relevant jurisdiction in
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Administrative Agent will not be deemed to fail to
fulfill such duties solely on account of not being indicated in this
Section 8.04.  Without limitation upon the foregoing, nothing contained in this
Section 8.04 will be construed to grant any rights to Borrower or any Loan Party
or to impose any duties on Administrative Agent that would not have been granted
or imposed by this Agreement or any other Loan Document or by applicable Law in
the absence of this Section 8.04.

 

Section 8.05              Application of Funds.

 

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.03), any amounts received on account of the
Obligations will, subject to the provisions of Section 2.15 and Section 3.07, be
applied by Administrative Agent in the following order (on a pro rata basis
within each level of priority):

 

(a)          First, to payment in full of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to Administrative Agent and amounts payable
under Article III) payable to Administrative Agent in its capacity as such;

 

124

--------------------------------------------------------------------------------


 

(b)          Second, to payment in full of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal,
interest, Revolving Credit Commitment Fees  and Credit Fees) payable to the
Lending Parties (including fees, charges and disbursements of counsel to the
respective Lending Parties arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

(c)          Third, to payment in full of that portion of the Obligations
constituting accrued and unpaid interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents and accrued and unpaid Revolving
Credit Commitment Fees and Credit Fees, ratably among the Lending Parties in
proportion to the respective amounts described in this clause Third payable to
them;

 

(d)          Fourth, to payment in full of that portion of the Obligations
constituting (i) unpaid principal of all Loans and the L/C Borrowings,
(ii) Hedging Obligations then owing under Secured Hedge Agreements (including
any Swap Termination Value owing with respect thereto) and (iii) Cash Management
Obligations then owing under Secured Cash Management Agreements, ratably among
the  Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

 

(e)          Fifth, to Administrative Agent for the account of the L/C Issuers,
to Cash Collateralize in full that portion of Credit Obligations comprised of
the aggregate undrawn amount of Credits to the extent not otherwise Cash
Collateralized by Borrower pursuant to Sections 2.03 and Section 2.15;

 

(f)           Sixth, to payment in full of all other Obligations (including the
provision of amounts to Administrative Agent to be held by Administrative Agent,
for the benefit of the Cash Management Banks, as the amount necessary to secure
the Loan Parties’ obligations in respect of unliquidated or contingent Cash
Management Obligations); and

 

(g)          Seventh, the balance, if any, after all of the Obligations have
been paid in full, to Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credits as they occur. If any
amount remains on deposit as Cash Collateral after all Credits have either been
fully drawn or expired, such remaining amount will be applied to the other
Obligations, if any, in the order set forth in this Section 8.05.

 

Notwithstanding the foregoing, Hedging Obligations and Cash Management
Obligations will be excluded from the application described above if
Administrative Agent has not received written notice thereof, together with such
supporting documentation as Administrative Agent may reasonably request, from
the applicable Hedge Bank or Cash Management Bank, as the case may be.  Each
Hedge Bank or Cash Management Bank that has given the notice contemplated by the
preceding sentence will, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto; it being
understood and agreed that the rights and benefits of any such Hedge Bank or
Cash Management Bank under the Loan Documents consist exclusively of such Hedge
Bank’s or Cash Management Bank’s, as the case may be, right to share in payments
and collections out of the Collateral arising after the occurrence and during
the continuation of an Event of Default as more fully set forth herein.  In
connection with any such distribution of payments and collections,
Administrative Agent will be entitled to assume no amounts are

 

125

--------------------------------------------------------------------------------


 

due to any Hedge Bank or Cash Management Bank unless such Hedge Bank or Cash
Management Bank has notified Administrative Agent in writing of the amount of
any such liability owed to it prior to such distribution.  Except as otherwise
expressly set forth herein or in any Collateral Document, no Person that obtains
the benefit of the provisions of this Section 8.05 or any of the Collateral by
virtue of the provisions hereof or of any Collateral Document will have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lending Party and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any provision in Article IX to
the contrary, Administrative Agent will be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Hedging
Obligations Cash Management Obligations only if and to the extent Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank.

 

ARTICLE IX
Administrative Agent

 

Section 9.01              Appointment and Authorization of Administrative Agent.

 

Each Lending Party hereby irrevocably appoints HSBC to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents, including to
act in such representative capacity as secured party on behalf and for the
benefit of each such Lending Party under this Agreement and the other Loan
Documents, and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX are solely for
the benefit of Administrative Agent and the Lending Parties, and neither
Borrower nor any other Loan Party will have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 9.02              Rights as a Lender.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” “L/C Issuer” or a “Lender,” such Person will have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent.  Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to any other Lending Party.

 

Section 9.03              Exculpatory Provisions.

 

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder will be administrative in nature.  Without limiting the generality of
the foregoing, Administrative Agent will not:

 

(a)          be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

126

--------------------------------------------------------------------------------


 

(b)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as will be expressly provided for herein or in
any other Loan Documents), Swing Line Lender or L/C Issuer, as applicable;
provided that Administrative Agent will not be required to take any action that,
in its opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)          except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity;

 

(d)          be liable for any action taken or not taken by it (i) with the
consent or at the request of Required Lenders (or such other number or
percentage of Lenders as will be necessary, or as Administrative Agent will
believe in good faith will be necessary, under the circumstances as provided in
Section 8.02 and Section 10.01), or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment; and

 

(e)          be liable for not performing any act or fulfilling any duty,
obligation or responsibility under this Agreement or any other Loan Document by
reason of any occurrence beyond the control of Administrative Agent (including
but not limited to any act or provision of any present or future Law or
regulation or Governmental Authority, any act of God or war, civil unrest, local
or national disturbance or disaster, any act of terrorism, or the unavailability
of the Federal Reserve Bank wire or facsimile or other wire or communication
facility).

 

Administrative Agent will be deemed not to have knowledge of any Default or
Event of Default, unless and until Borrower, a Loan Party, or a Lending Party
provides written notice to Administrative Agent describing such Default or Event
of Default.  Administrative Agent will not be responsible for or have any duty
to ascertain or inquire into (A) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (E) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

 

Section 9.04              Reliance by Administrative Agent.

 

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such

 

127

--------------------------------------------------------------------------------


 

condition is satisfactory to such Lending Party, unless Administrative Agent
will have received notice to the contrary from such Lending Party prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Credit.  In this regard, for purposes of determining compliance with the
conditions set forth in Section 4.01, each Lending Party that has executed this
Agreement will be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by
Administrative Agent to such Lending Party for consent, approval, acceptance or
satisfaction, or required thereunder to be to be consent to or approved by or
acceptable or satisfactory to such Lending Party, unless Administrative Agent
will have received notice from such Lending Party not less than two days prior
to the Closing Date specifying such Lending Party’s objection thereto and such
objection will not have been withdrawn by notice to Administrative Agent to such
effect on or prior to the Closing Date.  Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts it selects and will not be liable for any action it takes or does
not take in accordance with the advice of any such counsel, accountants or
experts.

 

Section 9.05              Delegation of Duties.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX will apply to any such sub-agent and to the Related Parties of
Administrative Agent and any such sub-agent and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein, as well as activities as Administrative Agent.  Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

Section 9.06              Resignation of Administrative Agent.

 

(a)          Administrative Agent may at any time give notice of its resignation
to the Lending Parties and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders will have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States (provided that so long as no Event of Default has occurred and is
continuing, such successor shall be subject to approval by Borrower (which
approval shall not be unreasonably withheld or delayed)).  If no such successor
will have been so appointed by Required Lenders and will have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lending Parties,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation will
become effective in accordance with such notice on the Resignation Effective
Date.  In the event that Administrative Agent’s resignation cannot become
effective (whether by the terms of this Section 9.06(a) or otherwise) before the
appointment of any successor Administrative Agent, then each Loan Party and each
Lending Party herby agrees that if by the thirtieth calendar day following
Administrative Agent’s notice of resignation, the Required Lenders and Borrower
have not appointed a replacement Administrative Agent, then Administrative Agent
will be entitled to apply to a court of competent jurisdiction for the
appointment of a successor Administrative Agent or other appropriate relief. 
Any costs and expenses (including reasonable attorneys’ fees and expenses)
incurred by Administrative Agent in connection with such application to a court
will be reimbursable by the Loan Parties in accordance with the terms hereof.

 

128

--------------------------------------------------------------------------------


 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof set forth in
Section 1.01, Required Lenders may, to the extent permitted by applicable Law,
by notice in writing to Borrower and such Person remove such Person as
Administrative Agent and, in consultation with Borrower, appoint a successor
(provided that so long as no Event of Default has occurred and is continuing,
such successor shall be subject to approval by Borrower (which approval shall
not be unreasonably withheld or delayed)).  If no such successor will have been
so appointed by Required Lenders and shall have accepted such appointment within
thirty days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)          Effective as of and from the Resignation Effective Date or the
Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security, including any Cash Collateral, held by Administrative Agent
for the benefit of the Secured Parties or the L/C Issuers under any of the Loan
Documents, the retiring or removed Administrative Agent will continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lending Party directly, until such time, if any, as Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 will continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)          The resignation by HSBC as Administrative Agent pursuant to this
Section 9.06 may, at HSBC’s election, as confirmed by giving notice thereof to
the Lending Parties and Borrower, also constitute its resignation as an
L/C Issuer and Swing Line Lender.  In the event HSBC so elects to also resign as
an L/C Issuer and as Swing Line Lender, upon the acceptance of a successor’s
appointment as Administrative Agent hereunder (i) such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender; (ii) the retiring L/C Issuer and
Swing Line Lender will be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents; (iii) the successor
L/C Issuer will issue letters of credit or bank undertakings in substitution for
the Credits, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Credits; and
(iv) the successor Swing Line Lenders will purchase the outstanding Swing Line
Loans of the resigning Swing Line Lender at par.

 

Section 9.07              Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such

 

129

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lending Party also
acknowledges that it will, independently and without reliance upon
Administrative Agent, any other Lending Party or any of their Related Parties
and based on such documents and information as it will from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08              No Other Duties, Etc.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Co-Syndication Agent,” “Documentation Agent,” “Co-Documentation Agent,”
“Co-Agent,” “Book Manager,” “Book Runner,” “Lead Arranger,” “Arranger,” “Co-Lead
Arranger” or “Co-Arranger,” if any, will have or be deemed to have any right,
power, obligation, liability, responsibility or duty under this Agreement or the
other Loan Documents, other than in such Person’s capacity as (a) Administrative
Agent or a Lending Party hereunder and (b) an Indemnitee hereunder, and no such
Person will have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
such Persons in deciding to enter into this Agreement or any other Loan Document
or in taking or not taking any action hereunder or thereunder.

 

Section 9.09              Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or Credit Obligation will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent will have made any demand on
Borrower) will be entitled and empowered, by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Credit Obligations and
all other Obligations that are owing and unpaid, and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lending Parties and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lending Parties and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lending Parties and Administrative Agent under Sections 2.03(h),
2.09, 3.05 and 10.04) allowed in such judicial proceeding, and (ii) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to the Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Sections 2.03(h), 2.09,
3.05 and 10.04.  Nothing contained herein will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

(b)          The Loan Parties and the Secured Parties hereby irrevocably
authorize Administrative Agent, based upon the written instructions of  Required
Lenders, to (i) credit bid and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under

 

130

--------------------------------------------------------------------------------


 

Sections 363, 365 and/or 1129 of the Bankruptcy Code or any similar Laws in any
other jurisdictions to which a Loan Party is subject, or (ii) credit bid and in
such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any other sale or foreclosure
conducted by (or with the consent or at the direction of) Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law
including Section 9-610 or 9-620 of the UCC.  In connection with any such credit
bid and purchase, the Secured Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid ratably, after giving effect to the
priorities outlined in the waterfall of payment in Section 8.05 (with Secured
Obligations with respect to contingent or unliquidated claims (excluding Credit
Obligations and other contingent or unliquidated claims of a fixed or readily
determinable amount) being disregarded for such purpose), and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (including debt and Equity Interests issued by
the acquisition vehicle or vehicles that are used to consummate such purchase). 
Except as provided above and otherwise expressly provided for herein or in the
other Collateral Documents, Administrative Agent will not execute and deliver a
release of any Lien on any Collateral.  Upon the request of Administrative Agent
or Borrower at any time, the Secured Parties will confirm in writing
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 9.09(b).

 

Section 9.10              Collateral Matters.

 

(a)          Directions by the Lending Parties.  Each Lending Party hereby
irrevocably authorizes and directs Administrative Agent, at its option and in
its discretion: (i) to enter into the Collateral Documents for the benefit of
such Person; (ii) without the necessity of any notice to or further consent from
any such Person from time to time prior to an Event of Default, to take any
action with respect to any Collateral or any Collateral Document that may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents; (iii) to release any Lien on any
property granted to or held by Administrative Agent under any Collateral
Document (A) upon termination of the Aggregate Commitments and the payment in
full of all Obligations, (B) that is sold or to be sold as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (C) subject to Section 10.01, if approved, authorized or ratified in
writing by Required Lenders, or (D) in connection with any foreclosure sale or
other disposition of Collateral after the occurrence of an Event of Default; and
(iv) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Collateral Document to the holder of any Lien on
such property that is permitted by this Agreement or any other Loan Document. 
Upon request by Administrative Agent at any time, each Lending Party will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of Collateral pursuant to this
Section 9.10.  Each Lending Party agrees that any action taken by Administrative
Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Administrative Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, will be binding upon all of the Lending Parties.

 

(b)          Certain Actions by Administrative Agent.  Subject to clauses
(iii) and (iv) of Section 9.10(a), Administrative Agent will (and is hereby
irrevocably authorized by each Lending Party to) execute such documents as may
be necessary to evidence the release or subordination of Liens granted to
Administrative Agent herein or in any Collateral Document or pursuant hereto or
thereto upon the applicable Collateral; provided that (i) Administrative Agent
will not be required to execute any such document on terms that, in
Administrative Agent’s opinion, would expose Administrative Agent to or create
any liability or entail any consequence other than the release or subordination
of such Liens without recourse or warranty, and (ii) such release or
subordination will not in any manner discharge, affect or impair the Obligations
or any Liens upon (or obligations of Borrower or any other Loan Party in

 

131

--------------------------------------------------------------------------------


 

respect of) all interests retained by Borrower or any other Loan Party,
including the proceeds of the sale, all of which will continue to constitute
part of the Collateral.  In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Administrative Agent will
be authorized to deduct all expenses reasonably incurred by Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.

 

(c)          No Obligations Regarding Certain Actions.  Administrative Agent
will have no obligation whatsoever to any Lending Party or any other Person to
assure that the Collateral exists or is owned by Borrower or any other Loan
Party or is cared for, protected or insured or that the Liens granted to
Administrative Agent herein or in any of the Collateral Documents or pursuant
hereto or thereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Administrative Agent in this Section 9.10 or in any of
the Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders, as
Swing Line Lender and as an L/C Issuer.

 

Section 9.11              Agency for Perfection.

 

Administrative Agent hereby appoints each other Lending Party as its agent (and
each Lending Party hereby accepts such appointment) for the purpose of
perfecting Administrative Agent’s Liens in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession.  Should any Lending
Party obtain possession of any such Collateral, such Lending Party will notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor will deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.

 

Section 9.12              Legal Representation of Administrative Agent.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, Bingham McCutchen LLP only has represented and only
will represent HSBC in its capacity as Administrative Agent, as a Lending Party
and in its capacity as Lead Arranger.  Each other Lending Party hereby
acknowledges that Bingham McCutchen LLP does not represent it in connection with
any such matters.

 

ARTICLE X
General Provisions

 

Section 10.01           Amendments, Etc.

 

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and Borrower or
the applicable Loan Party, as the case may be, with receipt acknowledged by
Administrative Agent, and each such waiver or consent will be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent will:

 

(a)          waive any condition set forth in Section 4.01 or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

132

--------------------------------------------------------------------------------


 

(b)          subject to clause (a) above, waive any condition set forth in
Section 4.02 as to any Credit Extension under the Revolving Credit Facility
without the written consent of Required Revolving Lenders;

 

(c)          increase or extend the expiration date of any of the Commitments of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.03)
without the written consent of such affected Lender;

 

(d)          postpone any date fixed by this Agreement or any other Loan
Document for any payment, of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each affected Lender;

 

(e)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the proviso below to
this Section 10.01(e)) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each affected Lender;
provided, however, that only the consent of the Required Lenders will be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Credit Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(f)           change (i) Section 2.13 or Section 8.05 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(c) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, (B) if such Facility is the Term Loan Facility, the
Required Term Loan Lenders or (C) such Facility is the Additional Term Facility,
the Required Additional Term Lenders;

 

(g)          change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender, (ii)(A) the definition of “Required Revolving
Lenders”, “Revolving Credit Maturity Date” or “Revolving Credit Stated Maturity
Date” or (B) Section 2.06 to allow for non-pro rata application of any
reductions in the Aggregate Revolving Credit Commitments without the written
consent of each Revolving Credit Lender, (iii) the definition of “Required Term
Loan Lenders”, “Term Loan Maturity Date” or “Term Loan Stated Maturity Date”
without the written consent of each Term Loan Lender, (iv) any provision of
Section 3.07 or Section 8.05 without the written consent of each Lender, (v) the
definition of “Required Additional Term Lenders” or “Additional Term Maturity
Date” without the written consent of each Additional Term Lender, (vi) any
provision of Section 10.06 or the definition of “Eligible Assignee,”
“Participant,” “Defaulting Lender” or “Specified Lender” without the written
consent of each Lender; or (vii) the definition of “Alternate Currency” or any
provision of Section 1.02(l) with the consent of each Lender;

 

(h)          release all or substantially all of the Collateral in any
transaction or series of related transactions, or contractually subordinate
Administrative Agent’s security interests in or Liens on all or substantially
all of the Collateral, without the written consent of each Lender (except with
respect to a transaction expressly permitted by this Agreement or in the
applicable Collateral Document);

 

133

--------------------------------------------------------------------------------


 

(i)           release all or substantially all of the value of the Guaranties of
the Obligations without the written consent of each Lender (except with respect
to a transaction expressly permitted by Section 7.04); or

 

(j)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of, (i) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, (ii) if such Facility is the Term Loan Facility, the
Required Term Loan Lenders or (iii) if such Facility is the Additional Term
Facility, the Required Additional Term Lenders;

 

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Credit issued or to be issued by it; (ii) no
amendment, waiver or consent will, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
will, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender will have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (B) the amount of
principal and accrued fees and interest owing to the Defaulting Lender may not
be reduced without the consent of such Lender and (C) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Required Lenders, Administrative Agent and
Borrower (1) to add one or more additional term loan facilities to this
Agreement or additional revolving credit commitments, in each case subject to
the limitations in Section 2.14, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (2) in connection with the
foregoing, to permit, as deemed appropriate by Administrative Agent and approved
by the Required Lenders, the Lenders providing such additional credit facilities
to participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

Section 10.02           Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally.  All notices and other communications provided
for herein will be in writing and will be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by facsimile transmission
or sent by approved electronic transmission in accordance with Section 10.02(b),
and all notices and other communications will be made as follows:

 

(i)           if to any Loan Party, Administrative Agent, any L/C Issuer or
Swing Line Lender, to the address, facsimile number or e-mail address specified
for such Person on Schedule 10.02; and

 

134

--------------------------------------------------------------------------------


 

(ii)          if to any Lender, to the address, facsimile number or e-mail
address specified in its Administrative Detail Form (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to Borrower).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by facsimile transmission or by means of approved electronic communication
will be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, will be deemed to have been given at
the opening of business on the next business day for the recipient); provided
that notices delivered through electronic communications to the extent provided
by Section 10.02(b) will be effective as provided in such subsection (b).

 

(b)          Electronic Communications.

 

(i)           Each Lending Party agrees that notices and other communications to
it hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing will not apply to
notices to any Lending Party pursuant to Article II if such Lending Party has
notified Administrative Agent that it is incapable of receiving notices under
Article II by electronic communication.  In furtherance of the foregoing, each
Lending Party hereby agrees to notify Administrative Agent in writing, on or
before the date such Lending Party becomes a party to this Agreement, of such
Lending Party’s e-mail address to which a notice may be sent (and from time to
time thereafter to ensure that Administrative Agent has on record an effective
e-mail address for such Lending Party).  Each of Administrative Agent and
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by means of electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)          Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website will be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both the preceding
clauses (A) and (B), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(iii)         Borrower and each Loan Party hereby acknowledges and agrees that
(A) Administrative Agent may, but will not be obligated to, make the
Communications available to Lending Parties by posting some or all of the
Communications on an Electronic Platform, (B) the distribution of materials and
information through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with any such distribution,
(C) the Electronic Platform is provided and used on an “As Is,” “As Available”
basis and (D) neither Administrative Agent nor any of its Affiliates warrants
the accuracy, completeness, timeliness, sufficiency or sequencing of the
Specified Materials posted on the Electronic Platform.  Administrative Agent and
its Related Parties (the “Agent Parties”) do not warrant the adequacy of the
Electronic Platform and expressly disclaim liability for errors or omissions in
the Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-

 

135

--------------------------------------------------------------------------------


 

party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Electronic Platform.  In no
event shall any Agent Party have any liability to Borrower or any other Loan
Party, any Lending Party or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
other Loan Party’s or Administrative Agent’s transmission of Communications
through the Electronic Platform.

 

(iv)         Each Lending Party hereby agrees that notice to it in accordance
with Section 10.02(b)(ii)(B) specifying that any Specified Materials (and as
such, constituting Communications) have been posted to the Electronic Platform
will, for purposes of this Agreement, constitute effective delivery to such
Lending Party of such Specified Materials.

 

(v)          Each Lending Party (A) acknowledges that the Specified Materials,
including information furnished to it by any Loan Party or Administrative Agent
pursuant to, or in the course of administering, the Loan Documents, may include
material, non-public information concerning Borrower and the other Loan Parties
and their respective Affiliates or their respective securities and businesses,
and (B) confirms that it (1) has developed compliance procedures regarding the
use of material, non-public information and (2) will handle such material,
non-public information in accordance with such procedures and applicable Laws,
including Federal and state securities Laws.

 

(c)          Change of Address, Etc.  Borrower, Administrative Agent, Swing Line
Lender and any L/C Issuer may change their respective address(es), facsimile
number(s) or e-mail address(es) for notices and other communications hereunder
by notice to the other parties hereto.  Each Lender may change its address(es),
facsimile number(s) or e-mail address(es) for notices and other communications
hereunder by notice to Borrower, Administrative Agent, Swing Line Lender and
L/C Issuer.

 

(d)          Reliance by Administrative Agent and the Lending Parties. 
Administrative Agent and the Lending Parties will be entitled to rely and act
upon any notices (including electronically delivered Requests for Credit
Extension) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower will indemnify Administrative Agent and each Lending Party
and their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower; provided that such indemnity will
not be available to the extent that such losses, costs, expenses and liabilities
resulted from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a court of competent jurisdiction by final and
nonappealable judgment.  All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

Section 10.03           No Waiver; Cumulative Remedies; Enforcement.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof; no single or partial exercise of any
right, remedy, power or privilege hereunder will preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against Borrower

 

136

--------------------------------------------------------------------------------


 

or any other Loan Party will be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement will be instituted and
maintained exclusively by, Administrative Agent in accordance with Section 8.03
for the benefit of all the Lending Parties; provided, however, that the
foregoing will not prohibit (a) Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
L/C Issuer or Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or as Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lending Party from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then
(i) Required Lenders will have the rights otherwise ascribed to Administrative
Agent pursuant to Section 8.03 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

 

Section 10.04           Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses.  Borrower will pay or reimburse, promptly upon
written demand therefor, (i) all reasonable and documented out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of outside counsel for Administrative
Agent and all reasonable audit, appraisal, environmental assessment or
inspection, consulting, search and filing, registration and recording and other
similar fees and other expenses), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents with respect to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby will be consummated); (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Credit or any demand for
payment thereunder; and (iii) all out-of-pocket expenses incurred by
Administrative Agent or any Lending Party (including the reasonable fees,
charges and disbursements of any counsel for Administrative Agent or any Lending
Party), and will pay all fees and time charges and disbursements for attorneys
who may be employees of Administrative Agent or any Lending Party, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits.  For the avoidance of doubt, this
Section 10.04(a) will not apply with respect to Taxes to the extent governed by
Section 3.01 and Section 3.04.

 

(b)          Indemnification by Borrower.  Borrower will indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges, settlement costs and disbursements of any counsel for any
Indemnitee), and will indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys, who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any Loan Party other than such Indemnitee and its Related
Parties) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any document
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of Administrative
Agent (and any sub-agent) and its Related Parties only, the administration of
this Agreement and the other Loan

 

137

--------------------------------------------------------------------------------


 

Documents; (ii) any Loan or Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Credit); or (iii) any actual or
prospective claim, investigation, litigation or other proceeding (including any
administrative proceeding or any arbitration or other alternative dispute
resolution proceeding) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party or any of their respective Affiliates, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
will not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  For the
avoidance of doubt, this Section 10.04(b) will not apply with respect to Taxes
to the extent governed by Section 3.01.

 

(c)          Reimbursement by Lenders.  If and to the extent Borrower for any
reason fails to pay when due any amount that it is required to pay under
Section 10.04(a) or Section 10.04(b) to Administrative Agent (or any sub-agent
thereof), Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), Swing Line Lender, the L/C Issuer or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on its
Percentage Share at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender; provided that with respect
to such unpaid amounts owed to the L/C Issuer or the Swing Line Lender solely in
its capacity as such, only the Revolving Credit  Lenders will be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ applicable Revolving Creditor Percentage Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), Swing Line Lender, any L/C Issuer or any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent), Swing Line
Lender or the L/C Issuer in connection with such capacity.  The obligations of
Lenders under this Section 10.04(c) are subject to the provisions of
Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, neither Borrower nor any other Loan Party nor
Administrative Agent nor any Lending Party will assert, and Borrower, each other
Loan Party, Administrative Agent and each Lending Party hereby waives, any claim
against any Indemnitee and/or any Loan Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any document contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Credit, or the use of
the proceeds thereof; provided, however, that nothing contained in this
Section 10.04(d) shall be deemed to waive or otherwise limit or impair
Administrative Agent’s, any Lending Party or any other Indemnitee’s right to
assert, enforce and collect a claim of indemnification under Section 10.04(b),
including for any special, indirect, consequential or punitive damages suffered
by or incurred to any other Person and that otherwise would subject to
indemnification pursuant to Section 10.04(b).  No Indemnitee referred to in
Section 10.04(b) nor any Loan Party will be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Person by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or Loan Party
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

138

--------------------------------------------------------------------------------


 

(e)          Payments.  All amounts due under this Section 10.04 will be payable
not later than ten Business Days after demand therefor.

 

(f)           Survival.  The agreements in this Section 10.04 will survive the
resignation of Administrative Agent, Swing Line Lender and L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
payment in full of the Obligations.

 

Section 10.05           Marshalling; Payments Set Aside.

 

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of Borrower or any other Loan Party or any other
Person or against or in payment of any or all of the Obligations.  To the extent
that any payment by or on behalf of Borrower or any Loan Party is made to
Administrative Agent or any Lending Party, or Administrative Agent or any
Lending Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or any Lending Party in such
Person’s discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied will be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lending Party severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate.  The obligations of each Lending Party under clause (b) of
the preceding sentence will survive the payment in full of the Obligations and
the termination of this Agreement.

 

Section 10.06           Successors and Assigns.

 

(a)          Successors and Assigns Generally.  The provisions of this Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lending Party, and neither Swing Line Lender nor any Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(g) (and any other attempted
assignment or transfer by any party hereto will be null and void).  Nothing in
this Agreement, expressed or implied, will be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.06(e) and,
to the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and each Lending Party) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Swing Line Lender or any Lender.  Swing Line Lender
or any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
subsection (b), participations in Credit Obligations and in Swing Line Loans, as
applicable) at the time owing to it); provided that any such assignment will be
subject to the following conditions:

 

(i)           Minimum Amounts.

 

139

--------------------------------------------------------------------------------


 

(A)         in the case of (1) an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Facility), (2) contemporaneous assignments to
related Approved Funds that equal at least the amount specified in
Section 10.06(b)(i)(B) in the aggregate or (3) an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)         in any case not described in Section 10.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Facility, or $5,000,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)          Proportionate Amounts.  Each partial assignment will be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the
Commitment(s) assigned, except that this clause (ii) will not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(iii)         Required Consents.  No consent will be required for any assignment
except to the extent required by Section 10.06(b)(i)(B) and, in addition:

 

(A)         the consent of Borrower (such consent not to be unreasonably
withheld or delayed) will be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that Borrower will be deemed to have consented to any such assignment
unless it objects thereto by written notice to Administrative Agent within ten
Business Days after having received notice thereof;

 

(B)         the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) will be required for assignments in respect of
(i) the Revolving Credit Facility or any unfunded Commitments with respect to
the Term Loan Facility and the Additional Term Loan Facility if such assignment
is to a Person that is not a Lender with a Commitment in respect of such
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (ii) any Term Loans or Additional Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund;  and

 

(C)         the consent of each L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) will be required for any
assignment in respect of the Revolving Credit Facility, unless such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)         Assignment and Assumption.  The parties to each assignment will
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, will deliver to Administrative Agent an Administrative Questionnaire.

 

140

--------------------------------------------------------------------------------


 

(v)          No Assignment to Certain Persons.  No assignment will be made to
(A) Borrower or any other Loan Party or any of its or their respective
Subsidiaries or Affiliates, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

 

(vi)         No Assignment to Natural Persons.  No assignment will be made to a
natural Person.

 

(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent and each Lending Party hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Credits and Swing Line
Loans in accordance with its applicable Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder will become effective under applicable Law without
compliance with the provisions of this Section 10.06(b)(vii), then the assignee
of such interest will be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 10.06(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Article III and Section 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph will be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 

(c)          Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower (and such agency being solely for tax purposes), will
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a Register.  The entries in the Register will be
conclusive absent manifest error, and Borrower, Administrative Agent and the
Lending Parties will treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register will be available for inspection by each of Borrower,
Swing Line Lender and each L/C Issuer, at any reasonable time and from time to
time upon reasonable prior notice.

 

141

--------------------------------------------------------------------------------


 

(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person other than a natural person, Borrower or any Affiliate of Borrower (each
a “Participant”) in all or a portion of such Person’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment(s) and/or the
Loans (including such Lender’s participations in Credit Obligations and/or Swing
Line Loans) owing to it); provided that (i) any sale of a participation to a
proposed Participant that would not otherwise qualify as an Eligible Assignee or
that is a Defaulting Lender must be approved by Administrative Agent, (ii) such
Person’s obligations under this Agreement will remain unchanged, (iii) such
Person will remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) Borrower, Administrative Agent and the
Lending Parties will continue to deal solely and directly with such Person in
connection with such Person’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender will be responsible for the indemnity under
Section 10.04(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement, instrument or other document pursuant to which a Lender sells
such a participation will provide that such Person will retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such document may provide that such Person
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant.  Borrower agrees that each Participant will be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(d) (it being understood that the documentation required under
Section 3.01(d) will be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 3.08 as if it were an assignee
under Section 10.06(b), and (B) will not be entitled to receive any greater
payment under Sections 3.01 and 3.04, with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrower to effectuate the
provisions of Section 3.08 with respect to any Participant.  Each Lender that
sells a participation will, acting solely for this purpose as a non-fiduciary
agent of Borrower, maintain a register on which it enters the name and address
of each Participant and the principal amounts of (and stated interest on) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender will have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender will treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) will have no responsibility for maintaining a Participant
Register.

 

(e)          Limitations upon Participant Rights.  A Participant will not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender will not be entitled to the
benefits of Section 3.01 unless

 

142

--------------------------------------------------------------------------------


 

Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment will release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
will be deemed to include electronic signatures or the keeping of records in
electronic form, each of which will be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)          Resignation as an L/C Issuer or Swing Line Lender.  Notwithstanding
anything to the contrary contained herein, if at any time HSBC assigns all of
its Commitments and Loans pursuant to Section 10.06(b), HSBC may do either or
both of the following: (i) upon thirty days’ notice to Borrower and all Lenders,
resign as an L/C Issuer or (ii) upon thirty days’ notice to Borrower, resign as
Swing Line Lender.  In the event of any such resignation as an L/C Issuer or
Swing Line Lender, Borrower will be entitled to appoint from among Lenders a
successor an L/C Issuer or Swing Line Lender (subject to such Lender’s consent
to such appointment, at its sole discretion); provided that no failure by
Borrower to appoint any such successor will affect the resignation of HSBC as
L/C Issuer or Swing Line Lender, as the case may be.  If HSBC resigns as an
L/C Issuer, it will retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Credits outstanding as of the effective date of
its resignation as an L/C Issuer and all Credit Obligations with respect thereto
(including the right to require Lenders to make Revolving Credit Loans that are
Base Rate Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If HSBC resigns as Swing Line Lender, it
will retain all the rights of Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require Lenders to make Revolving
Credit Loans that are Base Rate Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

 

Section 10.07           Treatment of Certain Information; Confidentiality.

 

Administrative Agent and each Lending Party each agrees to maintain the
confidentiality of the Information in accordance with its customary practices,
except that Information may be disclosed: (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority, purporting to have jurisdiction over such
Person or is Related Parties  (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
provided that, if not prohibited by law, the disclosing party will use
commercially reasonable efforts (i) to notify Borrower in advance of such
disclosure so that Borrower may seek an appropriate protective order and (ii) to
cooperate with Borrower to obtain such protective order; (d) to Gold Sheets
(published by Thomson Reuters LPC) or other similar bank trade publication or
online information service, provided that such disclosures of Information will
be limited to the material deal terms of the Facilities consistent with other
customary disclosures by banks

 

143

--------------------------------------------------------------------------------


 

and institutional lenders to such publications or online services for league
table reporting purposes; (e) to any other party hereto; (f) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (g) subject to an agreement
containing provisions substantially the same as those of this Section 10.07 to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder; (h) on a
confidential basis to (A) any rating agency in connection with rating Borrower
or its Subsidiaries or the Facilities or (B) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facilities; (i) with the consent of Borrower; or (j) to the
extent such Information (1) becomes publicly available other than as a result of
a breach of this Section 10.07 or (2) becomes available to Administrative Agent,
any Lending Party or any of their respective Affiliates on a non-confidential
basis from a source other than Borrower or any Subsidiary thereof and not in
contravention of this Section 10.07.  For purposes of this Section 10.07,
“Information” means all information (including financial information) received
from Borrower or any other Loan Party or any of their respective Subsidiaries
relating to Borrower or any such Loan Party or any of such Affiliates or their
respective businesses, assets, operations or condition (financial or otherwise)
other than any such information that is available to Administrative Agent or any
Lending Party on a non-confidential basis, and not in contravention of this
Section 10.07, prior to disclosure by Borrower or any other Loan Party or any of
their respective Subsidiaries; provided that, in the case of information
received from Borrower or any other Loan Party or any of their respective
Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
will be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 10.08           Right of Setoff.

 

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time to the fullest extent permitted by applicable Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lending Party or any such Affiliate to or
for the credit or the account of Borrower or any other Loan Party against any
and all of the Obligations to such Lending Party or such Affiliate, irrespective
of whether or not such Lending Party or Affiliate will have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lending Party different from the branch,
office or Affiliate holding such deposit or obligated on such obligations;
provided, that in the event that any Defaulting Lender will exercise any such
right of setoff, (a) all amounts so set off will be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 3.07 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent and the Lending Parties, and (b) the Defaulting Lender will
provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The rights of each Lending Party and its Affiliates under
this Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lending Party or its Affiliates may have.  Each
Lending Party agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
will not affect the validity of such setoff and application.  Notwithstanding
anything in this Section 10.08 to the contrary, no

 

144

--------------------------------------------------------------------------------


 

Lending Party will exercise, or attempt to exercise, any right of set-off,
banker’s lien or the like against any deposit account or property of any Loan
Party or any Subsidiary thereof held or maintained by such Lending Party, in
each case to the extent the deposits or other proceeds of such exercise, or
attempt to exercise, any right of set-off, banker’s lien or the like are, or are
intended to be or are otherwise are held out to be applied to the Obligations
hereunder or otherwise secured by the Collateral, without the prior written
consent of Administrative Agent.

 

Section 10.09           Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law.  If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower or the Guarantors, as
applicable.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by applicable Law, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 10.10           Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement will
become effective when it will have been executed and delivered by Administrative
Agent and when Administrative Agent will have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic transmission (such as by “pdf”) will be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 10.11           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith will survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lending Party, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and will continue in full force and effect until the payment in full
of the Obligations.

 

Section 10.12           Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents will
not be affected or impaired thereby and (b) the parties will endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable

 

145

--------------------------------------------------------------------------------


 

provisions.  The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction. 
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders will be limited by Debtor Relief Laws, as determined in good
faith by Administrative Agent, L/C Issuer or Swing Line Lender, as applicable,
then such provisions will be deemed to be in effect only to the extent not so
limited.

 

Section 10.13           Lender-Creditor Relationship.

 

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and Borrower and the other Loan Parties, on the other, is solely that
of creditor and debtor.  Neither any Lending Party nor Administrative Agent has
(or will be deemed to have) any fiduciary relationship or duty to Borrower or
any other Loan Party arising out of or in connection with, and there is no
agency or joint venture relationship between the Lending Parties and
Administrative Agent, on the one hand, and Borrower and the other Loan Parties,
on the other, by virtue of this Agreement or any other Loan Document or any of
the Transactions contemplated herein or therein.

 

Section 10.14           USA Patriot Act Notice.

 

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies Borrower
that, pursuant to the requirements of the PATRIOT Act, they are each required to
obtain, verify and record information that identifies Borrower and each other
Loan Party, which information includes the name and address of Borrower and each
other Loan Party and other information that will allow such Lending Party or
Administrative Agent, as applicable, to identify Borrower and each other Loan
Party in accordance with the PATRIOT Act.

 

Section 10.15           Guaranty.

 

(a)          Guaranty.  (i) Each Subsidiary Guarantor and each other Guarantor
at any time party hereto, jointly and severally, unconditionally and irrevocably
guarantees to Administrative Agent and the Lending Parties the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
Obligations (the “Guaranteed Obligations”).  The Guaranteed Obligations include
interest that, but for a proceeding under any Debtor Relief Law, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in any such proceeding.

 

(ii)          Notwithstanding any provision hereof or in any other Loan Document
to the contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act at the time (1) any transaction is entered into under a Swap
Contract or (2) such Guarantor becomes a Guarantor hereunder, the Guaranteed
Obligations of such Guarantor will not include (A) in the case of clause
(1) above, such transaction, including any Hedging Obligations arising
thereunder, and (B) in the case of clause (2) above, any transactions, including
any Hedging Obligations, outstanding under any Swap Contracts as of the date
such Guarantor becomes a Guarantor under the Loan Documents; provided, however,
that at the time any Guarantor becomes an “eligible contract participant”, the
Guaranteed Obligations of such Guarantor will include any transaction entered
into under any Swap Contract and any transactions, including any Hedging
Obligations, outstanding under any Swap Contract.

 

(b)          Separate Obligation.  Each Guarantor acknowledges and agrees that
(i) the Guaranteed Obligations are separate and distinct from any Indebtedness
arising under or in connection with any other document, including under any
provision of this Agreement other than this Section 10.15,

 

146

--------------------------------------------------------------------------------


 

executed at any time by such Guarantor in favor of Administrative Agent or any
Lending Party; and (ii) such Guarantor will pay and perform all of the
Guaranteed Obligations as required under this Section 10.15, and Administrative
Agent and the Lending Parties may enforce any and all of their respective rights
and remedies hereunder, without regard to any other document, including any
provision of this Agreement other than this Section 10.15, at any time executed
by such Guarantor in favor of Administrative Agent or any Lending Party,
irrespective of whether any such other document, or any provision thereof or
hereof, will for any reason become unenforceable or any of the Indebtedness
thereunder will have been discharged, whether by performance, avoidance or
otherwise.  Each Guarantor acknowledges that, in providing benefits to Borrower,
Administrative Agent and the Lending Parties are relying upon the
enforceability of this Section 10.15 and the Guaranteed Obligations as separate
and distinct Indebtedness of each such Guarantor, and each Guarantor agrees that
Administrative Agent and the Lending Parties would be denied the full benefit of
their bargain if at any time this Section 10.15 or the Guaranteed Obligations
were treated any differently.  The fact that the Guaranty is set forth in this
Agreement rather than in a separate guaranty document is for the convenience of
Borrower and each Guarantor and will in no way impair or adversely affect the
rights or benefits of Administrative Agent and the Lending Parties under this
Section 10.15.  Each Guarantor agrees to execute and deliver a separate
document, immediately upon request at any time of Administrative Agent or any
Lending Party, evidencing each such Guarantor’s obligations under this
Section 10.15.  Upon the occurrence of any Event of Default, a separate action
or actions may be brought against each such Guarantor, whether or not Borrower
or any other Guarantor or any other Person is joined therein or a separate
action or actions are brought against Borrower or any such other Guarantor or
any such other Person.

 

(c)          Insolvency Laws; Right of Contribution.

 

(i)           As used in this Section 10.15(c): (A) the term “Guarantor
Applicable Insolvency Laws” means the Laws of any Governmental Authority
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including 11 U. S. C. §547, §548, §550 and other “avoidance”
provisions of the Bankruptcy Code) as applicable in any proceeding in which the
validity or enforceability of this Agreement or any other Loan Document against
any Guarantor, or any Guarantor Specified Lien is in issue; and (B) “Guarantor
Specified Lien” means any Lien from time to time granted by any Guarantor
securing the Guaranty Obligations.  Notwithstanding any provision of this
Agreement to the contrary, if, in any proceeding, a court of competent
jurisdiction determines that with respect to any Guarantor, this Agreement or
any other Loan Document or any Guarantor Specified Lien would, but for the
operation of this Section 10.15(c), be subject to avoidance and/or recovery or
be unenforceable by reason of Guarantor Applicable Insolvency Laws, this
Agreement, such other Loan Document and each such Guarantor Specified Lien will
be valid and enforceable against such Guarantor, only to the maximum extent that
would not cause this Agreement, such other Loan Document or such Guarantor
Specified Lien to be subject to avoidance, recovery or unenforceability.  To the
extent that any payment to, or realization by, Administrative Agent or any
Lending Party on the Guaranty Obligations exceeds the limitations of this
Section 10.15(c) and is otherwise subject to avoidance and recovery in any such
proceeding, the amount subject to avoidance will in all events be limited to the
amount by which such actual payment or realization exceeds such limitation, and
this Agreement as limited will in all events remain in full force and effect and
be fully enforceable against such Guarantor.  This Section 10.15(c) is intended
solely to reserve the rights of Administrative Agent and the Lending Parties
hereunder against each Guarantor, in such proceeding to the maximum extent
permitted by Guarantor Applicable Insolvency Laws and neither Borrower, nor any
Guarantor or any other guarantor of the Obligations nor any other Person will
have any right, claim or defense under this Section 10.15(c) that would not
otherwise be available under Guarantor Applicable Insolvency Laws in such
proceeding.

 

147

--------------------------------------------------------------------------------


 

(ii)          Each Guarantor hereby agrees that, to the extent that any
Guarantor will have paid an amount hereunder to or on behalf of Administrative
Agent and the Lending Parties that is greater than the net value of the benefits
received, directly or indirectly, by such paying Guarantor as a result of the
Credit Extensions and other credit accommodations extended hereunder, such
paying Guarantor will be entitled to contribution from any Guarantor that has
not paid its proportionate share, based on benefits received as a result of the
making and issuance of the Credit Extensions.  Any amount payable as a
contribution under this Section 10.15(c) will be determined as of the date on
which the related payment or distribution is made by the Guarantor seeking
contribution and each Guarantor acknowledges that the right to contribution
hereunder will constitute an asset of such Guarantor to which such contribution
is owed.  Notwithstanding the foregoing, the provisions of this
Section 10.15(c) will in no respect limit the obligations and liabilities of any
Guarantor to Administrative Agent and the Lending Parties hereunder or under any
other Loan Document, and each Guarantor will remain jointly and severally liable
for the full payment and performance of the Guaranty Obligations.

 

(d)          Liability of Guarantors.  The liability of each Guarantor under
this Section 10.15 will be irrevocable, absolute, independent and unconditional,
and will not be affected by any circumstance that might constitute a discharge
of a surety or guarantor other than the payment and performance in full of all
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(i)           such Guarantor’s liability hereunder will be the immediate,
direct, and primary obligation of such Guarantor and will not be contingent upon
Administrative Agent’s or any Lending Party’s exercise or enforcement of any
remedy it may have against Borrower or any other Person, or against any
collateral or other security for any Guaranteed Obligations;

 

(ii)          this Guaranty is a guaranty of payment when due and not merely of
collectability;

 

(iii)         Administrative Agent and the Lending Parties may enforce this
Section 10.15 upon the occurrence of an Event of Default notwithstanding the
existence of any dispute among Administrative Agent and the Lending Parties, on
the one hand, and Borrower or any other Person, on the other hand, with respect
to the existence of such Event of Default;

 

(iv)         such Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations will in no way limit, affect, modify or abridge such
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

 

(v)          such Guarantor’s liability with respect to the Guaranteed
Obligations will remain in full force and effect without regard to, and will not
be impaired or affected by, nor will such Guarantor be exonerated or discharged
by, any of the following events:

 

(A)         any proceeding under any Debtor Relief Law;

 

(B)         any limitation, discharge, or cessation of the liability of Borrower
or any Guarantor or other Person for any Guaranteed Obligations due to any
applicable Law, or any invalidity or unenforceability in whole or in part of any
of the Guaranteed Obligations or the Loan Documents;

 

(C)         any merger, acquisition, consolidation or change in structure of
Borrower or any Guarantor or other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of Borrower or any other
Guarantor or Person;

 

148

--------------------------------------------------------------------------------


 

(D)         any assignment or other transfer, in whole or in part, of
Administrative Agent’s or any Lending Party’s interests in and rights under this
Agreement (including this Section 10.15) or the other Loan Documents;

 

(E)         any claim, defense, counterclaim or setoff, other than that of prior
performance, that Borrower, any Guarantor or any other Person may have or
assert, including any defense of incapacity or lack of corporate or other
authority to execute any of the Loan Documents;

 

(F)          Administrative Agent’s or any Lending Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan Document
or any Guaranteed Obligations;

 

(G)         Administrative Agent’s or any Lending Party’s exercise or
non-exercise of any power, right or remedy with respect to any Guaranteed
Obligations or any collateral;

 

(H)         Administrative Agent’s or any Lending Party’s vote, claim,
distribution, election, acceptance, action or inaction in any proceeding under
any Debtor Relief Law; or

 

(I)           any other guaranty, whether by such Guarantor or any other Person,
of all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of Borrower to Administrative Agent or any Lending
Party.

 

(e)          Consents of Guarantors.  Each Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from any such
Guarantor:

 

(i)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of Borrower
under the Loan Documents may be incurred and the time, manner, place or terms of
any payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

 

(ii)          the time for Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as
Administrative Agent and the Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(iii)         Administrative Agent and the Lending Parties may request and
accept other guaranties and may take and hold security as collateral for the
Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such other guaranties or security and may permit or consent
to any such action or the result of any such action, and may apply such security
and direct the order or manner of sale thereof; and

 

(iv)         Administrative Agent or the Lending Parties may exercise, or waive
or otherwise refrain from exercising, any other right, remedy, power or
privilege even if the exercise thereof affects or eliminates any right of
subrogation or any other right of such Guarantor against Borrower.

 

(f)           Guarantors’ Waivers.  Each Guarantor hereby waives and agrees not
to assert:

 

149

--------------------------------------------------------------------------------


 

(i)           any right to require Administrative Agent or any Lending Party to
proceed against Borrower, any other Guarantor or any other Person, or to pursue
any other right, remedy, power or privilege of Administrative Agent or any
Lending Party whatsoever;

 

(ii)          the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations (and in this
regard that the performance of any act or any payment which tolls any statute of
limitations applicable to Obligations under any of the Loan Documents will
similarly operate to toll the statute of limitations applicable to each such
Guarantor’s liability hereunder);

 

(iii)         any defense arising by reason of any lack of corporate or other
authority or any other defense of Borrower, such Guarantor or any other Person
(other than payment in full of the Guaranteed Obligations);

 

(iv)         any defense based upon Administrative Agent’s or any Lending
Party’s errors or omissions in the administration of the Guaranteed Obligations;

 

(v)          any rights to set-offs and counterclaims;

 

(vi)         without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or that may conflict with the terms of this Section 10.15,
including any and all benefits that otherwise might be available to such
Guarantor under California Civil Code Sections 1432, 2809, 2810, 2815, 2819,
2839, 2845, 2848, 2849, 2850, 2899 and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726; and

 

(vii)       any and all notice of the acceptance of this Guaranty, and any and
all notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by Administrative Agent and the Lending
Parties upon this Guaranty, or the exercise of any right, power or privilege
hereunder.  The Guaranteed Obligations will conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
Guaranty.  Each Guarantor waives promptness, diligence, presentment, protest,
demand for payment, notice of default, dishonor or nonpayment and all other
notices to or upon Borrower, any Guarantor or any other Person with respect to
the Guaranteed Obligations.

 

(g)          Additional Guarantor Waivers and Agreements.  Each Guarantor
understands and acknowledges that if Administrative Agent forecloses judicially
or non-judicially against any real property security for the Obligations, that
foreclosure could impair or destroy any ability that such Guarantor may have to
seek reimbursement, contribution, or indemnification from Borrower or from any
other Guarantor or other Person based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty.  Each Guarantor further understands
and acknowledges that in the absence of this Section 10.15(g), such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968).  By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Guarantor will be fully liable under this Guaranty even though
Administrative Agent may foreclose, either by judicial foreclosure or by
exercise of power of sale, any Mortgage or other deed of trust securing the
Obligations; (ii) agrees that such Guarantor will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the rights and defenses waived by
each Guarantor in this

 

150

--------------------------------------------------------------------------------


 

Guaranty include any right or defense that such Guarantor may have or be
entitled to assert based upon or arising out of any one or more of Sections
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code; and (iv) acknowledges and agrees that
Administrative Agent and each of the Lending Parties are relying on this waiver
in creating the Obligations, and that this waiver is a material part of the
consideration which the Lending Parties are receiving for creating the
Obligations.

 

Without limitation of the preceding paragraph or of the other waivers set forth
in this Section 10.15(g), each Guarantor hereby further waives all other rights
and defenses that any such Guarantor may have because any of the Obligations is
secured by real property.  This means, among other things, that
(A) Administrative Agent and the Secured Parties may collect from each of the
Guarantors without first foreclosing on any real or personal property collateral
pledged by the other Loan Parties or any other Person and (B) if Administrative
Agent foreclose on any real property collateral pledged by Borrower or any of
the other Loan Parties or any other Person: (1) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) Administrative Agent and the Secured Parties may collect from each of the
Guarantors even if Administrative Agent, by foreclosing on the real property
collateral, have destroyed any right any such Guarantor may have to collect from
Borrower or any other Loan Party.  This is an unconditional and irrevocable
waiver of any rights and defenses each such Guarantor may have because any of
the Obligations is secured by real property.

 

(h)          Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against Borrower under any Debtor Relief Law, or otherwise, all such amounts
will nonetheless be jointly and severally payable by each Guarantor immediately
upon demand by Administrative Agent.

 

(i)           Financial Condition of Borrower.  No Guarantor will have any right
to require Administrative Agent or any Lending Party to obtain or disclose any
information with respect to (i) the financial condition or character of Borrower
or the ability of Borrower to pay and perform the Guaranteed Obligations,
(ii) the Guaranteed Obligations, (iii) any collateral or other security for any
or all of the Guaranteed Obligations, (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations, (v) any
action or inaction on the part of Administrative Agent or any Lending Party or
any other Person or (vi) any other matter, fact or occurrence whatsoever.  Each
Guarantor hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of Borrower and all other matters
pertaining to this Guaranty set forth in this Section 10.15 and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(j)           Subrogation.  Until the Guaranteed Obligations have been paid and
performed in full and the Aggregate Commitments have been terminated, no
Guarantor will directly or indirectly exercise (i) any rights that it may
acquire by way of subrogation under this Section 10.15, by any payment hereunder
or otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Section 10.15 or (iii) any other
right that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Administrative Agent or any Lending Party as against any Borrower or any
other Guarantor or any other Person, whether in connection with this
Section 10.15, any of the other Loan Documents or otherwise.

 

(k)          Subordination.  All payments on account of all indebtedness,
liabilities and other obligations of Borrower to any Guarantor, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined (the

 

151

--------------------------------------------------------------------------------


 

“Guarantor Subordinated Indebtedness”) will be subject, subordinate and junior
in right of payment and exercise of remedies, to the extent and in the manner
set forth herein, to the prior payment in full in Cash of the Guaranteed
Obligations.  As long as any of the Guaranteed Obligations (other than
unasserted contingent indemnification obligations) will remain outstanding and
unpaid, no Guarantor will accept or receive any payment or distribution by or on
behalf of Borrower or any other Guarantor, directly or indirectly, or assets of
Borrower or any other Guarantor, of any kind or character, whether in Cash,
property or securities, including on account of the purchase, redemption or
other acquisition of Guarantor Subordinated Indebtedness, as a result of any
collection, sale or other disposition of collateral, or by setoff, exchange or
in any other manner, for or on account of the Guarantor Subordinated
Indebtedness (“Guarantor Subordinated Indebtedness Payments”), except that, so
long as an Event of Default does not then exist, each Guarantor will be entitled
to accept and receive payments on its Guarantor Subordinated Indebtedness in
accordance with past business practices of such Guarantor and Borrower (or any
other applicable Guarantor or other Person) and not in contravention of any Law
or the terms of the Loan Documents.  Notwithstanding the foregoing, Borrowers
may pay, and Guarantors may accept and receive, any Restricted Payment to the
extent permitted in accordance with Section 7.06.

 

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of Administrative Agent and the
Lending Parties and will be paid over or delivered to Administrative Agent for
application to the payment in full in Cash of all Guaranteed Obligations
remaining unpaid to the extent necessary to give effect to this Section 10.15
after giving effect to any concurrent payments or distributions to
Administrative Agent and the Lending Parties in respect of the Guaranteed
Obligations.

 

(l)           Continuing Guaranty.  The Guaranty set forth in this Section 10.15
is a continuing irrevocable guaranty and agreement of subordination and will
continue in effect and be binding upon each Guarantor until termination of the
Aggregate Commitments and payment and performance in full of the Guaranteed
Obligations, including Guaranteed Obligations which may exist continuously or
which may arise from time to time under successive transactions, and each such
Guarantor expressly acknowledges that this Guaranty will remain in full force
and effect notwithstanding that there may be periods in which no Guaranteed
Obligations exist.

 

(m)        Reinstatement.  The Guaranty set forth in this Section 10.15 will
continue to be effective or will be reinstated and revived, as the case may be,
if, for any reason, any payment of the Guaranteed Obligations by or on behalf of
Borrower (or receipt of any proceeds of collateral) will be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to Borrower, its estate, trustee, receiver or
any other Person (including under any Debtor Relief Law), or must otherwise be
restored by Administrative Agent or any Lending Party, whether as a result of
proceedings under any Debtor Relief Law or otherwise.  All losses, damages,
costs and expenses that Administrative Agent, or any Lending Party may suffer or
incur as a result of any voided or otherwise set aside payments will be
specifically covered by the indemnity in favor of Administrative Agent and the
Lending Parties contained in Section 10.04.

 

(n)          Substantial Benefits.  The Credit Extensions provided to or for the
benefit of Borrower hereunder by the Lending Parties have been and are to be
contemporaneously used for the benefit of Borrower and each Guarantor.  It is
the position, intent and expectation of the parties that Borrower and each such
Guarantor have derived and will derive significant and substantial direct and
indirect benefits from the Credit Extensions to be made available by the Lending
Parties under the Loan Documents.

 

(o)          Knowing and Explicit Waivers.  Each Guarantor acknowledges that it
either has obtained the advice of legal counsel or has had the opportunity to
obtain such advice in connection

 

152

--------------------------------------------------------------------------------


 

with the terms and provisions of this Section 10.15.  Each Subsidiary Guarantor
acknowledges and agrees that each of the waivers and consents set forth herein
is made with full knowledge of its significance and consequences, that all such
waivers and consents herein are explicit and knowing and that each such
Guarantor expects such waivers and consents to be fully enforceable.

 

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Debtor Relief Law is commenced by or against Borrower or its property,
Administrative Agent, when so instructed by any L/C Issuer, Swing Line Lender
and Required Lenders, is hereby irrevocably authorized and empowered (in the
name of the Lending Parties or in the name of any Guarantor or otherwise), but
will have no obligation, to demand, sue for, collect and receive every payment
or distribution in respect of all Guarantor Subordinated Indebtedness and give
acquittances therefor and to file claims and proofs of claim and take such other
action (including voting the Guarantor Subordinated Indebtedness) as it may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of Administrative Agent and the Lending Parties; and each such
Guarantor will promptly take such action as Administrative Agent (on instruction
from any L/C Issuer, Swing Line Lender and Required Lenders) may reasonably
request (A) to collect the Guarantor Subordinated Indebtedness for the account
of the Lending Parties and to file appropriate claims or proofs of claim in
respect of the Guarantor Subordinated Indebtedness; (B) to execute and deliver
to Administrative Agent such powers of attorney, assignments and other
instruments as it may request to enable it to enforce any and all claims with
respect to the Guarantor Subordinated Indebtedness; and (C) to collect and
receive any and all Guarantor Subordinated Indebtedness Payments.

 

Section 10.16           Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law.  This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby will be governed
by, and construed in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law other than New York General Obligations
Law 5-1401 and 5-1402.

 

(b)          Submission to Jurisdiction.  Borrower and each other Loan Party
party hereto each irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Administrative Agent, any Lending Party or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the Supreme Court of the State of New York sitting in New York County in the
Borough of Manhattan and of the United States District Court for the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the exclusive (subject
only to the last sentence of this Section 10.16(b)) jurisdiction of such courts
and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable Law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding will be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law.  Nothing in this
Agreement or in any other Loan Document will affect any right that
Administrative Agent or any Lending Party may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Loan Party or any of its properties in the courts of any other jurisdiction.

 

(c)          Waiver of Venue.  Borrower and each other Loan Party party hereto
each irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection

 

153

--------------------------------------------------------------------------------


 

that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in subsection (b) of this Section 10.16.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.02.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable Law.

 

Section 10.17           Waiver of Right to Jury Trial.

 

(a)          BORROWER AND EACH OTHER LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDING PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  BORROWER AND
EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ADMINISTRATIVE AGENT AND THE LENDING PARTIES ENTERING INTO THIS
AGREEMENT.

 

(b)          EACH OF THE PARTIES HERETO REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)          TO THE EXTENT THAT THE WAIVER OF JURY TRIAL IN SECTION 10.17(a) IS
UNENFORCEABLE, THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE OR RETIRED JUDGE APPLYING THE APPLICABLE LAW.  THEREFORE, THE PARTIES
HERETO AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES
OF FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING ALL DISCOVERY
AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL MATTERS, AND POST-TRIAL
MOTIONS (E.G., MOTIONS FOR RECONSIDERATION, NEW TRIAL AND TO TAX COSTS, ATTORNEY
FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING FINAL JUDGMENT, BROUGHT TO
RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT, UNDER ANY STATUTE, OR
OTHERWISE) BETWEEN THE LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, OR
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THE PARTIES IN
CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO AND THERETO, TO A JUDICIAL REFEREE WHO WILL BE APPOINTED UNDER A GENERAL
REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638.  THE
REFEREE’S DECISION WOULD STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE
ENTERED ON HIS STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD
BEEN TRIED BY THE COURT.  ADMINISTRATIVE AGENT AND BORROWER WILL SELECT A SINGLE
NEUTRAL REFEREE, WHO WILL BE A RETIRED STATE OR FEDERAL JUDGE WITH

 

154

--------------------------------------------------------------------------------


 

AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE IN CIVIL MATTERS.  IN THE EVENT THAT
ADMINISTRATIVE AGENT AND BORROWER CANNOT AGREE UPON A REFEREE, THE REFEREE WILL
BE APPOINTED BY THE COURT.  THE LOAN PARTIES WILL JOINTLY AND SEVERALLY BEAR THE
FEES AND EXPENSES OF THE REFEREE UNLESS THE REFEREE OTHERWISE PROVIDES IN THE
STATEMENT OF DECISION.  EACH PARTY AGREES THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE REFERENCE TO
A JUDICIAL REFEREE AS PROVIDED ABOVE.

 

Section 10.18           Judgment Currency.

 

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.18
called the “first currency”) into any other currency (hereinafter in this
Section 10.18 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made.  Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of Borrower to pay to Administrative Agent and the Lending Parties
any amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement only to the extent of the amount of the
first currency which Administrative Agent and each of the Lending Parties is
able, on the date of the receipt by it of such payment in any second currency,
to purchase, in accordance with Administrative Agent’s and such Lending Party’s
normal banking procedures, with the amount of such second currency so received. 
If the amount of the first currency falls short of the amount originally due to
Administrative Agent and the Lending Parties in the first currency under this
Agreement, Borrower hereby agrees that it will indemnify each of Administrative
Agent and each of the Lending Parties against and save each of Administrative
Agent and each of the Lending Parties harmless from any shortfall so arising. 
This indemnity will constitute an obligation of Borrower separate and
independent from the other obligations contained in this Agreement, will give
rise to a separate and independent cause of action and will continue in full
force and effect notwithstanding any judgment or order for a liquidated sum or
sums in respect of amounts due to Administrative Agent or any Lending Party
under this Agreement or under any such judgment or order.  Any such shortfall
will be deemed to constitute a loss suffered by each of Administrative Agent and
each such Lending Party, as the case may be, and Borrower will not be entitled
to require any proof or evidence of any actual loss.  The covenant contained in
this Section 10.18 will survive the payment in full of all of the other
Obligations of Borrower under this Agreement and the other Loan Documents.

 

[Signature pages follow]

 

155

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first written above.

 

BORROWER:

 

 

 

 

 

SEMTECH CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

Senior Vice President, Finance, and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SEMTECH CORPUS CHRISTI CORPORATION

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

SEMTECH SAN DIEGO CORPORATION

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

SEMTECH NEW YORK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Chief Financial Officer

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

SIERRA MONOLITHICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

GENNUM US HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Treasurer

 

 

 

 

 

 

GENNUM US LIMITED

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

 

Title:

President and Treasurer

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Ecliff Jackman

 

 

 

Name:

Ecliff Jackman

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

L/C ISSUER:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven T. Brennan

 

 

 

Name:

Steven T. Brennan

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

SWING LINE LENDER:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven T. Brennan

 

 

 

Name:

Steven T. Brennan

 

 

 

Title:

Senior Vice President

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Steven T. Brennan

 

 

 

Name:

Steven T. Brennan

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Tico

 

 

 

Name:

Richard J. Tico

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erik Velastegui

 

 

 

Name:

Erik Velastegui

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

CALIFORNIA BANK & TRUST

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald K. Peters

 

 

 

Name:

Ronald K. Peters

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart Darby

 

 

 

Name:

Stuart Darby

 

 

 

Title:

Senior Vice President

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

CITY NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Velez

 

 

 

Name:

Jennifer Velez

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark C. Skryznski

 

 

 

Name:

Mark C. Skryznski

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Winzenried

 

 

 

Name:

Keith Winzenried

 

 

 

Title:

Credit Executive

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

 

Name:

Sherrese Clarke

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eugene Dempsey

 

 

 

Name:

Eugene Dempsey

 

 

 

Title:

Director

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alexis Coyle

 

 

 

Name:

Alexis Coyle

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

 

Name:

David W. Kee

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Annabella Guo

 

 

 

Name:

Annabella Guo

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

U.S. BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Heisinger

 

 

 

Name:

Jeffrey Heisinger

 

 

 

Title:

Vice President

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Weber

 

 

 

Name:

Brian Weber

 

 

 

Title:

Senior Vice President

 

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01-A

 

Existing Facilities

 

1.            Credit Agreement among Semtech Corporation, the lenders thereto
and Jefferies Finance LLC, as Administrative Agent, dated as of March 20, 2012,
as amended, supplemented or otherwise modified.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01-B

 

Mortgages

 

1.            Deed of Trust for 200 Flynn Road, Camarillo, California 93012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

LENDERS; COMMITMENTS; PERCENTAGE SHARES

 

 

 

 

 

Lender

 

 

Revolving Credit
Commitment as
of Closing Date

 

 

Percentage Share
of Revolving
Credit
Commitments

 

 

 

Term Loan
Commitment
as of Closing Date

 

 

Percentage Share
of Term Loan
Commitments

 

 

Total Commitments
of Lender as of
Closing Date

 

 

Percentage
Share
of Aggregate
Commitments

HSBC Bank USA,
National Association

 

$34,375,000

13.750%

$20,625,000

13.750%

$55,000,000

13.750%

U.S. Bank, N.A.

 

$28,125,000

11.250%

$16,875,000

11.250%

$45,000,000

11.250%

Union Bank, N.A.

 

$25,000,000

10.000%

$15,000,000

10.000%

$40,000,000

10.000%

Silicon Valley Bank

 

$25,000,000

10.000%

$15,000,000

10.000%

$40,000,000

10.000%

Compass Bank

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

Wells Fargo Bank, N.A.

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

Morgan Stanley Bank, N.A.

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

JPMorgan Chase Bank, N.A.

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

Bank of the West

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

Sumitomo Mitsui
Banking Corporation

 

$15,625,000

6.250%

$9,375,000

6.250%

$25,000,000

6.250%

Comerica Bank

 

$10,937,500

4.375%

$6,562,500

4.375%

$17,500,000

4.375%

Citibank, N.A.

 

$10,937,500

4.375%

$6,562,500

4.375%

$17,500,000

4.375%

The Bank of Nova Scotia

 

$9,375,000

3.750%

$5,625,000

3.750%

$15,000,000

3.750%

California Bank & Trust

 

$6,250,000

2.500%

$3,750,000

2.500%

$10,000,000

2.500%

City National Bank

 

$6,250,000

2.500%

$3,750,000

2.500%

$10,000,000

2.500%

Total

 

$250,000,000

100.0000%

$150,000,000

100.0000%

$400,000,000

100.0000%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

Litigation

 

In 2001, Borrower was notified by the California Department of Toxic Substances
Control (“State”) that it may have liability associated with the clean-up of the
one-third acre Davis Chemical Company site in Los Angeles, California. Borrower
has been included in the clean-up program because it was one of the companies
that used the Davis Chemical Company site for waste recycling and/or disposal
between 1949 and 1990. Borrower joined with other potentially responsible
parties and entered into a Consent Order with the State that required the group
to perform a soils investigation at the site and submit a remediation plan. The
State has approved the remediation plan, which completes the group’s obligations
under the Consent Order. Although the Consent Order does not require the group
to remediate the site and the State has indicated it intends to look to other
parties for remediation, the State has not yet issued “no further action”
letters to the group members. To date, Borrower’s share of the group’s expenses
has not been material and has been expensed as incurred.

Borrower has used an environmental firm, specializing in hydrogeology, to
perform monitoring of the groundwater at Borrower’s former facility in Newbury
Park, California that was leased for approximately forty years. Borrower vacated
the building in May 2002. Certain contaminants have been found in the local
groundwater and site soils. Groundwater monitoring results to date over a number
of years indicate that groundwater contaminants are, in full or in material
part, from adjacent facilities. Responsibility for soil contamination remains
under investigation. The location of key soil contamination is concentrated in
an area of an underground storage tank that Borrower believes to have been
installed and used in the early 1960s by a former tenant at the site who
preceded Borrower’s tenancy. There are no claims pending with respect to
environmental matters at the Newbury Park site. The applicable regulatory agency
having authority over the site issued joint instructions in November 2008,
ordering Borrower and the current owner of the site to perform additional
assessments and surveys, and to create ongoing groundwater monitoring plans
before any final regulatory action for “no further action” may be approved. In
September 2009, the regulatory agency issued supplemental instructions to
Borrower and the current site owner regarding previously ordered site
assessments, surveys and groundwater monitoring. Most recently, in
November 2012, the regulatory agency added two more potentially responsible
parties to the matter, based on historical evidence of past occupancy or
operations at the site dating to the 1960s. In addition, the regulatory agency
has issued draft cleanup and abatement orders to all the parties. Responses to
the draft orders were submitted in a timely manner by all the parties in
January 2013. The parties are expected to work cooperatively in responding to
and determining the appropriate scope and extent of additional site
investigative and categorization work, as well as in relation to any ultimate
proposed clean up and abatement work.

Borrower has accrued liabilities where it is probable that a loss will be
incurred and the cost or amount of loss can be reasonably estimated. Based upon,
and in anticipation of the likely outcome associated with the November 2012
draft cleanup and abatement order, Borrower engaged an environmental firm to
assist in an assessment of this site consistent with the direction of the draft
order. Based on Borrower’s preliminary assessment, it has determined a likely
range of probable loss between $2.5 million and $5.7 million. Given the early
nature of the draft clean up and abatement order and uncertainties associated
with environmental assessment and the remediation activities, Borrower is unable
to determine a best estimate within the range of loss. Therefore, Borrower
recorded the minimum amount of $2.5 million in the third quarter of fiscal year
2013 under “Other long-term liabilities” on the consolidated balance sheets, and
included in the consolidated statement of income under “Selling, general and
administrative.” These estimates could change as a result of changes in planned
remedial actions, further actions from the regulatory agency, remediation
technology, and other factors.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Pension Plans

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13, Part (a)

 

Subsidiaries

 

Loan Parties

 

Company

State of
Formation or
Organization

Other States in Which
Qualified to Do
Business

Address of Principal Place
of Business

Semtech Corporation

Delaware

California, Florida, New York, North Carolina, Wisconsin

200 Flynn Road Camarillo, CA 93012

Gennum US Holdings Limited

Delaware

None

200 Flynn Road Camarillo, CA 93012

Gennum US Limited

Delaware

California

200 Flynn Road Camarillo, CA 93012

Semtech San Diego Corporation

California

None

15015 Avenue of Science, Ste. 100, San Diego, CA 92128

Semtech Corpus Christi Corporation

Texas

None

P.O. Box 5598 McAllen, TX 78501

Semtech New York Corporation

Delaware

None

200 Flynn Road Camarillo, CA 93012

Sierra Monolithics, Inc.

California

None

5141 California Ave, Ste. 200, Irvine, CA 92617

 

 

 

Non-Guarantor Subsidiaries

 

Company

State of
Formation or
Organization

Type and Class (if
Applicable) of Equity
Interests Issued by such
Subsidiary

Record (and beneficial) Holders
of such Equity Interests (by Class
and Voting Interest Percentage),
on a Fully Diluted Basis

Semtech Corpus Christi S.A. de C.V. (a Mexican corporation)

Mexico

Series A capital stock

 

Series B capital stock

Semtech Corporation owns 1 share of Series A capital stock (0.1% of the voting
interest).

 

Semtech Corpus Christi Corporation owns 1375 shares of the Series B capital
stock and 99 shares of the Series A capital stock (99.9% of the voting
interest).

Semtech (International) AG (a Swiss company limited by shares)

Switzerland

 

Semtech Corporation owns 100%.

 

--------------------------------------------------------------------------------


 

Company

State of
Formation or
Organization

Type and Class (if
Applicable) of Equity
Interests Issued by such
Subsidiary

Record (and beneficial) Holders
of such Equity Interests (by Class
and Voting Interest Percentage),
on a Fully Diluted Basis

Semtech France SARL

France

 

100% (Semtech (International) AG)

Semtech Germany GmbH

Germany

 

100% (Semtech (International) AG)

Semtech Switzerland GmbH

Switzerland

 

100% (Semtech (International) AG)

Semtech Limited (a private limited company under the Companies Act 1948 to 1967
of the United Kingdom, registered in Scotland)

United Kingdom

 

100% (Semtech (International) AG)

Semtech Neuchâtel SARL (a Swiss limited liability company)

Switzerland

 

100% (Semtech (International) AG)

Semtech Semiconductor (Shenzhen) Company Limited

China

 

100% (Semtech (International) AG)

Semtech Semiconductor (Malaysia) Sdn Bhd

Malaysia

 

100% (Semtech (International) AG)

Semtech Semiconductor Holdings Limited

Hong Kong

 

100% (Semtech (International) AG)

Semtech Semiconductor (Chengdu) Co. Ltd.

China

 

100% (Semtech Semiconductor Holdings Limited Hong Kong)

 

--------------------------------------------------------------------------------


 

Company

State of
Formation or
Organization

Type and Class (if
Applicable) of Equity
Interests Issued by such
Subsidiary

Record (and beneficial) Holders
of such Equity Interests (by Class
and Voting Interest Percentage),
on a Fully Diluted Basis

Semtech Semiconductor (Shanghai) Co. Ltd.

China

 

100% (Semtech Semiconductor Holdings Limited Hong Kong)

Semtech EMEA, Ltd.

United Kingdom

 

100% (Semtech (International) AG)

Semtech Canada Corporation

Nova Scotia, Canada

 

100% (Semtech Netherlands BV)

Semtech Netherlands BV

Netherlands

 

100% (Semtech (International) AG)

Semtech Holdings France SAS

France

 

100% (Semtech (International) AG)

Cycleo SAS

France

 

100% (Semtech Holdings France SAS)

NanoScale Labs SAS

France

 

100% (Semtech Holdings France SAS)

Gennum Japan Kabushiki Kaisha (Japan)

Japan

 

100% (Semtech Canada Corporation)

Gennum Canada Limited

Nova Scotia, Canada

 

100% (Semtech Canada Corporation)

Snowbush Mexico S.A.P.I. de C.V.

Mexico

 

99.9% (Semtech (International) AG)

Semtech Advanced Systems India Private Limited

India

 

Gennum Canada Limited owns 49.1% and Semtech (International) AG owns the
remaining 50.9%

Gennum UK Limited

United Kingdom

 

Semtech Corporation owns 13,153,010 ordinary shares (100% voting interest)

Nanotech Semiconductor Limited

United Kingdom

 

100% (Gennum UK Limited)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13, Part (b)

 

Investments

 

1.         Semtech Canada Corporation owns 1,720,134 shares of Cellpoint Connect
AB.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Labor Relations

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

Existing Liens

 

 

Item
No.

 

Debtor

 

Secured Party

 

Filing Office

 

Filing No.

 

Filing
Date

 

Collateral
Description

1

Semtech Corporation

Ikon Financial Svcs

Delaware Secretary of State

2008 0000909

1/1/08

Equipment lease

2

Sierra Monolithics, Inc.

General Electric Capital Corporation

California Secretary of State

09-7203087086

7/22/09

Equipment lease

4

Sierra Monolithics, Inc.

Dell Financial Services L.L.C.

California Secretary of State

09-7205049187

8/7/09

Equipment lease

5

Sierra Monolithics

Alltest Instruments

California Secretary of State

10-7253617587

12/7/10

Specified equipment

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Investments

 

1.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 by Semtech Netherlands BV in favor of Semtech Corporation in an
aggregate principal amount of $222,195,257.00.

 

2.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 by Sierra Monolithics, Inc. in favor of Semtech Corporation in an
aggregate principal amount of $36,500,000.00.

 

3.            Amended and Restated Promissory Note dated May 2, 2013 by Gennum
US Limited in favor of Gennum US Holdings Limited in an aggregate principal
amount of $780,000.

 

4.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 between Snowbush Mexico SAPI de CV and Semtech Corporation in an
aggregate principal amount of $490,000.

 

5.            Gennum Corporation owns 1,720,134 shares of Cellpoint Connect AB.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

Existing Indebtedness

 

1.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 by Semtech Netherlands BV in favor of Semtech Corporation in an
aggregate principal amount of $222,195,257.00.

 

2.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 by Sierra Monolithics, Inc. in favor of Semtech Corporation in an
aggregate principal amount of $36,500,000.00.

 

3.            Amended and Restated Promissory Note dated May 2, 2013 by Gennum
US Limited in favor of Gennum US Holdings Limited in an aggregate principal
amount of $780,000.

 

4.            Amended and Restated Intercompany Demand Promissory Note dated
May 2, 2013 between Snowbush Mexico SAPI de CV and Semtech Corporation in an
aggregate principal amount of $490,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Semtech Corporation

200 Flynn Road

Camarillo, CA 93012

Attention:           Emeka Chukwu,

Senior Vice President, Finance and Chief Financial Officer

Telephone: (805) 498-2111

Facsimile: (805) 498-2040

Electronic Mail: echukwu@semtech.com

 

and

 

Attention:           Randall H. Holliday

Senior Vice President, General Counsel and Secretary

Telephone: (805) 480-2153

Facsimile: (805) 480-2157

Electronic Mail: RHolliday@semtech.com

 

 

With copy (which will not constitute notice) to:

 

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Attention:  Alexandra Redwine

Telephone: (415) 984-8992

Facsimile: (415) 984-8701

Electronic Mail: aredwine@omm.com

 

SUBSIDIARY GUARANTORS:

 

c/o Semtech Corporation

200 Flynn Road

Camarillo, CA 93012

Attention:           Emeka Chukwu,

Senior Vice President, Finance and Chief Financial Officer

Telephone: (805) 498-2111

Facsimile: (805) 498-2040

Electronic Mail: echukwu@semtech.com

 

--------------------------------------------------------------------------------


 

and

 

Attention:           Randall H. Holliday

Senior Vice President, General Counsel and Secretary

Telephone: (805) 480-2153

Facsimile: (805) 480-2157

Electronic Mail: RHolliday@semtech.com

 

ADMINISTRATIVE AGENT:

 

HSBC Bank USA, National Association, as Administrative Agent

CTLANY Transaction Management

8 East 40th Street - 6th Floor

New York, NY 10016

Attention:  Ecliff Jackman, Assistant Vice President

Telephone: (212) 525-1361

Facsimile: (212) 525-1300

Electronic Mail: CTLANY.TransactionManagement@us.hsbc.com

 

With copies (which will not constitute notice) to:

 

HSBC Bank USA, National Association

660 South Figueroa St.

Los Angeles, CA 90017

Attention: Jean M. Frammolino

Facsimile: (213) 553-8056

Electronic Mail:  jean.m.frammolino@us.hsbc.com

 

Bingham McCutchen LLP

3 Embarcadero Center

San Francisco, CA 94111

Attention: Peter H. Carson

Facsimile: (415) 393-2286

Electronic Mail:  peter.carson@bingham.com

 

For requests for Credit Extensions:

 

HSBC Bank USA, National Association, as Administrative Agent

CTLANY Transaction Management

8 East 40th Street - 6th Floor

New York, NY 10016

Attention:  Ecliff Jackman, Assistant Vice President

Telephone: (212) 525-1361

Facsimile: (212) 525-1300

Electronic Mail: CTLANY.TransactionManagement@us.hsbc.com

 

--------------------------------------------------------------------------------


 

With a copy to:

 

HSBC Bank USA, National Association

660 South Figueroa St.

Los Angeles, CA 90017

Attention: Jean M. Frammolino

Facsimile: (213) 553-8056

Electronic Mail:  jean.m.frammolino@us.hsbc.com

 

 

 

L/C ISSUER:

 

HSBC Bank USA, National Association

660 South Figueroa St.

Los Angeles, CA 90017

Attention: Jean M. Frammolino

Facsimile: (213) 553-8056

Electronic Mail:  jean.m.frammolino@us.hsbc.com

 

SWING LINE LENDER:

 

HSBC Bank USA, National Association

660 South Figueroa St.

Los Angeles, CA 90017

Attention: Jean M. Frammolino

Facsimile: (213) 553-8056

Electronic Mail:  jean.m.frammolino@us.hsbc.com

 

--------------------------------------------------------------------------------


 

LENDERS:

 

HSBC Bank USA, National Association

660 South Figueroa St.

Los Angeles, CA 90017

Attention: Jean M. Frammolino

Facsimile: (213) 553-8056

Electronic Mail:  jean.m.frammolino@us.hsbc.com

 

 

Bank of the West

1036 State Street

Santa Barbara, CA  93101

Attention:  Richard Tico, Vice President

Facsimile:  (805) 564-3196

Electronic Mail:  Richard.Tico@bankofthewest.com

 

 

Compass Bank

15 South 20th Street

Birmingham, AL  32233

Attention:  Erik Velastegui

Facsimile:  (949) 214-0029

Electronic Mail:  erik.velastegui@bbvacompass.com

 

 

California Bank & Trust

Inland Empire Commercial Banking

9590 Foothill Boulevard, Suite 200

Rancho Cucamonga, CA  91730

Attention:  Ron Peters, FVP

Facsimile:  (909) 945-2975

Electronic Mail:  Ronald.Peters@calbt.com

 

 

Citibank, N.A.

Citbank - San Jose

200 West Taylor, Second Floor

San Jose, CA  95110

Attention:  Stuart Darby

Facsimile: (877) 845-7384

Electronic Mail:  stuart.darby@citi.com

 

 

City National Bank

555 South Flower Street, 24th Floor

Los Angeles, CA 90071

Attention:  Jennifer Velez

Facsimile: (213) 673-9801

Electronic Mail:  Jennifer.velez@cnb.com

 

--------------------------------------------------------------------------------


 

Comerica Bank

611 Anton Blvd., 4th Flr.,

M/C 4462

Costa Mesa, CA 92626

Attention:  Mark C. Skrzynski

Facsimile:  (714) 433-3236

Electronic Mail:  mcskrzynski@comerica.com

 

 

JPMorgan Chase Bank, N.A.

1301 2nd Ave, Floor 24

Seattle, WA  98101

Attention:  Keith Winzenried

Facsimile: (206) 826-0839

Electronic Mail:  keith.f.winzenried@jpmchase.com

 

 

Morgan Stanley Bank, N.A.

1585 Broadway Avenue, 4th Floor

New York, NY 10036

Attention:  Spencer Murray

Facsimile:  (212) 507-2495

Electronic Mail:  Spencer.Murray@morganstanley.com

 

 

The Bank of Nova Scotia

650 West Georgia Street, 18th Floor

Vancouver, BC, Canada V6B 4N7

Attention:  Diane Emanuel, Managing Director

Facsimile: (604) 697-2200

Electronic Mail:  diane.emanuel@scotiabank.com

 

 

Silicon Valley Bank

38 Technology Drive, Suite 150

Irvine, CA 92618

Attention:  Raj Morey

Facsimile:  (949)790-9020

Electronic Mail:  rmorey@svb.com

 

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY  10172

Attention:  Susan Lanot

Facsimile: (213) 623-6832

Electronic Mail:  Susan.Lanot@smbcgroup.com

 

--------------------------------------------------------------------------------


 

Union Bank, N.A.

445 S. Figueroa Street

Los Angeles, CA  90071

Attention:  Edward Khaymenis, Vice President

Facsimile:  (213) 236-5747

Electronic Mail:  Edward.Khaymenis@unionbank.com

 

 

U.S. Bank, N.A.

North Los Angeles Region

15910 Ventura Blvd, Suite 1712

Encino, CA 91436

Attention:  Jeffrey Heisinger

Facsimile:  (818) 789-3041

Electronic Mail:  Jeffrey.heisinger@usbank.com

 

 

Wells Fargo Bank, N.A.

Technology & Venture Banking Group

2030 Main Street, Suite 900

Irvine, CA  92614

Attention:  Brian Weber

Facsimile: (949) 851-8159

Electronic Mail:  Brian.S.Weber@wellsfargo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
will have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented, restated or otherwise modified as of the Effective
Date, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the
Collateral Documents and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including, without limitation, any Letters of Credit, Guarantees and Swingline
Loans included in such Facilities) and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
Collateral Document or any other Loan Document or any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned Interest”). 
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

3.

Borrower:

Semtech Corporation,
a Delaware corporation

 

 

 

4.

Administrative Agent:

HSBC Bank USA, National Association,
as administrative agent under the Credit Agreement

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of May [2], 2013 among Semtech Corporation, as
borrower, the Subsidiary Guarantors party thereto, the Lenders party thereto,
and HSBC Bank USA, National Association, in its separate capacities as
Administrative Agent, on behalf and for the benefit of the Secured Parties, and
as Swing Line Lender and L/C Issuer

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor

 

 

Assignee

 

 

Facility
Assigned

 

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders

 

 

Amount of
Commitment/
Loans
Assigned

 

 

Percentage
Assigned of
Commitment/
Loans

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%  

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%  

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%  

 

Effective Date:  __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

[Consented to and Accepted: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF
THE CREDIT AGREEMENT]

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By

 

 

 

Name:

 

Title:]

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Swingline Lender and L/C Issuer

 

By

 

 

 

Name:

 

Title:]

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

SEMTECH CORPORATION,

as Borrower

 

By

 

 

 

Name:

 

Title:]

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Credit Agreement dated as of May [2], 2013 among Borrower, the Subsidiary
Guarantors party thereto, the Lenders party thereto, and HSBC Bank USA, National
Association, in its separate capacities as Administrative Agent, on behalf and
for the benefit of the Secured Parties, and as Swing Line Lender and L/C Issuer

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (B) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (C) the financial condition of Borrower,
any of its Subsidiaries (including, without limitation, any Subsidiary
Guarantor) or Affiliates or any other Person obligated in respect of any Loan
Document or (D) the performance or observance by Borrower, any of its
Subsidiaries (including, without limitation, any Subsidiary Guarantor) or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement and the other Loan
Documents, (ii) it meets all the requirements to be a permitted assignee under
Section 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.06(b) of the Credit Agreement), (iii) from and
after the Effective Date, it will be bound by the provisions of the Credit
Agreement and the other Loan Documents, as a Lender thereunder and, to the
extent of the Assigned Interest, will have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon
Administrative Agent or any other Lending Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lending Party, and
based on such documents and information as it will deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 

1

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, Administrative Agent will make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.1

 

3.  General Provisions.  This Assignment and Assumption will be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together will constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy will be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption will be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:  “From and after the Effective Date, Administrative Agent will make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] will make all appropriate adjustments in
payments by Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.”

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

__________________, 201_

 

To:                           HSBC Bank USA, National Association, as
Administrative Agent

CTLANY Transaction Management

8 East 40th Street - 6th Floor

New York, NY 10016

Attention:  Ecliff Jackman, Assistant Vice President

Telephone: (212) 525-1361

Facsimile: (212) 525-1300

Electronic Mail: CTLANY.TransactionManagement@us.hsbc.com

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), and the Subsidiary Guarantors party
thereto, the several financial institutions party thereto as Lenders, and HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association, in its separate
capacities as Administrative Agent on behalf and for the benefit of the Secured
Parties, and as Swing Line Lender and L/C Issuer.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement. Capitalized terms used in this
Compliance Certificate have the same meaning when used herein as given to them
in the Credit Agreement.

 

Pursuant to Section 6.01(c) of the Credit Agreement, Borrower, by its
undersigned Responsible Officer, acting solely in such capacity, hereby
certifies that the information furnished in Schedule 1 attached hereto and
incorporated herein by this reference was true, accurate and complete as of the
last date of the Fiscal Period immediately preceding the date of this Compliance
Certificate and that:

 

1.         The undersigned Responsible Officer is the duly appointed
[______________] of Borrower and has responsibility for the financial affairs of
Borrower and its Subsidiaries.

 

2.         The undersigned Responsible Officer has reviewed the terms of the
Credit Agreement and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and financial
condition of Borrower and its Subsidiaries during the accounting period ended
[__________], 201[__], which have been delivered to Administrative Agent
pursuant to Sections 6.01(a) and 6.01(b), as applicable, of the Credit
Agreement.

 

3.         Such reviews have not disclosed the existence during or at the end of
such accounting period, and the undersigned does not have knowledge of the
existence as of the date hereof of any Default or Event of Default, except for
such conditions or events listed on Schedule 2 attached hereto, specifying the
nature and period of existence thereof and what action Borrower has taken, or is
taking and proposes to take, if any, with respect thereto.

 

 

EXHIBIT B - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of __________________, 201_.

 

 

SEMTECH CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Dated ___________________, 201_

 

FINANCIAL COVENANTS OF BORROWER

 

 

I.                                      Maximum Consolidated Leverage Ratio
(Section 7.15(a)).  The Loan Parties will not permit the Consolidated Leverage
Ratio, as determined as of the last day of each Fiscal Period, to be greater
than 3.00:1.00.

 

(a)

 

Consolidated Funded Debt (calculated as follows for such period):

 

 

(i)

 

all Indebtedness of a type described in clauses (a) through (h) inclusive (and
all Guaranties of such Indebtedness) of the definition of “Indebtedness” set
forth in Section 1.01 of the Credit Agreement

 

$_____________

(ii)

 

Consolidated Funded Debt (Line I(a)(i))

 

$_____________

 

 

 

 

 

(b)

 

Consolidated EBITDA (calculated as follows for such period):2

 

$_____________

(i)

 

Consolidated Net Income

 

$_____________

(ii)

 

Consolidated Interest Expense

 

$_____________

(iii)

 

amounts treated as expenses for such period for depreciation and amortization

 

$_____________

(iv)

 

provision for Federal, state, local and foreign taxes on or measured by income
and foreign withholding taxes of Borrower and its Consolidated Subsidiaries for
such period

 

$_____________

(v)

 

Transaction Costs incurred on or concurrently with the Closing Date or prior to
the last day of the Fiscal Period ending closest to July 31, 2013 to the extent
paid in Cash and not capitalized

 

$_____________

(vi)

 

fees and expenses incurred and associated with (A) the Existing Facilities and
(B) Borrower’s Acquisition of Gennum Corporation, in each case to the extent
incurred on or prior to the last day of the Fiscal Period ended closest to
July 31, 2012

 

$_____________

 

 

 

--------------------------------------------------------------------------------

2                   For purposes of calculating Consolidated EBITDA, the term
“non-recurring” means (1) any one-time costs incurred in connection with a
Permitted Acquisition or a Significant Investment and (2) any other expense,
loss or gain as of any date that is not reasonably likely to recur within the
two years following the date of occurrence of such expense, loss or gain;
provided that, without limiting the pro forma adjustments permitted to be made
pursuant to Section 1.02(i) of the Credit Agreement, if (in the case of this
sub-clause (2)) there is an expense, loss or gain similar to such expense, loss
or gain within the two years preceding such date, such expense, loss or gain
shall not be deemed non-recurring.

 

1

--------------------------------------------------------------------------------


 

(vii)

 

compensation expenses which are not a Cash item during such period arising from
the issuance of Equity Interests, options to purchase Equity Interests and any
appreciation rights to officers, directors, employees or consultants of Borrower
or any of its Subsidiaries

 

$_____________

(ix)

 

reasonable and customary costs and expenses incurred in such period in
connection with a Permitted Acquisition or Investment permitted by
Section 7.02(p) or Section 7.02(q) of the Credit Agreement, whether or not such
Permitted Acquisition or Investment is consummated

 

$_____________

(x)

 

non-Cash purchase accounting adjustments for such period

 

$_____________

(xi)

 

reasonable and customary costs and expenses incurred in such period in
connection with the issuance, prepayment or amendment or refinancing of
Indebtedness expressly permitted under the Loan Documents or the issuance of any
Equity Interests expressly permitted under the Loan Documents, whether or not
such transaction is consummated

 

$_____________

(xii)

 

extraordinary losses for such period

 

$_____________

(xiii)

 

non-recurring losses or expenses

 

$_____________

(xiv)

 

losses from the sales of assets other than inventory sold in the ordinary course
of business

 

$_____________

(xv)

 

other non-Cash charges of Borrower and its Consolidated Subsidiaries for such
period

 

$_____________

(xvi)

 

extraordinary gains for such period

 

$_____________

(xvii)

 

non-recurring gains for such period

 

$_____________

(xviii)

 

any gains from sales of assets other than inventory sold in the ordinary course
of business

 

$_____________

(xix)

 

non-cash income or non-cash gains for such period

 

$_____________

(xx)

 

cash payments made (or incurred) on account of any non-cash charges added back
to Consolidated EBITDA pursuant to preceding clause (b)(xv) in a previous period

 

$_____________

(xxi)

 

Consolidated EBITDA

(the sum of Lines I(b)(i) through I(b)(xv) minus the sum of Lines
I(b)(xvi) through I (b)(xx))

 

$_____________

 

 

 

 

 

(c)

 

Consolidated Leverage Ratio

((Line I(a)(ii) divided by Line I(b)(xxi))

 

__________:1.00

 

2

--------------------------------------------------------------------------------


 

II.                                Minimum Consolidated Interest Coverage Ratio
(Section 7.15(b)).  The Loan Parties will not permit the Consolidated Interest
Coverage Ratio, as determined as of the last day of each Fiscal Period, to be
less than 3.50:1.00.

 

(a)

 

Consolidated EBITDA

(the Line I(b)(xxi))

 

$_____________

 

 

 

 

 

(b)

 

Consolidated Interest Expense

(calculated as follows for such period):3

 

 

(i)

 

all interest payable in Cash, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including all commissions,
discounts, fees and other charges under Swap Contracts, letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, in each case to the extent
treated as interest expense in accordance with GAAP

 

$_____________

(ii)

 

the portion of rent expense with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP that is payable in Cash

 

$_____________

(iii)

 

the “deemed interest expense” (i.e., the interest expense which would have been
applicable if the respective obligations were structured as on-balance sheet
financing arrangements) with respect to all Synthetic Lease Obligations to the
extent the same does not arise from a financing arrangement constituting an
operating lease

 

$_____________

(iv)

 

Consolidated Interest Expense

(the sum of Lines II(b)(i) through II(b)(iii))

 

$_____________

 

 

 

 

 

(c)

 

Consolidated Interest Coverage Ratio

((Line II(a) divided by Line II(b)(iv))

 

__________:1.00

 

 

 

--------------------------------------------------------------------------------

3                   “Consolidated Interest Expense” does not include for any
period any original issue discount or debt financing costs related to the
Existing Facilities that are written down in connection with the payment in full
and termination of the Existing Facilities

 

3

--------------------------------------------------------------------------------


 

III.                          Capital Expenditures (Section 7.07).  The Loan
Parties will not, and shall not permit any of its Subsidiaries, directly or
indirectly to make (whether in one transaction or a series of transactions)
Capital Expenditures in an aggregate amount for Borrower and its Subsidiaries,
taken as a whole, in excess of the amount set forth below with respect to each
Fiscal Year:

 

Fiscal Year

Amount

 

 

Fiscal Year ending closest to
January 31, 2014

$50,000,000

 

 

Fiscal Year ending closest to
January 31, 2015

$50,000,000

 

 

Fiscal Year ending closest to
January 31, 2016

$56,000,000

 

 

Fiscal Year ending closest to
January 31, 2017

$60,000,000

 

 

Fiscal Year ending closest to
January 31, 2018 and thereafter

$65,000,000

 

 

provided, however, that if, at the end of any Fiscal Year set forth above, the
amount specified above for such Fiscal Year exceeds the amount of Capital
Expenditures made by Borrower and its Subsidiaries during such Fiscal Year (the
amount of such excess being the “Excess Amount”), Borrower and its Subsidiaries
will be entitled to make additional Capital Expenditures in the succeeding
Fiscal Year in an amount equal to the lesser of (x) the Excess Amount or (y) 50%
of such amount set forth above for the corresponding Fiscal Year then ended;
provided, further, that (1) no Excess Amounts once carried forward may be
carried forward to any subsequent Fiscal Year and (2) no Excess Amount may be
used in such subsequent Fiscal Year until the amount permitted above is first
used.

 

 

(a)

Capital Expenditures

$____________

(b)

Any Excess Amount

$____________

(c)

The sum of Lines III(a) and III(b)

$____________

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

 

Dated ___________________, 201__

 

LIST OF EXCEPTIONS

 

Condition(s) or event(s) constituting a Default or Event of Default:

 

Period of Existence:

 

Remedial action with respect to such condition or event:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ________________, 201__, is entered into and
made by ______________________________, a ______________ corporation (the
“Additional Obligor”), in favor of HSBC BANK USA, NATIONAL ASSOCIATION, in its
separate capacities as Administrative Agent (in such capacity, “Administrative
Agent”), on behalf and for the benefit of the Secured Parties, and as Swing Line
Lender and L/C Issuer, each as defined in the Credit Agreement referred to
below.  All capitalized terms not defined herein will have the meaning ascribed
to them in such Credit Agreement.

 

RECITALS

 

A.        SEMTECH CORPORATION, a Delaware corporation, as borrower (“Borrower”),
and each direct and indirect Domestic Subsidiary of Borrower, as guarantors
(each a “Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”),
have entered into that Credit Agreement dated as of May [2], 2013 (as the same
may from time to time be amended, modified, supplemented or restated, the
“Credit Agreement”) with the several financial institutions party thereto as
Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association, in its separate capacities as Administrative Agent on behalf and
for the benefit of the Secured Parties, and as Swing Line Lender and L/C
Issuer,  pursuant to which the Lending Parties agreed to make certain Credit
Extensions to Borrower on behalf and for the benefit of Borrower and the
Subsidiary Guarantors up to an initial aggregate available principal amount of
$400,000,000.00 on the terms and subject to the conditions set forth therein and
the other Loan Documents.

 

B.         Pursuant to Section 10.15 of the Credit Agreement, each of the
Subsidiary Guarantors party to the Credit Agreement have, jointly and severally,
unconditionally and irrevocably guaranteed the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Obligations (defined therein as the
“Guaranteed Obligations”).

 

C.         Section 6.11 of the Credit Agreement requires that each direct and
indirect Subsidiary formed or acquired by any Loan Party that constitutes a
Domestic Subsidiary will become a Subsidiary Guarantor by executing and
delivering to Administrative Agent this Joinder Agreement.

 

D.        Additional Obligor is a wholly owned [direct][indirect] Domestic
Subsidiary of Borrower and currently obtains and enjoys and will continue to
obtain and enjoy substantial direct and indirect benefit from the Credit
Extensions made and issued by the Lending Parties pursuant to the Credit
Agreement.

 

E.         The Additional Obligor has agreed to execute and deliver this Joinder
Agreement in order to become a Subsidiary Guarantor party to the Credit
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt of which is hereby confirmed, IT IS
AGREED:

 

1.         Joined as Subsidiary Guarantor to Credit Agreement.  By executing and
delivering this Joinder Agreement, the Additional Obligor, as provided in
Section 10.15 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Subsidiary Guarantor thereunder with the same force and

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

effect as if originally named therein as a Subsidiary Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Subsidiary Guarantor thereunder.  The
information set forth in Annex I-A hereto is hereby added to the information set
forth in the schedules to the Credit Agreement.  The Additional Obligor hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Credit Agreement, with respect to itself, is true
and correct in all material respects (except that such materiality qualifier
will not be applicable to any portion of any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date; provided, however, that those representations and warranties
expressly referring to another date are true, accurate and complete in all
material respects (except that such materiality qualifier is not applicable to
any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) as of such date; and provided,
further, that the representations and warranties set forth in Section 5.10 of
the Credit Agreement will be deemed to be made with respect to the financial
statements most recently delivered to Administrative Agent pursuant to Sections
6.01(a) and 6.01(b), as applicable, of the Credit  Agreement..

 

2.         GOVERNING LAW.  THIS JOINDER AGREEMENT WILL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW 5-1401 AND 5-1402.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL OBLIGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Tel:

 

 

Facsimile:

 

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

Annex I-A

to

Joinder Agreement

 

Supplement to Credit Agreement Disclosure Schedules

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LOAN NOTICE

 

__________________, 201_

 

To:                           HSBC Bank USA, National Association, as
Administrative Agent

CTLANY Transaction Management

8 East 40th Street - 6th Floor

New York, NY 10016

Attention:  Ecliff Jackman, Assistant Vice President

Telephone: (212) 525-1361

Facsimile: (212) 525-1300

Electronic Mail: CTLANY.TransactionManagement@us.hsbc.com

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.  Capitalized terms used herein but not
defined have the meanings given such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.                                    Borrower requests (select one):

 

(a)                               A Borrowing of [Revolving Credit Loans][Term
Loans]

 

(b)                              A conversion or continuation of [Revolving
Credit Loans][Term Loans]

 

2.                                    The designated [funding date][date of
conversion/continuation], which will be a Business Day, of the requested
[Borrowing][conversion/continuation] is __________, 201_.

 

3.                                    The aggregate amount of the requested
[Borrowing][conversion/continuation] is $__________.

 

4.                                    The requested
[Borrowing][conversion/continuation] will consist of $__________ of Base Rate
Loans and $__________ of Eurodollar Rate Loans.

 

5.                                    The duration of the Interest Period for
the Eurodollar Rate Loans included in the requested
[Borrowing][conversion/continuation] will be ____ months.

 

6.                                    The designated deposit account to which
proceeds of the Loans are to be transferred together with wiring instructions
are:

 

Bank:

[____________________]

Account No.:

[____________________]

ABA No.:

[____________________]

Reference:

[____________________]

 

 

 

EXHIBIT D - 1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)                              all representations and warranties of Borrower
and each other Loan Party stated in the Credit Agreement (including Article V)
or in any other Loan Document are true, accurate and complete in all material
respects (except that such materiality qualifier is not applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of the date hereof; provided, however,
that those representations and warranties expressly referring to another date
are true, accurate and complete in all material respects (except that such
materiality qualifier is not applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) as of such date; and provided, further, that the representations and
warranties set forth in Section 5.10 of the Credit Agreement will be deemed to
be made with respect to the financial statements most recently delivered to
Administrative Agent pursuant to Sections 6.01(a) and 6.01(b), as applicable, of
the Credit  Agreement;

 

(b)                              no Default or Event of Default has occurred and
is continuing, or would result from, such proposed Credit Extension;

 

(c)                               no Material Adverse Effect has occurred since
January 27, 2013; and

 

(d)                              after giving effect to any Revolving Credit
Borrowing, the Total Revolving Credit Outstandings will not exceed the Aggregate
Revolving Credit Commitments less the Alternative Currency Reserve, if any.

 

 

SEMTECH CORPORATION,

a Delaware corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

EXHIBIT D - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF REVOLVING LOAN NOTE

 

([Name of Lender])

 

U.S. $[____________]

__________ __, 201__ 

 

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to the order of [NAME OF LENDER] (the “Lender”), in
lawful money of the United States of America, the aggregate principal amount of
all Revolving Credit Loans made or advanced by the Lender under the Revolving
Credit Facility (such Revolving Credit Loans made by the Lender being referred
to herein as the “Lender Advances”) made or maintained by the Lender pursuant to
the Credit Agreement (as defined below), payable on the dates, in the amounts
and in the manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Credit Agreement dated as of May [2], 2013 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”), by and
among Borrower, the Subsidiary Guarantors party thereto, the several financial
institutions party thereto as Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association, in its separate capacities as Administrative
Agent on behalf and for the benefit of the Secured Parties, and as Swing Line
Lender and L/C Issuer.  All capitalized terms used but not defined herein will
have the meaning given to them in the Credit Agreement.

 

1.                                    Principal Payments.  All payments of the
principal amount of the Lender Advances will be made in the currency in which
such Lender Advances were made and will be due and payable on the
date(s) determined pursuant to the Credit Agreement.

 

2.                                    Interest Rate.  Borrower further promises
to pay interest on the sum of the daily unpaid principal balance of the Lender
Advances outstanding on each day, from the date of this Note until all such
principal amounts will have been repaid in full, which interest will be payable
in the currency in which such Lender Advances were provided, and at the rates
per annum and on the dates determined pursuant to the Credit Agreement.

 

3.                                    Place Of Payment.  All amounts payable
hereunder will be payable in the manner set forth in the Credit Agreement to
Administrative Agent, on behalf and for the benefit of the Lender, at
Administrative Agent’s Office, or such other place of payment as may be
specified by the Lender in writing.

 

4.                                    Application Of Payments; Acceleration. 
Payments on this Note will be applied in the manner set forth in the Credit
Agreement.  Without limiting the generality of Section 1 of this Note, the
Credit Agreement contains provisions for acceleration of the maturity of the
principal amount of the Lender Advances upon the occurrence of certain stated
events.

 

Each Lender Advance made by the Lender to Borrower pursuant to the Credit
Agreement will be recorded by the Lender on its books and records, including the
Register.  The failure of the Lender to record any repayment made on account of
the principal balance thereof will not limit or otherwise affect the obligation
of Borrower under this Note and under the Credit Agreement to pay the principal,
interest and other amounts due and payable thereunder.

 

 

EXHIBIT E-1 - 1

--------------------------------------------------------------------------------


 

Any principal repayment of or interest payment on the Lender Advances not paid
when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, may thereafter bear interest at the
Default Rate determined in accordance with the terms and conditions of
Section 2.08(b) of the Credit Agreement.

 

5.                                    Secured Note.  The full amount of this
Note is secured by the Collateral identified and described as security therefor
in the Collateral Documents.  Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, suffer or permit to be created or to
remain, and will promptly discharge, any Lien on or in the Collateral, or in any
portion thereof, except as expressly permitted in the Collateral Documents or
any of the other Loan Documents.  In addition, Borrower will not, nor will it
permit any of its Subsidiaries to, suffer any other matter whereby an interest
of Administrative Agent or any Secured Party under any of the Collateral
Documents or any of the other Loan Documents in the Collateral might be
impaired, except as expressly permitted pursuant to such Collateral Documents or
any of the other Loan Documents.

 

6.                                    Default.  Upon the occurrence of an Event
of Default under the Credit Agreement or any of the other Loan Documents, all
unpaid principal, accrued interest and other amounts owing hereunder may become,
or may be declared to be, collectible by Administrative Agent, on behalf and for
the benefit of the Lender, in accordance with the terms and conditions of the
Credit Agreement and applicable Law.

 

7.                                    Waiver.  Borrower hereby waives
presentment and demand for payment, notice of dishonor, protest and notice of
protest of this Note, and will pay all costs of collection when incurred by or
on behalf of the Lender, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

8.                                    Governing Law.  This Note will be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law other than New York
General Obligations Law 5-1401 and 5-1402.

 

9.                                    Successors And Assigns.  The provisions of
this Note will inure to the benefit of, and be binding on, any successor to
Borrower, and will extend to any holder hereof.

 

BORROWER:

SEMTECH CORPORATION,

a Delaware Corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

EXHIBIT E-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF TERM LOAN NOTE

 

([Name of Lender])

 

U.S. $[____________]

__________ __, 201___

 

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to the order of [NAME OF LENDER] (the “Lender”), in
lawful money of the United States of America, the aggregate principal amount of
[____________] ($[__________]), payable on the dates, in the amounts and in the
manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Credit Agreement dated as of May [2], 2013 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”), by and
among Borrower, the Subsidiary Guarantors party thereto, the several financial
institutions party thereto as Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association, in its separate capacities as Administrative
Agent on behalf and for the benefit of the Secured Parties, and as Swing Line
Lender and L/C Issuer.  All capitalized terms used but not defined herein will
have the meaning given to them in the Credit Agreement.

 

1.                                    Principal Payments.  All payments of the
principal amount hereunder will be made in the currency in which such Term Loans
evidenced by this Note were made and will be due and payable on the
date(s) determined pursuant to the Credit Agreement.

 

2.                                    Interest Rate.  Borrower further promises
to pay interest on the sum of the daily unpaid principal balance of such Term
Loans outstanding on each day, from the date of this Note until all such
principal amounts will have been repaid in full, which interest will be payable
in the currency in which such Term Loans were provided, and at the rates per
annum and on the dates determined pursuant to the Credit Agreement.

 

3.                                    Place Of Payment.  All amounts payable
hereunder will be payable in the manner set forth in the Credit Agreement to
Administrative Agent, on behalf and for the benefit of the Lender, at
Administrative Agent’s Office, or such other place of payment as may be
specified by the Lender in writing.

 

4.                                    Application Of Payments; Acceleration. 
Payments on this Note will be applied in the manner set forth in the Credit
Agreement.  Without limiting the generality of Section 1 of this Note, the
Credit Agreement contains provisions for acceleration of the maturity of the
principal amount of the Lender Advances upon the occurrence of certain stated
events.

 

Each Term Loan made or advanced by the Lender under the Term Loan Facility to
Borrower pursuant to the Credit Agreement will be recorded by the Lender on its
books and records, including the Register.  The failure of the Lender to record
any repayment made on account of the principal balance thereof will not limit or
otherwise affect the obligation of Borrower under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

 

Any principal repayment of or interest payment on the Term Loans not paid when
due or within the applicable cure period, if any, whether at stated maturity, by
acceleration or otherwise, may thereafter bear interest at the Default Rate
determined in accordance with the terms and conditions of Section 2.08(b) of the
Credit Agreement.

 

 

EXHIBIT E-2 - 1

--------------------------------------------------------------------------------


 

5.                                    Secured Note.  The full amount of this
Note is secured by the Collateral identified and described as security therefor
in the Collateral Documents.  Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, suffer or permit to be created or to
remain, and will promptly discharge, any Lien on or in the Collateral, or in any
portion thereof, except as expressly permitted in the Collateral Documents or
any of the other Loan Documents.  In addition, Borrower will not, nor will it
permit any of its Subsidiaries to, suffer any other matter whereby an interest
of Administrative Agent or any Secured Party under any of the Collateral
Documents or any of the other Loan Documents in the Collateral might be
impaired, except as expressly permitted pursuant to such Collateral Documents or
any of the other Loan Documents.

 

6.                                    Default.  Upon the occurrence of an Event
of Default under the Credit Agreement or any of the other Loan Documents, all
unpaid principal, accrued interest and other amounts owing hereunder may become,
or may be declared to be, collectible by Administrative Agent, on behalf and for
the benefit of the Lender, in accordance with the terms and conditions of the
Credit Agreement and applicable Law.

 

7.                                    Waiver.  Borrower hereby waives
presentment and demand for payment, notice of dishonor, protest and notice of
protest of this Note, and will pay all costs of collection when incurred by or
on behalf of the Lender, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

8.                                    Governing Law.  This Note will be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law other than New York
General Obligations Law 5-1401 and 5-1402.

 

9.                                    Successors And Assigns.  The provisions of
this Note will inure to the benefit of, and be binding on, any successor to
Borrower and will extend to any holder hereof.

 

BORROWER:

SEMTECH CORPORATION,

a Delaware Corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

EXHIBIT E-2 - 2

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF SWING LINE LOAN NOTE

 

(HSBC Bank USA, National Association)

 

U.S. $[_______]

__________ __, 201___

 

SEMTECH CORPORATION, a Delaware corporation (“Borrower”), FOR VALUE RECEIVED,
hereby promises to pay to the order of HSBC BANK USA, NATIONAL ASSOCIATION (the
“Swing Line Lender”), in lawful money of the United States of America, the
aggregate principal amount of all Loans made or advanced by the Swing Line
Lender constituting Swing Line Loans (such Swing Line Loans made by the Swing
Line Lender being referred to herein as the “Swing Line Borrowings”) made or
maintained by the Swing Line Lender pursuant to the Credit Agreement (as defined
below), payable on the dates, in the amounts and in the manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Credit Agreement dated as of May [2], 2013 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”), by and
among Borrower, the Subsidiary Guarantors party thereto, the several financial
institutions party thereto as Lenders, and HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association, in its separate capacities as Administrative
Agent on behalf and for the benefit of the Secured Parties, and as the Swing
Line Lender and L/C Issuer.  All capitalized terms used but not defined herein
will have the meaning given to them in the Credit Agreement.

 

1.                                    Principal Payments.  All payments of the
principal amount of the Swing Line Borrowings will be made in lawful money of
the United States of America and will be due and payable on the date(s)
determined pursuant to the Credit Agreement.

 

2.                                    Interest Rate.  Borrower further promises
to pay interest on the sum of the daily unpaid principal balance of the Swing
Line Borrowings outstanding on each day in lawful money of the United States of
America, from the date of this Note until all such principal amounts will have
been repaid in full, which interest will be payable at the rates per annum and
on the dates determined pursuant to the Credit Agreement.

 

3.                                    Place Of Payment.  All amounts payable
hereunder will be payable in the manner set forth in the Credit Agreement to
Administrative Agent, on behalf and for the benefit of the Swing Line Lender, at
Administrative Agent’s Office, or such other place of payment as may be
specified by the Swing Line Lender in writing.

 

4.                                    Application Of Payments; Acceleration. 
Payments on this Note will be applied in the manner set forth in the Credit
Agreement.  Without limiting the generality of Section 1 of this Note, the
Credit Agreement contains provisions for acceleration of the maturity of the
principal amount of the Swing Line Borrowings upon the occurrence of certain
stated events.

 

Each Swing Line Borrowing made by the Swing Line Lender to Borrower pursuant to
the Credit Agreement will be recorded by the Swing Line Lender on its books and
records, including the Register.  The failure of the Swing Line Lender to record
any repayment made on account of the principal balance thereof will not limit or
otherwise affect the obligation of Borrower under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

 

 

EXHIBIT E-3 - 1

--------------------------------------------------------------------------------


 

Any principal repayment of or interest payment on the Swing Line Borrowings not
paid when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, may thereafter bear interest at the
Default Rate determined in accordance with the terms and conditions of Section
2.08(b) of the Credit Agreement.

 

5.                                    Secured Note.  The full amount of this
Note is secured by the Collateral identified and described as security therefor
in the Collateral Documents.  Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, suffer or permit to be created or to
remain, and will promptly discharge, any Lien on or in the Collateral, or in any
portion thereof, except as expressly permitted in the Collateral Documents or
any of the other Loan Documents.  In addition, Borrower will not, nor will it
permit any of its Subsidiaries to, suffer any other matter whereby an interest
of Administrative Agent or any Secured Party under any of the Collateral
Documents or any of the other Loan Documents in the Collateral might be
impaired, except as expressly permitted pursuant to such Collateral Documents or
any of the other Loan Documents.

 

6.                                    Default.  Upon the occurrence of an Event
of Default under the Credit Agreement or any of the other Loan Documents, all
unpaid principal, accrued interest and other amounts owing hereunder may become,
or may be declared to be, collectible by Administrative Agent, on behalf and for
the benefit of the Swing Line Lender, in accordance with the terms and
conditions of the Credit Agreement and applicable Law.

 

7.                                    Waiver.  Borrower hereby waives
presentment and demand for payment, notice of dishonor, protest and notice of
protest of this Note, and will pay all costs of collection when incurred by or
on behalf of the Swing Line Lender, including, without limitation, reasonable
attorneys’ fees, costs and other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

8.                                    Governing Law.  This Note will be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law other than New York
General Obligations Law 5-1401 and 5-1402.

 

9.                                    Successors And Assigns.  The provisions of
this Note will inure to the benefit of, and be binding on, any successor to
Borrower, and will extend to any holder hereof.

 

 

 

BORROWER:

SEMTECH CORPORATION,

a Delaware Corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

EXHIBIT E-3 - 2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWING LINE LOAN NOTICE

 

Date:__________ __, 201_

 

To:                           HSBC Bank USA, National Association

                                                660 South Figueroa St.

                                                Los Angeles, CA 90017

                                                Attention: Jean M. Frammolino

                                                Facsimile: (213) 553-8056

                                                Electronic Mail: 
jean.m.frammolino@us.hsbc.com

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified or supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.

 

Ladies and Gentlemen:

 

The undersigned Borrower refers to the Credit Agreement, the terms defined
therein used herein as defined, and hereby gives notice irrevocably, pursuant to
Section 2.04(b) of the Credit Agreement, of a requested Borrowing of a Swing
Line Loan by Borrower as specified herein:

 

1.                                    The requested date (the “Requested
Borrowing Date”), which will be a Business Day, for the funding of the requested
Borrowing of a Swing Line Loan is ______, 201_.

 

2.                                    The aggregate amount of the requested
Borrowing of a Swing Line Loan is $__________.

 

3.                                    The wire instructions for the deposit
account to which proceeds of the requested Borrowing of a Swing Line Loan are to
be disbursed are as follows:

 

Bank:

[____________________]

Account No.:

[____________________]

ABA No.:

[____________________]

Reference:

[____________________]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)                              all representations and warranties of Borrower
and each other Loan Party stated in the Credit Agreement (including Article V)
or in any other Loan Document are true, accurate and complete in all material
respects (except that such materiality qualifier is not applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of the date hereof; provided, however,
that those representations and warranties expressly referring to another date
are true, accurate and complete in all material respects (except that such
materiality qualifier

 

 

EXHIBIT F - 1

--------------------------------------------------------------------------------


 

is not applicable to any portion of any representation and warranty that is
already qualified or modified by materiality in the text thereof) as of such
date; and provided, further, that the representations and warranties set forth
in Section 5.10 of the Credit Agreement will be deemed to be made with respect
to the financial statements most recently delivered to Administrative Agent
pursuant to Sections 6.01(a) and 6.01(b), as applicable, of the Credit 
Agreement;

 

(b)                              no Default or Event of Default has occurred and
is continuing, or would result from, such requested Borrowing of a Swing Line
Loan or from the application of the proceeds thereof;

 

(c)                               no Material Adverse Effect has occurred since
January 27, 2013; and

 

(d)                              the requested Borrowing of a Swing Line Loan,
together with the Outstanding Amount of all Swing Loan Loans as of the Requested
Borrowing Date, does not exceed an amount equal to the lesser of (i) the Swing
Line Sublimit and (ii) the maximum amount permitted under Section 2.04(a) of the
Credit Agreement.

 

 

SEMTECH CORPORATION,

a Delaware Corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

EXHIBIT F - 2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified or supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (ii) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: _________ __, 201[__]

 

 

EXHIBIT G-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified or supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code and (d) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: _________ __, 201[__]

 

 

 

EXHIBIT G-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified or supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.

 

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: _________ __, 201[__]

 

 

EXHIBIT G-3 - 1

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Re:                           The Credit Agreement dated as of May [2], 2013 (as
the same may from time to time be amended, modified or supplemented or restated,
the “Credit Agreement”), by and among SEMTECH CORPORATION, a Delaware
corporation, as borrower (“Borrower”), the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, in its separate capacities
as Administrative Agent on behalf and for the benefit of the Secured Parties,
and as Swing Line Lender and L/C Issuer.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.

 

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: _________ __, 201[__]

 

 

EXHIBIT G-4 - 1

--------------------------------------------------------------------------------

 